                                                                                                    1



  1

  2                       IN THE UNITED STATES DISTRICT COURT

  3                      FOR THE WESTERN DISTRICT OF VIRGINIA

  4                                      ABINGDON DIVISION

  5    UNITED STATES OF AMERICA,     )
                                     )
  6                  Plaintiff,      ) Criminal Case No.
                                     ) 1:17-cr-00027-JPJ-PMS-1
  7    vs.                           )
                                     )
  8    JOEL A. SMITHERS,             )
                                     )
  9                  Defendant.      )
       ____________________________________________________________
 10

 11                REDACTED TRANSCRIPT OF JURY TRIAL - DAY 7
                   HONORABLE JUDGE JAMES P. JONES PRESIDING
 12                           TUESDAY, MAY 7, 2019

 13    ____________________________________________________________

 14

 15

 16

 17                                   A P P E A R A N C E S

 18    On behalf of United States:
                 Steven Randall Ramseyer
 19              Zachary T. Lee
                 Samuel Cagle Juhan
 20              United States Attorneys Office
                 180 West Main Street, Suite B19
 21              Abingdon, VA 24210

 22    On behalf of Defendant:
                 Donald M. Williams, Jr.
 23              Williams Law Office, PLC
                 P.O. Box 601
 24              Pennington Gap, VA 24277

 25    Proceedings taken by Certified Court Reporter and transcribed
       using Computer-Aided Transcription


                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 1 of 296 Pageid#:
                                  11135
                                                                                                                2



  1                                                   INDEX

  2    DEFENSE WITNESSES:                                                                              PAGE

  3    TOM HAYES
                DIRECT EXAMINATION BY MR. WILLIAMS                                                       22
  4             CROSS-EXAMINATION BY MR. LEE                                                             29
                RECROSS-EXAMINATION BY MR. WILLIAMS                                                      44
  5    JOEL ADAM SMITHERS
                DIRECT EXAMINATION BY MR. WILLIAMS                                                       47
  6             CROSS-EXAMINATION BY MR. RAMSEYER                                                       175
                REDIRECT EXAMINATION BY MR. WILLIAMS                                                    254
  7

  8
       EXHIBITS                                                                     MARKED           RECEIVED
  9
       ON BEHALF OF THE PLAINTIFF:
 10    89 -     List of Recommended Pharmacies                                                        228
       108 -    Text messages between Joel                                                            246
 11             Smithers and a patient

 12
       ON BEHALF OF THE DEFENSE:
 13    3 -      Certification by the American                                                          64
                Board of International Pain
 14             Physicians

 15

 16                                                   -o0o-

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 2 of 296 Pageid#:
                                  11136
                                                                                                    3



  1          (Proceedings commenced at 9:00 a.m.)

  2                THE COURT:            Good morning, ladies and gentlemen.

  3                Mr. Williams, are we ready to proceed?

  4                MR. WILLIAMS:              Your Honor, I think if we might, if

  5    we could take up a couple of matters first, I think it could

  6    have an impact on my client's decision to testify.

  7                THE COURT:            All right.            If you would come to the

  8    lectern, please.

  9                MR. WILLIAMS:              Your Honor, the -- I think the first

 10    matter that I would say that I would ask to address would be,

 11    we had filed a motion regarding a Motion to Suppress, asking

 12    that the Government not be allowed to go into certain

 13    information regarding Dr. Smithers's enrollment in a Health

 14    Professional Monitoring Program.                       I think at the initial

 15    outset the Government kind of indicated that they may not --

 16    unless the defendant intended to testify, that they probably

 17    wouldn't pursue something like that.                           I think that certainly

 18    my client now would request a ruling on that.

 19                It's our position that back when he was trying to

 20    get his license in Virginia, one of the -- the allegations are

 21    that he had to sign up on this health care -- Health Care

 22    Professions Monitoring Program, HPMP.                            What it was was that I

 23    think the Government intended to introduce an e-mail that was

 24    from a Dr. Harp stating that he wanted Dr. Smithers to sign up

 25    on this program.



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 3 of 296 Pageid#:
                                  11137
                                                                                                             4



  1                The allegation is that Dr. Smithers did sign up on

  2    the program.       There's a document that he signed stating under

  3    that that he was -- that he agreed not to see, I think it was,

  4    any patients or anything during the time until he was cleared

  5    through HPMP.

  6                He began -- it was about -- I think his testimony

  7    would be he didn't understand that part of it.                                   He began to

  8    see patients.        He had already had his license established.

  9    The license was never revoked.                      Our position is HPMP doesn't

 10    have the authority to be able to suspend the license.                                        He had

 11    a valid license.          The license was never revoked.                             He was never

 12    disciplined or anything underneath that.                              We believe under

 13    Rule 403 it would be highly prejudicial to introduce this

 14    evidence and far more prejudicial than probative.                                     We believe

 15    that certainly that evidence should be suppressed and that the

 16    Government should not be allowed to impeach or cross-examine

 17    or anything with respect to that.                        So that would be the nature

 18    of our motion.

 19                THE COURT:            All right.            Was there some other

 20    aspect -- some other question about that that you wanted the

 21    Court to rule on?

 22                MR. WILLIAMS:              I think that was the main one,

 23    Your Honor.      I believe that -- certainly, I think there was

 24    also -- we also had introduced to the Government -- I

 25    apologize, Your Honor.



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 4 of 296 Pageid#:
                                  11138
                                                                                                        5



  1                We had provided to the Government -- the Court had

  2    admitted Defendant's Exhibit 1, which was an article through

  3    the expert.      We also have just the -- underneath the article,

  4    there were certain little tabs that you could click on that

  5    explained more information regarding the article.

  6                At this time we would just ask for that to be

  7    introduced as part of Exhibit 1, whether it be Exhibit 1-A or

  8    Exhibit 1 that we would be asking for admission.                                     It is simply

  9    a tab under Exhibit 1 that we think more fully explains what

 10    Exhibit 1 is.

 11                THE COURT:            All right.            Well, have you shown that to

 12    the Government?

 13                MR. WILLIAMS:              We have.          We provided them a copy,

 14    Your Honor.

 15                THE COURT:            All right.            So that's --

 16                MR. WILLIAMS:              Those are the two main things I think

 17    that we had.

 18                THE COURT:            All right.            Well, let me hear from the

 19    Government.

 20                MR. RAMSEYER:              Your Honor, as to Defendant's

 21    Exhibit 1-A, which is what he's called it, it is the tabs --

 22    it's represented to be tabs from an internet site.                                      There's no

 23    evidence that Dr. Smithers ever saw this or that it guided his

 24    practice in any way.              So we're not really sure of the

 25    relevance of it.          It's -- and it's not really -- it really has



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 5 of 296 Pageid#:
                                  11139
                                                                                                         6



  1    no relevance to the case anyway.                       It says, "Warns about

  2    serious risks or death when combining opioid pain or cough

  3    medicine and benzodiazepines."

  4                And I'm not sure what that's for.                               But the Court

  5    hasn't seen it, so I'd give it to the clerk to look at it.

  6                THE COURT:            Maybe I could see Exhibit 1, Defendant's

  7    Exhibit 1, too, Madam Clerk.

  8                All right.            And the other questions?

  9                MR. RAMSEYER:              Your Honor, as to the HPMP material,

 10    so background, Dr. Smithers, when he was in North Carolina

 11    doing his residency, I guess, or internship, became subject to

 12    North Carolina's Monitoring Program for physicians who may

 13    have impairment issues.                And so when he applied -- and then he

 14    went and practiced in West Virginia.                           When he applied for a

 15    license in Virginia, Virginia said we will only do that --

 16    we'll only give you a license if you participate in Virginia's

 17    HPMP program.

 18                So he signed up with the HPMP program and signed a

 19    contract with the HPMP program on August 11th of 2015.                                       And in

 20    that contract he agreed that he would refrain from practicing

 21    or working in Virginia in any position in a healthcare setting

 22    until approved by HPMP staff.                     And he signed that on

 23    August 11, and he's practicing immediately without any

 24    approval from the HPMP people.                      He did not receive approval.

 25    That goes on for several months.                       And then at some point, I



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 6 of 296 Pageid#:
                                  11140
                                                                                                    7



  1    believe in November, he's terminated from the program because

  2    he didn't comply.           So we think it's --

  3                 THE COURT:           Let me ask you the -- what does HPMP

  4    stand for?

  5                 MR. RAMSEYER:             It is Health Practitioners'

  6    Monitoring Program.

  7                 THE COURT:           And what was -- you said he had a -- I

  8    mean, what was the monitoring program about?                                 What was the

  9    disability that --

 10                 MR. RAMSEYER:             It says under -- under the

 11    participation contract, it says, "I, Joel Smithers,

 12    recognizing that I may suffer from the disease of alcoholism,

 13    and/or chemical dependency, and/or mental illness, and/or

 14    physical illness that impairs my ability to practice my health

 15    profession safely, as evidenced by my history of monitoring

 16    with the North Carolina Physician Health Monitoring Program."

 17                 THE COURT:           Well, do we know what, in fact, was the

 18    nature of his disability -- I mean, that chemical dependency?

 19    I mean, it was abusing drugs, or...

 20                 MR. RAMSEYER:             Your Honor, it's unclear from the

 21    records as to what it is.

 22                 THE COURT:           So what is the relevancy of all of this?

 23                 MR. RAMSEYER:             Well, we believe it goes to his

 24    truthfulness, if he testifies.                      I mean, we don't intend to

 25    introduce this if he's not a witness.                            But as to his



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 7 of 296 Pageid#:
                                  11141
                                                                                                       8



  1    credibility, we believe it's relevant that he tells the person

  2    from the Board of Medicine, you know, I'll sign up for the

  3    HPMP program.        I'll do that.              And, in exchange, Virginia gives

  4    him a license and immediately he's in violation of the

  5    contract with the HPMP that says he will not participate -- he

  6    won't see patients.             I mean, it's right away.                       It's not like

  7    it's two months later.               I mean, it certainly appears to the

  8    Government he perpetrated a fraud upon the Virginia Board of

  9    Medicine to get a license, that he had no intent to comply

 10    with the program.

 11                THE COURT:            Well, so it shows his untruthfulness?

 12                MR. RAMSEYER:              Yes, Your Honor.

 13                THE COURT:            All right.            I guess the problem, as

 14    Mr. Williams relies on, is Rule 403.                           I mean, aren't we going

 15    to have to get into what was going on here?                                If it's -- if we

 16    don't, then the jury is going to believe that he was

 17    disciplined for what he allegedly did in this case over

 18    prescription of narcotics, which is not true.                                  And then so we

 19    have to get into, you know, that he has alcohol or drug

 20    problems.     And that's -- you know, that's not really relevant

 21    to any of the evidence that we've heard.                              I mean, he's not

 22    been -- well, I mean, it's -- I don't see any connection in

 23    the evidence and his possible addiction to alcohol or drugs.

 24    And, again, that seems to me that may be unfairly prejudicial

 25    to him.



                                     Donna Prather, CCR, RPR, CCP, CCB
                 Official Court Reporter for the U.S. District Court Western District of Virginia
                                               (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 8 of 296 Pageid#:
                                  11142
                                                                                                           9



  1                 MR. RAMSEYER:              Well, Your Honor, the Government

  2    would proffer that what would happen is Dr. Smithers would

  3    testify.     The Government would ask him:                           Isn't it true that as

  4    a condition of you getting a license in the state of Virginia

  5    you had to sign a contract that had certain conditions in it?

  6                 Presumably, yes.

  7                 And one of the conditions was that you not practice

  8    medicine until you'd received approval from a program of

  9    Virginia?

 10                 Yes.

 11                 And didn't you, in fact, immediately start

 12    practicing medicine?

 13                 Yes.

 14                 Didn't you, in fact, lie to the Board of Medicine

 15    when you said you were going to participate in this program?

 16                 And we don't think that would unfairly prejudice the

 17    defendant.      It shows that he lies.                      It doesn't really open the

 18    door to anything else.

 19                 Obviously, if he testifies on direct to certain

 20    things about that he's a clean guy, he's never had any

 21    problems, then we think those things would be relevant.                                       But

 22    assuming he doesn't do that, we think these questions would be

 23    appropriate.

 24                 THE COURT:            All right.            Anything else?

 25                 MR. RAMSEYER:              No, Your Honor.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 9 of 296 Pageid#:
                                  11143
                                                                                                              10



   1                THE COURT:            Okay.       Mr. Williams, what about that?

   2    What about if we don't get into any of the -- simply that he

   3    signed an agreement, apparently, that says he couldn't

   4    practice until he got permission in Virginia?                                  But that he

   5    did, in fact, do that.               He can say, well, I didn't understand

   6    that, or I didn't read that part or something like that.

   7                MR. WILLIAMS:              May I have one second?

   8                THE COURT:            Yes, sir.

   9                MR. WILLIAMS:              Your Honor, I think, certainly, my

  10    client wanted to say the reason he was in the program was he

  11    had a diagnosis of depression and anxiety.                                I think he wanted

  12    to make sure that was clear with what the -- North Carolina

  13    had said what he was being treated for.                             With respect to this,

  14    I think certainly our position is that to go into this, HPMP

  15    had no authority to suspend his license.                              It is simply a -- I

  16    think -- I don't think it's a for-profit entity that just

  17    reports to the Department of Health Professions.                                     And,

  18    actually, it's the Department of Health Professions that

  19    actually has to suspend the license.

  20                We simply believe that, again, the prejudicial

  21    nature of this certainly outweighs whatever probative value

  22    there would be.          I think it causes confusion within the jury,

  23    makes them begin to believe that he potentially has

  24    abusive-type things, whether it's drugs or whatever.                                         I know

  25    that there's the allegation of -- or the charge of possess



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 10 of 296 Pageid#:
                                   11144
                                                                                                      11



   1    with intent to distribute where he has the backpack and

   2    everything.      And certainly, it causes us concern with respect

   3    to that that a jury is hearing that, you know, there are abuse

   4    -type situations with that, so...

   5                THE COURT:            Let me ask you about this attachment.                       I

   6    really don't understand what the purpose of this attachment

   7    is.    I mean, frankly, I'm not sure that I should have admitted

   8    this Defendant's Exhibit 1 as an exhibit.                               It really was used

   9    in the cross-examination of you by a witness.                                  You know, under

  10    the rules, you can do that, but the -- the pamphlet or book or

  11    other written information doesn't go into evidence.

  12                But I've already admitted it.                           I don't think it's

  13    any -- I'm not going to reverse my decision.                                 But this other

  14    thing, I don't understand what that has to do with anything --

  15                MR. WILLIAMS:              Your Honor, my client --

  16                THE COURT:            -- that it would help the jury in any

  17    way.   I mean, it's just a more elaborate statement of

  18    Exhibit 1, which warns about risk when combining opioid pain

  19    or cough medicines with benzodiazepines, which I'm not sure

  20    what that has to do with anything.                         Maybe there's some

  21    argument that I don't understand there, but I --

  22                MR. WILLIAMS:              And I think, Judge, what our argument

  23    would be simply with respect to that is is that on the death

  24    of Heather Hartshorn, which is the -- I don't remember exactly

  25    the count number, but on the death count involving her, one of



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 11 of 296 Pageid#:
                                   11145
                                                                                                           12



   1    the things that I think Dr. Hail testified to was that based

   2    upon information she had looked at, being the autopsy report

   3    and other things, was that Ms. Hartshorn was also -- had

   4    Benzodiazepines in her system, along with the opiate

   5    medication that was involved with what Dr. Smithers had

   6    prescribed.      I think what our allegation or what our argument

   7    is is that certainly --

   8                THE COURT:            Well, what does this -- I mean, that's

   9    certainly what exhibit -- Defendant's Exhibit 1 says.                                        And

  10    what does this additional exhibit say in that regard?

  11                MR. WILLIAMS:              Your Honor, my client basically

  12    handed me that this morning.                    I think these were just simply

  13    the tabs.     Our position would be that it certainly helps

  14    explain and answer.             It goes into more detail about the basis

  15    of the conclusions.             I think --

  16                THE COURT:            I've looked at it.                  I don't believe --

  17    again, we've got enough exhibits here.                            I believe that the

  18    point is made in the original Exhibit 1, which I don't think

  19    that the expert contested, as I recall.

  20                So I'm going to refuse the -- why don't we mark this

  21    as Defendant's Exhibit 2.

  22                MR. WILLIAMS:              Okay.

  23                THE COURT:            And refused.

  24                And, Madam Clerk, if you'll do that and, of course,

  25    separate that.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 12 of 296 Pageid#:
                                   11146
                                                                                                       13



   1                 And here's back Defendant's Exhibit 1, which is

   2    admitted -- which has been admitted.

   3                 All right.           Anything else you want to say?

   4                 MR. WILLIAMS:             No.      That would be all.

   5                 THE COURT:           All right.            I'm going to grant the

   6    defendant's motion under Rule of Evidence 403.                                   While I

   7    recognize that the Government does not intend to get into the

   8    details of this, I think either way it is unduly prejudicial

   9    to the defendant to get into the HPMP contract and his alleged

  10    violation of that contract.

  11                 You know, while it may have a connection to his

  12    truthfulness if he testifies, I just don't see how it could

  13    not help but bring up prejudicial -- unduly prejudicial issues

  14    about his mental health or speculation about other similar

  15    conduct that's not been introduced in regard to illegal

  16    distribution of narcotics.                   So I'm going to grant the

  17    defendant's motion.

  18                 MR. RAMSEYER:             Your Honor, if I may.                     There's one

  19    matter related to that that I want to bring to the Court's

  20    attention.     As part of that, at some point Dr. Smithers sent a

  21    description of his practice to the HPMP that describes it as a

  22    holistic practice, really didn't mention anything about

  23    controlled substances in it.                    We would just ask that the Court

  24    would consider if he testifies, depending how he testifies,

  25    the Court would potentially allow us to cross-examine him on



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 13 of 296 Pageid#:
                                   11147
                                                                                                               14



   1    that letter.       We could just say that he sent a letter to

   2    someone describing his practice.

   3                THE COURT:            Right.

   4                All right.            Mr. Williams, any objection?

   5                MR. WILLIAMS:              I'm not sure I completely understand.

   6    That was involved with the HPMP?

   7                THE COURT:            Well, why don't you look at me while

   8    you're talking at least.

   9                MR. WILLIAMS:              If it's involved with the HPMP,

  10    Judge, it certainly causes -- it's still going to be

  11    wondering, I think put in the jury's mind what is HPMP.

  12                THE COURT:            I don't know what it says, but

  13    Mr. Ramseyer represented it just to be sort of a resume of his

  14    practice.     And I don't think -- doesn't sound to me like that

  15    that would be unduly prejudicial.                        And it may be relevant in

  16    that he does not describe himself as a pain medication

  17    practice -- I mean, a pain -- excuse me -- pain management

  18    practice which is what I understand his defense really in this

  19    case is; that he was engaged in pain management, and that's

  20    why he prescribed all of these narcotic drugs.

  21                MR. WILLIAMS:              And that's correct, Judge.                            I think

  22    certainly if this involves anything with the HPMP we would be

  23    objecting on the grounds that I think it's going to call into

  24    question of the jury, what is HPMP?                          If it does not, then I

  25    don't necessarily know that I have the same argument with



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 14 of 296 Pageid#:
                                   11148
                                                                                                            15



   1    respect to it, but --

   2                THE COURT:            Well, let me see.                 Does the Government

   3    have a copy of it?

   4                MR. RAMSEYER:              Yes, Your Honor.

   5                Your Honor, what we would be asking about would be

   6    that first paragraph.

   7                THE COURT:            All right.

   8                MR. WILLIAMS:              Your Honor, the only thing I would

   9    say, there's no date or time.                     We don't have any time stamp or

  10    anything.

  11                THE COURT:            Well, I mean, it would have to be

  12    authenticated by the -- I mean, if the defendant denies

  13    this -- if he testifies and denies that this is -- he had

  14    anything to do with this, it's just made up, I've never seen

  15    this before, something like that, that's one question.                                       But,

  16    otherwise, I don't see anything unduly prejudicial about this.

  17    And it is relevant, seems to me, to the issues in the case.

  18                MR. WILLIAMS:              All right.            Thank you.

  19                THE COURT:            So, Madam Clerk, if you'll give that

  20    back to Mr. Ramseyer.

  21                All right.            Is there anything further then?                            And you

  22    have witnesses that you're going to call?

  23                MR. WILLIAMS:              I have one witness and then

  24    potentially Dr. Smithers.                  He had indicated earlier he had

  25    something he wanted to address to the Court.                                 I don't know if



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 15 of 296 Pageid#:
                                   11149
                                                                                                              16



   1    he still does or not.

   2                THE COURT:            All right.            Well, Mr. Smithers, if you

   3    wouldn't mind standing, let me advise you in regard to whether

   4    or not you intend to testify on your own behalf.

   5                You have a right to remain silent under the

   6    constitution, and that means that you do not have to testify.

   7    And if you don't testify, I will instruct the jury, as I've

   8    already indicated to the jury panel, but I will instruct the

   9    jury in more detail that they are not to consider that fact at

  10    all because the Government has the burden of proof in this

  11    case, and you don't have to prove your innocence.                                     So I will

  12    instruct the jury that they are not to consider the fact that

  13    you did not testify in reaching a verdict in this case.

  14                Now, you ought to consider the advice of your

  15    counsel in deciding whether or not to testify, but that is

  16    entirely up to you.             I mean, that is a decision that you must

  17    make.   In other words, your attorney cannot prevent you or

  18    require you to testify.                That's -- even though he may give you

  19    advice, and I expect he has or will so advise you what his

  20    opinion is.      And, certainly, if you ask him, he will.                                    But --

  21    and you ought to consider that advice, but whether or not you

  22    decide to testify is your decision.                          Of course, you understand

  23    that if you do testify, you will be subject to

  24    cross-examination by the Government attorney with respect to

  25    your testimony.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 16 of 296 Pageid#:
                                   11150
                                                                                                            17



   1                 So you don't have to tell me right now.                                   As I

   2    understand it, there is another witness who is going to

   3    testify.     But, before you testify, you obviously need to make

   4    that decision whether or not you wish to testify.

   5                 So do you understand what I've told you, Mr. --

   6    Dr. Smithers?

   7                 THE DEFENDANT:               Yes, Your Honor.

   8                 THE COURT:            All right.            Is there anything else you

   9    want to say to me about that?

  10                 THE DEFENDANT:               Your Honor, I have discussed with my

  11    counsel in regards to my testimony, and because of the change

  12    of schedule, I don't really feel that that decision -- I'm

  13    adequately prepared today to testify.                             I would like to testify

  14    at this point, but I don't feel that I'm prepared to testify

  15    today.

  16                 THE COURT:            Well, in what way are you not prepared?

  17                 THE DEFENDANT:               I believe the organization of the

  18    initial direct examination with my counsel, we've yet to go

  19    all the way through that.                   And this decision was up in the air

  20    even into the early hours of this morning in my mind.                                         And

  21    until late Friday evening, you know, our understanding I was

  22    going to at least have the benefit of seeing the other

  23    witnesses.      And at this point we would be calling, I believe,

  24    at least two other witnesses after I testify.                                   And I -- you

  25    know, I was hoping to testify last, if I did.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 17 of 296 Pageid#:
                                   11151
                                                                                                               18



   1                But it is currently my intention to testify.

   2                THE COURT:            You do wish to testify?

   3                THE DEFENDANT:               Yes, sir.

   4                THE COURT:            All right.            Well, I don't understand

   5    about two other -- you were hoping to testify last.                                          I mean,

   6    as I understand, there's one witness that's going to testify

   7    and then you're up.             So do you understand that?

   8                THE DEFENDANT:               Yes, Your Honor.

   9                Due to the scheduling situation, the other two

  10    witnesses would have testified before me, and they can't be

  11    here until tomorrow.              And that was the reason.                       That changed

  12    the order of -- and the timeline of my preparation.

  13                THE COURT:            All right.

  14                Well, Mr. Williams, tell me about that.                                   What

  15    witnesses can't be here?

  16                Yes, sir.           You may be seated, Dr. Smithers.

  17                THE DEFENDANT:               Thank you.

  18                MR. WILLIAMS:              Your Honor, I think one of the

  19    witnesses was Ms. Moore, who we brought up yesterday.                                         We were

  20    not able to get ahold of her as of yet.                             This was the lady who

  21    was the elder lady who had fallen that was on her way up from

  22    Florida, was supposed to have a flight last night and land in

  23    West Virginia.         I think that's one of the witnesses that he's

  24    talking about.

  25                THE COURT:            And she, apparently -- you don't know



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 18 of 296 Pageid#:
                                   11152
                                                                                                         19



   1    where she is or anything like that?

   2                MR. WILLIAMS:              I do not at this point.

   3                THE COURT:            And she was not subpoenaed?

   4                MR. WILLIAMS:              She was not subpoenaed.

   5                THE COURT:            Okay.

   6                MR. WILLIAMS:              And then I think that Dr. Smithers

   7    gave me -- he had given me a list of about 40 to 50 names of

   8    people that he wanted me to talk to that was about probably

   9    three or four days before trial.                       I was in the middle of trial

  10    prep, couldn't take the time out to call 40 to 50 people.                                    But

  11    I think he was in contact with one other person about possibly

  12    testifying.      I'm not even sure that I know the name of that

  13    gentleman, but --

  14                THE COURT:            Well, he said that there were two other

  15    people who were going to testify tomorrow.

  16                MR. WILLIAMS:              I think one is the gentleman he

  17    talked about, and the other one was Deborah Moore, to be

  18    hopeful that Deborah Moore would be able to be here tomorrow.

  19    That was the two that he mentioned.

  20                THE COURT:            But we don't know of that?

  21                MR. WILLIAMS:              We don't know anything about Deborah

  22    Moore at this point.

  23                THE COURT:            Yeah.       And the other person -- you

  24    mentioned yesterday something about pharmacists.                                     Is this a

  25    pharmacist?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 19 of 296 Pageid#:
                                   11153
                                                                                                          20



   1                 MR. WILLIAMS:             The pharmacist is here today.                         That's

   2    going to be the one that testifies here in just a moment.                                      The

   3    pharmacist is here.

   4                 THE COURT:           What about this other witness?

   5                 MR. WILLIAMS:             The other witness is simply a patient

   6    of Dr. Smithers, is my understanding, that he treated during

   7    the course of his practice.

   8                 THE COURT:           And that person has not been subpoenaed?

   9                 MR. WILLIAMS:             They have not.

  10                 THE COURT:           But -- and have you talked to that

  11    person?

  12                 MR. WILLIAMS:             I have not, Your Honor.

  13                 THE COURT:           All right.

  14                 So, you don't know -- I mean, has your -- I'm not

  15    asking you to tell me what your client said, obviously, but

  16    have you discussed what the testimony might be?

  17                 MR. WILLIAMS:             My understanding, Judge, is that the

  18    testimony would simply be that regarding his care and

  19    treatment of the patient and kind of the visits, how it went,

  20    his practice.        I think it would probably go toward the --

  21                 THE COURT:           Similar to the other patients that have

  22    testified?

  23                 MR. WILLIAMS:             Similar to Mr. Hartshorn and to

  24    Brenda Fisher would be my understanding, Judge.

  25                 THE COURT:           All right.            Well, I think we ought to go



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 20 of 296 Pageid#:
                                   11154
                                                                                                             21



   1    ahead and proceed in the fashion that you've outlined.                                       And

   2    you're going to call a witness and then Dr. Smithers.                                        We'll

   3    take a short recess after your witness, and Dr. Smithers can,

   4    at that time, make a final decision as to whether he wishes to

   5    testify based on what advice you've given him and my advice to

   6    him.

   7                 He's indicated to me, as you've heard, that he does

   8    intend to testify.            But I want to give him any opportunity to

   9    make that decision.             Again, if you have any further advice to

  10    him, obviously, I assume you would give it to him.

  11                 MR. WILLIAMS:             Yes, Your Honor.

  12                 THE COURT:           All right.            So we're going to hear your

  13    witness, so we'll have the jury in.

  14           (Proceedings held in the presence of the jury.)

  15                 THE COURT:           All right.            Good morning, ladies and

  16    gentlemen.     We're ready to go again.

  17                 And, Mr. Williams, you may call your next witness.

  18                 MR. WILLIAMS:             Defense calls Tom Hayes.

  19                 THE COURT:           Yes, sir.           If you'd come up here and

  20    stand before the clerk and be sworn, please.

  21                 THE WITNESS:            Up here?

  22                 THE COURT:           Yes, sir.

  23                 THE CLERK:           Please raise your right hand.

  24                 Do you solemnly swear that the testimony you're

  25    about to give in this case shall be the truth, the whole



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 21 of 296 Pageid#:
                                   11155
                                                                                                     22



   1    truth, and nothing but the truth, so help you God?

   2                 THE WITNESS:            I do.

   3                 THE CLERK:           You may be seated.

   4                 THE WITNESS:            Over here?

   5                 THE CLERK:           Yes.

   6                                             TOM HAYES,

   7    Called as a witness herein by the Defense, having been first

   8    duly sworn, was examined and testified as follows:

   9                                     DIRECT EXAMINATION

  10    BY MR. WILLIAMS:

  11    Q.   Good morning.

  12    A.   Morning.

  13    Q.   Would you state your full name for the record.

  14    A.   I'm Tom Hayes.

  15    Q.   Okay.      And spell your last name, if you would.

  16    A.   H-a-y-e-s.          I'm the pharmacist and owner of Hayes Drug.

  17    Q.   And where do you live, Tom?

  18    A.   In                                             in Tazewell, Virginia.

  19                 THE COURT:           Sir, just your community, we don't need

  20    your exact address.

  21                 THE WITNESS:            Thompson Valley, Tazewell Virginia.

  22    BY MR. WILLIAMS:

  23    Q.   And I think you said you're the owner of Hayes Drug; is

  24    that correct?

  25    A.   Yes, sir.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 22 of 296 Pageid#:
                                   11156
                                                                                                      23



   1    Q.   And you own that?

   2    A.   Yes, sir.

   3    Q.   And how long have you owned Hayes Drug?

   4    A.   I opened it in 2008.

   5    Q.   Okay.

   6    A.   About 11 years.

   7    Q.   All right.           Now, you said you're a pharmacist?

   8    A.   Yes, sir.

   9    Q.   Okay.       Where did you get your training?

  10    A.   Medical College of Virginia.                         I graduated in '93.

  11    Q.   Okay.       And so you got what -- what kind of a degree would

  12    that be?

  13    A.   It was -- at that point in time the pharmacy degree

  14    was -- it was like a BS.                  It was before they changed it to

  15    doctorate.

  16    Q.   Okay.       And so -- but you are a licensed pharmacist in the

  17    commonwealth of Virginia; is that correct?

  18    A.   Yes, sir.

  19    Q.   Okay.       And prior to opening -- did you work anywhere

  20    prior to opening your own drugstore?

  21    A.   Yes, sir.          I worked full time for Kmart for about four

  22    years and averaged about 21 hours overtime, worked in probably

  23    65 stores in the first three years I was there doing overtime.

  24    I worked overtime the next, like, ten years.                                  I think I

  25    counted up in the first 6 years I had worked in over 65



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 23 of 296 Pageid#:
                                   11157
                                                                                                               24



   1    different pharmacies and full-time at one of my pharmacies

   2    trying to pay the bills.

   3    Q.   Now, when you say you're working that many pharmacies, I

   4    assume you're floating?

   5    A.   I would float, but I kept a full-time position at my

   6    pharmacy where I worked.                 Kmart had 12-hour shifts.                           I could

   7    work 77 hours in a week.

   8    Q.   All right.          Now, have you had any further training or

   9    anything since you got your degree?                          Do you have to have

  10    continuing education, anything like that?

  11    A.   We do have to have continuing education.                                  What I tend to

  12    do and what I've done is I was blessed that initially with

  13    Kmart, you do it in books.                   But I worked for Counts Drug for

  14    about eight years.            They had three pharmacies, and part of the

  15    benefits would be that they would pay for continuing education

  16    for you to go to a professional organization like the National

  17    Association of Retail Drugstore, Virginia Pharmacist

  18    Association, and attend the live CE, which I've tried to

  19    continue to do with the VPHA, because the Virginia Board of

  20    Pharmacy has an actual presentation with the updates on the

  21    laws, which is very educational and beneficial, and so I've

  22    tried to do that most years.

  23    Q.   Okay.      Now -- and you may have already said this, I think

  24    I missed it, but how long have you been a pharmacist?

  25    A.   Since 1993.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 24 of 296 Pageid#:
                                   11158
                                                                                                               25



   1    Q.   Twenty-five years, roughly?

   2    A.   A little over.

   3    Q.   Is that pretty close?

   4    A.   Yes, sir.

   5    Q.   Okay.      Now, do you know Dr. Smithers?

   6    A.   I'm familiar with him.                   I've spoke with him on the phone.

   7    I don't know for sure if I'd recognize him if I saw him, but

   8    I've communicated with him.                   He always made himself available.

   9    Because initially when I got his patients, I had questions, so

  10    I called him.

  11    Q.   Okay.      And how many of his patients were regulars at your

  12    pharmacy?     Do you know?             I'm not asking an exact number, just

  13    approximately.

  14    A.   I would guesstimate between 6 and 12, something of that

  15    nature.   I know -- you know, it probably fluctuated.                                        He was

  16    in one office closer and then he moved further away.                                         When he

  17    did, I called and discussed it with him.                              Some patients

  18    followed him when he went to Roanoke.                            It was less than he had

  19    initially what I had seen but still probably 6 or 12 at that

  20    point, may have been a few more when he was closer.

  21    Q.   Okay.      Now, I think you stated you had talked to him and

  22    had some questions.             What kind of questions did you have?

  23    A.   Well, if I have a new patient that has, you know, not a

  24    starting dose but looks like someone that's being treated for

  25    chronic pain and I'm not familiar with the physician or the



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 25 of 296 Pageid#:
                                   11159
                                                                                                           26



   1    patient, first, I obtain information, establish a valid

   2    pharmacist-patient relationship, look them up on the PMP, the

   3    Prescription Monitoring Program, see where they've been

   4    getting their prescriptions, what they've been getting.                                      And

   5    then if I'm not familiar with the physician and it's a pain

   6    medication and they're not within the area, I call usually.                                        I

   7    also look up the physician on the MPI site and the DEA site to

   8    see that he's got a valid license and where his address is and

   9    what have you.

  10    Q.   Now, what's the standard for a pharmacist to be able to

  11    fill a prescription?              What is it you have to determine?

  12    A.   Well, I think they're -- the board would say at meetings

  13    there is several things that would throw up red flags.                                       If you

  14    look at any of those things and see things that look like red

  15    flags -- if I had a patient come here from, say, Richmond,

  16    Virginia, just that's a long ways away for their address to be

  17    there to be here.           But you have to keep an open mind as a

  18    pharmacist because I've been surprised over the years at how

  19    many reasonable explanations there are for things that fall

  20    directly under the red flag.

  21                So some patients are -- I'm lacking for the

  22    terminology -- they have two addresses.                             You know, they live

  23    in wintertime in Richmond and then in the summertime come back

  24    to Tazewell and stay for a couple months.                               My parents live in

  25    Brownsville and come to Tazewell for a few months.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 26 of 296 Pageid#:
                                   11160
                                                                                                                27



   1    Explanation of why the distance is or what's going on and fill

   2    that out.

   3                You know, if the dosage was reasonable or if it's

   4    higher than usual seeing on morphine equivalents where it

   5    might be questionable and it's a new patient, like I said, I

   6    can look at the PMP, see what they're on, see if they

   7    developed tolerance, see if the dose is reasonable.                                          If I had

   8    a question, then like I said, I would call Smithers.                                         When I

   9    had questions if he had patients changing from one thing to

  10    another or whatever, if the insurance would flag some things

  11    because they like to establish a prolonged, extended-release

  12    maintenance medication and then have breakthrough pain

  13    medication, sometimes they would say things are duplicate

  14    therapy and what have you.                   So we get diagnosis and previous

  15    history and information.                 When I'd call, if the answers don't

  16    give me the warm fuzzies, I --

  17                MR. LEE:          Your Honor, I'm going to object at this

  18    point to any conversations the witness had with the defendant.

  19    Those would be hearsay statements and inadmissible.

  20                THE COURT:            I believe you were just discussing

  21    generally why you called --

  22                THE WITNESS:             In general.

  23                THE COURT:            -- physicians.

  24                But I think you answered the question, so wait for

  25    the next question.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 27 of 296 Pageid#:
                                   11161
                                                                                                     28



   1    BY MR. WILLIAMS:

   2    Q.    Now, isn't it true that a pharmacist has to find that

   3    there's a legitimate medical purpose behind -- before you can

   4    fill the prescription?

   5    A.    Well, that makes sense, yes, sir.

   6    Q.    Okay.

   7    A.    You know, if there's any question that there wasn't,

   8    then, you know...

   9    Q.    And did you fill all Dr. Smithers's prescriptions?

  10    A.    Well, I'm not going to assure you that I filled all of

  11    them because some patients may come, look at it, and may be a

  12    little bit too early or they may have been from a little bit

  13    too far of a distance.               If a patient's residence was above

  14    Princeton toward Beckley, I would tell them I think they

  15    passed up too many pharmacies on the route to get to me for me

  16    to find that reasonable.                 So I kind of don't just fill any

  17    prescriptions just because they're a particular doctor.

  18    Q.    Okay.     All right.

  19                  MR. WILLIAMS:            If I may have just a moment,

  20    Your Honor.

  21                  THE COURT:          You may.

  22                  MR. WILLIAMS:            I think that's all, Your Honor.

  23                  THE COURT:          All right.            Cross-examination?

  24    ///

  25    ///



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 28 of 296 Pageid#:
                                   11162
                                                                                                          29



   1                                       CROSS-EXAMINATION

   2    BY MR. LEE:

   3    Q.     Morning.

   4    A.     Good morning.

   5    Q.     Mr. Hayes, you said you owned Hayes Pharmacy; is that

   6    correct?

   7    A.     Yes, sir.        Well, the bank owns it, but I'm making the

   8    payments.

   9    Q.     I understand.           Are you the only pharmacist that works

  10    there?

  11    A.     I occasionally have someone fill in for me, like today.

  12    I've been trying to work six days a week.                                But every now and

  13    then I take about a half a day off now.                              When I had custody of

  14    my children, I used to take two days off a week.

  15    Q.     Okay.     And who are the other pharmacists that fill in for

  16    you?

  17    A.     I've had several.              Right now, Pete Vladimir, he's filling

  18    in for me.      He used to be the pharmacist at Kmart.                                   And I have

  19    another pharmacist that's just recently started helping,

  20    Jessica.     But over the years I've had multiple pharmacists in

  21    the area.      You can usually talk to them.                           If they're not a

  22    direct competitor close by, they're willing to pick up a day

  23    here and there, say, if you're going on vacation.

  24    Q.     Back in 2015 timeframe -- I'm sorry, 2017, who are the

  25    other pharmacists that might have been helping you out?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 29 of 296 Pageid#:
                                   11163
                                                                                                                30



   1    A.   That's close to the time Gazelle Bowman used to fill in

   2    for me a lot.        I don't know if she still was at that point.

   3    And I had a couple other different ones, one of my friends Ray

   4    Lassiter that appeared and filled in for me a few times.                                      And

   5    Megan Smith was a student that did rotations at my pharmacy.

   6    And, after Gazelle, she worked for me for a couple years

   7    covering two days a week while I had child custody.

   8    Q.   Okay.      And this is something that shows my ignorance as

   9    to how pharmacists can dispense drugs, or Schedule IIs anyway.

  10    Can anybody fill a prescription or does it have to be the

  11    person whose name is on the prescription?

  12    A.   Oh, someone else can come on behalf of the patient.                                          The

  13    laws have to allow for, say, if you were in an accident and

  14    you were bedridden, you can't make it to the pharmacy.                                       So

  15    there are rules and steps and ways to do that.

  16                 Generally, we can work past if you just come from

  17    the ER or the hospital, released from the ICU or a dental

  18    procedure or something, critical care or urgent care from an

  19    accident or something.               But we still get an ID of the person

  20    obtaining the prescription and their relationship to the

  21    patient and as much information as possible.                                 And I always

  22    request that at their earliest convenience, when the patient

  23    is able, even if they could come through the drive-through, to

  24    have an ID so I can meet the patient to solidify our

  25    pharmacist-patient relationship.                       We do, but we don't leave



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 30 of 296 Pageid#:
                                   11164
                                                                                                     31



   1    those patients not treated just because they're bedridden.

   2    Q.   Okay.      All right.           You're familiar with the what's been

   3    called the "opioid epidemic"?

   4    A.   Very.

   5    Q.   And would you agree that's been having very destructive

   6    consequences on Southwest Virginia?

   7    A.   Unbelievably.            It was very enlightening, the Board of

   8    Pharmacy, last year and the year before that, their continuing

   9    education directed right on that and big changes.

  10    Q.   And, but fair to say, you're a pharmacist in this part of

  11    the country.       You've known about the opioid problems that

  12    people have been having, communities have been having for more

  13    than just a couple years but for decades or longer; right?

  14    A.   Oh, yes, sir.

  15    Q.   Okay.      So it's no surprise to you that opioids are being

  16    abused and distributed and causing great harm on our

  17    communities.

  18    A.   Correct.

  19    Q.   Okay.      And, for that reason, you would agree that there

  20    needs to be extra care when physicians are prescribing those

  21    medications?

  22    A.   When they're prescribing or dispensing and what have you.

  23    You know, it would be nice if you could see into a person's

  24    soul and they're actually truthful, honest, and their pain

  25    level.   But you can't do that, so do the best you can, give



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 31 of 296 Pageid#:
                                   11165
                                                                                                         32



   1    the benefit of the doubt.                  And, if anything comes up

   2    questionable, I ask the patient to call the doctor, do

   3    everything that we can.                And I -- if a patient becomes

   4    forceful or threatening in any way to obtain a narcotic, I

   5    send them to jail.            I don't play with that.

   6    Q.   And you would agree with me that these controlled

   7    substances that Dr. Smithers was prescribing, they were

   8    powerful Schedule II narcotics, weren't they?

   9    A.   Yes, sir.

  10    Q.   Oxycodone, powerful drug?

  11    A.   Yes, sir.

  12    Q.   Oxymorphone, powerful drug?

  13    A.   Yes, sir.

  14    Q.   Are you familiar with what Opana ER is?

  15    A.   Opana is oxymorphone, yes, sir.

  16    Q.   Is that still available?

  17    A.   Yes, sir.

  18    Q.   Hydromorphone, it's a powerful drug?

  19    A.   Yes, sir.         Dilaudid.

  20    Q.   Morphine sulfate, MS Contin, powerful drugs?

  21    A.   Yes, sir.

  22    Q.   You said you thought you had 6 to 12 patients of

  23    Dr. Smithers.        Would the number 25 be more accurate?

  24    A.   It wouldn't surprise me.                     I've got a lot of patients.                I

  25    do know and I do recall calling Dr. Smithers several times and



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 32 of 296 Pageid#:
                                   11166
                                                                                                                33



   1    it stuck in my mind because he was courteous and professional

   2    and said, "If you have any questions ever, here's my cell

   3    phone.    I have a lot of patients that have a great deal of

   4    pain," and explained that and told me the diagnosis, so...

   5    Q.      I wasn't asking what the conversation was.

   6    A.      Got it.

   7    Q.      My question was:             You said you had 12 patients of his,

   8    would 25 patients be more accurate?

   9    A.      Like I said, it was a guesstimation.                             There was probably

  10    a larger amount before he moved further away to Roanoke and

  11    Salem.    Then a lot -- a majority followed him, but not all.

  12    So the numbers did fluctuate from one time to another.

  13    Q.      Okay.    Now, you keep mentioning that Dr. Smithers was in

  14    Roanoke or Salem.            Is that what he told you?

  15    A.      I think I had an address in that area.                               I could go back

  16    and look at my records.                 It's just I'm going off the top of my

  17    head.    I did not take time to research any of this on

  18    Smithers.       Come straight in here without looking at any

  19    information.        Didn't have time.                  Got notified yesterday

  20    evening.     Changed my schedule.                    Came straight here.                      So this

  21    has been several years ago.                    I'm telling you the best I can to

  22    the best of my ability without looking at my records as to the

  23    exact address.          But I know it was out that distance.                                  I

  24    thought it was more than a couple hours' drive.                                     But typically

  25    I see a lot of patients treated from Roanoke and Bristol for



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 33 of 296 Pageid#:
                                   11167
                                                                                                        34



   1    chronic pain because they don't generally do that with a

   2    primary care physician.

   3    Q.     All right.           Martinsville, Virginia, is where

   4    Dr. Smithers's practice was located.

   5    A.     Is that not close to Salem and Roanoke?

   6    Q.     It's not, no.             It's --

   7                   Would it be fair to say it's at least a

   8    two-and-a-half-hour drive from Tazewell?

   9    A.     To Martinsville?

  10    Q.     Yeah.

  11    A.     I'm not sure.

  12    Q.     Have you ever been to Martinsville?

  13    A.     No.     But if I saw Martinsville, I would have looked it up

  14    in the distance before I called to try to find out why a

  15    patient was going that distance.                          It's just what I do every

  16    day.

  17    Q.     So it never red flagged to you that these 25 patients of

  18    yours -- or Dr. Smithers, were filling at your pharmacy from

  19    the Tazewell, Virginia, area were traveling over two and a

  20    half hours to --

  21    A.     Oh, it definitely did.                    That's why I called him to talk

  22    to him about we've got patients traveling this far a distance

  23    and coming to our pharmacies, still.                              What's going on?

  24                   And he said, "Tom, I was treating these patients.                                I

  25    established a relationship with them.                               They have confidence in



                                         Donna Prather, CCR, RPR, CCP, CCB
                     Official Court Reporter for the U.S. District Court Western District of Virginia
                                                   (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 34 of 296 Pageid#:
                                   11168
                                                                                                             35



   1    me, and I told them they could, but I was surprised at how

   2    many people did and would take the time to drive the distance

   3    to maintain a relationship with the physician.

   4    Q.      Your brother was a patient of his, wasn't he?

   5    A.      Yes, sir.

   6    Q.      And he was receiving oxycodone, oxymorphone, oxycodone,

   7    oxymorphone.

   8    A.      Oh, yes, sir.

   9    Q.      Okay.    And he had a drug problem, didn't he?

  10    A.      Yes.    He had chronic pain and a drug problem.                                  He's with

  11    hospice now, doesn't weigh 90 pounds.                             He's had pancreatic

  12    cancer.    He's had horrific disease states where he's suffered

  13    his whole life.           But like a lot of patients, once they get

  14    started and have a legitimate need for pain medication, they

  15    still develop an addiction and do not use good judgment and

  16    overuse.       Tim now has to have hospice watch him and fill up

  17    all his medication on a timed-locked box, and he can barely

  18    get up and walk.

  19    Q.      He was actually convicted of drug distribution, wasn't

  20    he?

  21    A.      I have never took time and effort to find out what my

  22    brother's charges were or what he had legal problems with.                                      I

  23    have not had association with my brother with business since

  24    1995.    We had a farm together.                     And we're still brothers, but

  25    I don't get involved in his business with what his legal



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 35 of 296 Pageid#:
                                   11169
                                                                                                         36



   1    matters were.

   2    Q.     Well, you were filling his prescriptions, weren't you?

   3    A.     No.     I did stop filling his prescriptions when --

   4    whenever he got indicted.                     But then when they released him to

   5    Charlottesville, Virginia, and he had pancreatic cancer and

   6    contacted his physicians and talked to them and hospice,

   7    Kristen Thompson-Whit, a nurse practicer, I've been trying to

   8    help them supply his medications in the locked boxes again.

   9    But for a brief period, I didn't fill his prescriptions at

  10    all.

  11    Q.     Okay.       But you were filling his prescriptions when he was

  12    going to Dr. Smithers in 2015.

  13    A.     I did.

  14    Q.     And it was right after that that he got indicted, wasn't

  15    it?

  16    A.     That Tim got indicted?

  17    Q.     Correct.

  18    A.     I think it was around 2015.

  19    Q.     Mm-hmm.        And you never questioned that your brother was

  20    traveling two and a half plus hours to see a doctor?

  21    A.     Oh, I did.           I called on him specifically.

  22    Q.     And got -- and you knew at that time that he was a drug

  23    user or drug addict; right?

  24    A.     I knew Tim was a drug addict?                          No, sir.          I knew that he

  25    had chronic pain.              I mean, Tim never went more than three or



                                         Donna Prather, CCR, RPR, CCP, CCB
                     Official Court Reporter for the U.S. District Court Western District of Virginia
                                                   (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 36 of 296 Pageid#:
                                   11170
                                                                                                            37



   1    four months without getting dehydrated to the point that he'd

   2    be in the hospital on IVs for a prolonged amount of time.                                      The

   3    family had always told me that with his pancreatis, that if he

   4    was to continue to drink alcohol -- because he's been an

   5    alcoholic his entire life and ended up dehydrated in the

   6    hospital.     So I didn't realize that he had a drug problem.

   7    Most all of his medications looked reasonably justifiable for

   8    his disease state.

   9    Q.   And Heather Hartshorn --

  10    A.   They will tell you that, too, at the hospice.                                      As long as

  11    Tim is drunk, he can sit and answer a question to you.                                       He's

  12    an attorney and he's very knowledgeable.                              You could come back

  13    an hour later and ask the same question, he would not recall

  14    the answer and give you a different answer.                                He's drank for so

  15    long, he does not have a clear mind.

  16    Q.   You were filling Heather Hartshorn's prescriptions also?

  17    A.   Heather who?

  18    Q.   Heather Hartshorn.

  19    A.   I remember the name.

  20    Q.   Do you remember what happened to her?

  21    A.   Did -- did she overdose?

  22    Q.   Is that what you recall?

  23    A.   Vaguely.        I think that is what happened.

  24    Q.   She overdosed on prescriptions filled at your pharmacy?

  25    A.   Yes, sir.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 37 of 296 Pageid#:
                                   11171
                                                                                                         38



   1    Q.   You're aware of that?

   2    A.   Yes, sir.

   3    Q.   Two days after you filled them --

   4    A.   Yes, sir.

   5    Q.   -- or two days after --

   6    A.   I think I do remember the incident.

   7    Q.   -- or the day after?

   8    A.   Yes, sir.

   9    Q.   Now, you don't actually know what happened between

  10    Dr. Smithers and his patients.

  11    A.   No, sir.

  12    Q.   You don't know what sort of exams, if any, were given,

  13    what sort of diagnosis, if any, was made, what sort of --

  14    A.   On the majority of the patients, I would not.                                      Like I

  15    said, with my brother, red flag, and I would call him and

  16    asked about traveling the distance and the medications.                                      A

  17    very logical, medical explanation was given.                                 I mean, I felt

  18    comfortable with when I talked to him at the end of the

  19    conversation.        But I wouldn't have called him if I wasn't

  20    uncomfortable with him to begin with.

  21                And I think you'll find on any of Tim's

  22    prescriptions and Heather's prescriptions that there will be

  23    extensive notes about me questioning them and the reasonable

  24    medicinal justification for the use of the dosages and the

  25    medication.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 38 of 296 Pageid#:
                                   11172
                                                                                                      39



   1    Q.      All right.        Again, you don't know what happened between

   2    the doctor and the patients, do you?

   3    A.      I was never there.              No, sir.

   4    Q.      You don't now what medical conditions any of these

   5    patients had?

   6    A.      I do not diagnose.

   7    Q.      Okay.    And you've talked about red flags that you

   8    yourself would find to be troubling; correct?

   9    A.      I would find them to be a red flag.                            But, like I said, on

  10    a daily basis we have patients that have chronic pain that

  11    travel to Bristol.             I'm from Tazewell.                  The day my wife had a

  12    car accident, she's going to Dr. Brasfield neurological in

  13    Bristol.     To travel two hours in Tazewell is not unreasonable.

  14    There's not anybody in Tazewell that's doing a reasonable job

  15    of being a neurosurgeon that I know of.

  16    Q.      First of all, you have to admit that somebody who has

  17    been trained in neurosurgery is very different than

  18    Dr. Smithers's qualifications; correct?

  19    A.      Correct.

  20    Q.      I mean, do you know even what sort of training or

  21    specialized training he's had?

  22    A.      I'm not familiar with what specialized training he would

  23    have.

  24    Q.      Okay.    So your comparison really is very different.

  25    A.      It's different.            But -- and he gave me an explanation of



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 39 of 296 Pageid#:
                                   11173
                                                                                                           40



   1    why he treats and that he did treat pain patients.

   2    Q.   Right.       So you're basing everything, all the decisions

   3    you're making, solely based on what Mr. Smithers was telling

   4    you; right?

   5    A.   What he said and when I researched the DEA site, I find

   6    his DEA, the MPI, and I look up the PMP for patients and

   7    history.     That's all I have to go by.

   8    Q.   Well, Mr. Hayes, did Dr. Smithers ever tell you that he

   9    left pre-signed prescription pads in his office and let his

  10    urine collector/staff member fill out which prescriptions

  11    should be given to patients?

  12    A.   No, he would never tell me nothing like that.

  13    Q.   Would that be a red flag?

  14    A.   I would think that would be not the normal practice, and

  15    it would be a hard thing to judge.

  16    Q.   Would you fill that prescription?

  17    A.   I mean, because I --

  18                 MR. WILLIAMS:              I'm going to object to what his

  19    qualifications would be to know this kind of information.

  20                 THE COURT:            I'll overrule the objection.

  21    BY MR. LEE:

  22    Q.   Let me ask it this way:                     Would you fill that prescription

  23    knowing that's what happened?

  24    A.   I would probably call and get an explanation.                                       To tell

  25    you for sure I thought this was very unusual when I first got



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 40 of 296 Pageid#:
                                   11174
                                                                                                                41



   1    to Tazewell and started practicing.                          There was a dentist,

   2    Dr. Stanton.       Every prescription he had come in, all day long,

   3    the patients he specialized in had extractions, would have

   4    gauze and blood all in their mouth, and they'd have a stamped

   5    signature and then it would have a different handwriting for

   6    the prescription, and then they'd have a different writing for

   7    the patient's name.             And that's a big red flag.                         And I called

   8    him.

   9                And, I mean, I'm right there in town.                                  I've known

  10    him all my life.          He was at every football game when I was in

  11    little league.         And he said, "Tom, when I get there in the

  12    morning, I sign the prescriptions.                         Nobody can read my

  13    writing, so I have the nurse write the prescription out.                                         And

  14    then I have the patient print their name on it.                                    So we have

  15    three different handwritings on there."

  16                And I said, "As long as you do, I'm going to call on

  17    every one of them and verify them."                          And I did on every time

  18    we saw one.

  19                So that happened sometimes and sometimes there is an

  20    explanation.       But, yes, it's a red flag and a call.                                     If there

  21    wasn't a justifiable reason and I didn't have the warm

  22    fuzzies, I would say, "I'm sorry.                        I can't fill this."                   If I

  23    couldn't reach Dr. Smithers on the phone to find out if the

  24    prescription had any questions, then I would tell them I'd

  25    have to wait until I can answer the questions that have a red



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 41 of 296 Pageid#:
                                   11175
                                                                                                          42



   1    flag.    That's what we do.

   2                    Red flag doesn't mean we just say, oh -- some

   3    pharmacists do that.               I ain't talked to -- we don't got it.

   4    That's what they'll tell them.                       We don't got the medicine.

   5    Well, I don't like to bear false witness, so I don't do that

   6    either.

   7    Q.      Okay.    So you'd fill a prescription filled out by an

   8    untrained staff member at Dr. Smithers's office without

   9    question --

  10    A.      The law is the doctor has the ability to deem anybody --

  11    he could pick anyone in this room, able to call in a

  12    prescription for him.               Just all he has to do is tell you, and

  13    you could call in a prescription for him.

  14    Q.      For Schedule II controlled substances?

  15    A.      Schedule II controlled substances have to be written out.

  16    It doesn't say that the doctor has to write it.                                     He just has

  17    to sign it.       Like a checkbook, my wife can fill out my

  18    checkbook.       She's not on there for signing.                            I have to sign

  19    it.   So that's the way the legal document is.

  20    Q.      What if you knew that Dr. Smithers's practice in

  21    Martinsville had patients traveling from Columbus, Ohio, to

  22    get controlled substances?

  23    A.      That doesn't make a lot of sense.                          When you're getting to

  24    that kind of distance, we're getting into something that's

  25    more like when we had patients traveling from Florida all the



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 42 of 296 Pageid#:
                                   11176
                                                                                                       43



   1    way up the east coast on the OxyContin express.                                    When that

   2    initially happened 18, 19 years ago, it blew all of our minds

   3    and there were big changes made.                       And -- but I don't -- you

   4    know, until we got in a position to learn how to handle that,

   5    it was a learning experience.                     I mean, nothing like that had

   6    ever happened.

   7    Q.   Mr. --

   8                 THE COURT:           Let's try to just answer the question

   9    and if --

  10                 THE WITNESS:            That -- it's not reasonable to travel

  11    from Ohio to West Virginia, to Virginia, in between your

  12    pharmacists and your doctor, I don't think.

  13    BY MR. LEE:

  14    Q.   Okay.      So that's a red flag if someone is traveling from

  15    Columbus, Ohio, to Martinsville?

  16    A.   It would be a red flag.                    Definitely.

  17    Q.   You would question that prescription, wouldn't you?

  18    A.   You would what, now?

  19    Q.   You would question that prescription?

  20    A.   Definitely.

  21    Q.   What if Dr. Smithers's patients from West Virginia would

  22    drive to Martinsville to get their prescription, then drive

  23    all the way to Jeffersonville, Indiana, to fill their

  24    prescription?

  25    A.   That sounds --



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 43 of 296 Pageid#:
                                   11177
                                                                                                      44



   1    Q.    Sounds crazy, doesn't it?

   2    A.    Very questionable, yes, sir.

   3    Q.    That's not questionable.                    That's crazy, isn't it?

   4    A.    Well, you know, I like to think that you can look at

   5    something and define it that way.                        But over the years I found

   6    out there would be things like a special surgeon in one place

   7    that they had to have something done.                            If it's justifiable, it

   8    is.   But it doesn't sound reasonable.                           The only way you'd know

   9    is start digging.           When you get a red flag, you dig until you

  10    find a legitimate answer.                  If you do not, you don't fill it.

  11                  MR. LEE:        No further questions, Your Honor.

  12                  THE COURT:          All right.            Anything further?

  13                  MR. WILLIAMS:            Just a couple questions.

  14                                     RECROSS-EXAMINATION

  15    BY MR. WILLIAMS:

  16    Q.    Mr. Hayes, did you fill a prescription around that same

  17    time of Ms. Hartshorn's death for benzodiazepines for her?                                   Do

  18    you recall?

  19    A.    I think I did.

  20    Q.    Okay.

  21    A.    It's been a long time.                  I haven't looked at the records,

  22    but it sounds like I did.

  23    Q.    And, with respect to your regular customers, customers in

  24    that area, did you fill all of Dr. Smithers's prescriptions

  25    for them?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 44 of 296 Pageid#:
                                   11178
                                                                                                            45



   1    A.      Not -- I don't think all of them.                          You know, if there was

   2    not -- if there were red flags that were not answered, then I

   3    may not have filled a couple numerous prescriptions.                                          And

   4    people will tell you, too, if the patient gets loud or

   5    forceful and doesn't have patience with me to answer these red

   6    flags, they either go out the door or I call the police for

   7    them trying to pursue -- obtain a narcotic through threatening

   8    a pharmacist.

   9                 MR. WILLIAMS:              No further questions.

  10                 THE COURT:            Anything further?

  11                 MR. LEE:          No, Your Honor.

  12                 THE COURT:            All right.            Thank you, sir.

  13                 You may step down.                  Sir, you may leave.                   Thank you,

  14    sir.

  15                 All right.            We're going to -- ladies and gentlemen,

  16    we're going to take a short recess at this time.                                      If you'll

  17    follow the bailiff out.

  18            (Proceedings held in the absence of the jury.)

  19                 THE COURT:            All right.            Counsel, we're going to take

  20    a short recess and when we come back, we'll see if the

  21    defendant has any further evidence.

  22                 We'll be in recess.

  23            (Proceedings suspended at 10:06 a.m. and resumed at 10:20

  24    a.m.)

  25                 THE COURT:            All right.            Mr. Williams, do you have



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 45 of 296 Pageid#:
                                   11179
                                                                                                      46



   1    any further witnesses?

   2                 MR. WILLIAMS:              Yes.       I think -- against counsel's

   3    advice, but I think Dr. Smithers has indicated he wishes to

   4    testify at this point.

   5                 THE COURT:            All right.            Dr. Smithers, is that

   6    correct?

   7                 THE DEFENDANT:               Yes, Your Honor.

   8                 THE COURT:            All right.            Again, you understand the

   9    advice that I gave you?

  10                 THE DEFENDANT:               Yes, Your Honor.

  11                 THE COURT:            All right.            We'll have the jury in.

  12          (Proceedings held in the presence of the jury.)

  13                 THE COURT:            All right.            Ladies and gentlemen, we're

  14    ready to go again.             You may call your next witness.

  15                 MR. WILLIAMS:              The defense calls Dr. Joel Smithers.

  16                 THE CLERK:            Please raise your right hand.

  17                 Do you solemnly swear that the testimony you're

  18    about to give in this case shall be the truth, the whole

  19    truth, and nothing but the truth, so help you God?

  20                 THE DEFENDANT:               Yes, ma'am.

  21                                      JOEL ADAM SMITHERS,

  22    Called as a witness herein by the Defense, having been first

  23    duly sworn, was examined and testified as follows:

  24    ///

  25    ///



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 46 of 296 Pageid#:
                                   11180
                                                                                                          47



   1                                      DIRECT EXAMINATION

   2    BY MR. WILLIAMS:

   3    Q.   State your name for the members of the jury.

   4    A.   Joel Adam Smithers.

   5    Q.   Okay.       And, Joel, where do you live?

   6    A.   I live in Greensboro, North Carolina.

   7    Q.   And who do you live with down there?

   8    A.   My wife, Angel, and four kids; E., 14; S., 11; A., 4; and

   9    B., 2; and a third daughter due in July.

  10    Q.   Okay.       Now let's talk a little bit about your educational

  11    upbringing.       Okay.        Where did you graduate high school from?

  12    A.   I was homeschooled.                  But Trinity Christian High School --

  13    or Texas Christian High School in Texas.

  14    Q.   What did you do in high school?                            Anything particular?

  15    A.   I was president of 4-H and we did forestry competition

  16    and worked for my dad.                He's a veterinarian.

  17    Q.   Okay.       And did you go off to college beyond that?

  18    A.   No.     At the age of 17, I joined a non-profit Christian

  19    organization that did disaster relief, The Air, Land, and

  20    Emergency Resource Team, and we responded to disasters.                                       I was

  21    there from the age of 17 to 21.                        And we did disaster relief

  22    and recovery for tornados, hurricanes, floods.                                    And we did

  23    underwater search and recovery and different activities such

  24    as that.

  25    Q.   Okay.       Now, with respect to this, what -- did you



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 47 of 296 Pageid#:
                                   11181
                                                                                                     48



   1    eventually go off to college?

   2    A.   I did.      At the age of 21, after I'd been on the staff

   3    there, I went to -- I began my business education, business

   4    college in an accelerated program to complete that in two and

   5    a half years.        And then while I was finishing that program, I

   6    also started taking the prerequisite science courses to be

   7    able to go to medical school.

   8    Q.   Okay.      And when did you change your mind to go away from

   9    business into medical school?

  10    A.   Well, I -- I mean, my whole life I had, from a young age,

  11    really going to back to when I was 12 and went on a mission

  12    trip to Mexico, reroof and pour a roof for a person in Jikad

  13    (phonetic), I discovered how much I enjoyed helping other

  14    people.

  15                 While I was doing my business education, I

  16    volunteered at a local cancer center and that really

  17    solidified the idea in my mind that I wanted to help people

  18    through medicine.

  19    Q.   Okay.      And I don't know.                 Did you ever say which college

  20    you graduated from?

  21    A.   My undergraduate in business is from the Thomas Edison

  22    State University out of Trenton, New Jersey.

  23    Q.   Okay.      Now, you grew up in Texas; right?

  24    A.   Yes, sir.         I grew up on a cattle farm in northeast Texas,

  25    about 30 minutes south of Texarkana.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 48 of 296 Pageid#:
                                   11182
                                                                                                                49



   1    Q.   How did you get to college in New Jersey?                                    Was this an

   2    online type college or --

   3    A.   Yes.      It was correspondence, an accelerated program where

   4    I could test out of a lot of subjects.                             It was originally

   5    created for military people to be able to do correspondence

   6    undergraduate degrees.                Then they opened it up to anybody who

   7    wanted to try and move through their coursework faster.

   8    Q.   Okay.       You graduated that when?

   9    A.   I started that in September of 2001 and graduated in June

  10    of 2004.

  11    Q.   2004?

  12    A.   Yes, sir.

  13    Q.   Okay.       And beyond going from there, once you graduated

  14    from college, you mentioned something about military.                                          Were

  15    you involved with the military in college or anything?

  16    A.   Not in that -- no, sir.                     Not at that time.

  17    Q.   Okay.       What did you do after you graduated?

  18    A.   After I graduated, I worked for a period of time as a

  19    nursing assistant in a county hospital in Arkansas.                                           I lived

  20    with my 88-year-old grandfather at the time, helped take care

  21    of him, and then decided to take additional coursework to be

  22    able to apply to medical school.

  23    Q.   Okay.       And so was the next step in your life to go to

  24    medical school at that point, or --

  25    A.   It was.        I went and did additional training in Emergency



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 49 of 296 Pageid#:
                                   11183
                                                                                                          50



   1    Medicine Techniques school, EMT, in Fort Worth, Texas.                                       Then I

   2    worked in Trueport, and at that time had been accepted into

   3    medical school and was -- and that was in 2007.

   4    Q.     Okay.    And where did you go to medical school at?

   5    A.     Lincoln Memorial University, DeBusk College of Medicine

   6    in Harrogate, Tennessee.

   7    Q.     And that would have been starting in when?

   8    A.     I believe July of 2007.

   9    Q.     Okay.    And describe what is a -- what is a doctor of

  10    osteopathic medicine?

  11    A.     The simplest way I could say it, I guess, it's a

  12    different approach to practicing medicine than allopathic

  13    medicine, which is what you traditionally think of as a

  14    medical doctor, an M.D.                The last initials after my name are

  15    D.O.   And one of the chief ways that we differ is that in our

  16    education we are taught how -- we spend a little bit more time

  17    doing manipulative training.                    Some people -- if you saw me do

  18    that on a patient you would say it looks like chiropractic but

  19    it's not.      It's very similar.                 But we're educated in that

  20    arena and have a lot more hands-on training in that regard.

  21    Q.     Okay.    Now, D.O., obviously, is able to prescribe

  22    narcotics; correct?

  23    A.     Yes, sir.       I believe -- yes, sir, that's correct.

  24    Q.     Now, with respect to this, was there some point in time

  25    that you became involved not only in your schooling but also



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 50 of 296 Pageid#:
                                   11184
                                                                                                        51



   1    with the Air Force?

   2    A.   Yes, sir, that's correct.                      I believe in the first or

   3    second year of medical school I was accepted into the Air

   4    Force's Health Profession Scholarship program and that summer

   5    began officer training school in Montgomery, Alabama.

   6    Q.   And describe why were you involved in that program?                                     What

   7    was that benefit of that program?                        Or why did you do it?

   8    A.   Well, most my life I had wanted to be in the military.                                    I

   9    didn't know what capacity I would serve, but I'd wanted to.

  10    Both my grandfathers fought in World War II and I had an uncle

  11    that died in Vietnam.              I wanted to serve, so that was an

  12    opportunity to do that.                They accepted me into the program.

  13    It was an application process, and they accepted me.

  14    Q.   Okay.      Did they help pay for school or anything through

  15    that program?

  16    A.   They did, yes, sir.

  17    Q.   Okay.      Did you have a commitment for anything afterwards?

  18    A.   I did a four-year commitment.

  19    Q.   Okay.      And that would have been after what?

  20    A.   Post graduation.               Well, the four-year commitment wouldn't

  21    start until after internship period had been completed.

  22    Q.   Okay.      So you would graduate school, go through

  23    internship, then you would have started your four-year

  24    commitment to military; is that correct?

  25    A.   Yes, sir, that's correct.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 51 of 296 Pageid#:
                                   11185
                                                                                                       52



   1    Q.   Now, with respect to -- with respect to this, where did

   2    you do an internship at?

   3    A.   So I graduated medical school in 2012 and was accepted

   4    into an internship training program in Morganton,

   5    North Carolina, at Blue Ridge Health Care.

   6    Q.   Okay.       And did you counter -- what were you training in,

   7    specifically?         What was your role in that?

   8    A.   Yes, sir.          That was rotating transitional internship,

   9    which that just means that you rotate through a variety of

  10    different services.              You rotate through -- I think my first

  11    service I was on was obstetrics and gynecology, delivering

  12    babies, then internal medicine in the hospital, pediatrics,

  13    and you got some electives, and one of my electives was pain

  14    management.

  15    Q.   Okay.       So that kind of got you -- you had some training

  16    in that.     When you say "training," what kind of training?

  17    A.   Well, so when you rotate through each of those

  18    specialties, you would be with -- in my training program, you

  19    would be with another physician.                        They would be your attending

  20    physician.      They would give you jobs, tasks.                              You'd probably

  21    spend the first few days more or less watching what they do.

  22    And then they would basically expect you to be able to

  23    replicate on most of the general patients and continue to

  24    teach you and give you more jobs and responsibilities as you

  25    showed the aptitude throughout the month of training.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 52 of 296 Pageid#:
                                   11186
                                                                                                               53



   1    Q.   Now, you ran into some problems in the training in

   2    North Carolina, didn't you?

   3    A.   I did.      I was six weeks from completing that program in

   4    May, the end of May of 2013, and I made possibly one of the

   5    worst decisions of my life.                   I had worked at the hospital 14

   6    or 16 hours that day and some senior residents asked me to

   7    come get a bite to eat and have some beer with them.                                         Against

   8    my better judgment, I did that.                       And driving home, somewhere

   9    between midnight and 1:00 a.m., I sped through a stoplight,

  10    and Officer Lloyd -- there in Morganton, North Carolina,

  11    Officer Lloyd pulled me over, said he smelled alcohol on my

  12    breath.   At the time I was six weeks away from starting my Air

  13    Force training to be a doctor in the Air Force.                                    So I -- I did

  14    panic, and I made a bad decision and told Officer Lloyd that I

  15    was headed to the hospital to see a patient when I was not.

  16    Q.   Okay.      And as a result of that, what happened with the

  17    internship?

  18    A.   As a result of that, I was called into the office the

  19    next day through a series of events and was given the choice

  20    to continue in the -- I was given the choice in a matter of

  21    three days to either resign from the internship or be fired.

  22    Q.   Okay.      And you chose to resign; correct?

  23    A.   I chose to resign, yes, sir.

  24    Q.   Okay.      Now, did something else, again, happen to you at

  25    that point?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 53 of 296 Pageid#:
                                   11187
                                                                                                          54



   1    A.   The same day that I resigned from my internship, my wife

   2    at the time, her attorney, who I didn't know she had an

   3    attorney, she called me as I was driving down the interstate

   4    and asked me where to send divorce papers to.                                  And that was a

   5    pretty bad day.

   6    Q.   Okay.      Now, after all this happened in North Carolina,

   7    where did you go after that?

   8    A.   Within about three months, I had found a new residency

   9    program, a new internship program in Bluefield, West Virginia.

  10    Q.   Okay.      And why West Virginia?                     Anything particular about

  11    West Virginia?

  12    A.   No, sir.        At that point, with that type of problem on my

  13    record, I was grateful to be able to go anywhere to continue

  14    my training at that time.

  15    Q.   Okay.      Who did you go to work with there?

  16    A.   My director of medical education was Jonathan --

  17    Dr. Jonathan Yates.

  18    Q.   Okay.      And how long were you in that training program?

  19    A.   I successfully completed my internship there.                                      I did

  20    another nine months of internship and was planning to begin my

  21    internal medicine residency program there.                                I found out the --

  22    again, the end of May of 2014, that the hospital board had

  23    voted to de-fund the internal medicine residency program.                                       And

  24    so at the end of May that year they informed me that I no

  25    longer was going to be able to have a position in internal



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 54 of 296 Pageid#:
                                   11188
                                                                                                       55



   1    medicine.

   2    Q.   Okay.      This was all in Bluefield?

   3    A.   Correct.        This was in Bluefield, West Virginia.

   4    Q.   This was in what time period?

   5    A.   May, June, 2014.

   6    Q.   So roughly around this time, with that program gone,

   7    where did you go?           Or what was the next step in your process?

   8    A.   At that point I tried to find another residency program.

   9    The way the residency -- the way doctors get patched into the

  10    residency program, it typically happens in February, March is

  11    when you're trying to find those positions.                                So by the time

  12    this happened, there were really no positions for me to go to

  13    in the area.

  14                 And I was remarried at that point, and my family was

  15    in Greensboro, North Carolina.                      So I had conflicting issues to

  16    deal with in regards to family responsibility.                                   And so I --

  17    not being able to find a residency to start in, I applied for

  18    full medical licensure from the Medical Board of Osteopathic

  19    Medicine.

  20    Q.   Were you granted that licensure?

  21    A.   I was, I believe by September of 2014.                                 It took a few

  22    months.

  23    Q.   Did you have to go through any training or anything like

  24    that to get that?

  25    A.   I believe they required some CME -- in West Virginia they



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 55 of 296 Pageid#:
                                   11189
                                                                                                             56



   1    have your general medical license, and then they also require

   2    you to get a license for prescribing controlled substances.

   3    So I think there was some training I had to do to be able to

   4    get both of those licenses.

   5    Q.   Okay.      And so once you were granted that license, where

   6    did you go?

   7    A.   I drove around the state.                      I'd applied to several

   8    different federally-qualified health centers, which are rural

   9    health centers in every -- I think every state has one.                                       But

  10    they're grant-funded rural health centers to provide health

  11    care to the rural population.                     West Virginia has quite a few.

  12    And not having completed a residency program, I wasn't board

  13    certified, so it's -- it makes it much more difficult when

  14    you're not board certified to be able to find a job as a

  15    physician.

  16                 So I had contacted someone in Charleston, I think,

  17    who helped -- that worked the federally-qualified health

  18    centers in West Virginia, and they got me interviews.                                        And I

  19    drove around the state and was given a job offer at a couple

  20    of -- I think three different locations.                              And I chose the one

  21    closest to Greensboro.               It's outside of Princeton, West

  22    Virginia.

  23    Q.   That would be the one in Bluestone; is that correct?

  24    A.   That's Bluestone Health Care.

  25    Q.   Bluestone Health Care?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 56 of 296 Pageid#:
                                   11190
                                                                                                               57



   1    A.      Yes, sir.

   2    Q.      Now, how long did you work for Bluestone Health Care?

   3    A.      I began working there in October of 2014, I believe.                                      And

   4    worked there until April or May of 2015.

   5    Q.      Okay.    And so April or May of 2015 you're still in

   6    Bluestone.      Why leave Bluestone?

   7    A.      There were a few reasons.                    One of them was I was not

   8    seeing enough patients per day.                        The administrator there

   9    wanted me to see more people per day, and I didn't think I

  10    could provide adequate care if I saw more people per day.                                         So

  11    that was kind of a major issue for me --

  12    Q.      Okay.

  13    A.      -- to try and find other places to go.

  14    Q.      So in 2014 you decide to leave Bluestone; is that

  15    correct?

  16    A.      Yes, sir, in the spring of 2014.

  17    Q.      And what did you do at that point?

  18    A.      So at that point I had looked at a few different options.

  19    One of the things I was very interested in, and I had done at

  20    Bluestone, they had kind of a combination service.                                       We did

  21    urgent care.        We also did primary care medicine, and we had

  22    our own pharmacy inside of the facility as well.                                      And so I was

  23    interested in probably starting my own urgent care at that

  24    point in time and had been looking at different ways to do

  25    that.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 57 of 296 Pageid#:
                                   11191
                                                                                                           58



   1    Q.   Okay.      And what did you do at that point?                               What's the

   2    next step?

   3    A.   So I was put in touch with a physician by the name of

   4    Dr. Bloom through another physician who had previously worked

   5    at Bluestone, I believe Dr. Clarkson, who I'd never met but I

   6    talked to him on the phone.                   And through Dr. Bloom, I guess,

   7    he was the medical director for the top pain clinic in

   8    Bethany, West Virginia, or Weaver, West Virginia, which is

   9    right next to Beckley, and they expressed an interest in an

  10    urgent care, primary care facility being inside their

  11    facility.     They saw a lot of patients a day, between 100 and

  12    150 patients a day, and a lot of them needed primary care

  13    and/or urgent care type services.

  14    Q.   Okay.      Now, did you set up an urgent care?

  15    A.   So that was, I believe, in May, end of June of 2014.                                     I

  16    did start -- I moved into an office space there.                                     They have a

  17    really large office building.                     And so I had -- I was given an

  18    office space to set up an office in there.                                And after about

  19    two weeks it became clear that they were not going to get

  20    renewed for their pain clinic licensure, which is something

  21    that West Virginia had just started at that time.                                     And their

  22    license, I believe like most of the clinics in the state at

  23    that time, was revoked and they were not allowed to continue

  24    to see patients.

  25    Q.   And was this in a -- was this a separate building?                                      Was



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 58 of 296 Pageid#:
                                   11192
                                                                                                         59



   1    it a medical arts building?                    Was it a hospital?

   2    A.      It was a large -- it almost looked like a house, but it

   3    was a large office building, well over 12,000 square feet.                                      It

   4    was big.     I believe it used to be the accounting department

   5    for Jim Justice, the governor of West Virginia.                                     So it's a

   6    large building.

   7    Q.      So you've opened the urgent care.                          All the sudden now you

   8    found out that the center is about to close?

   9    A.      Correct.

  10    Q.      Okay.    What happened at that point?

  11    A.      At that point I immediately -- I had laid the groundwork

  12    and I believe had gotten a business license or was about to

  13    get a business license for my urgent care, Priority Urgent

  14    Care, so I began looking for a medical office space to open

  15    that service in.

  16    Q.      Okay.    How did the business go?                       In other words, what --

  17    patients -- did you --

  18    A.      So I found an office space in the Beckley Medical Arts

  19    Building just down the hall from LabCorp and a radiology

  20    office where they did X-rays and ultrasound.                                  I was next door

  21    to a dentist, and there's a pulmonologist across the hall,

  22    sort of catty corner.               It was 4,000 square feet of office

  23    space, wasn't very big.                 But that's where I opened the urgent

  24    care.

  25    Q.      Did you have a lot of patients?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 59 of 296 Pageid#:
                                   11193
                                                                                                              60



   1    A.      First day I had no patients.                      That was a Monday.                   This

   2    would have been in June, I believe.                           And then Tuesday I -- it

   3    was like someone opened a water spigot.                              I mean, it was more

   4    people -- and I was -- I hadn't hired any staff yet.                                          I was

   5    just -- it was just me that first day -- or that second day.

   6    Q.      Okay.    What were these patients coming in complaining

   7    with?

   8    A.      They were complaining that they had lost access to their

   9    chronic pain physician and that they were in severe pain.

  10    They had run out of medication.                        Some of them were so sick

  11    that I sent them to the emergency room.                              It was -- I had never

  12    experienced anything like that in the United States of

  13    America.

  14    Q.      Okay.    Now, as far as these patients, how long did you

  15    continue to operate the urgent care?

  16    A.      So I think I operated the urgent care in West Virginia

  17    for another maybe two months.                      I don't have a calendar in

  18    front of me, but it was the rest of June, maybe, then July and

  19    August.

  20    Q.      Okay.    Now, was there a reason that you left West

  21    Virginia?

  22    A.      There were a few reasons, one of which was the tons of

  23    patients that were continuing to come into my office that I

  24    was refusing to see; and the other was that the laws in West

  25    Virginia were such that if anyone treated more than 50 percent



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 60 of 296 Pageid#:
                                   11194
                                                                                                            61



   1    of their patients for chronic pain with anything more than

   2    Tramadol, they were labeled a pain clinic and were subject to

   3    being shut down or fined.                   So I didn't see any way to be able

   4    to take care of these people adequately and stay in a state

   5    that was -- you know, had that type of law in place.

   6    Q.   Now, where was your family at this time?

   7    A.   My family was in Greensboro the entire time.

   8    Q.   Okay.

   9    A.   I would go home on the weekends.

  10    Q.   All right.           And so were you looking for something closer

  11    to home?

  12    A.   Yes, sir, I was.

  13    Q.   Okay.       And did that opportunity present itself?

  14    A.   It did.        My wife Angel, she found a medical office that

  15    had recently become available in Martinsville, Virginia.                                      And

  16    it was about a half mile down from the hospital, right across

  17    the street from the minor league baseball stadium, had two

  18    doctor offices below it.                  It seemed like a good place to open

  19    a medical practice.

  20    Q.   Okay.       Now, with this -- you had to get licensed in

  21    Virginia; correct?

  22    A.   Yes, sir.

  23    Q.   Okay.       And did you get the license?

  24    A.   I did, yes, sir.

  25    Q.   Okay.       And when did you move to Martinsville?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 61 of 296 Pageid#:
                                   11195
                                                                                                      62



   1    A.      I believe the license was granted in August of 2015, and

   2    I moved shortly thereafter.                    I believe it was the last week of

   3    August of 2015 is when I moved my office by myself from West

   4    Virginia to Martinsville.

   5    Q.      Okay.    What was your intent when you moved to Virginia,

   6    as far as what type of office and everything you wanted to

   7    have?

   8    A.      Well, I mean, initially, the patients that continued to

   9    come to my office and see me, you know, I was going to try and

  10    take care of them.             I made it clear to them that my goal was

  11    that they would find doctors close to home to treat them.

  12    Because I didn't -- I didn't think it would be a long-term

  13    situation because I thought it was so catastrophic what I had

  14    seen in West Virginia with all -- I mean, thousands of

  15    patients not having treatment -- that I thought that situation

  16    would get corrected quickly and that doctors' offices would be

  17    able to take patients again.                     I mean, everybody was telling me

  18    they had a six-month wait list or one-year wait list to see a

  19    chronic pain doctor or even a primary care doctor that would

  20    treat chronic pain.              So I was hopeful that they would go back

  21    to that, to their home states and be treated there.

  22    Q.      Okay.    Now, once you're in Martinsville, you began to see

  23    patients.

  24    A.      Yes, sir.

  25    Q.      Did you have patients that followed you from West



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 62 of 296 Pageid#:
                                   11196
                                                                                                     63



   1    Virginia?

   2    A.   I did, yes, sir.

   3    Q.   Okay.      You began to have other patients; correct?

   4    A.   Yes, sir.

   5    Q.   And where were all these patients from?

   6    A.   Well, a few patients from Virginia, but most of them,

   7    through word of mouth, would come from Kentucky and West

   8    Virginia.     Those were the main two places.                             I think there were

   9    a few patients from Tennessee because Tennessee had shut down

  10    some clinics, as well.               And, I mean, it was just kind of word

  11    of mouth.     I never really advertised.                         I had a sign out in

  12    front of my office.

  13    Q.   Why deal with this type of practice?                               Did anything change

  14    in your mind as you began this practice?

  15    A.   I mean, initially, no.                   I thought I had needed more

  16    training, and I sought that out.

  17    Q.   What kind of training did you get?

  18    A.   I went to the American Society of Interventional Pain

  19    Physicians controlled substance course in Chicago to go

  20    through their certification program.

  21    Q.   Was that in July of 2015?

  22    A.   Yes, sir, that was.

  23                 MR. WILLIAMS:             May I approach the witness,

  24    Your Honor?

  25                 THE COURT:           You may.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 63 of 296 Pageid#:
                                   11197
                                                                                                     64



   1    BY MR. WILLIAMS:

   2    Q.    Dr. Smithers, I'm going to ask you, what is that a copy

   3    of?

   4    A.    This is a copy of my completion certificate with the

   5    American Board of Interventional Pain Physicians.

   6    Q.    And you state you attended that course in July of 2015?

   7    A.    Yes, sir.

   8    Q.    And how many hours was that, do you know?

   9    A.    I want to say it was at least around 15, maybe more.

  10    Maybe 20 or 25 hours, I'm not -- it doesn't say here on the

  11    certificate.       But it was intensive.

  12    Q.    You were awarded that certificate; is that correct?

  13    A.    Yes, sir.

  14                MR. WILLIAMS:              Your Honor, at this time we'd ask to

  15    move that as Defense Exhibit 2 -- or 3 I think it is now.

  16                THE COURT:            It will be admitted.

  17          (Defense Exhibit 3 received.)

  18    BY MR. WILLIAMS:

  19    Q.    Now, Dr. Smithers, have you received any other training

  20    in pain management or controlled substance prescribing?

  21    A.    Prior to that I had completed CME in West Virginia, the

  22    required -- I believe it's three or three and a half hours of

  23    medical education in regards to controlled substances and, you

  24    know, basically the pharmacology of controlled substances,

  25    some of the science that we have to know, and then that was



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 64 of 296 Pageid#:
                                   11198
                                                                                                          65



   1    the other activity I completed.

   2    Q.   Okay.      Now, once you sort of completed this course,

   3    where -- what did you begin to do as far as seeing these

   4    patients?     Did you have a change in philosophy or anything

   5    that --

   6                 MR. RAMSEYER:             Your Honor, the course that he's

   7    talking to, he went to -- according to.

   8                 MR. WILLIAMS:             That's a different one.                       I was just

   9    giving you a heads up on that.

  10                 MR. RAMSEYER:             That's all right.                  Go ahead.

  11    BY MR. WILLIAMS:

  12    Q.   Let me back up, see where I was.

  13                 Did you have any kind of change of philosophy after

  14    you began to treat these patients?

  15    A.   I did.      These patients were on medicine that, you know --

  16    I guess what I had seen with these patients, I think what in

  17    my mind made them different -- or similar to other patients

  18    I'd seen, honestly in my practice at Bluestone, was that, you

  19    know, other physicians followed a model where they prescribed

  20    patients really high doses of immediate release narcotics,

  21    like oxycodone 30 milligrams.                     And they'd give them 120, 150,

  22    over 200, 300 pills in cases.                     And the pattern that I saw as I

  23    interviewed these patients and talked to them about their

  24    chronic pain is that they would have these -- they would have

  25    spikes in severe pain, and they would take their medicine.                                    It



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 65 of 296 Pageid#:
                                   11199
                                                                                                       66



   1    would last, you know, two to four hours, and then their severe

   2    pain would return.

   3                    And so I began to take information I learned in

   4    these courses and compare that with my experience reading

   5    these patients and find that extended-release medicine gave

   6    them a better control of their pain and also gave them better

   7    quality of life.           And so my goal began to be to try to get

   8    them off the immediate-release narcotics as much as possible.

   9    The other problem with the immediate-release narcotics, as has

  10    been pointed out, is their abuse potential.                                 They're easily

  11    abused.

  12    Q.      Okay.    Now let's fast forward the record just a little

  13    bit.    Take me to the date that the search warrant was issued

  14    on your office.           Tell me a little bit what happened at that

  15    time.

  16    A.      Yes, sir, that would be March 7 of 2017.

  17    Q.      Okay.    And what happened on that day?

  18    A.      I was at the office.                I was in seeing, I believe, my

  19    first patient of the day, around 8:00 or 9:00 a.m.                                       And

  20    Mr. Wilson, the compliance manager at my office, came and

  21    informed me that there were two DEA agents that he had seated

  22    in the kitchen that needed -- that had requested to speak with

  23    me.

  24    Q.      Okay.    And did you comply with everything they asked that

  25    day?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 66 of 296 Pageid#:
                                   11200
                                                                                                             67



   1    A.      Absolutely, yes, sir.

   2    Q.      Okay.    Now, there was a search that was done of your

   3    vehicle; correct?

   4    A.      Yes, sir, there was.

   5    Q.      Okay.    And what was found in that -- in your vehicle?

   6    A.      They found what we've all seen on the pictures.                                       They

   7    found a backpack with 70 pill bottles with medications that

   8    patients had returned, I believe most of which weren't

   9    controlled substances, some of which were controlled

  10    substances, Ms. Fisher's returned medication, and then in the

  11    glove box there was a large amount of cash.

  12    Q.      Okay.    Let's talk a little bit about what the cash was.

  13    Okay.    Why were you carrying around a large amount of cash?

  14    A.      That was money that had been saved to go into a credit

  15    union account my wife and I had just opened a couple weeks

  16    prior to begin -- we had signed up with the IRS for the

  17    electronic payment transfer service, I believe it's called.

  18    And that money was going to be deposited into the credit union

  19    account so that the taxes could be paid on a quarterly basis.

  20    And that was going to be the initial deposit into that

  21    account.

  22    Q.      Now, so you had set up -- you were going to set up a tax

  23    thing to pay it; is that correct?

  24    A.      Right.    We already set up -- I believe the week before

  25    the search warrant was executed, we already set up and had



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 67 of 296 Pageid#:
                                   11201
                                                                                                           68



   1    gotten a confirmation letter from the IRS that their

   2    electronic payment system was linked with our newly-opened

   3    credit union account.

   4    Q.   So you had this money that you were getting ready to put

   5    into that account; is that correct?

   6    A.   Yes, sir, that's correct.

   7    Q.   And what about the pills?

   8    A.   The medications had been in that backpack since I moved

   9    to Martinsville.           And the week prior to the search warrant

  10    being executed is when Mr. Wilson's father had passed away in

  11    Tennessee and he had to leave suddenly.                              And after I walked

  12    Ms. Fisher out because I think it was after -- it was dark

  13    outside.     It was after 7:00 or 8:00 when I walked her out to

  14    her car that night.              She was the last patient.                        When I came

  15    back to turn off the light, her medicine was still on the

  16    counter in the baggies that she had brought it in.                                       Because

  17    normally Mr. Wilson took care of the distribution with the

  18    patient in the bathroom and I then I just saw the form in the

  19    chart.

  20                 So at that time, I put -- I remember that I had that

  21    backpack.      And it was in a locked office in the back.                                     My

  22    office was about 4,000 square feet.                           And there were rooms in

  23    the back that we just -- we didn't use.                              One of them was a

  24    storage room that was locked.                      And that's where this backpack

  25    had been.      And so I put that medicine with that, and my



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 68 of 296 Pageid#:
                                   11202
                                                                                                             69



   1    intention was to take it to the Henry County Sheriff's

   2    Department and have them take control of all those medicines.

   3    I was just going to give all of them to them.

   4    Q.     Okay.     When were you planning on doing that?

   5    A.     That week.

   6    Q.     Okay.     Now, have you ever sold any pills?

   7    A.     No, sir.

   8    Q.     Have you ever taken anything that's not prescribed to

   9    you?

  10    A.     No, sir.

  11    Q.     Did you ever take any of those pills?

  12    A.     No, sir.

  13    Q.     Did you ever give any of those pills out to another

  14    patient?

  15    A.     No, sir.

  16    Q.     Now, what I'd like to do is let's go through -- as you

  17    set up your practice, okay, were there certain safety

  18    precautions you tried to implement throughout the time of your

  19    practice?

  20    A.     Yes, sir.

  21    Q.     When I say "safety precautions," I'm talking about --

  22    we're talking about high-level narcotics and stuff.                                           Were

  23    there things that you tried to implement in your practice to

  24    be able to make sure these things weren't being abused and

  25    stuff?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 69 of 296 Pageid#:
                                   11203
                                                                                                        70



   1    A.   Yes.

   2    Q.   Describe some of the things you set up.

   3    A.   So I would go back to when I had the urgent care in West

   4    Virginia.     I -- even before that when I was at Bluestone, and

   5    the reason I had taken back patients' medications, which I

   6    later found out you're not supposed to do, I had a patient

   7    that had really severe gout.                    And he had been taking, I

   8    believe, ibuprofen just around the clock to try to make his

   9    toe feel better where he had the gout.                            And then when he came

  10    to see me, we did lab tests, and I had done a physical exam

  11    and prescribed him another type of medicine similar to

  12    ibuprofen called diclofenac.                    And I'd seen it work better on

  13    other patients.          And I told him to stop taking ibuprofen.

  14                So they were the same type of medicine.                                   It would be

  15    like taking ibuprofen and Aleve at the same time.                                     He came

  16    back two weeks later for his followup and he was still taking

  17    the ibuprofen and the diclofenac.                        Those medicines really can

  18    hurt your stomach, cause you to bleed.                            I've actually seen a

  19    young man in the ICU with a stomach bleed because of taking

  20    too much of those medicine.

  21                So it really made me aware -- I was -- I wouldn't

  22    say paranoid, but it really made me aware that patients do not

  23    always listen and follow your directions.                               So when -- from

  24    that point forward, even at the urgent care, we would

  25    repossess medicine.             I think the nurses put them in a



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 70 of 296 Pageid#:
                                   11204
                                                                                                              71



   1    biohazard container.

   2                 But then going forward with patients that are on

   3    long-term products, I discovered through the training programs

   4    there's different ways of maintaining surveillance, and that

   5    became more of an integrated part of my practice once I moved

   6    to Martinsville.

   7    Q.   Okay.      We've talked a lot about it.                          I don't think we've

   8    gone into detail much.               But tell the jury, what are opioids?

   9    A.   So --

  10                 THE WITNESS:            Is it possible to draw on this,

  11    Ms. Felicia?

  12                 THE CLERK:           Is there something up on the screen?

  13                 THE COURT:           It is possible to draw on it.

  14                 THE WITNESS:            Opioids.           Dr. Hail kind of covered the

  15    breakdown between opioids and opiates.                            But opioids, in

  16    general, are what we classify as narcotic medication.                                        And

  17    there are both legal and illegal forms of opioids or opiates

  18    in the United States.              And we use those terms almost

  19    interchangeably.          They do have specific meanings, but for our

  20    purposes I think they mean basically the same thing.

  21                 They're medicine that have been used for, I believe,

  22    around 3,000 years or more for the treatment of pain and other

  23    types of illnesses.             They were discovered long ago to alleve

  24    [phonetic] pain in people with -- among other issues.                                        In the

  25    United States we have certain opioids or opiates that we're



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 71 of 296 Pageid#:
                                   11205
                                                                                                                72



   1    allowed to prescribe to help treat certain medical conditions

   2    for patients.

   3                But what an opiate does, it acts on the part of the

   4    body called the CNS, or the central nervous system.                                          That's

   5    the main area that it affects.                      And the CNS stands for central

   6    nervous system.          That is your brain and your spinal cord.                                  So

   7    just head and spine, that's the main areas.                                They affect other

   8    parts of your body, but those are the main two areas that they

   9    affect.

  10                And the way that happens, it happens at what we

  11    understand to be the cellular level, so at a very small level

  12    that you can only see under a really good microscope something

  13    like this is occurring.                And, I apologize, I'm not an artist.

  14                You have what are called synapses.                               You have a

  15    pre-synapses and post-synapses, and you also have different

  16    inputs.   And so what will happen, the reason opiates or

  17    opioids actually work in our body is because we have receptors

  18    for those in our body.               And we actually make our own opiates

  19    in our body, or opioids.                 They're called endorphins.                          And

  20    endorphins are released when you work out really hard.                                         Maybe

  21    you've heard of "runner's high".                       Our body under stress

  22    releases those endorphins.                   And those endorphins come in from

  23    whatever source.          They're released in the brain or the spinal

  24    cord or other parts of the body.                       There's receptors in the

  25    synapses that these endorphins attach to.                               Those receptors



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 72 of 296 Pageid#:
                                   11206
                                                                                                        73



   1    also respond to the opiate or opioid medications.                                     So when

   2    someone takes an opiate or opioid -- remember, they mainly

   3    affect the brain and spinal cord -- those receptors are what's

   4    responsible for the effects of pain relief and any type of

   5    sensation associated with that.                       And some people, they

   6    experience a great deal of what they call "euphoria" or

   7    "high".   That's rare, but that does happen, and it can depend

   8    on what type of opiate they've taken whether they experience

   9    that or not.       But these receptors in our body are there, and

  10    they allow us to have these medications used to help treat

  11    various illnesses, including severe chronic pain.

  12    BY MR. WILLIAMS:

  13    Q.   Okay.      Now, with respect to -- how does this impact with

  14    tolerance and dependance and stuff like that?

  15                 MR. RAMSEYER:             Your Honor, I didn't hear the

  16    question.     Can you repeat the question?

  17    BY MR. WILLIAMS:

  18    Q.   So how does this affect with respect to tolerance and

  19    dependance?

  20                 MR. RAMSEYER:             Your Honor, I think he is allowed to

  21    testify about his practice, but I don't know how much he can

  22    just go into theory.              We would object.

  23                 THE COURT:           Well, being he -- are you going to have

  24    him offer expert opinions?

  25                 MR. WILLIAMS:             Your Honor, I can move on.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 73 of 296 Pageid#:
                                   11207
                                                                                                               74



   1                 THE COURT:           All right.            If you would, please.

   2    BY MR. WILLIAMS:

   3    Q.   Dr. Smithers, what was your treatment philosophy?

   4    A.   So, in that period of time when I moved to Martinsville

   5    and had additional education my treatment philosophy became

   6    that as I would treat the patients that came to me to reduce

   7    or completely remove their immediate-release narcotic as

   8    quickly and as safely as I thought I could while trying to

   9    find an extended-release medication that could better control

  10    their severe chronic pain.

  11                 And in conjunction with that, I was not just using

  12    narcotics.     I was using nortriptyline and medicine in that

  13    class, which specifically can help with nerve pain.                                          They're

  14    not a narcotic medicine.                 Nortriptyline is in a class similar

  15    to amitriptyline or Elavil.                   And some people, they do make

  16    people sleepy.         In other people, I found that they got better

  17    relief from that than from taking a narcotic.                                  And so that was

  18    one medicine.

  19                 The other part of what I would do in my diagnostic

  20    workup was a lot of patients suffered from chronic muscle

  21    spasms.   So I would work through a variety of different muscle

  22    relaxants with that person to try to find one that gave them

  23    the most benefit and allowed them to improve their function

  24    and improve their quality of life.                         And at the end of the day,

  25    that was the goal of medication therapy with my patients was



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 74 of 296 Pageid#:
                                   11208
                                                                                                     75



   1    for them to have a higher quality of life, be able to sleep at

   2    night, then be able to get up, like Mr. Hartshorn was being

   3    able to testify yesterday, be able to get up and do things and

   4    with life.     You know, for all of the bad things that we could

   5    say about the abuse of opiates and opioids, there's a reason

   6    that they're still legal and they're approved by the FDA as

   7    safe and effective for the treatment of severe chronic pain.

   8    It's because they work and they give these patients the

   9    ability to live their lives.

  10    Q.   Now, Dr. Smithers, if we can, you got over 50 counts

  11    against you regarding over 50 different patients that you're

  12    charged with.        What I'd like to do is start going through some

  13    of those patients, if we can here, regarding your treatment,

  14    if we can.

  15                 MR. WILLIAMS:             Ms. Felicia, can we put this up?

  16                 This is RB-2, 13.

  17                 THE CLERK:           You want these displayed to the jury?

  18                 THE COURT:           Are these documents admitted?

  19                 MR. WILLIAMS:             They're admitted.

  20                 I apologize.            I'm not very technologically savvy.

  21    BY MR. WILLIAMS:

  22    Q.   All right.          Dr. Smithers, what I'm going to show you

  23    here, let's look at Robert Battaglia.                            That's the first person

  24    on the indictment.            All right.            What I'd like to do is tell

  25    the members of the jury, what is this form?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 75 of 296 Pageid#:
                                   11209
                                                                                                          76



   1    A.   So this is a modified new patient intake form for pain

   2    management that I adjusted to -- it's -- I believe this is

   3    page 1 of maybe 28 pages.                  It's an extensive form that I would

   4    use to have the patients fill out and provide information to

   5    help me better understand the nature of their illness and then

   6    guide our discussion about the medical issues that they had so

   7    that I would be able to understand, you know, what their

   8    complaint was and what type of problems they were suffering

   9    from, as well as hopefully get as much information up front.

  10    So after I reviewed this document and talked to the patient it

  11    hopefully speeds up that process.

  12    Q.   All right.          Now, with respect to Mr. Battaglia, what's

  13    the date that he came into your office?

  14    A.   I believe it says here September 3rd, of 2015.

  15    Q.   Okay.      Now, what would you have done here with respect to

  16    this as far as the intake with Mr. Battaglia?                                  Walk us through

  17    your first visit with Mr. Battaglia.

  18    A.   So --

  19                 THE COURT:           Wait.       If I can interrupt.                    What would

  20    you have done?         What did you do?

  21    BY MR. WILLIAMS:

  22    Q.   What did you do?

  23                 THE COURT:           Okay.       You said, "What would you have

  24    done?"   But you mean what he did in fact.

  25                 MR. WILLIAMS:             Correct.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 76 of 296 Pageid#:
                                   11210
                                                                                                              77



   1                  THE COURT:          All right.            Thank you.

   2    BY MR. WILLIAMS:

   3    Q.    What did you do with Mr. Battaglia?

   4    A.    So he -- at that time I believe my office procedure was

   5    that he would have been handed a clipboard with this document

   6    blank, and he would have filled this document out and then

   7    handed the document in to -- I believe my wife was working at

   8    the front desk at that time, and she would have checked the

   9    form for errors, then I would have had a chance to review it.

  10    Q.    Okay.     And what does it say Mr. Battaglia was complaining

  11    of?

  12    A.    Looks like he wrote down neck and back.

  13    Q.    Okay.     And when you would see this, what would be your

  14    next -- what's the next thing you did?

  15    A.    So, I mean, this is the first page that I would review.

  16    It tells you the general complaint that the person has.                                       It

  17    tells you -- and the reason that there's a drawing there, so

  18    that they can mark, you know, and use arrows.                                  And some of the

  19    patients are more descriptive than others in letting you know

  20    where their problem is and where the problem goes to.                                        But it

  21    gives you a guide on what to talk about with the patients.

  22    Q.    So what would it be -- when Mr. Battaglia came in, what

  23    would be the first thing that would happen when he came in

  24    your office?

  25                  MR. RAMSEYER:            Objection, Your Honor.                      I think he



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 77 of 296 Pageid#:
                                   11211
                                                                                                           78



   1    can ask what happened.

   2                 THE COURT:            Yeah, I'm still not sure I understand.

   3    Is it that --

   4                 MR. WILLIAMS:              I just --

   5                 THE COURT:            Wait a minute.               You said that you don't

   6    remember what happened.                 Are you guessing --

   7                 What I understood you to ask is what he did.                                     And he

   8    can obviously refer to these records.                             But he -- and you keep

   9    saying, "I would have done this.                        I would have done that."

  10    And I don't understand that.

  11                 MR. WILLIAMS:              My apologies.

  12                 THE COURT:            I'm just trying to bring this out for

  13    the jury's knowledge.

  14                 MR. WILLIAMS:              Right.

  15                 THE COURT:            Could you elaborate on your question,

  16    or --

  17    BY MR. WILLIAMS:

  18    Q.      When Mr. Battaglia came in, what was the first thing that

  19    you did in that office?

  20    A.      So you're referring to when he came back and we had the

  21    examination?

  22    Q.      Would he have any kind of vitals taken?

  23    A.      Correct, yes, sir.

  24                 THE COURT:            In other words, Doctor, what I'm

  25    suggesting is you keep saying, "I would have," which sounds



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 78 of 296 Pageid#:
                                   11212
                                                                                                                  79



   1    like you don't know what you did or you didn't do it but you

   2    should have done it, and I don't think that's what you mean.

   3                THE WITNESS:             No, sir.

   4                THE COURT:            So let's don't use "I would have."

   5                THE WITNESS:             Yes, sir.

   6                THE COURT:            Let's just refer to what you did --

   7                THE WITNESS:             Yes, sir.

   8                THE COURT:            -- based on your recollection and the

   9    records you have in front of you.                        Okay?

  10                THE WITNESS:             Yes, sir.

  11                THE COURT:            All right.

  12                THE WITNESS:             So I brought the patient back, did

  13    vital signs and immediately -- and one of the reasons I did my

  14    own vital signs typically was so I could start the interview

  15    process with the patient as I did their vital signs.                                         I

  16    could -- also, there's certain things you could learn.                                           I

  17    learned as a nurse aid and EMT there's certain things you

  18    could observe, involuntary movements and things when you do

  19    vital signs yourself for your patient.                            And I also trusted

  20    myself to do vital signs more than anyone else, so that was

  21    the other reason I did it that way.

  22                After I did the vital signs, I would immediately sit

  23    down with the document and begin questioning the patient.                                            Or

  24    I did sit down and go through the forms that he completed and

  25    spoke with him in regards to his chief complaint and would



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 79 of 296 Pageid#:
                                   11213
                                                                                                          80



   1    attempt to get more information specifically to the cause.

   2    And typically I would write that on this page.                                    It doesn't

   3    appear that that happened in this case, but that was what this

   4    first page would be used for.

   5    BY MR. WILLIAMS:

   6    Q.   All right.           Now, what did -- what did Mr. Battaglia state

   7    was wrong with him and how he was hurt?

   8    A.   So I believe the first time I saw Mr. Battaglia was

   9    actually in West Virginia at my other office.                                   And this looks

  10    like what he complained of often, specifically from a car

  11    accident that he had suffered ten years prior.                                    He complained

  12    of severe chronic pain in his neck and low back.                                      And he often

  13    complained of the pain radiating from his neck to his low

  14    back, or from his low back up into his neck.                                  And this can be

  15    common with different types of nerve compression injuries that

  16    people suffer in car accidents frequently.

  17    Q.   Okay.       And did Mr. Battaglia relate to you that he had

  18    been in a motor vehicle accident?

  19    A.   He did, yes, sir.

  20    Q.   And what physical things did you do with Mr. Battaglia?

  21    A.   So I would have done -- or I did do range of motion

  22    testing.     Specifically, where the patient -- it's called a

  23    focused physical exam.                So you focus on the areas where the

  24    patient is saying they're having the most difficulty or they

  25    have the most pain.              And the idea from my training and



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 80 of 296 Pageid#:
                                   11214
                                                                                                           81



   1    experience was that you -- if they did have what we call

   2    radiculopathy, if they have nerve pain or shooting nerve pain,

   3    you could get to that issue much quicker by doing a focused

   4    physical examination where you measure or have them do range

   5    of motion against resistance.                      If it's someone's head and

   6    they're complaining of neck pain, you can have a hand on

   7    either side of their face and turn against resistance.                                        If

   8    that produces the response of normal reaction, sometimes they

   9    have the normal response of muscle reaction.                                  They also have

  10    or complain of a shooting pain into their arm, or they can

  11    complain of shooting pain into their opposite arm.                                       So

  12    that's -- those are the types of physical manipulation

  13    maneuvers I did on Mr. Battaglia.

  14    Q.      Okay.    What objective determinations did you make

  15    regarding Mr. Battaglia?

  16    A.      Based on my past medical history, past medication

  17    history, and physical examination, I determined that he was

  18    in -- he lived in daily chronic pain.

  19    Q.      Okay.    And that was based on what all decisions that you

  20    made?

  21    A.      My determination was --

  22    Q.      Yeah.    What all factors did you use to come to that

  23    conclusion?

  24    A.      That he -- well, I trusted the patient.                               I believed that

  25    he was telling me the truth.                     And then his physical



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 81 of 296 Pageid#:
                                   11215
                                                                                                       82



   1    examination at the time corresponded with the complaints that

   2    he had indicated on his chart.                       And I used my training and

   3    experience and knowledge of treating these types of conditions

   4    hundreds of times up to this point in my career that he

   5    definitely suffered from these medical ailments.

   6    Q.   Okay.       And did you consult any outside information such

   7    as MRIs?     X-rays?

   8    A.   In Mr. Battaglia's case, I would have to be refreshed on

   9    his chart to see what other records existed.                                  Typically that

  10    is what I preferred to do is rely on other medical records.

  11    That's very helpful.

  12                 MR. WILLIAMS:              Okay.        Let's stop right here just a

  13    second.    If we could push this back up.

  14                 THE CLERK:            Turn it back on?

  15                 MR. WILLIAMS:              Yes, please.

  16    BY MR. WILLIAMS:

  17    Q.   Okay.       Now, what I'm asking you is what is this form

  18    right here that you were using?

  19    A.   So this would typically be -- or this was the last page

  20    in the chart where I would spend most of my time taking the

  21    findings on physical examination, using the drawings, which in

  22    my training and experience was common that this is how this

  23    was notated on paper.               And I would also -- so I did not just

  24    accept what she, the patient, wrote down.                                Oftentimes, the

  25    patients were confused, even on the zero-to-ten pain scale.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 82 of 296 Pageid#:
                                   11216
                                                                                                               83



   1    So I would go over that scale in my own way with the patients.

   2    And the way I would explain the zero-to-ten pain scale, which

   3    everybody is familiar with, I think, I would say zero is no

   4    pain at all and 10 is the pain of death or ten is, you know,

   5    the most severe pain you've ever experienced in your life,

   6    just to try to give the patient a reference point as to what

   7    that actually was.            And then I would go through the questions

   8    on this form with the patient.

   9                It looks in this case that my wife went through

  10    those questions and did the vital signs herself, actually.

  11    But, typically, I was the one performing all the work on this

  12    page specifically.

  13    Q.   And what I want to do is circle this right here.                                          Right

  14    below his name, what are those codes?

  15    A.   So those are -- as Dr. Bassam testified to yesterday,

  16    those are ICD codes.              It's from the international coding

  17    diagnosis manual.           I believe those are the ICD-9 codes.                                And

  18    by October of 2015, just a month after this, I think we

  19    changed to ICD-10.            But these codes, these numbers, they

  20    correspond with actual diagnoses.

  21                So the first code that he has there, 338.21, that

  22    corresponds with severe chronic pain due to trauma.                                          The way

  23    we think about trauma in medicine is if your chronic pain was

  24    caused by a motor vehicle accident, or was caused by a coal

  25    mine collapse, or was caused by domestic abuse, then that is



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 83 of 296 Pageid#:
                                   11217
                                                                                                        84



   1    trauma.    You suffered trauma.                    So that would be the cause --

   2    or the primary cause of your severe chronic pain.

   3                 There can be additional causes.                             I think in

   4    Mr. Battaglia's case, it wasn't helped by the fact that he sat

   5    in cars and drove as a salesman from California to everywhere

   6    and was sitting for long periods of time.                                I think that

   7    contributed greatly.               His primary cause of chronic pain was

   8    trauma.

   9                 MR. WILLIAMS:              Ms. Felicia, you might turn that off.

  10    Is there a way I can do that?

  11                 THE CLERK:            You might have a box.                     I don't think so.

  12                 MR. WILLIAMS:              Your Honor, if I can have her place

  13    that back up again, please.

  14    BY MR. WILLIAMS:

  15    Q.      This is in Mr. Battaglia's file, but what is this right

  16    here?

  17    A.      So this would be the -- excuse me.                           This would be the

  18    Brief Pain Inventory (Short Form).                          This was another form that

  19    I used on every follow-up visit after the initial visit to,

  20    again, monitor the status of the patient as far as their

  21    control with the motions we were using and other interventions

  22    I'd recommended to the patient.                        This was a way to keep track

  23    of if there was improvement or if things were staying the

  24    same, or if, you know, they had a better month.                                     And if we

  25    changed a medicine the previous month, this was a way to see



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 84 of 296 Pageid#:
                                   11218
                                                                                                     85



   1    and have documentation by the patient that they experienced

   2    improvement from the medication change we made the prior

   3    month.   So that was the significance of this document.

   4                 Excuse me, the other significant element to this

   5    document is the ability for the patient to document any side

   6    effect they were having to the medicine.                              Then that would

   7    allow me to discuss side effects they had to the medicine and

   8    to potentially make changes, like in Ms. Fisher's case where

   9    we decided to make a change to her medicine because of the

  10    side effects.

  11    Q.   Okay.      Now, this would state for the patient to point out

  12    where the injuries were; is that right?

  13    A.   If you could scroll down just a little bit.

  14                 Yes.

  15    Q.   I mean on the body.                 I'm talking about on the body.

  16    A.   Oh, yes.        On the mannequin there, that is just an

  17    opportunity, again, for the patient to indicate if they had

  18    any new injuries, if they had any, you know, current issues

  19    that were worsening or improving and where those would be

  20    located on the body.

  21    Q.   Okay.      As we scroll down it talks about your worst pain

  22    and least pain in the past 24 hours; is that correct?

  23    A.   Yes, sir.

  24    Q.   And this would be a document that the -- that they would

  25    fill out or that you would fill out?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 85 of 296 Pageid#:
                                   11219
                                                                                                      86



   1    A.   No, this would be a document the patient was supposed to

   2    fill out.

   3    Q.   Okay.       And then I think it says, "Describe your average

   4    pain," Number 5.           Is that right?

   5    A.   Yes, sir, that's correct.

   6    Q.   And the pain right now in Number 6?

   7    A.   Correct.

   8    Q.   And then what treatments you're receiving for your pain?

   9    A.   Correct.

  10    Q.   Why would all these things be necessary to make a

  11    determination?

  12    A.   Well, because each visit we are -- we want to know how

  13    they're doing in response to the treatment.                                 I mean, this

  14    is -- I found it to be an effective way to -- with honest

  15    patients, I found it to be an effective way to monitor their

  16    response to therapy.

  17    Q.   "With honest patients," what are you talking about?

  18    A.   I am referencing the fact that within the first six

  19    months of -- to a year of practice I learned several lessons

  20    the hard way about trusting people that I should not have

  21    trusted.

  22    Q.   Okay.       Did you implement anything at your practice during

  23    this time period to try to stop this?

  24    A.   I did.       I was approached by a gentleman named Mark

  25    Radcliff who operated the company, I believe PPPFD,



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 86 of 296 Pageid#:
                                   11220
                                                                                                            87



   1    Physicians, Patients, and Pharmacists Fighting Diversion, and

   2    he offered one of his compliance managers, as I understood it

   3    at the time, Mr. Wendell Wilson, who had prior law enforcement

   4    experience on a narcotics task force.                            And we -- he and I

   5    discussed what type of services he provided as far as

   6    accountability and monitoring the patients.                                That was

   7    something I definitely thought I needed more in my practice.

   8    That, you know -- so as soon as -- I think as early as

   9    September or October of 2015 he began to work in my office.

  10    Q.   Okay.      And that would be Wendell Wilson; correct?

  11    A.   That would be Wendell Wilson, yes, sir.

  12    Q.   What did Wendell do?                  What was his role?

  13    A.   So Wendell, he wore many hats.                          But his primary -- his

  14    primary role was that of a compliance manager.                                   And so -- and

  15    the reason that it made sense to me to employ someone like

  16    this was I had trained with physicians who at times were

  17    really rude to patients and yelled at them and berated them,

  18    you know, even in some cases cursed at them.                                 And I -- my

  19    approach to patient care was that I wanted to develop a

  20    relationship with the patient to be able to see them on each

  21    visit and honestly be able to assess their status.                                      For me it

  22    was difficult to have kind of a policeman function compliance

  23    with them and be their physician and trust them and try to

  24    treat them at the same time.

  25                 And so Mr. Wilson, he being former law enforcement,



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 87 of 296 Pageid#:
                                   11221
                                                                                                           88



   1    he had a much more direct approach about him.                                  And so he --

   2    you know, he would help.                 He would do the urine drug screens

   3    and he would monitor the patients for, you know, pill count

   4    and different things like that, needle marks, track marks.                                     He

   5    would go through -- he had a couple different forms that he

   6    went through.        I think he had an initial form that was pretty

   7    extensive where he went through patients' depression, suicidal

   8    risk, and any drug abuse history, any forms of drug abuse.

   9    And that was also a helpful screening tool.                                He also ran

  10    criminal background checks.                   And this was all provided under

  11    that company, the Physicians, Patients, Pharmacists Fighting

  12    Diversion he was employed through.                         And it -- to me, it

  13    provided a service hopefully I was only going to be treating

  14    patients I could trust.

  15    Q.   Okay.      Now, did he also conduct the pill count and stuff

  16    in your office, too, or was that someone else in your office?

  17    A.   No, he would have done that as well.

  18    Q.   So a person comes into your office.                              They would check in

  19    at the front desk; is that right?

  20    A.   Yes.

  21    Q.   And then after you hired Wendell, the next person they

  22    would see would be Wendell?

  23    A.   Yes, sir, that's correct.

  24    Q.   And that's when Wendell would take them back through the

  25    pill count, through the drug testing and all like that.                                      And



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 88 of 296 Pageid#:
                                   11222
                                                                                                            89



   1    then would the patient go back out and wait, or would the

   2    patient then immediately come to you?

   3    A.      So we tried a few different approaches to try and

   4    streamline the process.                 I mean, we really had more exam

   5    rooms.    I think we had ten exam rooms in that office.                                       I think

   6    the way we tried that worked the best was Wendell, when he

   7    finished with the patient, he would put them in an exam room,

   8    put their chart next -- in the holder next to the door, and

   9    then he would let me know that the patient was ready to be

  10    seen.

  11    Q.      Okay.

  12                    THE COURT:         Excuse me, Mr. Williams.                       I think it

  13    would be appropriate to stop for lunch at this time.

  14                    I have another matter that I need to take up in a

  15    different case.           And so what I'd like to do is just end your

  16    examination right now and allow the parties and the jury to go

  17    to lunch and come back at 1:00.                        All right?

  18                    MR. WILLIAMS:           Okay.        Thank you.

  19                    THE COURT:         So, ladies and gentlemen, I'm going to

  20    let you go to lunch a little early now.                              If you'll be back at

  21    1:00, that way you won't have to wait while I take up another

  22    matter.    So if you'll follow the bailiff out, please.

  23            (Proceedings held in the absence of the jury.)

  24                    THE COURT:         All right.            Ladies and gentlemen, we're

  25    going to take a short recess.                      And in this case we'll



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 89 of 296 Pageid#:
                                   11223
                                                                                                           90



   1    reconvene at 1:00.

   2                    All right.         We'll be in recess.

   3            (Proceedings suspended at 11:34 a.m. and resumed at 1:00

   4    p.m.)

   5                    THE COURT:         Are we ready for the jury, Mr. Williams?

   6                    MR. WILLIAMS:           Yes, Your Honor.

   7                    THE COURT:         All right.            Dr. Smithers, if you'd

   8    retake the stand, please.

   9                    We'll have the jury in.

  10            (Proceedings held in the presence of the jury.)

  11                    THE COURT:         All right.            We're ready to go again.

  12                    Mr. Williams, you may proceed.

  13    BY MR. WILLIAMS:

  14    Q.      Okay.    Dr. Smithers, if I can, let's go -- if we can show

  15    up what I've got on my screen here.                           We'll start with Robert

  16    Battaglia.       What I'd like to do is sort of scroll through this

  17    here a little bit.             I'll try to go real slow.                        What I'd like

  18    for you to do is just sort of tell us what you see here with

  19    respect -- what you did with Mr. Battaglia, what he presented,

  20    and what you diagnosed him with.

  21                    MR. RAMSEYER:           Your Honor, I'm going to object.                      Of

  22    course --

  23                    THE COURT:         Didn't you already go through Dr. --

  24    this patient?

  25                    MR. WILLIAMS:           I don't think we got completely



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 90 of 296 Pageid#:
                                   11224
                                                                                                      91



   1    through it.       I was going to scroll on through a little bit

   2    more, but if I can have just a little bit of leeway,

   3    Your Honor.

   4                    THE COURT:         Okay.

   5                    THE WITNESS:          Yes.       What we discussed about

   6    Mr. Battaglia on the first page here is correct and supported

   7    the objective findings I found on physical examination and

   8    further discussion with the patient in the patient interview.

   9    BY MR. WILLIAMS:

  10    Q.      What did Mr. Battaglia present with?                             What was his

  11    injuries?

  12    A.      He, he was favoring his -- I believe he was favoring his

  13    right side.       He had significant pain, even to palpation, I

  14    believe, in his neck.               And on range of motion in his lower

  15    back, he had some shooting pains into I believe his right side

  16    as well, into his right leg.

  17    Q.      Okay.    Now, as we scroll through here just a little bit,

  18    did he indicate he had been involved in a motor vehicle

  19    accident?

  20    A.      Yes.

  21    Q.      Okay.    What else did he indicate he had been involved

  22    with?

  23    A.      Most of the significant injury he had suffered was as a

  24    result of a motor vehicle accident.                           He indicated to me that

  25    that pain had -- this is common with some types of chronic



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 91 of 296 Pageid#:
                                   11225
                                                                                                                 92



   1    pain that it had -- and I've been in a car accident.                                         I've

   2    been in a couple car accidents myself.                            Sometimes you have an

   3    initial phase that you go through where you feel better and

   4    then things kind of settle down in your body and get worse.

   5    And I believe that he was in that phase of dealing with this

   6    issue where his pain was worsening and his symptoms were

   7    getting worse.

   8    Q.   Okay.      What symptoms and stuff was he suffering from?

   9    A.   He was suffering from severe chronic pain.                                    He had, you

  10    know, limited range of motion in his neck due to pain.                                        On a

  11    physical examination, he suffered from limited range of motion

  12    in his low back due to, again, pain with certain extremes of

  13    movement.     When you have -- and this is common if you have any

  14    type of impingement of nerves or if your back's ever gone out

  15    on you, if you move a certain way or feel a sharp pinch, that

  16    can -- sometimes we can elicit that or we can draw that

  17    symptom out on physical examination when we put you through a

  18    certain range of motion in your low back or in your neck.                                           We

  19    can get that -- we can reproduce that objective finding of

  20    shooting pain in some cases.

  21    Q.   Okay.      Based upon your -- based upon your examination,

  22    based upon what he told you, did you feel like he had a

  23    legitimate pain?

  24    A.   Yes.     Based on my objective findings through physical

  25    examination, verbal examination of his past medical history



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 92 of 296 Pageid#:
                                   11226
                                                                                                              93



   1    and documentation I had at the time, yes, he was diagnosed

   2    with severe chronic pain due to trauma, among other diagnoses

   3    that indicated he had legitimate medical need to be treated.

   4    Q.   Okay.      What I'm showing on the screen here should be

   5    RB-269.   What is this a copy of?

   6    A.   This appears to be a copy of the discharge letter that I

   7    drafted and mailed to Mr. Robert Battaglia.

   8    Q.   Okay.      And why did you discharge Mr. Battaglia?

   9    A.   I received information, as sometimes happened at my

  10    office.   I think pretty much every doctor's office I've ever

  11    worked in, patients tell you things.                           But I received

  12    confidential information that he had been treated at a

  13    methadone facility previously.                      And in reviewing the records

  14    that we had in the office, he had never indicated that he had

  15    received such treatment.                 And that's something that we

  16    routinely screen patients for and ask them if they had had

  17    those types of therapies.

  18                 There were several other statements he had made that

  19    did not add up and that were not consistent with other

  20    documentation I was able to find.

  21    Q.   Okay.      I'm going to show you, if I can back up here,

  22    to -- should be RB, page 64.                    What is this of?

  23    A.   This is another Brief Pain Inventory (Short Form) of

  24    Mr. Battaglia's visit on September 10th -- I'm sorry.                                        That's

  25    his date of birth -- on April 11th, 2016.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 93 of 296 Pageid#:
                                   11227
                                                                                                          94



   1    Q.   Okay.      And what would this short form be -- I know we

   2    described generally what it is, but this is sort of an interim

   3    type thing where he would repeat.                        Is that what it is?

   4    A.   Correct.        Usually the goal was to see a patient every

   5    month, every 30 days, roughly, to -- and that was not what was

   6    required.     It wasn't my understanding of what was required in

   7    regards to the types of treatment that these patients were

   8    receiving with controlled substances.                            You know, they could

   9    have been seen on a 90-day --

  10                 MR. RAMSEYER:             Objection, Your Honor.                      I think he's

  11    going to -- if he's saying what's required, I don't think he

  12    necessarily is an expert on that.

  13                 THE COURT:           I'm not sure I understand the objection,

  14    Mr. Ramseyer.

  15                 MR. RAMSEYER:             He said -- he's saying his

  16    understanding of what is required.

  17                 THE COURT:           Yes, sir.

  18                 And the basis of your objection?

  19                 MR. RAMSEYER:             I mean, if he wants to limit it to

  20    that's what he -- if he wants to say that's what he thought,

  21    that's fine, but I don't think he can say what's a fact in

  22    terms of what's required.

  23                 THE COURT:           Well, where did you get this information

  24    that this was required?

  25                 THE WITNESS:            This was through my training and



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 94 of 296 Pageid#:
                                   11228
                                                                                                         95



   1    practice in hospital residency training, internship training,

   2    and working with other physicians.

   3                 THE COURT:            I mean, when you say "required," you

   4    mean by law or just you felt that that was a good practice?

   5    Or --

   6                 THE WITNESS:             Well, no, Your Honor.                     I mean, I --

   7    we -- I don't know any physician that's actually trained on

   8    the Controlled Substances Act.                       We kind of learn by osmosis.

   9    We learn by training with other physicians.                                 And that's how I

  10    came to understand the 90-day rule.

  11                 THE COURT:            All right.            Well, I'm going to overrule

  12    the objection.          Go ahead.

  13    BY MR. WILLIAMS:

  14    Q.      Now, Dr. Smithers, if you will, this is a note at the

  15    bottom of that.           What does this note say?

  16    A.      So this would first be starting with the subjective

  17    information from -- information from the patient.                                      This is

  18    what the patient reported to me, Mr. Battaglia being the

  19    patient.     "Patient takes and tolerates medication RX,"

  20    prescription medication, "well with," S with a line over it,

  21    "without issues.           Patient reports increased driving due

  22    to," D/T "due to work.                Now," C with a line over it, "with

  23    1,000 to 1500 miles per week.                      He anticipates at least two

  24    more months of driving this much due to work.                                   He reports

  25    increased right leg pain," with up arrow, "that begins in his



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 95 of 296 Pageid#:
                                   11229
                                                                                                        96



   1    low back and radiates to his toes.                         Patient states the

   2    radiating, aching, burning pain with numbness is worse with

   3    sitting."

   4    Q.   Okay.      And what does the next section say?                                It's got a

   5    bunch of letters and numbers.                     What are those?

   6    A.   Correct.        So the next section, "A/P," is assessment/plan.

   7    And then those numbers are the ICD codes for the diagnoses

   8    that I have diagnosed Mr. Battaglia with.

   9    Q.   Okay.      Do you recognize those codes?

  10    A.   Yes, sir.

  11    Q.   What are they?

  12    A.   So G89.4 would be chronic pain syndrome.                                  G892.1 would be

  13    severe chronic pain due to trauma.                         N54.5, I believe that is

  14    low back pain.         M54.16 would relate to that.                          M62.838 and

  15    appears 54.16 is listed twice.                      M.79.2, that may be a

  16    radiculopathy.         I would have to look and see.

  17    Q.   Okay.      And what else does the remainder of the note say?

  18    A.   It describes the plan.                   "Patient was given extensive

  19    guidance regarding posture and postural support while driving.

  20    He will be acquiring health insurance within the next few

  21    months, hopefully, and better able to afford a new MRI of his

  22    low back.     Blood work, including testosterone levels,

  23    T-levels.     And we increased his extended-release long-acting

  24    medication.      We decreased his immediate-release pain

  25    medication.      Patient reports not taking his Neurontin the past



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 96 of 296 Pageid#:
                                   11230
                                                                                                           97



   1    four to five months and has supply at home.                                 He will resume

   2    now taking it at nighttime."                     QHS is at bedtime.                   "And three

   3    times daily once adjusted to prescription.                                 Continue on

   4    current prescriptions as written," is what that last line

   5    stands for.

   6    Q.      Okay.    We'll skip down to page 80.                         I'm going to show you

   7    what is RB-2-80.           What do you see here?                     What is this right

   8    here?    If you can, if you would tell the jury.

   9    A.      So this would be a copy.                   The types of prescriptions I

  10    used I believe were the most secure at the time, and they

  11    transferred -- without a piece of carbon paper in there, they

  12    transferred the handwriting onto the initial page onto a

  13    second page behind that.                  And so this is a carbon -- what we'd

  14    call a carbon copy of that prescription.

  15    Q.      Okay.    And does it have anything on there regarding codes

  16    of any type?

  17    A.      Yes.    It was my habit to put the diagnosis code.

  18    Typically, I would put three of their diagnosis codes, but in

  19    this case it was just one.                    I believe that's the G89.1, severe

  20    pain due to trauma diagnosis code.

  21    Q.      Okay.    So that was actually on your prescription?

  22    A.      Correct, yes, sir.

  23    Q.      Were you required to do that?

  24    A.      I was not.

  25    Q.      Okay.    If we can, we're going to move to Frank Blair.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 97 of 296 Pageid#:
                                   11231
                                                                                                              98



   1    This would be F. Blair 1-21.

   2                 Okay.       What are we seeing here?

   3    A.   This is what's called a super bill.                              Pretty much every

   4    medical office or even hospital you go to, but especially a

   5    clinic, has some type of what's called a super bill.                                         And it

   6    just allows whoever is treating the person, whether it's a

   7    nurse, nurse practitioner, physician's assistant, doctor, at

   8    the end of the visit it allows them to circle or mark what --

   9    basically using these codes, mark what they did and then

  10    indicate, you know, what types of diagnosis they were treating

  11    in that visit.

  12    Q.   Okay.      And so this would have, actually, diagnosis codes

  13    on it; correct?

  14    A.   Yes, sir.         These are a menu of diagnosis codes here.

  15    Q.   Okay.      What does it state that these -- or having

  16    complaints with?

  17    A.   In the case of Mr. Blair, he appears to suffer from

  18    diagnosis of headache, which I believe was recurrent.                                        He also

  19    suffered from osteoarthritis in 19.9.                            And M62.838 would be

  20    muscle spasms.         And G89.21 would be severe chronic pain due to

  21    trauma.   G89.4 would be chronic pain syndrome.                                  And M54.10 and

  22    M54.5, those would be related to radiculopathy.                                    And it may be

  23    unspecified, but that would be radiating pain or shooting

  24    nerve pain.

  25    Q.   Okay.      Now, with respect to Mr. Blair, what is this



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 98 of 296 Pageid#:
                                   11232
                                                                                                          99



   1    again?

   2    A.    So this is Mr. Blair's Initial Pain Assessment Tool that

   3    was completed on his first visit.

   4    Q.    Okay.      And if I'm circling right here, what would that

   5    be?

   6    A.    It appears his vital signs.

   7    Q.    Okay.      That would be what?                   Blood pressure?

   8    A.    Blood pressure, yes, sir; 122 over 82, pulse rate or

   9    heart rate of 85; oxygen saturation 97 percent; and a weight

  10    of 175.8 pounds.

  11    Q.    Okay.      And what would these right here be again?

  12    A.    Those would be the diagnoses that I've diagnosed

  13    Mr. Blair with on that office visit.

  14    Q.    Okay.      And do you recall what those are?

  15    A.    Those are the earlier diagnosis code systems.                                      So this --

  16    these are ICD-9 codes.                The codes we were just looking at are

  17    ICD-10.    Which this is, in September of 2015, it's right

  18    before the transition to ICD-10.

  19                  These diagnosis codes would reflect similar

  20    diagnoses to what we just looked at on the super bill for this

  21    patient.     338.21 is severe chronic pain due to trauma.                                     I

  22    believe 724.4 and 724.2 have to do with radiculopathy or

  23    radiculitis, neuritis, nerve pain.

  24    Q.    When Mr. Blair came in, what kind of examination did you

  25    do on him?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 99 of 296 Pageid#:
                                   11233
                                                                                                           100



    1   A.    So Frank Blair, he suffered a number of different

    2   injuries, the most significant of which involved some head and

    3   neck trauma due to an ATV accident when he was younger.                                       He

    4   was out driving, and he lived in a -- kind of lived in a

    5   holler up in West Virginia.                    So he was out driving his ATV and

    6   he came around the corner, and another vehicle in a truck, a

    7   neighbor in a truck, came and I think basically hit him head

    8   on.

    9                MR. RAMSEYER:              Your Honor, the only objection I'd

  10    make is just I think he can testify to what Mr. Blair told

  11    him, I don't think he can testify that that's what happened.

  12                 THE COURT:            Yes, sir.           You're testifying to what he

  13    told you.      You don't -- you didn't witness the accident or

  14    anything like that?

  15                 THE WITNESS:             No, Your Honor.

  16                 THE COURT:            Well, you need to make clear what you're

  17    being told and what you know of your own knowledge.

  18                 THE WITNESS:             Yes, sir.

  19                 THE COURT:            All right.            Thank you.

  20                 THE WITNESS:             So this is based on what the patient

  21    told me.     He was thrown from the ATV and had multiple

  22    fractures in his head and neck as a result of this accident.

  23    And as a result of this, he ended up on permanent disability

  24    at a very young age.

  25    ///



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 100 of 296 Pageid#:
                                    11234
                                                                                                         101



    1   BY MR. WILLIAMS:

    2   Q.    Did you do any objective tests on him?

    3   A.    Yes, sir.

    4   Q.    What did you do?

    5   A.    Again, with the reported history of neck and upper back

    6   and lower back issues, there was range of motion testing.

    7   There was palpation, which is -- palpation is just where we

    8   are trained to feel.              You know, when we touch the human body

    9   in certain areas, we're trained to be able to assess what

  10    we're feeling and, you know, determine based on that.

  11                So, typically, I would be doing palpation while I

  12    was doing range of motion so that if there was pain in a

  13    certain area of motion -- so if I'm holding at the top of his

  14    head and I'm moving his head in certain planes, side to side,

  15    forward, backward, and I'm feeling his neck at the same time,

  16    I am trying to understand if his muscles are responding the

  17    way they're supposed to respond to that movement.                                     And then

  18    whenever I have him try to move his head in resistance to my

  19    hand, I'm also doing the same thing to try to assess if he has

  20    full range of motion, or if he has certain types of pain, or

  21    if he has those types of pain if they're legitimate or if

  22    they're not legitimate.

  23                It's a very effective way at assessing not only the

  24    underlying cause, potentially, of a structural problem or a

  25    nerve damage or if a person is experiencing a disk that's



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 101 of 296 Pageid#:
                                    11235
                                                                                                      102



    1   compressing a nerve, it's also helpful, I believe, to see, you

    2   know, if the patient has the full range of motion capacity and

    3   then be able to evaluate their functional capacity based on

    4   that exam.

    5   Q.      Okay.    I don't want you to go through all of this because

    6   we're going to try to speed it up.                          I know everyone is kind of

    7   wanting to move along.                As we go through this initial

    8   assessment, describe some of these things that they fill out

    9   and why it's important for you to know.

  10    A.      So when I'm evaluating a patient and wanting to better

  11    understand how their problems affect their daily quality of

  12    life, I adjusted this form and used it because it gave me a

  13    lot of information.              As I would go through this form with the

  14    patient on their first visit, it would give me a lot of

  15    information in regards to therapies they had tried before,

  16    therapies they hadn't tried before.                           In this page

  17    specifically, you know, "Check all of the following that

  18    describe your pain."               It gave me something to conversate

  19    (sic), to talk with them about, as far as what types of

  20    symptoms they had as a result of the chronic pain they lived

  21    with.

  22    Q.      Okay.    I think this would -- this section here just

  23    basically says, "Mark what increases your pain or decreases

  24    your pain."       Is that correct?

  25    A.      That is correct.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 102 of 296 Pageid#:
                                    11236
                                                                                                     103



    1   Q.    Okay.     And that would be doing things such as bending,

    2   lifting, standing, those type things; correct?

    3   A.    Yes, sir.

    4   Q.    Okay.     And then I think, "Associated symptoms, numbness,

    5   tingling."     Why is that important?

    6   A.    So with different types of nerve compression and nerve

    7   injury, especially if you think about someone who's thrown off

    8   of a four wheeler in a head-on collision with a vehicle, some

    9   things heal over time and get better.                            Some things may not.

  10    And numbness, tingling, and as you move down there, weakness

  11    and balance, it's going -- it's assessing what type of

  12    external deficits that person may continue to be living with,

  13    and it's giving me a clue on what to talk to them about and

  14    ask further questions to better understand their functional

  15    capacity as well as, actually, their -- the level of pain that

  16    they live with on a day-to-day basis.

  17    Q.    Certainly treatments that have worked and not worked,

  18    that's a part of this section, isn't it?

  19    A.    Yes, it is.

  20    Q.    Okay.     And then certainly whether or not they've had MRIs

  21    and X-rays and those type things; correct?

  22    A.    That is correct, yes.

  23    Q.    Now, as we go through, this section here would be telling

  24    you what?

  25    A.    So this is a really important part of this document of



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 103 of 296 Pageid#:
                                    11237
                                                                                                              104



    1   the whole chart.          You'll frequently see my handwriting here

    2   because when I would go over this part of the document, I

    3   filled out medical charts in doctors' offices before.                                        I'm

    4   sure all of us have.              There are things you forget or things

    5   you don't think of.             This was a really important thing for me

    6   to know what medicines and, right above this, what other

    7   therapies have been tried.                   I believe it's the page before

    8   this -- and what's worked and what hasn't because that was a

    9   way for me to understand what type of benefit they had

  10    received from previous therapies, what other doctors have done

  11    that have helped, and what other doctors have done that

  12    haven't helped.

  13    Q.    Okay.     So you have social histories, things such as

  14    family history.          That's just to be able to make a better

  15    assessment; is that correct?

  16    A.    Yes.    Again, understand their social situation.                                      And it

  17    was really important to me to try to understand as much about

  18    their situation outside of my office as possible.

  19    Q.    Okay.     Now, on page 109, I'm going to ask you to go over

  20    this real quick.          I promise, ladies and gentlemen, we're not

  21    going to go through it on every one.                           I just want to go over

  22    it once so we understand.                  What is this document right here?

  23    A.    So this is a screening tool that we use.                                 And the --

  24    there's a variety of different screening tools that have been

  25    developed over, I would say, the past 30 to 40 years for pain



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 104 of 296 Pageid#:
                                    11238
                                                                                                       105



    1   management and to assess different aspects of that patient,

    2   you know, whether they're going to abuse their medicine,

    3   whether they're going to be compliant and take medicine the

    4   way it's prescribed.

    5                 This is one of the -- as it was presented to me,

    6   this was one of the best research tools.                              From a screening

    7   standpoint, it had been verified as being one of the best

    8   tools to accurately indicate the patient's likelihood of not

    9   using their medicine appropriately.

  10    Q.    It was a two-page document; is that correct?

  11    A.    Yes, sir, 24 questions.

  12    Q.    So what is this right here?

  13    A.    So this is the standard agreement that patients were

  14    required to understand and sign at the beginning of any type

  15    of opioid maintenance therapy.                      Whether they had cancer or did

  16    not have cancer, this was the document -- I typically read

  17    through this document with the patient so that they -- so that

  18    there was no confusion.                And many of the practices I had in my

  19    office were designed to minimize confusion that the patient

  20    could have about what we expected in terms of compliance.

  21    Q.    Okay.     And I won't go over it -- get you to go over it.

  22    I think the jury has certainly heard and could read anything

  23    with that.     One of the things that's been brought up is a lot

  24    of times the pharmacy stuff was not filled out.                                    What would be

  25    the reasons pharmacy stuff would not be filled out?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 105 of 296 Pageid#:
                                    11239
                                                                                                           106



    1   A.      In certain cases, you know, these severe chronic pain

    2   refugee patients that came from other states, they -- and I

    3   believe especially Kentucky had this problem from the

    4   standpoint of the patient -- they have lost their provider,

    5   and in many cases the pharmacy, because of the way the state

    6   of Kentucky chose to approach this issue.                                There were a lot of

    7   pharmacies in Kentucky that were shut down.                                 So patients, a

    8   lot of times, didn't have a pharmacy at that time.                                       So we

    9   would go back -- and the fact -- I think that document there

  10    showed it.       We went back and changed the pharmacy because the

  11    patient changed pharmacies.                    But there were times where a

  12    patient just didn't have a pharmacy and we would, you know,

  13    enter that information.                 And later, sometimes that information

  14    did not get entered in.

  15    Q.      Okay.    Now, let's move on, if we can, to Steven Blevins.

  16    Okay?

  17    A.      Okay.

  18    Q.      And we're going to try to go a lot faster with these, not

  19    go through all these documents.

  20                    What do you see here with Steven Blevins?

  21    A.      So he had a few different issues going on.                                  And it would

  22    appear, based on how I numbered those issues in the document

  23    here from a -- after my physical examination, he mainly

  24    suffered from lower left leg problems and chronic pain from

  25    that issue, in addition to low back and mid back between the



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 106 of 296 Pageid#:
                                    11240
                                                                                                     107



    1   shoulder blades, chronic pain issues with that as well and

    2   more so on the right side as opposed to the left.

    3   Q.    Okay.     And these would be what the diagnosis codes would

    4   be with respect to that?

    5   A.    Yes, sir.        Those would be the ICD-9 diagnosis codes.

    6   Q.    Okay.     Did you have occasion to -- did you do a thorough

    7   exam on Mr. Blevins?

    8   A.    Yes, sir.        And my objective findings indicated that those

    9   diagnoses were appropriate and that he was -- he had

  10    legitimate medical need to be treated for his chronic pain

  11    issues.

  12    Q.    Okay.     And I'm going to show you what is page 2, SB-2.

  13    A.    Correct.

  14    Q.    And that is the first page of the pain assessment.

  15    A.    Yes, sir.

  16    Q.    And that indicates he was involved in a motorcycle

  17    accident.

  18    A.    Correct, yes, sir.

  19    Q.    Okay.     And based upon your examination and everything,

  20    did you believe he had a legitimate need?

  21    A.    Absolutely, yes, sir.

  22    Q.    Okay.     If we can, let's move to Geneva Bowman.

  23                  Okay.      Page 41 of Geneva Bowman.                        What do you see

  24    with respect to Geneva Bowman?

  25    A.    So Ms. Bowman, she suffered from a variety of issues.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 107 of 296 Pageid#:
                                    11241
                                                                                                            108



    1   Her most significant issue was in her low back and left hip.

    2   Q.    What did you do with -- what are those diagnosis codes?

    3   Do you recall?

    4   A.    The -- those are the ICD-9 diagnosis codes.                                    I have not

    5   used those diagnosis codes since the fall of 2015, so those --

    6   I mean, if memory serves me, those are related to chronic pain

    7   and, you know, nerve radiculopathy, shooting pains, things of

    8   that nature which do correspond to the physical exam document

    9   there.

  10    Q.    Okay.     Did you conduct a physical exam on Ms. Bowman?

  11    A.    Yes, sir.

  12    Q.    Did you always conduct a physical exam on --

  13    A.    Yes, sir.

  14    Q.    Now, looking here at the initial pain thing, what is it

  15    that Ms. Bowman was complaining of?                          What did her injury --

  16    what did she tell you her injury resulted from?

  17    A.    Well, she indicates here that she had a severe fall.                                     And

  18    I believe she was trying to indicate a stress fracture.                                      This

  19    caused two fractures in her neck, FX, apostrophe S, fractures,

  20    and it was due to a work-related accident, traumatic fall

  21    while working in a factory.                   In the process of that she also

  22    injured her left hip.              And she reported at that time that she

  23    had been on permanent disability.

  24    Q.    Okay.     Anything else about Ms. Bowman that you recall?

  25    A.    She had multiple issues.                    And this is kind of a common



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 108 of 296 Pageid#:
                                    11242
                                                                                                             109



    1   situation, as the previous form indicated.                                 So you know, when

    2   her initial injury occurred, when the fall occurred, the

    3   fractures in her neck were the biggest problem she was facing

    4   at that time, but then she also hurt her left hip.                                       Then over

    5   time the left hip became more of an issue for her than the

    6   neck.    That's a pretty common situation where when someone has

    7   multiple injuries in an accident, one injury can linger and

    8   get worse over time.

    9   Q.      All right.        Did you believe she had a legitimate need,

  10    medical need?

  11    A.      Based on my objective findings, she definitely had a

  12    legitimate need to be treated.

  13    Q.      Do you feel like that continued throughout your

  14    treatment?

  15    A.      Yes, absolutely.

  16    Q.      Go to Jason Bowman.

  17    A.      Can I clarify on Geneva Bowman?

  18    Q.      Yes.

  19    A.      So when I say, "legitimate medical need existed," in some

  20    of the -- in most of these patients I believe that we're

  21    looking at, they were discharged, ultimately.                                   And as Mr. Tom

  22    the pharmacist mentioned earlier, legitimate medical need can

  23    exist even when a person has a problem with taking opiate pain

  24    medication.       They can still have chronic pain.                               They can still

  25    have cancer.        They can still suffer tremendously.                                So that was



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 109 of 296 Pageid#:
                                    11243
                                                                                                     110



    1   why I worked very hard to have as organized of a discharge

    2   process as possible over time.                      I didn't start out with that,

    3   but I would say we could determine at what point they were no

    4   longer candidates to receive opiate therapy.

    5                 THE COURT:          Well, when you say "discharged," you

    6   mean when you terminated them?

    7                 THE WITNESS:           Right.         When the doctor-patient

    8   relationship was terminated due to noncompliance.

    9                 THE COURT:          All right.

  10    BY MR. WILLIAMS:

  11    Q.    Now, if I can, let's move to Jason Bowman.

  12    A.    Yes, sir.

  13    Q.    This is his Initial Intake Form; is that correct?

  14    A.    Yes, sir, does appear to be.

  15    Q.    This would be what he filled out and provided to you?

  16    A.    Correct.

  17    Q.    Okay.     What does it say that his injuries are a result

  18    of?

  19    A.    It appears, my handwriting toward the bottom of the page,

  20    that he -- so he filled out the form and then I -- as I was

  21    saying earlier, on the direct patient interview that I did

  22    with him, this is commonly what I would do is try to get more

  23    information to understand the initial cause of their severe

  24    chronic pain.        And, in his case, he had a motor vehicle

  25    accident in 2012, suffered -- reported suffering two neck



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 110 of 296 Pageid#:
                                    11244
                                                                                                      111



    1   fractures, upper back strain/sprain.                           And that was believed to

    2   be a source of nerve damage in his lower back.

    3                 He had also suffered -- this was common for several

    4   of the patients I'd saw.                 He suffered two mining accidents

    5   working in underground coal mines.                         One of those was a --

    6                 MR. RAMSEYER:            Again, I just want to note my

    7   objection.     He's saying that he did suffer a mining accident.

    8   I think the correct answer is the patient told me that.

    9                 THE COURT:          Is that correct?

  10                  THE WITNESS:           Yes, sir, the patient reported that.

  11                  THE COURT:          Well, you understand the importance of

  12    making the distinction?

  13                  THE WITNESS:           Yes, Your Honor.                 I'm sorry.

  14                  THE COURT:          All right.

  15                  THE WITNESS:           He reported the two mining accidents

  16    and apparently suffered further injuries as he reported those

  17    to me.

  18    BY MR. WILLIAMS:

  19    Q.    Okay.     Did you conduct independent investigations and do

  20    an examination on Mr. Bowman?

  21    A.    I did do an examination on Mr. Bowman.                                It's not common

  22    practice in medicine to conduct independent investigations.

  23    Q.    I guess what I'm saying with that is would you try to

  24    review any and all charts and the past medical records, MRIs,

  25    X-rays?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 111 of 296 Pageid#:
                                    11245
                                                                                                             112



    1   A.     Yes, sir.

    2   Q.     Okay.    All right.           Now, with Mr. Bowman, let's back up

    3   here just a little bit with his pain assessment tool.

    4                  Where the diagnosis codes are filled in, do you know

    5   what those diagnosis codes are?

    6   A.     It would appear -- I mean, I recognize the 338.21.                                     That

    7   is severe chronic pain due to trauma.                            And then the different

    8   other codes primarily relate to, again, radiculitis, neuritis,

    9   radiculopathy, nerve pain, shooting pains.                                I believe these

  10    are the ICD-9 codes from 2015.

  11    Q.     All right.        Based upon your treatment, do you believe

  12    that he had a legitimate medical need for what you prescribed

  13    him?

  14    A.     Absolutely.        Yes, sir.           My objective findings certainly

  15    indicated that.

  16    Q.     We can go to Deborah Brown.

  17                   Okay.     And what about Ms. Brown?

  18    A.     So I don't believe Ms. Brown was a patient for very long.

  19    It doesn't indicate here that I found her most significant

  20    problems on physical exam to be in her lower back.                                      And

  21    that -- the "LS" is lumbar spine -- and that those -- that

  22    pain and those symptoms related to that pain were greater on

  23    the right side as opposed to the left.                            That's why, "R greater

  24    than L," right side is greater than the left side.

  25    Q.     And the numbers that would be up here in the corner --



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 112 of 296 Pageid#:
                                    11246
                                                                                                      113



    1   A.    Those would be her vital signs; weight of 221 pounds,

    2   blood pressure 180 over 99, heart rate of 81, oxygen

    3   saturation of 97 percent.

    4   Q.    Now, as we go forward, this would be the Initial Intake

    5   Form; is that correct?

    6   A.    Correct.

    7   Q.    Okay.      And Ms. Brown reported to you what?

    8   A.    So it appears Ms. Brown reported that quite some time

    9   ago, I believe that said 74 years.                          Is that -- or maybe its

  10    seven years ago.           Sorry.         Seven years ago she suffered an

  11    accident in regards to lifting a basket of wet sand.

  12    Q.    Okay.      And you conducted an examination of her; is that

  13    correct?

  14    A.    Correct, yes, sir.

  15    Q.    Okay.      And you consulted MRIs, whatever would be

  16    available?

  17    A.    I consulted all available medical records at the time.

  18    Q.    Okay.      And based upon that, you felt like there was a

  19    legitimate medical need.

  20    A.    Based on my objective findings from my examination of

  21    her, yes, that she had a legitimate medical need to be treated

  22    for her diagnosis.

  23    Q.    Okay.      If we can move to Clayton Colegrove.

  24                  You believe Ms. Brown had a continuing medical need,

  25    too, throughout the treatment?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 113 of 296 Pageid#:
                                    11247
                                                                                                     114



    1   A.    Yes, sir.

    2   Q.    Now, on Mr. Colegrove, starting on page -- let's see.

    3   Start with page 47 here.                 Once again, what are those?

    4   A.    Those are the diagnoses for Mr. Clayton Colegrove.

    5   Q.    Okay.     And those would be what?

    6   A.    Severe chronic pain due to trauma, chronic pain syndrome.

    7   Q.    Okay.     And vital signs were taken; is that correct?

    8   A.    That is correct.

    9   Q.    With respect to the Initial Intake Form, what was it

  10    Mr. Colegrove presented to you that his injuries were from?

  11    A.    So Mr. Colegrove reported experiencing a severe accident

  12    with his coal truck and in the course of that severely injured

  13    his low back.        And as a result of that injury to his low back,

  14    he reported significant radiating pains into his legs.

  15    Q.    Okay.     What did you do with respect to trying to check

  16    that to confirm those injuries?

  17    A.    I would have reviewed all available medical records that

  18    I was provided, and he would have undergone a physical

  19    examination.

  20                  MR. RAMSEYER:            Your Honor, again, I'd object to what

  21    he would be doing.            I think he can testify to what he did.

  22                  THE WITNESS:           My apologies.

  23    BY MR. WILLIAMS:

  24    Q.    What did you do?

  25    A.    He underwent a physical examination, as well as a past



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 114 of 296 Pageid#:
                                    11248
                                                                                                      115



    1   medical history and a complete review of his records that were

    2   provided.      And based on my objective findings, he had a

    3   legitimate medical need to be treated, and I treated him.

    4   Q.    Okay.      Did he have a continuing need?

    5   A.    Yes, sir.

    6                 THE COURT:           Doctor, when you say "provided," you

    7   mean brought to you by the patient?                           Is that what you're

    8   saying?

    9                 THE WITNESS:            In some cases they were brought by the

  10    patient.     In many cases they were faxed.                            We would send

  11    medical records requests to their primary care specialist and

  12    those records would be directly faxed to us from their health

  13    care entity.        And that's how we preferred to receive those

  14    documents.

  15                  THE COURT:           All right.            Thank you.

  16    BY MR. WILLIAMS:

  17    Q.    Now, in the essence of time, all of these forms that

  18    we're showing have further information that you used to assess

  19    this; correct?

  20    A.    That is correct, yes, sir.

  21    Q.    Okay.      In essence of time, we're trying to go forward

  22    with just showing the main things.                          Okay.

  23                  Now, with respect to Ms. Craycraft, what did

  24    Ms. Craycraft represent to you was wrong with her?

  25    A.    She reported to being ejected from a vehicle when she was



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 115 of 296 Pageid#:
                                    11249
                                                                                                           116



    1   traveling and as a result of that suffered a fracture in her

    2   low back that she reported.

    3   Q.    Okay.      What did you notice of Ms. Craycraft?                                 Was there

    4   anything you observed about her?

    5   A.    She walked with a limp and she had noted restricted range

    6   of motion on physical examination --

    7   Q.    Okay.

    8   A.    -- due to -- I mean, she was pinned under a truck when

    9   she was ejected in that car accident -- reported.

  10                  THE COURT:           Again --

  11                  THE WITNESS:            In that reported car accident, she was

  12    reported to have been pinned under a truck and suffered a low

  13    back fracture.

  14    BY MR. WILLIAMS:

  15    Q.    All right.          And Ms. Craycraft, this would be her

  16    diagnosis codes?

  17    A.    Yes, those would be the initial diagnosis codes.

  18    Q.    And they would be involving what?

  19    A.    Again, those are the ICD-9 codes.                            I have not used those

  20    codes in quite some time.

  21    Q.    She complains, though, with lower back pain; is that

  22    correct?

  23    A.    Yes.     And her objective findings on physical examination

  24    and direct medical history confirmed severe chronic pain due

  25    to trauma.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 116 of 296 Pageid#:
                                    11250
                                                                                                                 117



    1   Q.      Okay.    Do you believe she had a legitimate medical need?

    2   A.      She had a legitimate ongoing need for treatment.

    3   Q.      Okay.    If we can go to Mr. Damron.                         What do you we see

    4   initially with Mr. Damron here?

    5   A.      So in this case I did not use diagnosis codes.                                        I simply

    6   wrote out his diagnosis of chronic cervical pain with spasms

    7   and chronic low back pain with radiculopathy.                                   And again,

    8   radiculopathy, whatever part of the body that occurs in,

    9   whether it's cervical radiculopathy or low back, it's

  10    indicating that there is most likely a pinched nerve root in

  11    that part of the body somewhere and it's -- depending on the

  12    patient and how compressed that nerve root is, it's -- you're

  13    getting the shooting pains from that injury and from that

  14    chronic pain issue.

  15    Q.      Okay.    And looking at the initial assessment form, what

  16    does Mr. Damron claim to be injured by?

  17    A.      Again, he was -- he reported -- he reported he was in a

  18    coal mining accident where he was in a coal mine collapse is

  19    what he reported.

  20    Q.      Okay.    And did you do any objective testing?

  21    A.      Yes.    He received a physical examination, focused

  22    physical examination on his specific issues.                                  And those

  23    confirmed the diagnosis, which was for a legitimate medical

  24    need.

  25    Q.      All right.        If we can, let's go to -- let's see.                                 We just



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 117 of 296 Pageid#:
                                    11251
                                                                                                      118



    1   finished with Mr. Damron.

    2                   Go to Hassel Daniels.

    3                   All right.         With respect to Mr. Daniels, what did

    4   you see with Mr. Daniels here with his Initial Pain Assessment

    5   Tool?

    6   A.      He was diagnosed with severe chronic pain due to trauma.

    7   It would appear due to his physical examination his most

    8   significant area of ongoing chronic pain was focused in his

    9   lower back with radiation into -- into his right leg, upper

  10    leg and buttock area.               He also had some radiation into his

  11    left buttock area.             But the more prominent radiculopathy or

  12    radiation was into his right side.

  13    Q.      Okay.    And with respect to his initial assessment, what

  14    did Mr. Daniels report to you was the cause of his accident?

  15    A.      So, again, he was a former coal miner.                               He reported a

  16    severe mine collapse and that this occurred -- that he was

  17    involved in -- he reported he was involved in at least four

  18    mine collapses as a coal miner, and his last one was the

  19    primary cause of his most significant injuries.

  20    Q.      Okay.    And did you conduct objective testing on

  21    Mr. Daniels?

  22    A.      I did.

  23    Q.      Okay.    And what else did you do with respect to

  24    Mr. Daniels?

  25    A.      I believe with Mr. Daniels, whatever medical records



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 118 of 296 Pageid#:
                                    11252
                                                                                                         119



    1   would have been available would have also been used.                                         I

    2   believe in this case we had additional medical records that

    3   were reviewed and additional medical records may have been

    4   ordered in his case due to the age of his medical records that

    5   he provided.

    6   Q.    When you mentioned that, what would be some examples of

    7   why you wouldn't automatically do new MRIs or something when a

    8   patient comes in?

    9   A.    Well, you know, doctors have been diagnosing chronic pain

  10    before the MRI was invented, even before the X-ray was

  11    invented.     MRIs have been around --

  12                MR. RAMSEYER:              Your Honor, I object to what's been

  13    going on for years.

  14                THE COURT:            Well, yes.            Why don't you just explain

  15    why you didn't use MRIs.

  16                THE WITNESS:             Well, that was very rare.                        Normally we

  17    did have an MRI on file for the patient, but as respect --

  18    were you asking about how long?

  19    BY MR. WILLIAMS:

  20    Q.    Why would you not do a new one all the time?

  21    A.    Right.     As Dr. Bassam mentioned, they're very expensive

  22    tests.   Many of my patients have no insurance.                                  Many of them

  23    had Medicaid, which was just a state program that wouldn't pay

  24    for tests if doctors -- in Kentucky and West Virginia

  25    specifically, they won't pay.                     So if you order a test, even a



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 119 of 296 Pageid#:
                                    11253
                                                                                                         120



    1   lab test, they won't pay for that patient's lab test unless --

    2                MR. RAMSEYER:              Your Honor, I object.                     I think he's

    3   just saying stuff.

    4                THE COURT:            Well, I mean, he -- you're explaining --

    5   I'll overrule the objection, but -- and the jury can consider

    6   that.

    7                You're just saying that they're expensive tests.

    8                THE WITNESS:             Correct.

    9                THE COURT:            Okay.       So that's the bottom line.

  10                 THE WITNESS:             Yes, sir.

  11                 THE COURT:            So any other reason?

  12                 THE WITNESS:             The other reason you wouldn't order a

  13    new MRI right away is if, based on the current MRI, there

  14    hadn't been substantial change in the patient's condition

  15    since their most recent MRI.

  16    BY MR. WILLIAMS:

  17    Q.      And do you believe based on your examination and

  18    everything that you did on Mr. Hassel Daniels that he had a

  19    legitimate medical need?

  20    A.      Yes, sir.

  21    Q.      And it continued throughout your treatment?

  22    A.      It did, yes, sir.

  23    Q.      And with respect to Mr. Robert Daniels, what did

  24    Mr. Robert Daniels report to you was his injury?

  25    A.      So, again, this was another long-time coal miner that he



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 120 of 296 Pageid#:
                                    11254
                                                                                                               121



    1   reported a couple of severe accidents in the mine.                                      One he

    2   reported from 1999 resulted in a right wrist fracture that

    3   also severely injured his back and neck.                              In 2010, while

    4   working as a roof bolter in a high coal ridge, my

    5   understanding of that is it's a higher roof or ceiling in the

    6   coal mine, he was compressed in a wall collapse and this

    7   severely injured his lower back.                       And he reported --

    8                 THE COURT:          That's all what he told you; is that

    9   right?

  10                  THE WITNESS:           Yes, sir.           That's all reported.

  11    BY MR. WILLIAMS:

  12    Q.    Okay.     Now, you conducted other testing on him as well?

  13    A.    Yes.    We -- he underwent a physical -- a focused physical

  14    examination and a medical record review in determining his

  15    final diagnosis.

  16                  MR. RAMSEYER:            Your Honor, I object.                     I don't think

  17    the answer was responsive.                   The question was:                 You conducted

  18    testing of him?

  19    BY MR. WILLIAMS:

  20    Q.    Okay.     Did --

  21                  THE COURT:          Well, I'll overrule the objection.                             But

  22    you say -- did you conduct other testing on him?

  23                  THE WITNESS:           From a medical standpoint, Your Honor,

  24    physical examination is a form of testing, as I understand it.

  25                  THE COURT:          And you also said medical record review.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 121 of 296 Pageid#:
                                    11255
                                                                                                     122



    1   That's not testing.

    2                 THE WITNESS:           That is not a test, no, Your Honor.

    3                 THE COURT:          Okay.       Well, try to answer the questions

    4   directly, please.

    5                 THE WITNESS:           Yes, sir.

    6   BY MR. WILLIAMS:

    7   Q.    And you did a physical exam on that; correct?

    8   A.    Yes, sir.

    9   Q.    On Mr. Robert Daniels?

  10    A.    Yes, sir.

  11    Q.    Now, looking at the initial pain assessment, do you

  12    recognize any of those codes that you've had?

  13    A.    Yes.    The first one, 338.21, is severe chronic pain due

  14    to trauma.     That was his primary diagnosis.

  15    Q.    Okay.     And, based upon your examination and everything

  16    you did, you believe he had a legitimate medical need for the

  17    medications you prescribed?

  18    A.    Based on my objective findings he had a medical need to

  19    be treated and that was an ongoing need.

  20    Q.    Donna Dotson.           What do you know about Ms. Dotson?

  21    A.    She was a patient of mine.

  22    Q.    Okay.     Without looking at anything, do you recall

  23    anything much about her while I'm pulling this up?

  24    A.    She -- I believe -- well, Ms. Dotson was a patient from

  25    Kentucky.     She is the mother of Shannon Kovaleski.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 122 of 296 Pageid#:
                                    11256
                                                                                                      123



    1   Q.    What did Ms. Dotson -- based upon the document here in

    2   front of you, what did Ms. Dotson report to you was her

    3   injury, the cause of her injury?

    4   A.    She reported -- she reported a diagnosis of rheumatoid

    5   arthritis from the year 2000 and that in 2010 she suffered

    6   from osteomyelitis in her left tibia.                             Osteomyelitis is an

    7   infection of the bone that can be very painful and sometimes

    8   does not completely heal correctly depending on how it's

    9   treated.

  10                  In 2010 she reported a major fall in her bathtub and

  11    in 2007 a motor vehicle accident that resulted in severe neck

  12    and head trauma -- neck and back -- severe neck and back

  13    sprain.    She also indicated that her pain was gradual but it

  14    had worsened.

  15    Q.    Okay.      Now, is this the Initial Pain Assessment Tool that

  16    you did on Ms. Dotson?

  17    A.    This would be, yes, sir.

  18    Q.    Okay.      And do you recognize any of the diagnosis codes?

  19    A.    Yes, sir, I do.              She had diagnosis for chronic pain

  20    syndrome.      She had an incorporated diagnosis regarding her

  21    rheumatoid arthritis.               She also had a diagnosis that I

  22    provided based on physical examination of neuralgia and

  23    radiculopathy.

  24    Q.    Okay.      And based upon your examination of her -- did you

  25    examine her?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 123 of 296 Pageid#:
                                    11257
                                                                                                          124



    1   A.    Yes, sir.

    2   Q.    Okay.     Based upon your examination, did you find that she

    3   had a legitimate medical need?

    4   A.    Yes, sir.

    5   Q.    And a continuing medical need?

    6   A.    Yes, sir.

    7   Q.    Let's go to Stephen Fearin.

    8                 Okay.      Mr. Fearin's Initial Assessment Tool.                               Do you

    9   recall what that number would be?

  10    A.    I do not recall off the top of my head.                                I believe it's

  11    due to low back pain --

  12    Q.    Okay.

  13    A.    -- which appears to be his number one most significant

  14    issue on his physical exam that I noted.

  15    Q.    Okay.     On his Physician Intake Form, this would be SF-20,

  16    what did Mr. Fearin report was the cause of his injury?

  17    A.    Mr. Fearin was a sawyer, and he climbed trees for a

  18    living, and at one point in doing that he reported that he had

  19    a significant fall and that, in one case, a tree actually fell

  20    on him while he was logging.

  21    Q.    You believed he had a legitimate medical need at the time

  22    that you prescribed it?

  23    A.    I did.

  24    Q.    And you believe that he continued throughout the

  25    treatment?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 124 of 296 Pageid#:
                                    11258
                                                                                                               125



    1   A.    Yes, I did.

    2   Q.    Okay.     Brenda Fisher, page 29.

    3                 All right.          What do you see with respect to

    4   Ms. Fisher's Initial Intake Form?                        What did Ms. Fisher report

    5   to you?

    6   A.    She reported quite a few things.                           One of the significant

    7   things we discussed here is her diagnosis of cancer with

    8   metastasis that she reported to her ovaries and fallopian

    9   tubes.    She had undergone treatment with radiation.                                        That is

  10    what she reported, as well as excisional biopsy.

  11    Q.    Okay.

  12    A.    She also suffered from other significant pain issues.

  13    Q.    Ms. Fisher was in here earlier just two or three

  14    witnesses ago; correct?

  15    A.    Yes, sir.

  16    Q.    Now, get to page 37.                 Here we go.            On page 29, is this

  17    Ms. Brenda Fisher's Initial Assessment Tool?

  18    A.    Yes, it is.

  19    Q.    And what were the diagnoses on that?

  20    A.    Severe chronic pain due to trauma.

  21    Q.    Okay.     And did you conduct an independent examination of

  22    Ms. Fisher?

  23    A.    I did.

  24    Q.    Okay.     And -- did I just ask you if they -- what the

  25    codes were?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 125 of 296 Pageid#:
                                    11259
                                                                                                               126



    1   A.    Yes, sir.         Severe chronic pain due to trauma.

    2   Q.    Okay.      And based upon Ms. Fisher's -- your examination --

    3   did you examine Ms. Fisher?

    4   A.    I did.

    5   Q.    Okay.      Based upon that examination and any outside

    6   information that you would have acquired, did you believe she

    7   had a legitimate medical need?

    8   A.    She did.

    9   Q.    This is Candy George.                   What did Ms. George report to you?

  10    It's page 3.

  11    A.    She indicated a number of -- reported a number of causes

  12    for her ongoing pain from cheerleading and car accidents.

  13    Also to -- she was, at that time as well, a horse caretaker, I

  14    believe.

  15                  MR. RAMSEYER:             Your Honor, again, not clear that's

  16    what she told him.

  17                  THE WITNESS:            That's what the patient indicated.

  18    The patient also indicated she had been thrown from horses

  19    five different times.

  20    BY MR. WILLIAMS:

  21    Q.    Okay.      This is the Initial Pain Assessment Tool.                                    Do you

  22    recognize any of those codes up at the top?

  23    A.    Yes, sir.         Again, 338.21 is the ICD-9 code for severe

  24    chronic pain due to trauma, diagnostic code --

  25    Q.    Okay.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 126 of 296 Pageid#:
                                    11260
                                                                                                     127



    1   A.    -- which is a diagnosis I gave her.

    2   Q.    Okay.     And did you conduct an examination on her?

    3   A.    I did.

    4   Q.    Okay.     And did you try to review any and all records that

    5   were available to you?

    6   A.    I did.

    7   Q.    Okay.     And based upon that, did you feel like she had a

    8   legitimate medical need at that time?

    9   A.    Yes, sir.

  10    Q.    And the medication you prescribed?

  11    A.    Yes, sir.

  12    Q.    And did you also feel like it was a continuing need?

  13    A.    Yes, sir.

  14    Q.    Okay.     Bryan Harlow, page 54.                     And what did Mr. Harlow

  15    report to you?

  16    A.    So Mr. Harlow reported significant injury in the coal

  17    mines.

  18    Q.    And what pain was he suffering from at that time did he

  19    indicate?

  20    A.    He indicated that as a result of the coal mine injury

  21    that he had severe injury to his right shoulder and his low

  22    back with radiation into his left leg.

  23    Q.    Okay.     And did you conduct an examination of him?

  24    A.    Yes, sir.

  25    Q.    And is this the Initial Pain Assessment Tool that you had



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 127 of 296 Pageid#:
                                    11261
                                                                                                      128



    1   with respect to Mr. Harlow?

    2   A.     Yes, sir, it appears so.

    3   Q.     Okay.    Any diagnosis that you see there?

    4   A.     He had quite a bit of nerve damage and shooting nerve

    5   pain that was further assessed on further exam.                                    ICD-7 --

    6   ICD-9 code 724.4.           That would be lower back pain.                            He

    7   definitely also suffered from severe chronic pain due to

    8   trauma.

    9   Q.     Okay.    Now, I think you did say you did an examination on

  10    him?

  11    A.     Yes, sir.

  12    Q.     Okay.    And based upon it and the assessments that you

  13    made, did you feel like he had a legitimate medical need?

  14    A.     Yes, sir.

  15    Q.     Go to John Harlow.              Okay.        Mr. Harlow, what did

  16    Mr. Harlow report to you?

  17    A.     He reported being in an altercation in 2002 in which he

  18    was hit in the head and neck with a slate bar.

  19    Q.     Okay.    And what was he complaining of?                             His injuries?

  20    A.     He was complaining of significant ongoing chronic neck

  21    pain and low back pain --

  22    Q.     Okay.

  23    A.     -- that it occurred suddenly and were worsening.

  24    Q.     And did you conduct an examination of him?

  25    A.     Yes, sir.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 128 of 296 Pageid#:
                                    11262
                                                                                                     129



    1   Q.    And did you also do an initial pain assessment?

    2   A.    Yes, sir.

    3   Q.    And what was your diagnosis?

    4   A.    He received multiple diagnoses that most significant of

    5   which would be severe chronic pain due to trauma.

    6   Q.    Okay.     And he was complaining with, what did you say?

    7   His neck and back and left shoulder?

    8   A.    Correct.       It would also indicate here that on my physical

    9   examination his most prominent issue actually was his left

  10    knee and a secondary issue was what he initially complained

  11    of.   And this was not uncommon that on physical exam other

  12    issues would come up that the patient was suffering from.

  13    Q.    And based upon your examination and everything available

  14    to you, did you feel like he had a legitimate medical need for

  15    the medicine prescribed?

  16    A.    Yes, sir.

  17    Q.    And did you feel like it was a continuing need?

  18    A.    Yes, sir.

  19    Q.    Pam Harlow.         Okay.        Ms. Harlow, this is her Initial Pain

  20    Assessment Tool; is that correct?

  21    A.    Yes, sir.

  22    Q.    Okay.     And what does it indicate as far as the diagnosis?

  23    A.    Based on my physical exam findings, her most prominent

  24    significant chronic issue is her lower back, which is showing

  25    radiating pain greater into her left leg and a diminished



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 129 of 296 Pageid#:
                                    11263
                                                                                                         130



    1   amount of radiating pain into her right.

    2   Q.    Okay.     Now, the Initial Pain Assessment Tool, is that

    3   something you did?

    4   A.    Yes, this is something I documented as I was going

    5   through the exam with the patient.                         I would perform the

    6   physical examination, then I would immediately sit down and

    7   document it and discuss my findings with the patient as I move

    8   through the visit with them.

    9   Q.    Okay.     Now, on page 75, the New Patient Intake Form, now,

  10    this, differing from the other, is something that the patient

  11    would fill out; correct?

  12    A.    Correct.       This is a document that they would be handed on

  13    a clipboard and they would fill out several pages.                                      Like I

  14    said, I think it was 28 pages that they filled out on their

  15    initial visit to my office.

  16    Q.    Okay.     And this -- Ms. Pam Harlow, what did Ms. Pam

  17    Harlow complain was the cause of her accident?

  18    A.    She indicated to me that she had an accident with a

  19    wheelbarrow that resulted in four back surgeries and a spinal

  20    cord stimulator that had been placed in 2001, and the

  21    batteries were -- at the time of this report, had run out.

  22    Q.    According to her; correct?

  23    A.    According to her, yes.

  24    Q.    Okay.     And based upon your examination and evidence that

  25    you gathered, did you feel like she had a legitimate medical



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 130 of 296 Pageid#:
                                    11264
                                                                                                            131



    1   need?

    2   A.      Yes, sir.

    3   Q.      Heather Hartshorn.              This would be the Initial Intake

    4   Form.    This would have been what Heather Hartshorn filled out

    5   again; correct?

    6   A.      Yes, sir.

    7   Q.      And what did Ms. Heather Hartshorn fill out was the cause

    8   of her injuries?

    9   A.      She indicated, or reported, multiple chronic ongoing

  10    issues in her lower back, her legs, her knee, her hips, and

  11    her neck.       And the causes for these different pain issues

  12    varied between two prominent accidents she had suffered:                                      One

  13    was a slip, and fall and another was a severe car accident

  14    that she had suffered.

  15    Q.      Okay.    And is this the Initial Pain Assessment Tool that

  16    you prepared?

  17    A.      Yes, sir.

  18    Q.      Okay.    And what were the diagnoses on those?

  19    A.      Severe chronic pain due to trauma, chronic pain syndrome,

  20    and I believe a lower back radiculopathy.

  21    Q.      Okay.    And did you do a physical exam on her?

  22    A.      Yes, sir.

  23    Q.      Okay.    And based upon your physical exam and anything you

  24    observed and looked at, reports, X-rays, things like that, did

  25    you feel like she had a legitimate medical need?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 131 of 296 Pageid#:
                                    11265
                                                                                                      132



    1   A.      She had a legitimate ongoing medical need for treatment.

    2   Q.      And you felt like that continued throughout the

    3   treatment?

    4   A.      Yes, sir.

    5   Q.      Bobby Hopkins.           This, again, is the Initial Intake Form

    6   regarding Mr. Hopkins.                This would be what Mr. Hopkins

    7   reported to you; correct?

    8   A.      This would be, yes, sir.

    9   Q.      And what did Mr. Hopkins report was the cause of his

  10    injury?

  11    A.      Just based on this form, he reported that he had disk

  12    disease of four years' duration, and it would be in his neck.

  13    Q.      All right.        And is this the Initial Pain Assessment Tool

  14    that you would have prepared?

  15    A.      Yes, sir, this is.

  16    Q.      Okay.    And what were the diagnoses that you came up with

  17    at that time?

  18    A.      This would be -- within those diagnosis codes listed

  19    would be chronic neck pain or cervical pain, as well as

  20    cervical radiculopathy from likely compression of spinal nerve

  21    roots, as well as low back pain and radiculopathy in the lower

  22    back.

  23    Q.      All right.        And did you conduct a physical exam on

  24    Mr. Bobby Hopkins?

  25    A.      Yes, sir.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 132 of 296 Pageid#:
                                    11266
                                                                                                      133



    1   Q.      And based upon the exam and the -- any MRIs, X-rays or

    2   anything, documents, reports in your physical observations,

    3   did you feel like he had a legitimate medical need?

    4   A.      Yes, sir.

    5   Q.      Donald Hopkins.            This is the Initial Pain Assessment

    6   Tool?

    7   A.      Yes, sir.

    8   Q.      What is the diagnosis that you have there for Mr. Donald

    9   Hopkins?

  10    A.      Those would be diagnosis codes related to chronic low

  11    back pain and chronic low back radiculopathy or radiating

  12    nerve pain.

  13    Q.      All right.        Now, this is the Initial Intake Form filled

  14    out by Mr. Hopkins, Donald Hopkins.                           And what does Mr. Hopkins

  15    report as the cause of his injury?

  16    A.      He reported that he had suffered a car accident in 2008

  17    and that his chronic pain as a result of that motor vehicle

  18    accident was worsening.

  19    Q.      Okay.    And based upon your physical examination and

  20    reviewing the MRIs, X-rays, or whatever would have been

  21    available to you in your physical observation, did you feel

  22    like he had a legitimate medical need?

  23    A.      He did.     He had an ongoing legitimate medical need for

  24    treatment.

  25    Q.      Go to Samuel Hubbard.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 133 of 296 Pageid#:
                                    11267
                                                                                                        134



    1                THE COURT:            All right.            Mr. Williams, we've been

    2   going for a while here.                 We're going to take a break at this

    3   time.    Ladies and gentlemen, if you'll follow the bailiff out,

    4   please.

    5           (Proceedings held in the absence of the jury.)

    6                THE COURT:            All right.            Anything that we need to

    7   take up?

    8                MR. RAMSEYER:              Your Honor, one matter.                       With it

    9   being the defendant, is he allowed to talk to his attorney now

  10    that he's in the middle of his testimony?

  11                 THE COURT:            Yes, sir.

  12                 MR. RAMSEYER:              Okay.        Thank you.

  13                 THE COURT:            All right.            If there's nothing further,

  14    we will be in recess.

  15            (Proceedings suspended at 2:20 p.m. and resumed at 2:36

  16    p.m.)

  17                 THE COURT:            Are we ready to bring the jury in?

  18                 MR. WILLIAMS:              We are.

  19                 THE COURT:            All right.            We'll have the jury in.

  20            (Proceedings held in the presence of the jury.)

  21                 THE COURT:            All right.            You may proceed.

  22                 MR. WILLIAMS:              Thank you, Your Honor.

  23    BY MR. WILLIAMS:

  24    Q.      Dr. Smithers, if you will, let's start with Samuel

  25    Hubbard.     Okay.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 134 of 296 Pageid#:
                                    11268
                                                                                                          135



    1                 Showing what is his Initial Pain Assessment Tool.

    2   Once again, that is the tool that you provided; correct?                                     Or

    3   that you did your findings on?

    4   A.    Yes, sir, that is correct.                      Everything on there is filled

    5   out by me.

    6   Q.    All right.         What is the diagnosis on that?

    7   A.    He had a number of diagnoses.                        Mr. Bo Hubbard, Sr., he

    8   suffered from severe chronic pain due to trauma, but he had a

    9   number of different chronic pain and chronic pain-related

  10    diagnoses that required treatment.

  11    Q.    Okay.     And what is he primarily complaining with?

  12    A.    So his -- from my physical examination there, his most

  13    prominent complaint would be in his lower back.                                    And he had

  14    associated radiculopathy with that chronic lower back pain

  15    with shooting pains into his lower extremities.                                    In this case

  16    it would be worse on the left lower extremity than on the

  17    right lower extremity.

  18    Q.    Okay.     And you had a diagnosis of severe chronic pain; is

  19    that correct?

  20    A.    Yes, sir.

  21    Q.    Okay.     And based upon the -- Mr. Hubbard's -- what was

  22    his report of what was wrong with him?

  23    A.    Mr. Hubbard, he indicated that he had suffered a

  24    traumatic fall -- and this is while he was a water utility

  25    worker -- from about 60 to 70 feet.                          And his report to me was



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 135 of 296 Pageid#:
                                    11269
                                                                                                             136



    1   that most of his ongoing chronic pain issues were a result of

    2   that.    He had also, at one point, had his left leg he reported

    3   given out.      He fell down 13 to 14 concrete steps and that

    4   pretty much finished off his neck is what he reported.                                        That

    5   caused severe injury to his neck.

    6   Q.      Okay.    We'll go to Blakely Hurley (sic) this is Initial

    7   Pain Assessment Tool on Blakely Hurley; is that correct?

    8   A.      Yes, sir.

    9   Q.      Okay.    What is your findings on Mr. Blakely Hurley?

  10    A.      Mr. Hurley, he also had a diagnosis of severe chronic

  11    pain due to trauma.              In addition to that, he had a

  12    diagnosis -- the M54.10, that would be radiculopathy, the

  13    nerve pain, spinal root nerve disease.

  14    Q.      Okay.    And with Mr. Hurley, this is his Initial Pain

  15    Assessment; is that correct?

  16    A.      Yes, sir.

  17    Q.      Okay.    What did Mr. Hurley report was his injuries?

  18    A.      He reported a couple of significant injuries:                                    One, while

  19    working in the coal mines he suffered a severe lower back

  20    injury that he reported from 2001.                          And that also in 2001 is

  21    when he first injured his neck, according to him, and this was

  22    a severe injury as a result of running into a roof bolt --

  23    Q.      All right.        Did you conduct a physical exam on him?

  24    A.      -- which cracked his safety helmet and caused severe neck

  25    injury.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 136 of 296 Pageid#:
                                    11270
                                                                                                           137



    1                 Yes, sir.

    2   Q.    Now, Ms. Deanna Jessie.                   Okay.        This is her Initial

    3   Intake Form?

    4   A.    Yes, sir.

    5   Q.    What is Ms. Jessie reporting is her injury?

    6   A.    She indicated a history of having slipped and fallen in

    7   Walmart and also a motor vehicle accident that left her with

    8   ongoing chronic lower back pain.

    9   Q.    Okay.     And your findings, these would be your findings on

  10    that day; is that correct?

  11    A.    Yes.    I listed severe chronic pain due to trauma.                                    She

  12    also suffered from chronic back pain, low back pain, as well

  13    an associated radiculopathy, among other diagnoses that I've

  14    determined.

  15    Q.    Okay.     If we go to Rebecca Jessie.                         Okay.        What is

  16    Ms. Rebecca Jessie's -- what's your initial diagnosis?

  17    A.    So my initial diagnosis I wrote -- CLBP is chronic low

  18    back pain with lumbar radiculopathy which is --

  19    Q.    What's radiculopathy?

  20    A.    That's where -- radiculopathy can be caused by a

  21    structural damage to the spinal nerve root.

  22                  THE COURT:          The question was what is it, not where

  23    does it come from.            What is it?

  24                  THE WITNESS:           That is it, Your Honor.

  25                  THE COURT:          I mean, is it like skin disease?                           Is



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 137 of 296 Pageid#:
                                    11271
                                                                                                       138



    1   it -- what is it?

    2                 THE WITNESS:           It's a compression or disease of the

    3   spinal nerve root causing shooting pains into the extremities

    4   from the spine.

    5                 THE COURT:          Go ahead.

    6   BY MR. WILLIAMS:

    7   Q.    And so that would have been your finding based upon your

    8   examination?

    9   A.    Yes, that is correct.

  10    Q.    Okay.     And what was Ms. Jessie reporting?

  11    A.    She had reported some type of accident.                                I believe --

  12    well, I believe she reported that that was in a motor vehicle

  13    accident.

  14    Q.    Okay.     And she was complaining of what?

  15    A.    Significant pain in her lower back.                             Ms. Jessie, when she

  16    walked -- the entire time she was my patient, I never saw her

  17    standing upright.           She typically walked with her body -- with

  18    her entire upper body at an angle at the waist.                                    In some cases

  19    she was almost parallel to the ground.                            This is due,

  20    typically, to when people have back injuries where if they

  21    straighten up all the way, the back has been injured in such a

  22    way if the bones in the back come together, they actually

  23    compress the nerves.              So that's why you see some people just

  24    walk with a forward lean or hunch.                         Because if they straighten

  25    up, it actually hurts more.                   It looks really uncomfortable.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 138 of 296 Pageid#:
                                    11272
                                                                                                       139



    1   That's actually a more comfortable position for them.

    2   Q.      With respect to Rick Jessie, this is his intake form.

    3   What was Mr. Rick Jessie reporting?

    4   A.      He reported multiple car accidents.                            One of those

    5   involved a semi truck and a rollover that resulted in a severe

    6   sprain of his neck and back is what he reported, also with a

    7   concussion.       And typically when a concussion is reported along

    8   with a car accident, that involves injuries to the neck and

    9   back.    That -- just like in a football game, that added detail

  10    typically indicates that there was significant trauma to the

  11    areas around the head such as the neck and upper back.

  12    Q.      Okay.    And you did a physical exam on Mr. Jessie?

  13    A.      Yes, sir.

  14    Q.      Is this the Initial Pain Assessment Tool?

  15    A.      Yes, it is.

  16    Q.      Okay.    What was your diagnosis?

  17    A.      He received several diagnoses chief of which would be

  18    severe chronic pain.               He also had different -- different types

  19    of radiculopathy and chronic low back pain.                                 Again, these are

  20    the ICD-9 codes that I'm not as familiar with from years that

  21    have passed since then.

  22    Q.      Okay.    We'll go to Neil Jewell.

  23                    Okay.     Mr. Jewell's intake form.                        What was

  24    Mr. Jewell reporting was wrong with him?

  25    A.      He reported that five years prior to our meeting in my



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 139 of 296 Pageid#:
                                    11273
                                                                                                      140



    1   office that he had fallen off an explosive -- possibly an

    2   explosive platform.              I'm not really sure I can read his

    3   handwriting clearly there.

    4   Q.    Okay.      And what does it say he was complaining with?

    5   A.    He indicated that as a result of that accident he had

    6   significant ongoing chronic pain to his entire spine from his

    7   neck to his lower back.

    8   Q.    Okay.      This is your Initial Pain Assessment Tool; is that

    9   correct?

  10    A.    Yes, sir.

  11    Q.    What was the diagnosis that you had for Jewell?

  12    A.    He suffered from severe chronic pain due to trauma and

  13    most significant of which was to his lower back, which also

  14    had significant radiculopathy into the lower extremities.

  15    Q.    You conducted a physical exam on him; is that correct?

  16    A.    Yes, sir.

  17    Q.    All right.          Let's go to Lora Kicklighter.

  18                  Okay.       What was Ms. Kicklighter reporting?

  19    A.    She reported a significant motor vehicle accident and

  20    also an ATV accident as the initial cause for her significant

  21    chronic pain.

  22    Q.    Okay.      And she checked that it had worsened over time; is

  23    that correct?

  24    A.    That is correct.

  25    Q.    And this is your Initial Pain Assessment Tool on



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 140 of 296 Pageid#:
                                    11274
                                                                                                      141



    1   Ms. Kicklighter?

    2   A.    This is.

    3   Q.    Okay.      And what does it say?

    4   A.    She was diagnosed with severe chronic pain due to trauma,

    5   and most of that was as a result of the chronic pain found on

    6   physical examination in her lower back that -- with radiation

    7   of that pain into her left and right lower extremities.

    8   Q.    Okay.      Now, was Ms. Kicklighter removed from your

    9   practice?

  10    A.    She was discharged, yes, sir.

  11    Q.    Okay.      And what was that for?                     Do you recall?

  12    A.    I do not recall the specific reason.                               I would not want to

  13    speculate.      It should be in the record.

  14    Q.    Would it be possible that she tested positive for

  15    cocaine?

  16    A.    That is possible.

  17    Q.    Okay.      And Shannon Kovaleski, is this her Initial Pain

  18    Assessment Tool?

  19    A.    Yes, sir.

  20    Q.    What did you find on Ms. Kovaleski?

  21    A.    On her physical examination she actually had some really

  22    significant what I believed to be post-surgical muscle

  23    imbalance in her midback due to the surgery she had had for

  24    breast reduction and the -- her body habits.                                  The way she

  25    carried her posture, she developed significant muscle spasms



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 141 of 296 Pageid#:
                                    11275
                                                                                                          142



    1   that were relatively equal in the middle of her back and this

    2   resulted in severe chronic pain.

    3   Q.    Okay.      And what did Ms. Kovaleski report on her initial

    4   report?

    5   A.    She indicated that she had had a significant weight gain

    6   in 2008 and that that's when her pain began.                                  She also

    7   indicated a history of being a gymnast from the fifth grade to

    8   her freshman year of college at Marshall State.                                     And she was

    9   also diagnosed with macromastia, which is enlarged breasts, in

  10    2009 by Dr. Haaser and she had bilateral reduction or

  11    mammoplasty.

  12    Q.    Okay.      Did you do a physical exam on Ms. Kovaleski?

  13    A.    Yes, sir.

  14    Q.    Were you aware of any relationship between her and

  15    Mr. Bodai in your office?

  16    A.    At no time.

  17    Q.    Okay.      Billie Lindsay.               This is Ms. Lindsey's intake

  18    report.    What does Ms. Lindsay report?

  19    A.    She indicated -- she indicated she had degenerative disk

  20    disease.     When I further interviewed her --

  21                  It may help if you scroll up a little bit.

  22    Q.    Oh, sorry.

  23    A.    She -- I don't see that she's indicating a cause in this

  24    case, but she is indicating the areas where she had -- has

  25    significant debility and pain.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 142 of 296 Pageid#:
                                    11276
                                                                                                     143



    1   Q.    Okay.     This is your initial pain assessment?

    2   A.    Correct.

    3   Q.    Okay.     And what was your finding on this?

    4   A.    Based on the physical exam notes that I put here, there

    5   was significant pain in the upper back and neck, as well as in

    6   the lower back with bilateral radiculopathy into the upper

    7   buttocks.

    8   Q.    Okay.     Let's go to James Long.

    9                 Did you conduct a physical exam on her?

  10    A.    On Ms. Lindsay?

  11    Q.    Yes.

  12    A.    Yes, sir.

  13    Q.    James Long.         This is his Initial Pain Assessment Tool?

  14    A.    Yes, sir.

  15    Q.    Okay.     And what is your diagnosis on Mr. Long?

  16    A.    Based on documentation available, his chief diagnosis was

  17    pancreatitis --

  18    Q.    Okay.

  19    A.    -- which was his primary chronic pain issue that he

  20    suffered from.         He also had a secondary chronic pain issue

  21    with lower back pain.

  22    Q.    Okay.     And what did Mr. Long report?

  23    A.    He reported that in 2007 his pain began due to a fall,

  24    and it began suddenly and it was worsening or had worsened.

  25    Q.    Okay.     Joshua Marian.               Okay.       This is the Patient Intake



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 143 of 296 Pageid#:
                                    11277
                                                                                                            144



    1   Form.    What was Mr. Marian reporting that his injuries were?

    2   A.      I'm not sure that I can read all of his handwriting.                                   He

    3   is indicating that he suffered from low back pain as well as

    4   pain in his legs and feet.

    5   Q.      Also in his hip; is that correct?

    6   A.      Correct.      Also in his hip and looks like also in his neck

    7   as well.

    8   Q.      Okay.    His initial pain assessment, what did you find?

    9   A.      It appears on this physical examination his most

  10    prominent cause for chronic pain is his low back pain, which

  11    is the diagnosis code listed there, I believe.                                    He also --

  12    apparently, I document there that he suffered from

  13    Calve-Perthes disease, which is a degenerative condition that

  14    can result in severe chronic pain.

  15    Q.      Jerry Maynard.           Mr. Maynard, was this your Initial

  16    Assessment Tool?

  17    A.      Yes, sir.       This is for Mr. Jerry Maynard.

  18    Q.      Okay.    And what was his diagnosis?

  19    A.      His diagnosis was chronic low back pain, and he had

  20    greater radiculopathy on the left side as compared to the

  21    right.

  22    Q.      Okay.    In his Initial Assessment Tool, what was he

  23    reporting as his injury?

  24    A.      He reported multiple ATV accidents and falling off of a

  25    horse.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 144 of 296 Pageid#:
                                    11278
                                                                                                      145



    1   Q.      Resulting in back, leg, neck, and arm pain?

    2   A.      Correct, resulting in multiple different chronic pain

    3   complaints.

    4   Q.      Amanda Miles.          What's Ms. Miles initially reporting as

    5   her cause of pain?

    6   A.      She had multiple car wrecks.

    7   Q.      Okay.    And what's she -- her chief complaint?

    8   A.      Upper middle back pain, joint pain across her back, down

    9   her back into the legs, through the arms and neck, joint pain,

  10    hips and elbow, numbing and tingling pain.

  11    Q.      Okay.    Did you do a physical exam on her?

  12    A.      Yes, sir.

  13    Q.      And based upon your physical exam and anything you took

  14    into account, what was your assessment with respect to pain?

  15    A.      Based on my objective finding, she was diagnosed as --

  16    accordingly, and treated for the general medical need.

  17    Q.      Okay.    Charlene Miller.                Your Initial Pain Assessment

  18    Tool was what with Ms. Miller?

  19    A.      Her most significant problem -- this was at the time she

  20    was still undergoing post-cancer treatment surveillance, and

  21    her most significant problem was her low back pain, which

  22    corresponded with some of the cancer treatment she had

  23    received.       And she had multiple complaints due to multiple

  24    issues in relationship to the chronic pain issues she dealt

  25    with.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 145 of 296 Pageid#:
                                    11279
                                                                                                         146



    1   Q.      Oh, I'm sorry.           And her Initial Intake Form, what does

    2   she complain with, or what does she indicate to you was her

    3   pain?

    4   A.      She mentions her lower back with her right leg being the

    5   most prominent.           And this is after two back surgeries to her

    6   lower back after working in a factory.

    7   Q.      Okay.    You did a physical exam on her; is that correct?

    8   A.      Yes, sir.

    9   Q.      Connie Miller.           Ms. Connie Miller, this is her Initial

  10    Pain Assessment Form.               What is she complaining with?

  11    A.      She indicates that her chronic pain is due to a reported

  12    history of lifting too much and a couple of car accidents in

  13    '99 and 2001.         And she indicates chronic pain due to domestic

  14    abuse from a past boyfriend.

  15    Q.      Okay.    And your initial pain assessment form?

  16    A.      So for Ms. Miller, her most prominent chronic pain

  17    diagnosis was in her middle back, and this had radiating pains

  18    that associated with her second most prominent diagnosis,

  19    which was chronic lower back pain, which also had radiating

  20    pain into her right lower extremity.

  21    Q.      Okay.    Jennifer Moore.               Her initial pain assessment.

  22    A.      So she indicated prior to this visit that she had had a

  23    car accident in 2005.               It was significant with a rollover in a

  24    collision with a tractor trailer, 18 wheeler.                                   In the process

  25    of the rollover, she indicates that the shift lever collided



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 146 of 296 Pageid#:
                                    11280
                                                                                                      147



    1   with her lower back causing a large hematoma from her midback

    2   to her hip on the left side.

    3   Q.      And your initial pain assessment?

    4   A.      Yes.    And her lower back is where she suffered most of

    5   her chronic pain from, and it was positive on testing with

    6   physical examination.

    7   Q.      Sharon Mullins.            Her Initial Intake Form, she reported

    8   what to you?

    9   A.      She indicated that she'd been treated for chronic pain

  10    resulting from a car accident, that the pain had gradually

  11    worsened and she'd been receiving treatment off and on since

  12    2001.

  13    Q.      Okay.    And your Initial Pain Assessment Tool?

  14    A.      On initial examination her lower back was where she

  15    experienced the most prominent ongoing pain with radiculopathy

  16    into the right lower extremity that was more significant than

  17    the left lower extremity, and she also suffered from chronic

  18    neck pain that radiated into her right shoulder.

  19    Q.      All right.        Billy Jack Parsley.                   Mr. Parsley reported

  20    what to you?

  21    A.      He indicated that he had had a severe motor vehicle

  22    accident in 2008.            And if we can scroll up just a little bit.

  23    He had numerous different injuries that he had sustained and

  24    that he reported.            One of his most significant injuries was to

  25    his left knee that he had sustained in high school football



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 147 of 296 Pageid#:
                                    11281
                                                                                                                148



    1   and that had caused some recurring chronic pain that he

    2   reported regularly and that we tried to get an orthopedist to

    3   evaluate to see if there was a repair option possible.

    4   Q.    Now, this is your Initial Pain Assessment Tool; is that

    5   correct?

    6   A.    Yes, sir.

    7   Q.    Okay.      What was your diagnosis of pain?

    8   A.    His chief diagnosis was chronic low back pain.                                          And, in

    9   addition to that, he was experiencing more shooting nerve

  10    pain; radiculopathy into the left lower extremity as opposed

  11    to the right.         He was also experiencing the left ankle or

  12    joint pain, as well as left knee pain that was significant.

  13    Q.    Jessica Parsley, her initial pain assessment?

  14    A.    Her initial pain assessment, she was diagnosed with

  15    chronic pain due to trauma with most of her pain in her lower

  16    back, more to her left side as opposed to her right.                                          She did

  17    have some significant pain at the time in her left knee.                                          And

  18    she kind of had multiple compartment on physical examination

  19    with the front of the knee being marked 1A and the back of the

  20    knee being marked 1B.               I was able to elicit pain.                         That would

  21    indicate that I was able to elicit pain in both compartments

  22    of her knee --

  23    Q.    Okay.

  24    A.    -- on physical exam.

  25    Q.    And Ms. Parsley reported what to you?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 148 of 296 Pageid#:
                                    11282
                                                                                                               149



    1   A.    She reported a significant motor vehicle accident that

    2   caused severe injury to her left knee, her lower back, and her

    3   neck, and these gradually became worse.

    4   Q.    Michelle Smith.             Michelle Smith reported what?                              Or what

    5   was your initial pain assessment for Michelle Smith?

    6   A.    My initial diagnosis of Ms. Smith was, again, chronic

    7   pain due to trauma along with a constellation of other

    8   diagnoses due to my objective findings and physical

    9   examination.       She had significant lower back pain that she

  10    suffered from, and it radiated into her left lower extremity

  11    and also up into her thoracic or midback area.

  12    Q.    Okay.     And Ms. Smith reported what to you?

  13    A.    She had a significant car accident that she reported in

  14    April of 2015.         It caused a fracture to her left forearm, and

  15    this also severely -- she reported this also severely sprained

  16    her mid to low back and left hip with pain radiating into the

  17    left thigh.

  18    Q.    All right.         Nancy Turner, initial pain assessment.

  19    A.    Ms. Turner also -- she had a diagnosis as chronic pain

  20    due to trauma as well as the lower back -- or I'm sorry --

  21    neck and radiculopathy associated with that.                                 She had

  22    significant -- on physical examination, significant tenderness

  23    and limited range of motion in regards to her upper neck there

  24    and the nerve pain she suffered from.

  25    Q.    Okay.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 149 of 296 Pageid#:
                                    11283
                                                                                                     150



    1   A.    And those diagnosis codes correspond with that.

    2   Q.    And what did Ms. Turner report to you on her Initial

    3   Intake Report?

    4   A.    She reported a significant history of a variety of

    5   ailments, all of which have chronic pain as a component.

    6   Typically, fibromyalgia, rheumatoid arthritis, as well as

    7   traumatic causes for her chronic pain such as a motor vehicle

    8   accident that occurred in 1992.                       And she reported a severely

    9   sprained neck and right leg and low back that were severely

  10    injured as well.          She reported a traumatic fall down an HVAC

  11    or ventilation duct chute that severely injured her lower back

  12    in the early 2000s.             And she was diagnosed with fibromyalgia

  13    between 2010 and 2012.

  14    Q.    And we've already done the diagnosis codes, have we not?

  15    Ms. Turner -- we've already done the diagnosis codes on

  16    Ms. Turner; is that correct?

  17    A.    I believe so, yes, sir.

  18    Q.    Okay.

  19    A.    We had --

  20    Q.    Thomas Wiley.           Wait a minute.               I skipped one here.

  21                  Andre White.           Initial Pain Assessment Tool?

  22    A.    Yes.    This -- on his physical examination here he

  23    suffered from severe lower back pain with radiating pain into

  24    his left lower extremity, and his chief diagnosis, 338.21,

  25    would be severe chronic pain due to trauma.                                He also had



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 150 of 296 Pageid#:
                                    11284
                                                                                                         151



    1   chronic lower back pain and neck pain, which I believe the

    2   other page will show he reported significant head and neck

    3   injury due to trauma.

    4   Q.      There's Mr. White's initial pain assessment.                                   What did he

    5   report to you?

    6   A.      Broken back with scoliosis from 1994.

    7   Q.      All right.        And now Mr. Thomas Wiley.

    8                   Mr. Wiley's Initial Pain Assessment Tool?

    9   A.      Yes, sir.       He was -- he was also diagnosed with severe

  10    chronic pain due to trauma, in addition to chronic low back

  11    pain.    His radiculopathy path was significant in the left

  12    lower extremity more so than the right.

  13    Q.      Okay.    And Mr. Wiley reported what?

  14    A.      So his report indicated while he was working that he was

  15    lifting and throwing metal rails and that that is how he

  16    initially injured his lower back.

  17    Q.      Okay.    Darryl Williams.                What's your initial pain

  18    assessment with respect to Mr. Williams?

  19    A.      His physical exam indicated that his most severe chronic

  20    pain was in his lower back with radiculopathy greater on the

  21    left side going down into his foot, on the right side stopping

  22    at the back of the knee.                  Also suffered from knee pain.

  23    Q.      And what was Mr. Williams reporting?

  24    A.      Mr. Williams was a very -- he's a very tall man, and he

  25    indicated that he had slipped on ice and fallen down and that



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 151 of 296 Pageid#:
                                    11285
                                                                                                      152



    1   he had also, while working in the coal mines, had a coal mine

    2   collapse with rock landing on him.                          The slip and fall incident

    3   he indicated, along with falling down 14 steps here,

    4   significantly increased his chronic pain.

    5   Q.      Okay.    Now, Frank Williams.                    What was your initial pain

    6   assessment with respect to Frank?

    7   A.      So with Franklin Williams -- he went by Scotty Williams.

    8   He also had significant chronic pain due to trauma, among

    9   other significant diagnoses, due to musculoskeletal pain that

  10    he had suffered from his lower back to his left knee to his

  11    neck.

  12    Q.      Okay.

  13    A.      And he experienced a significant radiculopathy in his

  14    neck into his left shoulder and upper arm.

  15    Q.      Okay.    And what did Mr. Frank -- or Scotty Williams

  16    report?

  17    A.      He indicated that he had been crushed in the coal mines

  18    and that a car had fallen on him as the two most significant

  19    accidents he had suffered to cause his significant chronic

  20    pain.

  21    Q.      Okay.    And Wesley Williams.

  22    A.      So Mr. -- this is Wesley.                    It says Evans.

  23    Q.      Let me go -- I'll have to check that one.

  24                    Let's go to David Wood.

  25    A.      Okay.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 152 of 296 Pageid#:
                                    11286
                                                                                                            153



    1   Q.    Okay.     What's Mr. Wood's Initial Pain Assessment Tool?

    2   A.    So, Mr. Wood, on physical examination, he had significant

    3   pain in his right forearm followed by significant pain in his

    4   neck with radiation of that pain greater into the right

    5   extremity versus the left.                   And he also suffered --

    6   Q.    Okay.     And your diagnosis was what now?                             What was your

    7   pain assessment?

    8   A.    That was the physical examination, which is done after

    9   the medical history, past medical history.                                So that would have

  10    been formed with physical examination and resulted in those

  11    findings.

  12    Q.    Okay.     And Mr. Wood reported what to you?

  13    A.    So he indicated about seven years prior to having a motor

  14    vehicle accident and a torn rotator cuff.

  15    Q.    Okay.     And Larry Workman, in his Initial Pain Assessment

  16    Tool, what was the diagnosis?

  17    A.    Severe chronic pain due to trauma, chronic pain syndrome,

  18    and a lower back radiculopathy.

  19    Q.    Okay.

  20    A.    Which, apparently, was completely unilateral.                                     It was

  21    one-sided to the right.

  22    Q.    Okay.     And what was -- did Mr. Workman report to you?

  23    A.    Mr. Workman indicated he had suffered from a fall.                                     And,

  24    as a result of that fall, he had suffered significant injury

  25    to his lower back.            This was a fall off of his porch outside



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 153 of 296 Pageid#:
                                    11287
                                                                                                     154



    1   of his trailer.          And when he fell down, he injured his lower

    2   back and his right knee.

    3   Q.    Okay.     And you believed all of these prescriptions and

    4   all of your examinations and everything were written with --

    5   for a legitimate medical need?

    6   A.    Yes, sir.

    7   Q.    Okay.     And you believe that their ongoing treatment was

    8   prudent for a legitimate medical purpose?

    9   A.    Yes, sir.        Until that was established otherwise, that was

  10    my -- as long as I treated them as a patient, that was my

  11    understanding.         I was prescribing medication for a legitimate

  12    medical need.

  13    Q.    Okay.     And were -- during the time that you were -- all

  14    of these people that you saw, did you conduct physical exams

  15    on all of them?

  16    A.    Yes, sir.

  17    Q.    Okay.     And what would you do -- how would you do the

  18    physical exam?         I mean, what would you do in physical exam?

  19    Explain to the jury.

  20    A.    Right.     So, as I was saying, I would sit down with them

  21    and go over this form first.                    So that would inform what I

  22    would do on physical exam.                   If a patient was not -- I mean, if

  23    they weren't complaining of a problem, that was not further

  24    investigated on physical examination unless there was a clear

  25    medical reason in my mind to do so.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 154 of 296 Pageid#:
                                    11288
                                                                                                       155



    1                 The goal in spending a lot of time talking to the

    2   patient was to find out what their actual underlying problems

    3   were so that when I did the physical examination I could focus

    4   on those areas that were most likely the root cause of the

    5   problem that they were having.

    6   Q.    Okay.       Now, were there significant numbers of patients

    7   you discharged?

    8   A.    Yes.

    9   Q.    How many patients did you discharge?

  10    A.    I don't know the exact number.                           Most of the charts we've

  11    reviewed so far, I believe, are patients that were discharged.

  12    Q.    Is Darryl Williams one that was discharged?

  13    A.    Yes, sir.

  14    Q.    Is Billy Jack Parsley one that was discharged?

  15    A.    No.     He overdosed.

  16    Q.    Okay.       Was Connie Miller discharged?

  17    A.    Yes, sir, I believe so.

  18    Q.    Was Charlene Miller?

  19    A.    I believe so, yes, sir.

  20    Q.    Okay.       Lora Kicklighter?

  21    A.    Yes, sir.

  22    Q.    Samuel Hubbard?

  23    A.    Yes, sir.

  24    Q.    Pam Harlow?

  25    A.    I believe so, yes, sir.



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 155 of 296 Pageid#:
                                    11289
                                                                                                      156



    1   Q.    Bryan Harlow?

    2   A.    I believe so, yes, sir.

    3   Q.    Clayton Colegrove?

    4   A.    I believe so.

    5   Q.    Jason Bowman?

    6   A.    Yes, sir.

    7   Q.    Frank Blair?

    8   A.    Yes, sir.

    9   Q.    Mr. Battaglia?

  10    A.    Yes, sir.

  11    Q.    And others?

  12    A.    Yes, several others.

  13    Q.    Okay.      Now, let's talk about -- the Government's talked

  14    about several different things with respect to your practice.

  15    With respect to -- did you take insurance?

  16    A.    I did not take insurance.                      I investigated it, and I

  17    started my medical practice without a loan or without any

  18    financial assistance from anyone.                         And it was going to be very

  19    expensive to take insurance, and I didn't have the funds at

  20    the time to invest in that system.                          And when you take

  21    insurance, you don't get paid right away from the insurance

  22    company.     You typically don't get paid for an office visit for

  23    three, four, six months, sometimes longer.                                 So it was an issue

  24    of being able to pay the bills.

  25                  The rent for the building I was in alone in



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 156 of 296 Pageid#:
                                    11290
                                                                                                           157



    1   Martinsville was $3,700 a month, I believe.

    2   Q.    Okay.      So were there processes for the patients to be

    3   able to get reimbursed through insurance?

    4   A.    There were.          That was the nature and purpose of the super

    5   bill was so that in many patients who did have insurance --

    6   one patient who had Blue Cross Blue Shield and worked at

    7   General Dynamics here in Virginia, he was reimbursed, I

    8   believe, $280 a month by Blue Cross Blue Shield.                                      So most of

    9   his office visit was reimbursed because of that super bill.

  10                  MR. RAMSEYER:             Your Honor, I object, unless he has

  11    personal knowledge of that.

  12                  THE COURT:           Yes.       How did you know that?

  13                  THE WITNESS:            The patient reported it to me

  14    repeatedly.       I can give -- the patient's name is Larry Wayne

  15    Carter.

  16                  THE COURT:           All right.            Go ahead.

  17                  MR. RAMSEYER:             Your Honor, I object.                     I don't think

  18    that's admissible what a patient told him.

  19                  THE COURT:           Yeah.       I believe that's not admissible

  20    hearsay.     And I'm going to direct the jury not to consider the

  21    statement of the witness as to reimbursement by Blue Cross

  22    Blue Shield of Larry Wayne Carter's charges from the doctor.

  23    BY MR. WILLIAMS:

  24    Q.    Okay.      Dr. Smithers, regarding your policies for

  25    discharge, when someone would have a dirty drug screen or



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 157 of 296 Pageid#:
                                    11291
                                                                                                         158



    1   something or another, describe -- did you have a policy on

    2   that?

    3   A.      So I had a policy that -- it was -- I think the easiest

    4   way to describe it was a three-strikes policy.                                    And we had a

    5   three-tiered risk stratification.                         So we had, at the initial

    6   visit, based on Mr. Wilson's visit with the patient, my visit

    7   with the patient, and their initial urine drug screen in the

    8   office, we -- and the documentation that we had based on those

    9   patient interviews, we would put them into a risk category.

  10    So they would either be a low-risk patient, a moderate-risk

  11    patient, or a high-risk patient.                        And then, based on that

  12    designation in their file, that informed our policy as far as

  13    how often they were drug screened.

  14                    So if they were low risk, they were drug screened

  15    once every four to six months.                       If they were moderate risk,

  16    they were drug tested at least every three months, if not more

  17    often.    And then if they were high risk, they were drug tested

  18    every month.

  19    Q.      Is there a standard policy anywhere that tells you what

  20    you're supposed to discharge a person for?

  21    A.      There is not, to my knowledge, no, sir.

  22    Q.      Okay.    So it would be an individual doctor's choice?

  23                    MR. RAMSEYER:           Your Honor, I object to that

  24    question.       It's leading, for one thing.

  25                    THE COURT:         Well, I'll sustain it.                     And there's no



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 158 of 296 Pageid#:
                                    11292
                                                                                                           159



    1   foundation for the witness's answer.                           So please disregard that

    2   question, ladies and gentlemen.

    3   BY MR. WILLIAMS:

    4   Q.    Now, describe your relationship with Darryl Williams.

    5   A.    Darryl Williams was someone that I trusted.                                    I -- he was

    6   one of my initial patients when I was in West Virginia.                                      And

    7   based on my initial evaluation and examination of him, I had,

    8   at that time -- I trusted him.                      And he -- he was someone that

    9   I -- I felt was trying to help other people.                                 It was -- in

  10    addition to, at that time, just being my only staff.

  11    Occasionally my wife was able to come up and help, but he was

  12    someone that seemed like he cared about other people, and he

  13    seemed like he was concerned about the welfare of other people

  14    that were also in his community that were suffering as a

  15    result of people losing access to their physicians who were

  16    treating their medical issues.                      And I believed his intentions

  17    were that, that they were good intentions to try and help

  18    people in his community have better access to chronic pain

  19    management and healthcare.

  20    Q.    Now, you've seen the text messages?

  21    A.    I have.

  22    Q.    Okay.     Describe to the jury what -- what you thought.

  23    What was your impression of what was going on?

  24    A.    When they were read here in the courtroom or when it

  25    happened?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 159 of 296 Pageid#:
                                    11293
                                                                                                            160



    1   Q.    When it happened.

    2   A.    Well, at the time it happened, I -- again, this was

    3   someone that I trusted, had the best of intentions at their

    4   heart for these people in their community.                                And at the time I

    5   made some very unwise decisions to trust someone who was also

    6   a patient at the time to help in a way that is, you know,

    7   certainly -- you know, was not standard practice.                                     But it was

    8   something that I -- you know, I trusted this person.                                         I didn't

    9   have a lot of staff at the time, and I extended trust to this

  10    person to help with certain things.                          I'm embarrassed and

  11    ashamed, in hindsight, that I did.

  12    Q.    Were you aware of anything that was going on with him and

  13    the others?

  14    A.    I was not.

  15    Q.    Okay.     What was your understanding of what Mr. Williams's

  16    role was?

  17    A.    My understanding was what I just stated, that he was a

  18    concerned member of his community where he lived in Kentucky.

  19    And I knew, based on other patients I treated from that part

  20    of the country, that the access to chronic pain management was

  21    fairly dire.       It was very difficult with six months to one

  22    year wait lists being reported.

  23                  And, you know, I -- he really came across as

  24    somebody who had the other person's best interests at heart.

  25    And I -- I'm a pretty trusting person, and I like to see the



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 160 of 296 Pageid#:
                                    11294
                                                                                                           161



    1   best in people, and that's what I saw initially.

    2   Q.    Okay.     Now, with respect to Deborah Reynolds, tell the

    3   members of the jury what happened with Deborah Reynolds.

    4   A.    So in the context of my relationship at that time with

    5   Mr. Williams, he was not discharged as a patient at that time.

    6   The system that his urine drug screen was on was not available

    7   to me, so I was not aware that he'd already tested positive

    8   for cocaine at that time.                  When I became aware of that, he was

    9   immediately discharged.                But at the time I was not aware he

  10    had tested -- had a positive test.

  11                  And he presented Ms. Reynolds to me as someone who

  12    was in significant need of a doctor, that she was in an

  13    emergent situation, that she had been in a severe car accident

  14    a few years prior and had multiple pieces of hardware in her

  15    back and had had back surgery and that she ran the largest RV

  16    dealership in Kentucky.                He presented her as an upstanding

  17    person in the community.

  18                  That was, again, in a situation where they had just

  19    suddenly lost their access to a provider, and I had just

  20    recently dealt with a lot of patients in West Virginia and now

  21    at this office that, you know, had lost access to care.                                      And

  22    it's devastating to see these patients that haven't had their

  23    medication or --

  24                  MR. RAMSEYER:            Your Honor, I object.                     I think the

  25    question was how he got involved with Deborah Reynolds.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 161 of 296 Pageid#:
                                    11295
                                                                                                     162



    1                THE COURT:           Yes, sir.           What -- you need to answer

    2   the question about Deborah Reynolds.

    3                THE WITNESS:            Yes, sir.

    4                So believing those things, I -- Mr. Williams was --

    5   he was at the office that day, and he had relayed this

    6   information to me previously and was continuing -- I think it

    7   was at the end of the day and I had finished seeing all the

    8   patients that day, and he was continuing to tell me about her

    9   situation.     And I asked for her phone number, and I made a

  10    phone call.

  11                 My recollection of that experience is that I was on

  12    the phone with her between 30 and 40 minutes and that I went

  13    through her complete medical history, as well as her

  14    medication history at the time.                       It was a phone call, so I

  15    really had no visual way to identify her in that situation.

  16    But that phone number that I had is the same phone number that

  17    she still has today.

  18                 So my understanding was that I was talking to that

  19    person and that was the situation and that they were in an

  20    emergent situation of needing access to care and that they

  21    would be coming into my office either later that week or the

  22    following week.          And that -- and I -- it's the only time in my

  23    entire medical career that I have ever prescribed C-II

  24    narcotics for someone without seeing them face-to-face for an

  25    initial visit, and I regret the decision to this day.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 162 of 296 Pageid#:
                                    11296
                                                                                                           163



    1               And it was -- it was a very bad decision, very poor

    2   judgment on my part to prescribe her medication without seeing

    3   her in the office.

    4   BY MR. WILLIAMS:

    5   Q.    Now, with respect to -- also with Mr. Williams, what was

    6   your understanding of the payment relationship -- arrangements

    7   with people that he was bringing to the office?

    8   A.    So, again, this was a period of time when I didn't have

    9   consistent help managing payments.                         I mean, I would get

  10    people -- I operated mainly on a paper basis in the office.

  11    We had the three copy receipt books from Walmart.                                     And that's

  12    basically the system I used to keep track of who paid what.

  13    And I was often seeing patients at the beginning of my

  14    practice and not charging the full amount.

  15                And, I believe in Mr. Williams's case, there were

  16    many circumstances where I would see several patients, three,

  17    four, five patients, and, you know, nobody had the ability to

  18    pay then, or one person would be able to pay and then the

  19    other people couldn't.               And some of these people were on

  20    either fixed income or they weren't -- you know, their

  21    paycheck didn't fall in such a time they could pay the day

  22    they came to the office.                 So I would treat them and see them

  23    in the office and then whenever we could settle up -- I mean,

  24    sometimes the patient would settle with me directly.

  25                Mr. Williams, I think he just kind of became for



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 163 of 296 Pageid#:
                                    11297
                                                                                                            164



    1   that -- for a certain group of people, he became the person

    2   that was paying.           I mean, again, you know, to look back on

    3   this now, it's -- it was a very naive, very dumb decision to

    4   make.    Again, I thought this person had those people's best

    5   interests at heart.

    6   Q.      Okay?    Now, we've heard stuff about FedExing

    7   prescriptions and stuff.

    8   A.      Yes, sir.

    9   Q.      Tell the jury about FedExing prescriptions.                                   Did you do

  10    that?

  11    A.      I did.    That was something that I'd only seen done a few

  12    times before.         And it was in regards to, you know, people who

  13    are on these medicines long term.                         As we discussed with the

  14    opiates earlier, once your body --

  15                    MR. RAMSEYER:           Your Honor, object, again.                            The

  16    question was about the FedExing.

  17                    THE COURT:         Well, I think the witness is explaining

  18    his ground -- his reason.                   But maybe if you could get into it

  19    a little quicker here.

  20                    THE WITNESS:          Yes, sir.           Yes, sir.

  21                    And as the FDA has recently indicated, these

  22    medicines.       It's not safe --

  23                    MR. RAMSEYER:           Your Honor, I'd object to what the

  24    FDA's recently indicated.                   The events in question are a

  25    certain time period.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 164 of 296 Pageid#:
                                    11298
                                                                                                                165



    1                 THE COURT:          Yeah.       Just explain why you FedExed

    2   prescriptions to people.

    3                 THE WITNESS:           It's not safe for people to suddenly

    4   stop these medicines.              And if they were not able to come to

    5   the office, we would do a telemedicine visit over the phone.

    6   It would be documented.                And in those situations, their

    7   medicine would be FedExed, many times without payment.                                         In

    8   some cases they did pay later.                      In some cases they paid over

    9   the phone with a credit or debit card.                            But, again, this was

  10    inside the context of they were being seen monthly.                                          And then

  11    on occasion this circumstance would arise where they couldn't

  12    be there or the office might be closed and those prescriptions

  13    were FedExed to them.

  14    BY MR. WILLIAMS:

  15    Q.    Okay.     Was there a -- what was your thought process as

  16    far as the prescriptions getting to the parties?

  17    A.    Again, for a brief period of time when I first started my

  18    practice in the fall of 2015 and the first part of 2016, I

  19    trusted people I should not have trusted.                               And I know that

  20    now, and I was believing the best in people that they were

  21    doing what they told me they would do and from conversations

  22    that -- you know, most of which are not reflected in those

  23    text messages.         And I -- I trusted people to do these things,

  24    and I shouldn't have trusted them.

  25    Q.    Okay.     It's your understanding that if someone took a



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 165 of 296 Pageid#:
                                    11299
                                                                                                          166



    1   prescription to a pharmacy they would have to be the one to

    2   take it?

    3   A.    That is -- I mean, in light of what Mr. Tom Hayes

    4   testified to earlier today, I mean, that's -- those are --

    5   there are certain exceptions where hospice patients and people

    6   that are bedridden or recently discharged from the hospital

    7   don't have to go.            But my understanding is typically the

    8   pharmacy practice is that medications are dispensed to the

    9   person that they're prescribed to.

  10    Q.    Okay.      Now, there's been evidence of pre-signed scripts

  11    and stuff.      Tell the jury about that.

  12    A.    Well, there was a prescription pad with signatures that I

  13    had pre-signed in my office.                     This was a practice I learned

  14    when I worked at Bluestone.                    The medical director there,

  15    Dr. Bird, he would be -- he had two different clinics.

  16                  MR. RAMSEYER:             Your Honor, I'm going to object to

  17    what somebody else did.

  18                  THE COURT:           Well, I'm going to overrule the

  19    objection.      Go ahead.

  20                  THE WITNESS:            Okay.        Dr. Bird worked at -- the rural

  21    health clinic I was working at had more than one site in the

  22    Princeton area in West Virginia.                        So he would leave some

  23    pre-signed prescriptions, and it was typically for either

  24    emergencies or situations where we -- you know, for his

  25    patients if you needed to order tests or studies.                                      And if I



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 166 of 296 Pageid#:
                                    11300
                                                                                                          167



    1   was out of the office and a patient needed blood work done at

    2   the ER or other tests or studies ordered, that was -- a signed

    3   prescription, if you take that into a hospital, to a hospital

    4   lab, that's the fastest way to get that test done and most

    5   likely approved by insurance where they'll pay for it.

    6               THE COURT:            So I'm not sure -- why did you pre-sign

    7   prescriptions?         What's the reason?

    8               THE WITNESS:             That was the reason.                    That was the

    9   primary reason, Your Honor.

  10                THE COURT:            No.      I didn't follow the reason.                       If you

  11    could repeat the reason you did it.

  12                THE WITNESS:             Right.         So if I was not in the office

  13    and I needed -- if I was not in the office and there were

  14    patients coming to the office that day and I wasn't there and

  15    there was a medical need for a test to be done, that was the

  16    fastest way for that test to be ordered.

  17                THE COURT:            So you mean the prescriptions that you

  18    signed were only for tests, not for narcotic drugs?

  19                THE WITNESS:             Those -- those empty -- the empty

  20    prescription pad was primarily there for tests.                                    There were

  21    circumstances and emergencies, as I was saying with Dr. Bird

  22    and then also in my case, where a change in patient medication

  23    would occur where they didn't tolerate a medicine, they had to

  24    be changed to a different medication, and that allowed for

  25    that process to occur quickly while the patient was still in



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 167 of 296 Pageid#:
                                    11301
                                                                                                               168



    1   the office.

    2                THE COURT:            And you weren't there and didn't --

    3                THE WITNESS:             Correct.           This is --

    4                THE COURT:            -- patient --

    5                THE WITNESS:             -- this is for patients that are

    6   ongoing chronic patients that are in the office regularly.

    7   This was on a rare occasion if I wasn't in the office and this

    8   change needed to happen immediately.

    9                THE COURT:            So a patient would come in and tell

  10    whoever was behind the counter, I want you to change my

  11    prescription, or, I need another prescription, and that person

  12    would fill it in and give it to them?

  13                 THE WITNESS:             That is completely not correct.                           What

  14    would --

  15                 THE COURT:            Okay.       So I -- again, I'm just trying to

  16    explain this for the -- for you to explain it to the jury.

  17                 THE WITNESS:             Yes, sir.

  18                 THE COURT:            Because I don't understand it.                             Maybe

  19    they do.

  20                 THE WITNESS:             Right.

  21                 THE COURT:            Why did you fill out signed blank

  22    prescriptions for narcotic -- that were to be used for the

  23    prescription of narcotic medication?

  24                 THE WITNESS:             So, again, these are for emergency

  25    situations where --



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 168 of 296 Pageid#:
                                    11302
                                                                                                            169



    1                THE COURT:           But, like, what would be an emergency

    2   situation?

    3                THE WITNESS:            So if I wasn't at the office and I was

    4   able to have a telemedicine visit with an established

    5   patient -- this is an established patient that's already in

    6   ongoing treatment in my facility.                        They're not a new patient.

    7   This isn't someone just randomly walking in.                                 We didn't see

    8   walk-ins.     This is an established patient that's already on

    9   treatment.     If they were intolerant to their medicine -- in

  10    most cases the prescriptions they received were post dated, or

  11    they had a may-fill date on them already in their chart.

  12                 THE COURT:           So you're saying that in all of these

  13    cases where you had your -- somebody on your staff fill in the

  14    prescription, a blank prescription that you had signed, you

  15    had -- you had a teleconference with them?                                In other words, a

  16    FaceTime conference over the phone with the patient --

  17                 THE WITNESS:            There was --

  18                 THE COURT:           -- and then you told the count person to

  19    go ahead and do it?

  20                 THE WITNESS:            There was a telemedicine conference

  21    with the patient and then there was also a phone conversation

  22    with Mr. Wilson.          This was never -- nothing like this ever was

  23    handled at the front desk in any way, shape, or form.                                        This

  24    was all done in the back with exam rooms and within a standard

  25    process that we followed.                  And this was rare.                  This -- but



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 169 of 296 Pageid#:
                                    11303
                                                                                                          170



    1   this was -- it was in place so that if a patient's medication

    2   needed to be changed -- like Ms. Fisher with her gastric

    3   bypass, her medicine had to be changed.                             If I hadn't been

    4   there that day, you know, her medicine needed to be changed at

    5   that point, and that was the --

    6               THE COURT:            All right.            Thank you.           Go ahead.

    7               THE WITNESS:             -- solution I came up with.

    8   BY MR. WILLIAMS:

    9   Q.    Would you talk with the patients each and every time?

  10    A.    I -- as far as I can remember, there was never a visit --

  11    there was never a prescription issued for any medical purpose

  12    from my office without me first talking to a patient, either

  13    through a telemedicine visit or through a face-to-face visit.

  14    Q.    Now, did you counsel the patients about other alternative

  15    options other than medication?

  16    A.    Absolutely.

  17    Q.    Like what?         Explain to the jury what those would be.

  18    A.    Well, we have that handout that I don't know if we found

  19    yet, but my goal was not to remain a chronic pain -- in the

  20    sense that my office started out as where I was treating these

  21    chronic pain refugees from West Virginia and Kentucky.                                       My

  22    goal was to transform my practice into an integrative holistic

  23    office.

  24                And I did provide some manipulative therapy, which

  25    is the osteopathic manipulative therapy that I mentioned



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 170 of 296 Pageid#:
                                    11304
                                                                                                          171



    1   earlier, to some of these patients, the ones I felt it was

    2   safe on.     But, you know, I would routinely counsel patients in

    3   regards to different research-proven methods, such as yoga,

    4   Pilates, acupuncture.               And I had handouts that I would go over

    5   with the patients in regards to this, including stretching.

    6   And part of the initial pain intake where they would fill in

    7   previous treatments tried such as physical therapy and other

    8   modalities, TENS unit.                I personally use a TENS unit for my

    9   back.

  10                 So there were other modalities that would come up in

  11    those initial visits and later on that we would discuss.                                      I

  12    was very much an advocate for because if someone could have

  13    proper control of their pain without being on a controlled

  14    substance, that was absolutely a goal of mine.

  15    Q.      But would you do that with every patient?

  16    A.      I would.      I would say with the initial patients in 2015

  17    and part of 2016, I hadn't developed that process completely.

  18    So I don't want to say every patient that I ever saw in that

  19    office received that type of counseling, but that was a

  20    substantial part of visits I would have with patients on

  21    followup as well as initial visits.

  22    Q.      Did you counsel patients on addiction?

  23    A.      Well, I did.         That was typically in a discharge scenario.

  24    In the initial visit where opiate pain management -- in most

  25    of these patients' cases they came to me on very strong



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 171 of 296 Pageid#:
                                    11305
                                                                                                      172



    1   narcotic opiate pain medications.                         So in that initial

    2   conversation they would be counseled in conjunction with the

    3   Opiate Provider Agreement, the contract between myself and the

    4   patient.     I would counsel them in regards to the risks of

    5   substance abuse addiction, tolerance.                             Tolerance is not the

    6   same as addiction.             Physiologic dependence, which is where

    7   your body develops a dependence on the opiate, but that

    8   doesn't necessarily mean that they're -- that you're addicted

    9   to the opiate.          It just means that if you suddenly stop it

  10    you're going to go into withdrawal.                           And these things were

  11    discussed in the initial visit and then periodically as

  12    needed.

  13    Q.    When you did the telemedicine visits, what was your

  14    purpose for doing that?

  15    A.    I wanted to maintain contact with the patient, and I

  16    wanted to be able to assess how they were tolerating their

  17    medicine.      That was one of the chief reasons for monthly

  18    visits was to, as rapidly as possible, decrease the amount of

  19    narcotic they were taking, if possible.                              It wasn't always

  20    possible.      But, if possible, decrease the amount of narcotic

  21    quickly, get them converted over from immediate release

  22    narcotic medicine, like oxycodone 30 milligrams, and get them

  23    off those, which is why I was reducing doses on those, and get

  24    them to a stable extended-release medication that would give

  25    them better quality of life and better functionality and



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 172 of 296 Pageid#:
                                    11306
                                                                                                      173



    1   hopefully less opiate narcotic in their system over a period

    2   of time.

    3   Q.    Was it a concern for the patients, their health?

    4   A.    Oh, I mean, certainly.                   Long term -- your long-term

    5   health and survival rate is improved the less drugs you have

    6   to take, period, whether it's narcotics or non-controlled

    7   drugs.

    8   Q.    When you were FedExing the prescriptions to people, what

    9   was your intent from that?

  10                 MR. RAMSEYER:              Your Honor, it's been asked and

  11    answered.

  12                 THE COURT:            Haven't we asked that question already?

  13                 MR. WILLIAMS:              I was just asking whether it was his

  14    intent to help people or -- well, I'll withdraw the question.

  15                 THE COURT:            Yes, sir.

  16    BY MR. WILLIAMS:

  17    Q.    Now, how did you feel about your patients?

  18    A.    I did what I did because I really cared about them.

  19    Q.    Do you believe you were helping them?

  20    A.    Yes, sir.

  21    Q.    What did you base that on?

  22    A.    I mean, I based it on why I went into medicine to begin

  23    with, to -- to try to help other people have a better life and

  24    have a more productive life, better function.                                   I lived for the

  25    stories from my patients where they were able to play with



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 173 of 296 Pageid#:
                                    11307
                                                                                                     174



    1   their grandkids more and able to spend more time outside and

    2   able for them, you know -- the people still worked, be able to

    3   go to work and come home and take care of their family.

    4   Q.    You made a lot of mistakes in your practice.

    5   A.    I did.

    6   Q.    Okay.     Were you deceived a lot?

    7   A.    Yes, sir, I believe so.

    8   Q.    From who all?

    9   A.    Several of the patients that we've discussed during this

  10    trial.

  11    Q.    That would be the Jessies?

  12    A.    Yes, sir.

  13    Q.    Darryl Williams?

  14    A.    Yes.

  15    Q.    Lora Kicklighter?

  16    A.    Yes, sir.

  17    Q.    Kovaleski?

  18    A.    Yes, sir.

  19    Q.    Was it your intention to hurt anybody?

  20    A.    Never.

  21    Q.    Did you believe when you wrote these prescriptions, all

  22    of these prescriptions were written for a legitimate medical

  23    purpose and need?

  24    A.    Yes, sir.

  25                  MR. WILLIAMS:            Thank you.            That's all the questions



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 174 of 296 Pageid#:
                                    11308
                                                                                                               175



    1   I have.

    2                 THE COURT:           All right.            Cross-examination?

    3                 MR. RAMSEYER:             Yes, Your Honor.

    4                                      CROSS-EXAMINATION

    5   BY MR. RAMSEYER:

    6   Q.    You testified at length on direct that the most important

    7   thing is that physical exam where you get to touch that person

    8   and hold onto them; right?                    That's the most important thing;

    9   correct?     That's what you said?

  10    A.    I'm not sure if I said it's the most important.                                         It's

  11    certainly one of the more important aspects.

  12    Q.    Okay.      And Deborah Reynolds, you never touched her, never

  13    saw her, did you?

  14    A.    In her situation, I did not.

  15    Q.    Okay.      And you say it was an emergent situation.                                    It was

  16    an emergency that you sent these prescriptions; correct?

  17    A.    That -- at the time that's what I was led to believe,

  18    yes, sir.

  19    Q.    So it was an emergency in October, November, January,

  20    February?      It's a five-month emergency?

  21    A.    I made a very, very poor decision.

  22    Q.    Well, let me just ask you, is it within the scope of

  23    professional practice to mail Schedule II narcotics to a

  24    patient you never see and send them to somebody else?                                         Is that

  25    within the scope of professional practice?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 175 of 296 Pageid#:
                                    11309
                                                                                                              176



    1   A.    I haven't read the specific laws as it relates to that.

    2   Q.    You think that's legitimate?

    3   A.    I believe that the patient had a legitimate medical need,

    4   yes, sir.

    5   Q.    No.     I asked you what you did.                        You believe what you did

    6   was legitimate, to send some patient you never saw and -- I

    7   mean, it could have been Tom Jones on the phone.                                       It could

    8   have been -- it could have been anybody that you talked to on

    9   the phone, supposedly; right?

  10    A.    It was a female.

  11    Q.    Okay.       It could have been any female on the phone, and

  12    you think that's a legitimate medical practice?

  13    A.    I would just simply say I believe a legitimate medical

  14    need was established.

  15    Q.    Okay.       So 20 different people call up.                             They say, "Doc, I

  16    got this friend.            They need pills.                 Can you send them to them

  17    for me?     They're in really bad shape.                           They're hurting.            Just

  18    mail them to me.            I'll make sure they get them."                             That would

  19    be legitimate -- legitimate medical practice?

  20    A.    I don't believe I ever did anything like that.

  21    Q.    You did exactly that, didn't you?                             With Deborah Reynolds

  22    that's exactly what you did.

  23    A.    The scenario you described didn't sound like it was an

  24    emergency.

  25    Q.    Okay.       If a patient -- so if a patient calls up and says,



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 176 of 296 Pageid#:
                                    11310
                                                                                                             177



    1   "I've got a friend.             It's an emergency situation."                           You've

    2   never seen the patient, but they need their Schedule II

    3   narcotics mailed to me.                And they call you next month and say

    4   the same thing.          And they call you the next month and say the

    5   same thing.      You say that's legitimate?

    6   A.    I don't think it would be appropriate.

    7   Q.    It's not legitimate -- it's not for a legitimate medical

    8   need and it's not within the scope of professional practice,

    9   is it?

  10    A.    I believed it was for a legitimate medical purpose.                                        I

  11    agree it was not an appropriate decision.

  12    Q.    Do we agree it's not within the scope of professional

  13    practice?

  14    A.    I agree it's not an appropriate decision.

  15    Q.    You're not going to agree with me.                            Just answer the

  16    question.     Yes or no, was that within the scope of

  17    professional practice?

  18    A.    I don't think it was an appropriate decision.

  19    Q.    Can you give me a yes or no answer.                             Was it within the

  20    scope of professional practice to mail Schedule II narcotics

  21    to a patient you never saw on multiple months?

  22    A.    I believe they had a legitimate medical need.

  23    Q.    So you say yes, that would be legitimate?

  24    A.    I believe the patient that I was writing those medicines

  25    to, based on their medical records and based on the extensive



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 177 of 296 Pageid#:
                                    11311
                                                                                                                178



    1   conversation I had with them, and ongoing conversations I had

    2   with them, that they had a legitimate medical need.                                           I

    3   certainly disagree with my decision to do that.

    4   Q.      All right.

    5                MR. RAMSEYER:              Your Honor --

    6   BY MR. RAMSEYER:

    7   Q.      I've noticed you've been looking at notes.                                  Do you mind

    8   if I look at your notes?

    9   A.      I have no problem.

  10    Q.      All right.        Sir, let me ask you a few questions.                                    You

  11    first appeared in federal court on August 15th of 2017; is

  12    that right?

  13    A.      August 15th?

  14    Q.      Yes, Monday.

  15    A.      Yes, sir, I believe so.

  16    Q.      And you first started practice in Martinsville about

  17    August 20th, 2017, something like that?                              Excuse me -- 2015,

  18    August 20th of 2015?

  19    A.      It was the last days of August.                         I'm not sure of the

  20    date.

  21    Q.      In any event, August of 2015?

  22    A.      At the end, yes, sir.

  23    Q.      So you were in business in Martinsville for about two

  24    years; is that right?

  25    A.      I maintained an office there, yes, sir.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 178 of 296 Pageid#:
                                    11312
                                                                                                      179



    1   Q.      And during that two-year time period you wrote over 9,000

    2   prescriptions for Schedule II drugs; correct?

    3   A.      I have not added up the numbers on that.

    4   Q.      Well, if you look at the PMP, which doesn't include all

    5   of them, it shows 9,000 prescriptions for controlled

    6   substances.

    7   A.      If that's what the numbers indicate.                             I'm sure that's --

    8   Q.      And over half a million pills, units of controlled

    9   substances; does that sound right?

  10    A.      If that's what the numbers indicate, I'm --

  11    Q.      Okay.    Now, did you take the Hippocratic Oath when you

  12    graduated from your med school?

  13    A.      I did not.        We actually recite the Osteopathic Oath, but

  14    it's very similar to the Hippocratic Oath.

  15    Q.      And the first thing is do no harm; right?

  16    A.      That -- I'm not sure if that specific phrase is in our

  17    oath.    I'm sure the spirit of that is contained in there.

  18    Q.      Things like, if you don't know what you're doing, don't

  19    do anything; right?

  20    A.      I don't know if that's my understanding of that.

  21    Q.      That's what it means, doesn't it?                          The first thing is

  22    don't do any harm.             Sometimes when you do things to people,

  23    it's worse than doing nothing.                       That's what it means, doesn't

  24    it?

  25    A.      I mean, in my understanding of it, it can be true in both



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 179 of 296 Pageid#:
                                    11313
                                                                                                           180



    1   senses of withholding action and also whether or not to

    2   proceed.

    3   Q.      Okay.    Well, let me ask you this:                        All the prescriptions

    4   that have been entered into evidence in this case, you signed

    5   them; right?

    6   A.      Correct.

    7   Q.      You authorized them; right?

    8   A.      As -- I mean, I don't know that I've reviewed every

    9   prescription in evidence.                   But, I mean, if I was prescribing

  10    someone controlled substances from my office, it was for a

  11    legitimate medical need.

  12    Q.      That wasn't my question.                   Did you sign all -- did you

  13    authorize all the prescriptions that are in evidence, all the

  14    ones -- all the counts that you're charged with?

  15    A.      I mean, as far as I know.                    Like I said, I haven't

  16    reviewed every prescription that you have in evidence.                                        In

  17    fact, I don't think I've actually reviewed the hard copies of

  18    that.

  19    Q.      All right.        So -- all right.                So, Dr. Smithers, let's go

  20    back to this pre-signed script pad.                           All right?            That's

  21    against the law; right?

  22    A.      I -- I don't know.

  23                    MR. RAMSEYER:           May I approach the witness,

  24    Your Honor?

  25                    THE COURT:         Yes, sir.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 180 of 296 Pageid#:
                                    11314
                                                                                                              181



    1   BY MR. RAMSEYER:

    2   Q.    I'm going to show you Title 21, Code of Federal

    3   Regulations.       It's manner and issuance of prescriptions.                                  It

    4   says a prescription's supposed to be signed and dated the day

    5   it issues; correct?

    6   A.    Yes, I believe that's what it's indicating.

    7   Q.    All right.

    8   A.    Do you want me to read it?

    9   Q.    You didn't do that, did you, because you signed it ahead

  10    of time and just left it there at the office; correct?

  11    A.    In certain circumstances, yes.

  12    Q.    And you had no idea that somebody else had just written

  13    prescriptions out and given them to people?

  14    A.    I was religiously checking the prescription monitoring

  15    database.     I would have realized that fairly quickly.                                     I ran

  16    self-checks quite often.

  17    Q.    You said the reason you kept them there was so if

  18    somebody came with gastric bypass medication needs that

  19    Wendell could give them a prescription.

  20    A.    I'm sorry.         I don't understand.

  21    Q.    On your previous testimony -- you just testified a few

  22    minutes ago.       You said the reason you left a pre-signed

  23    prescription pad in your office was so if a person came by and

  24    they needed new gastric bypass medication or they had run out,

  25    Wendell could write it in and give it to the patient.                                        That's



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 181 of 296 Pageid#:
                                    11315
                                                                                                             182



    1   what you said.

    2   A.    No.     Respectfully, Ms. Fisher had a gastric bypass.                                   And

    3   what I was indicating was that for people that had an

    4   immediate need to have a change in medical therapy, that would

    5   allow for that to happen quickly so that they could hopefully

    6   fill their medication on their way home.

    7   Q.    So what kind of medication are you talking about?

    8   A.    In this case, it would be typically their controlled

    9   substance medication.

  10    Q.    Well, it would be the only thing; right?                                   Schedule II

  11    narcotics?

  12    A.    They were also written for other medications such as

  13    SSRIs, medicines for nerve pain such as Neurontin, muscle

  14    relaxants.

  15    Q.    Exactly.         All those pills you don't need a prescription,

  16    do you?     Everything else, except a Schedule II, you can call

  17    the pharmacy.          You could have called the pharmacy and sent the

  18    prescription in that way; correct?

  19    A.    With C-II narcotics I'm not sure if that would have --

  20    Q.    That was my point.                 Everything except Schedule II

  21    narcotics you can call in to the pharmacy.

  22    A.    Okay.

  23    Q.    All the other drugs, you could have just called them in?

  24    A.    Well, there was an emergency procedure for faxing C-II

  25    prescriptions in.             Then you have to mail the original in.                           So



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 182 of 296 Pageid#:
                                    11316
                                                                                                     183



    1   you have to bring the prescription.                          This happened on a few

    2   occasions.     I had to write the prescription and then fax it to

    3   the pharmacy so that it would be filled by the time the

    4   patient drove through the pharmacy there.                               But they couldn't

    5   start filling that medication or process it until they had the

    6   actual -- or at least a photocopy of the prescription through

    7   a fax, and then that allowed them to proceed.

    8   Q.    So, Dr. Smithers, again, my original question was,

    9   everything except a Schedule II could be called in to the

  10    pharmacy; correct?

  11    A.    I believe that -- I mean, yeah.                          There had to be some

  12    type of paper document.                I mean, I think there's also an

  13    electronic way to transmit them now.

  14                  THE COURT:          Doctor, you can explain, but first, why

  15    don't you answer the question.

  16    BY MR. RAMSEYER:

  17    Q.    Isn't it true that everything except the Schedule II

  18    controlled substance could be called into the pharmacy by a

  19    doctor?

  20    A.    Yeah.     I think that's probably accurate.

  21    Q.    Okay.     And so the only thing these prescriptions were for

  22    were for Schedule -- these pre-signed prescriptions, they were

  23    for Schedule II narcotics; correct?                          That's why you had them

  24    there?

  25    A.    They were for emergency tests that might need to be



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 183 of 296 Pageid#:
                                    11317
                                                                                                        184



    1   ordered for patients that came in that were sick or that had

    2   other conditions.            And if I wasn't there to write that

    3   prescription, then those tests couldn't be ordered that

    4   quickly.     And then in certain emergency situations where

    5   patients' medicines were changed at my direction, or I had

    6   talked with the patient and made a medical decision on

    7   changing their therapy, that would allow for immediate -- an

    8   immediate change in their medical therapy.

    9   Q.     But you agree it's against the law to do that; correct?

  10    A.     I'm not sure.           I mean, that's --

  11    Q.     I just showed it to you.                    You just read it and said it

  12    was.

  13    A.     Is that statute or is it an instruction, or...

  14    Q.     It's the Code of Federal Regulations, Title 21.

  15    A.     Okay.

  16    Q.     Code of Federal Regulations --

  17    A.     If that's --

  18    Q.     -- 36.05.

  19    A.     If that's what it says, I mean --

  20    Q.     It's kind of a basic tenant for physicians.                                    Because

  21    physicians know you don't pre-sign prescription pads and leave

  22    them in your office.               You knew that; correct?

  23    A.     As I testified, I worked with Dr. Bird.                                He was a medical

  24    director at the clinic that I worked at.                               That's where I

  25    observed that practice.                 And most of what we learn about the



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 184 of 296 Pageid#:
                                    11318
                                                                                                            185



    1   controlled substances that we deal with and prescribe we learn

    2   from other doctors that we work with.                             We don't ever get a

    3   class on the Controlled Substances Act or get a class in the

    4   law.

    5   Q.     Okay.     So, Dr. Smithers, let me ask you this:                                  Did you

    6   ever see Deborah Reynolds as a patient?

    7   A.     I saw her as a patient through a telemedicine visit.

    8   Q.     You saw her on the telemedicine visit.                                You saw her face

    9   on a telemedicine visit, Deborah Reynolds?

  10    A.     It was telemedicine in the sense that it was a phone

  11    conversation.

  12    Q.     So you didn't see her, did you?                          You never saw her?

  13    A.     I did not.

  14    Q.     You never had a face-to-face -- I mean, you never had an

  15    in-person encounter with her?

  16    A.     I did not.

  17    Q.     Is that correct?

  18    A.     Yes, sir.

  19    Q.     And Darryl Williams paid you for the prescriptions you

  20    issued for Deborah Reynolds -- in Deborah Reynolds's name;

  21    correct?

  22    A.     I'm not sure.           She may have paid over the phone.                              I'm not

  23    sure exactly how her office visit fee was paid for --

  24    Q.     Well, you know that --

  25    A.     -- at any given time.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 185 of 296 Pageid#:
                                    11319
                                                                                                        186



    1   Q.    -- the text messages we've been showing in court --

    2   A.    Yes, sir.

    3   Q.    -- there was the one that you had the 18 different

    4   initials that you sent to Darryl Williams and you say, "18 x 3

    5   = 54."   That means those 18 people you wrote prescriptions

    6   for, "18 x 3" is the $300 per visit, and "54" is $5400.

    7   That's what you told me; correct?

    8   A.    That was a one-time issue that did occur.

    9   Q.    Okay.      And Deborah Reynolds was one of those 18 people;

  10    correct?     She's DR?

  11    A.    I don't have that information in front of me.                                      It's

  12    possible.

  13    Q.    Okay.      So does that refresh your memory that when Darryl

  14    Williams wired money to you and your wife, some of that money

  15    was for Deborah Reynolds's prescriptions?

  16    A.    It's possible.             I don't know.

  17    Q.    Okay.      And you charged 450 for an initial office visit;

  18    right?

  19    A.    So it -- it's somewhat misleading to say it that way

  20    because Mr. Wilson worked for PPPFD.                            So it was actually a

  21    split payment.          That would be the total, but I believe $75 was

  22    the fee to pay for those services that went directly to the

  23    Physicians, Patients, and Pharmacists Fighting Diversion, that

  24    company that he worked for, and then the remainder of that was

  25    the office fee.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 186 of 296 Pageid#:
                                    11320
                                                                                                       187



    1   Q.    The fee was 450, 375 to you, 75 to Wendell Wilson; is

    2   that right?

    3   A.    To PPPFD.

    4   Q.    Well, Wendell Wilson was PPPFD; right?

    5   A.    Well, Mark Radcliff owned the company.                                My understanding

    6   was Mr. Wilson was an employee of the company.

    7   Q.    Okay.     At your office, physically the way it worked, when

    8   450 came in, you took 375.                   Wendell Wilson took 75; correct?

    9   A.    That was -- that's how the receptionist, I think,

  10    separated the money, yes.

  11    Q.    That's what you told the receptionist to do; correct?

  12    A.    That's what they were supposed to do as part of managing

  13    and keeping the funds separated.                       Yes, sir.

  14    Q.    All right.         Did Peter Bodai come up with the idea of you

  15    getting 375 and Wendell Wilson getting 75?                                Was that his idea?

  16    A.    I don't believe so.

  17    Q.    That was your idea, and you told him to do that; correct?

  18    A.    The idea was -- kind of came about through negotiations

  19    with PPPFD as to what their fee would be.                               And then we -- I

  20    mean, it was over a period I think of a few weeks to figure

  21    out what would be the best way to keep those funds separate so

  22    that it would make it easier for Mr. Wilson to make deposits

  23    and for me to make deposits.

  24    Q.    Okay.     So you and Wendell Wilson worked it out, and you

  25    told Peter Bodai what to do; correct?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 187 of 296 Pageid#:
                                    11321
                                                                                                      188



    1   A.    I believe so.            But, I mean, the negotiation wasn't just

    2   with Wendell.         It was also with the rest -- mainly with

    3   Mr. Radcliff as well.

    4   Q.    But, in any event, on the "3 x 18 = 54" those patients

    5   never came in for that -- for those prescriptions; correct?

    6   A.    I don't believe that's accurate.                            I believe a number of

    7   those patients came into the office.                            I would have to -- I

    8   mean, I don't know.              There were several circumstances where

    9   there were text messages indicating payment and I had already

  10    seen those patients in the office.

  11    Q.    This is one of them because you got the FedEx where you

  12    FedEx the prescriptions, you FedExed 18 people's prescriptions

  13    to Darryl Williams; correct?

  14    A.    I don't know that that's true.                          I'd have to see those.

  15    Q.    Well, you've seen them repeatedly.                             We've gone over them

  16    several times.

  17    A.    I've seen quite a few different pages of evidence in this

  18    trial.

  19    Q.    All right.          So assume the evidence is that you FedExed

  20    those 18 people's prescriptions to Darryl Williams, and he

  21    wired the money to you, $5400.                       Did Wendell Wilson get a cut

  22    of that?

  23    A.    I don't know.            I believe our contractual agreement was

  24    only for patients that screening services were provided for in

  25    the office.       So in the event that patients didn't come, that



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 188 of 296 Pageid#:
                                    11322
                                                                                                           189



    1   was -- we had forms to keep track of that.                                So if there was a

    2   circumstance where we received payment in that way and the

    3   patient had actually come in the office, then there would

    4   be -- that fee would be divided.                       $75 would go to PPPFD.

    5   Q.    I'm talking about the 18 scripts you mailed to Wendell

    6   Wilson at one time to the -- in the text messages.                                      You sent

    7   those e-mails -- or you sent those prescriptions to him.                                     He

    8   wired you $5400.          Did Wendell get a cut of it?                           That's all I'm

    9   asking.

  10    A.    Right.     I don't know.               Because I don't know if any of

  11    those patients were seen in the office.                             And if patients came

  12    into the office and they didn't -- and they weren't seen -- or

  13    if they were seen, then -- and they didn't pay, which occurred

  14    quite a bit, then I would actually cover their fee for PPPFD,

  15    and then whatever they paid after the fact, that would be

  16    covered -- or I would basically be refunded that money.

  17    Q.    I'm going to actually try one more time.                                 Just answer my

  18    question.     Did Wendell Wilson get a cut of the $5400 that

  19    Darryl Williams wired to you and your wife?

  20    A.    I'm not sure.           I'm not sure.

  21    Q.    Well, who would decide that?

  22    A.    It would be based on whether any of those patients had

  23    been seen in the office.

  24    Q.    Well, we know they weren't.                       So assume they weren't.

  25    Would he get the cut?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 189 of 296 Pageid#:
                                    11323
                                                                                                         190



    1   A.    I don't feel comfortable making an assumption to answer a

    2   question.

    3   Q.    Okay.      Well, did you see those patients?

    4   A.    Again, I'm being asked to make an assumption about

    5   something that I'm --

    6   Q.    I'm not asking --

    7                 THE COURT:           The question to you, Doctor, is did you

    8   see the patients?            And you need to answer that question.

    9                 THE WITNESS:            If -- I'm not sure as to the question.

  10    I mean, because I'm not sure if I did see those patients on

  11    that circumstance or not.

  12                  THE COURT:           So, you know, the alternative would be

  13    yes, no, or I don't know.

  14                  THE WITNESS:            I don't know.

  15    BY MR. RAMSEYER:

  16    Q.    All right.          Thank you.

  17                  So Deborah Reynolds, you never saw her.                                  But you

  18    charged Darryl Williams a $450 first-time patient visit;

  19    didn't you?

  20    A.    If there's a record that shows that -- I mean, I'm not

  21    sure exactly.         Like I said, Ms. Reynolds could have paid over

  22    the phone.

  23    Q.    The point is, you charged $450.                           You never even saw the

  24    patient.

  25    A.    I spent significant time with her in reviewing her



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 190 of 296 Pageid#:
                                    11324
                                                                                                      191



    1   medical records that came later.

    2   Q.      When -- you say you talked to her on the phone?

    3   A.      Yes, sir.

    4   Q.      And you say you talked to her a significant amount of

    5   time.    You didn't have any medical records at that time, did

    6   you?

    7   A.      I did not.        I had someone who I trusted at the time

    8   vouching for this person, and it was -- I was led to believe

    9   that this person would be coming into my office later that

  10    week or the following week at that time.

  11    Q.      Okay.    And then it went on another month, another month,

  12    another month.

  13    A.      I made a significant error in judgment.

  14    Q.      And the reason -- one of the reasons you were sending

  15    prescriptions to Deborah Reynolds's name is you thought

  16    Deborah Reynolds was going to be an investor in a pharmacy you

  17    were trying to set up; isn't that the truth?

  18    A.      That is not in any way, shape, or form the truth.

  19    Q.      Did you think that --

  20    A.      I only treated patients that had legitimate medical need,

  21    and I only treated Ms. Reynolds because I believed she did

  22    have a legitimate medical need after I did investigation into

  23    her medical condition by talking to her.

  24    Q.      Okay.    So Deborah Reynolds is in your phone as "Deborah

  25    Reynolds investor."              So why did you have her in there as



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 191 of 296 Pageid#:
                                    11325
                                                                                                         192



    1   "Deborah Reynolds investor"?

    2   A.    She may have indicated she wanted to invest in a project

    3   that never happened.                There were never any investors, to

    4   my knowledge, that I --

    5   Q.    What was the project she wanted to invest in, according

    6   to you?

    7   A.    There had been some discussion, I think maybe that week,

    8   that, you know, people would either want to invest in the -- a

    9   lab or the monitoring system that we were using there in my

  10    office through PPPFD.                And there also was a discussion at that

  11    time of possibly a pharmacy, and the people might want to

  12    invest in that as another --

  13    Q.    And you were thinking about investing in it as a pharmacy

  14    also; correct?

  15    A.    Well, this is true.                  I had thought about putting a

  16    pharmacy in my office at this time and had gone through some

  17    of the process of investigating that and ultimately didn't do

  18    it.

  19    Q.    Because, I mean, if you set up a pharmacy, you make a

  20    $300 office visit, plus you make whatever they pay for the

  21    pills; right?          That's what you were looking at?

  22    A.    No.     I was trying to assist patients that were driving

  23    long distances and struggling.                        And I wanted them to have a

  24    consistent place where if their insurance was accepted that

  25    they would be able to fill their medication.                                   There were many



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 192 of 296 Pageid#:
                                    11326
                                                                                                     193



    1   situations where I would get reports where pharmacies were

    2   charging unbelievable amounts of money for a patient's

    3   medication.      And in some cases, I -- I mean, I changed

    4   patients' medical treatment so that they would not have to pay

    5   as much for their medication because it was outrageous.

    6   Q.    Okay.     So during the whole time we're talking about in

    7   this trial, August of '15, August of '17, did you maintain

    8   your clinic at the Center For Integrative Health at Smithers

    9   Community Healthcare Clinic doing business as Smithers

  10    Community Healthcare Clinic at 445 Commonwealth Boulevard

  11    East, Suite A, in Martinsville, Virginia?

  12    A.    Yes, sir.

  13    Q.    And the pictures we've seen of the clinic that have been

  14    introduced into evidence, that's your clinic; correct?

  15    A.    Yes, sir.

  16    Q.    And "SCH" in the text, that's you; correct?

  17    A.    That's Smithers Community Healthcare, yes, sir.

  18    Q.    But that's you.             It was your phone; correct?

  19    A.    That was my old iPhone with the Tennessee area code, the

  20    865 area code, and I think that's how I still have it listed

  21    in my other iPhone.

  22    Q.    So it's your phone; correct?

  23    A.    Yes, sir.

  24    Q.    Also in those texts is Angela Smithers, your -- or Angel

  25    Smithers, your wife; correct?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 193 of 296 Pageid#:
                                    11327
                                                                                                      194



    1   A.    That depends on which text message you're referring to.

    2   Q.    Where it said "AS".

    3   A.    I would say typically that's probably the case.

    4   Q.    And jasmithers@gmail.com, that's you in the text;

    5   correct?

    6   A.    That is my e-mail address, yes, sir.

    7   Q.    The texts that say "Joel Smithers," those are you too;

    8   correct?

    9   A.    I believe so, as long as the number matches my name.

  10    Q.    And the names in the text are, in fact, the names that

  11    you gave those people in your contact book; correct?

  12    A.    The names?

  13    Q.    Yeah.      Like on the text where it shows "Darryl Williams,"

  14    that's because you have Darryl Williams in your phone with

  15    that phone number; correct?

  16    A.    Yes, sir.

  17    Q.    And that's true for all of those names; correct?

  18    A.    I mean, I would suppose that's the case.

  19    Q.    Now, let me show you Government's Exhibit 90, if we

  20    could.   This has already been introduced into evidence.

  21                  MR. RAMSEYER:             Please, can we have her computer?

  22                  THE CLERK:           Yes.

  23    BY MR. RAMSEYER:

  24    Q.    Is that your car?

  25    A.    Yes, sir.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 194 of 296 Pageid#:
                                    11328
                                                                                                     195



    1   Q.    Is that the car you had at Smithers Healthcare?

    2   A.    Yes, sir.        I still drive that car.

    3   Q.    Okay.     And you -- at some point you bought an Escalade,

    4   didn't you, Cadillac Escalade?

    5   A.    For my wife, yes.

    6                 MR. RAMSEYER:            And go to Exhibit 92.

    7   BY MR. RAMSEYER:

    8   Q.    Those your credit cards that were found in the car?

    9   A.    Yes, sir.

  10                  MR. RAMSEYER:            If we can go to 96.

  11    BY MR. RAMSEYER:

  12    Q.    Those your drugs?

  13    A.    That is my backpack.                 Those are old, expired or returned

  14    patient medications.

  15    Q.    That you possessed; correct?

  16    A.    They were in my possession en route to the Henry County

  17    Sheriff's Office for disposal.

  18    Q.    Okay.     And that was March 7th of 2017; right?

  19    A.    Yes, sir.

  20    Q.    And you hadn't practiced in West Virginia since July --

  21    or August of 2015; is that right?

  22    A.    Yes, sir.

  23    Q.    And you say that these were pills that you'd had for that

  24    period of time except for the ones -- the ones in baggies from

  25    Brenda Fisher.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 195 of 296 Pageid#:
                                    11329
                                                                                                           196



    1   A.    Correct.

    2   Q.    You'd had them for about two years in your backpack;

    3   correct?

    4   A.    Correct.

    5   Q.    And that week you were going to take it to the

    6   Martinsville PD to get it destroyed; right?

    7   A.    I believe my research that the Henry County Sheriff's

    8   Department was where they --

    9   Q.    My question was -- you testified you had them for two

  10    years.   But when the search came, coincidentally, that was the

  11    same week you were going to go get them destroyed.                                       Is that

  12    what you testified to?                It was going to be that week?

  13    A.    It did -- it happened at that time.                              Yes, sir.

  14    Q.    And were any of these pills going to go to a patient?

  15    A.    No, sir.

  16    Q.    Okay.      Because you couldn't; right?                          They're all mixed

  17    together.      People have touched them.                        You can't give those to

  18    a person, can you, legitimately?

  19    A.    I wouldn't -- I wouldn't want anyone to be given those.

  20    Q.    Right.      And would you agree that the Schedule II drugs

  21    that were in that backpack were hydrocodone, hydromorphone,

  22    oxycodone, oxymorphone, methadone, and morphine?

  23    A.    That's entirely possible.

  24    Q.    Well, it's true, isn't it?                       You knew what was in there

  25    because you say you got them from people.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 196 of 296 Pageid#:
                                    11330
                                                                                                                 197



    1   A.    They were all mixed together.                        I didn't know exactly

    2   which drugs were in what bottle.                       They were just -- whenever I

    3   was practicing basically by myself in West Virginia, I didn't

    4   think about the flushing system that Mr. Wilson instituted in

    5   my office.     And so I was just -- I didn't want to take

    6   patients' bottles because of potential HIPAA issues.                                         So

    7   that -- I just had empty vitamin bottles.                               I take a lot of

    8   different vitamins.

    9   Q.    All right.         So when you talk about Mr. Wilson's flushing

  10    system, it's not very complicated.                         It's pour it in the toilet

  11    and flush; correct?             That's his flushing system?

  12    A.    He has a form that he edits that indicates the name and

  13    the dose of the medicine, as well as the quantity.                                      And then

  14    on that form he -- it has a place for the witness, the patient

  15    to witness the destruction and then he witnesses it as well.

  16    Q.    Understood.         But you didn't follow any of that; correct?

  17    You just took them from the patient?

  18    A.    I -- like I said, I was not aware of that system.                                           That

  19    wasn't something that I was familiar with.

  20    Q.    But you could have just flushed them down the toilet on

  21    your own at any time; right?

  22    A.    I could have.           I didn't.

  23    Q.    And you know from being in the medical profession and

  24    being familiar with the kind of patients you have, those are

  25    very valuable pills, aren't they, on the street?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 197 of 296 Pageid#:
                                    11331
                                                                                                             198



    1   A.     Over the time that I practiced, I became aware when I

    2   discharged certain patients, people did indicate certain

    3   things about street value of certain medicines.

    4               THE COURT:            The question to you was did you know

    5   that these were valuable pills?

    6               THE WITNESS:             I knew in a subconscious sense.                         I

    7   mean, I wasn't -- I don't know what the value would be.                                      I

    8   know that they're -- that people sell pills on the street.                                       I

    9   don't know what the -- how to evaluate that.

  10    BY MR. RAMSEYER:

  11    Q.     All right.        Did you know hydrocodone, hydromorphone,

  12    oxycodone, oxymorphone, methadone, and morphine are all sold

  13    on the street?         Did you know that?

  14    A.     I -- I am aware of that.

  15    Q.     You knew that in March when you had these pills in your

  16    car; correct?

  17    A.     Yes, sir, I probably was.

  18    Q.     Did you pay Peter Bodai in cash?

  19    A.     For -- yes, sir.             Yes.

  20    Q.     All right.        Always; right?               He was always paid in cash by

  21    you?

  22    A.     As far as I know, yes, sir.

  23    Q.     And Juan Angel, was he paid in cash?

  24    A.     He was.

  25    Q.     And Wendell Wilson, was he paid in cash?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 198 of 296 Pageid#:
                                    11332
                                                                                                     199



    1   A.    I was not his employer, so I'm not familiar with how he

    2   was paid.     PPPFD, I mean, we had an accounting process for --

    3   I mean, because when patients' credit cards or debit cards

    4   would be charged, I -- we had a system where I would debit

    5   money, and that deposit went towards PPPFD to keep the

    6   finances separate.

    7   Q.    Actually, Wendell Wilson would take a bag of cash to

    8   deposit at the bank.

    9   A.    Yeah.     He had a night deposit bag, I believe.

  10    Q.    Right.     He -- so the 75 bucks he got, he got a cash bag;

  11    right?

  12    A.    As far as I know, he -- he did a total and accounting at

  13    the end of the day just like I did and had an accounting

  14    worksheet that he went through just like I went through an

  15    accounting worksheet.

  16    Q.    Let me try it a different way.                         Did you ever pay Wendell

  17    Wilson by check?

  18    A.    I wasn't paying him.                 This was a division of --

  19    Q.    It was an easy question.                    Did you ever pay Wendell Wilson

  20    by check?

  21    A.    No, sir.

  22    Q.    Did you ever pay him by direct deposit?

  23    A.    I don't believe I ever paid him.

  24    Q.    Okay.     The same thing for Juan Angel and Peter Bodai.

  25    Did you ever pay them by check or direct deposit?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 199 of 296 Pageid#:
                                    11333
                                                                                                           200



    1   A.      I don't believe so, no, sir.

    2   Q.      Did you have any trained medical personnel that worked at

    3   Smithers Community Healthcare in Martinsville?

    4   A.      When my wife worked there she was not a licensed nurse.

    5   I believe her license was a Certified Nurse Assistant.

    6                THE COURT:            Well, what's the answer to the question?

    7                THE WITNESS:             She was licensed as a certified nurse

    8   assistant.

    9                THE COURT:            The answer to the question, did you have

  10    any trained medical personnel?

  11                 THE WITNESS:             I was trained medical personnel.

  12    BY MR. RAMSEYER:

  13    Q.      Other than yourself, were there other trained medical

  14    personnel there?

  15    A.      I'm not sure what training Mr. Wilson had.                                  I know he at

  16    least had CPR training, and he worked in a medical setting for

  17    years at that point.

  18    Q.      He worked at the Hope Clinic before; right?

  19    A.      He -- my understanding he worked in other clinics as

  20    well.

  21    Q.      Well, the only places Wendell Wilson worked in a medical

  22    setting was Hope Clinic pain clinic, before he went to you;

  23    correct?

  24    A.      I'm not sure.          My understanding was he worked at a

  25    variety of medical clinics before he worked for me.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 200 of 296 Pageid#:
                                    11334
                                                                                                     201



    1   Q.    And do you know why he left law enforcement?

    2   A.    I only know what I can remember that he told me.

    3   Q.    And you knew he was living in a car; right?

    4   A.    I did not.

    5   Q.    I mean, where did he live?                      Where was his actual house

    6   during the time period he was working at your clinic?

    7   A.    My understanding he was living with his wife and three or

    8   four kids in Tennessee.

    9   Q.    Murfreesboro, Tennessee; right?

  10    A.    That sounds correct.

  11    Q.    Which is near Nashville.                    It's about a six-hour drive, at

  12    least -- more than that, probably six or seven hours from

  13    Martinsville.

  14    A.    I don't know.

  15    Q.    Seem odd to you?

  16    A.    I -- I mean, it didn't -- I mean, I was trying to figure

  17    out why he did drive that far to work.                            But I wasn't -- I

  18    mean, he did a good job as far as I could tell and --

  19    Q.    Okay.     Now, do you agree that over $650,000 was deposited

  20    into your bank account in cash, wire transfers -- not wire

  21    transfers -- cash and credit transactions between the time

  22    period on that chart?

  23    A.    If that's what Bank of America says, I don't have any

  24    reason to dispute that.

  25    Q.    Okay.     How much cash did you not deposit?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 201 of 296 Pageid#:
                                    11335
                                                                                                     202



    1   A.    The contents of the glove box, which were earmarked to go

    2   to the IRS.

    3   Q.    That's about 20,000?

    4   A.    I think it was between 20 and $30,000.

    5   Q.    Okay.     What about the cash that was in your safe deposit

    6   box at your house?

    7   A.    That was life savings that had been saved over several

    8   years.

    9   Q.    Okay.     So all the cash you got from Smithers Healthcare

  10    you put into your bank deposits?

  11    A.    With the exception of the money that had been saved to

  12    put into the IRS account that was -- that was --

  13    Q.    The 20,000-something in your glove compartment?

  14    A.    That was going and earmarked for the IRS.                                  Yes, sir.

  15    Q.    So with exception of that.                      What about the money you paid

  16    Peter Bodai and Juan Angel, would those -- that didn't go

  17    through --

  18    A.    They were 1099 employees, independent contractors, and

  19    they accepted the responsibility of paying taxes on that

  20    income.

  21    Q.    Okay.     But, in fact, you were their employer; correct?

  22    A.    They were hired temporarily.                       And, you know, it had been

  23    my experience that people that worked in that job were not --

  24    Q.    I'm just going to interrupt you a minute.                                  Could you

  25    answer my question first and then if you want to explain it?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 202 of 296 Pageid#:
                                    11336
                                                                                                         203



    1                 You were their employer; correct?

    2   A.    Yes, sir.

    3   Q.    You told them when to come to work, what to do, when to

    4   leave; correct?

    5   A.    Yes, sir.

    6   Q.    Okay.     But you paid them in cash because that way you

    7   wouldn't have to pay any taxes on them; correct?

    8   A.    That was an arrangement that they -- they accepted.                                    I

    9   believe in Peter's case requested.                         And Juan, I believe,

  10    requested as well.

  11    Q.    Can you answer my question first and then explain it?

  12    Isn't the reason you paid them cash, one of the reasons, was

  13    so you wouldn't have to pay tax on it?

  14    A.    I don't believe that's the reason at all, no, sir.

  15    Q.    Okay.     But anyway, the way you paid them, that was money

  16    you made at Smithers Community Healthcare Clinic that never

  17    went into your deposits; correct?

  18    A.    That would be correct, yes, sir.                           It was still an expense

  19    that I believe was noted on our taxes, because it was an

  20    employment expense for the business.

  21    Q.    Let's talk about how you ended up in Martinsville,

  22    Virginia.     You graduated from medical school in 2012; correct?

  23    A.    Yes, sir.

  24    Q.    Then you did a residency internship at Blue Ridge

  25    Healthcare in Morganton?                 Was it a residency or internship?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 203 of 296 Pageid#:
                                    11337
                                                                                                     204



    1   A.    A rotating internship, yes, sir.

    2   Q.    How much were you paid there?

    3   A.    Between 50 and $60,000, I believe.

    4   Q.    50 and 60,000 per year?

    5   A.    Yes, sir, I believe so, in that, I think.

    6   Q.    Did they pay you in cash?

    7   A.    I could be wrong about that.                       I was a W-2 employee there,

    8   so, no, sir.

    9   Q.    Did they pay you in cash?

  10    A.    No, sir.

  11    Q.    And you left there in what? June of -- June of 2014; is

  12    that right?

  13    A.    Yes, sir, I believe -- no, June of 2013, I believe.

  14    Q.    Actually, May of 2013.

  15    A.    May of 2013.

  16    Q.    And you left there -- you talked a little bit about what

  17    happened.     But really what happened was you used your position

  18    as a doctor to try to get out of legal trouble; isn't that the

  19    truth?

  20    A.    I did.     I made a horrible decision, and I lied to a

  21    police officer.          It's the only time I've ever done that, and I

  22    paid a very high price for it.

  23    Q.    And what you actually did was, you got -- you were

  24    almost to the -- you were near the hospital and you got pulled

  25    over and the doctor smelled -- or the officer smelled alcohol



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 204 of 296 Pageid#:
                                    11338
                                                                                                      205



    1   on your breath; correct?

    2   A.    Correct.

    3   Q.    And you blew a .082; correct?

    4   A.    I don't know.           Officer Lloyd didn't -- he field sobriety

    5   tested me.     He didn't show me what the test was.

    6   Q.    You got pulled over originally for speeding; correct?

    7   A.    That is correct, yes, sir.

    8   Q.    And you told the officer, "I'm a doctor.                                 I'm on call.

    9   There's a stroke victim at the hospital that I'm trying to get

  10    to," didn't you?

  11    A.    I think -- it was either a stroke patient or a patient

  12    with pancreatitis.            I'm not sure which.                   But I did make those

  13    types of statements.

  14    Q.    And it was a total lie; correct?

  15    A.    It was, yes, sir.

  16    Q.    You weren't on call.

  17    A.    I was not.

  18    Q.    There was no patient you were going to see.

  19    A.    No, I was not.

  20    Q.    It was just a way to get out of trouble; correct?

  21    A.    I was -- I was panicked.                    And I did not know what would

  22    happen with the Air Force having a DUI.                             I never had been

  23    pulled over with alcohol in my system, and I made a really bad

  24    decision.

  25    Q.    All right.         So you had to leave there, as you testified,



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 205 of 296 Pageid#:
                                    11339
                                                                                                      206



    1   in May of 2013; correct?

    2   A.    Yes, sir.

    3   Q.    And you ended up at an internship in Bluefield, West

    4   Virginia, Bluefield Regional Medical Center; is that correct?

    5   A.    Yes, sir.

    6   Q.    And how much were you paid there?

    7   A.    I believe it was about the same.                            Resident intern

    8   salaries are governed mainly by the Center for Medicaid and

    9   Medicare Services, I believe, and they don't change a whole

  10    lot, I don't believe.

  11    Q.    So it was 50 to $60,000 per year?

  12    A.    I would believe that's probably correct.

  13    Q.    All right.          Do they pay you in cash?

  14    A.    No, sir.        I was a W-2 employee.

  15    Q.    Okay.      And you left there in June of 2014; is that

  16    correct?

  17    A.    Yes, sir, that is correct.

  18    Q.    Why'd you leave there?

  19    A.    The -- I was informed at the end of May, around the first

  20    of June that the hospital board had voted to de-fund the

  21    internal medicine residency program.                            It's very rare, but it

  22    does happen.        And the internal medicine residency position I

  23    was supposed to go into was -- no longer had any funding, and

  24    so I didn't have a residency to go into.

  25    Q.    So from June to -- through September 14, did you have a



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 206 of 296 Pageid#:
                                    11340
                                                                                                            207



    1   medical job?

    2   A.    I don't believe so.                 I mainly did odd jobs.

    3   Q.    Okay.      Then October of 2014.                    You started seeing patients

    4   at Bluestone Health Center in Princeton, West Virginia; is

    5   that correct?

    6   A.    October of 2014?

    7   Q.    Yes.

    8   A.    Yes, sir.         Yeah, that's correct.

    9   Q.    And you left in April or May of 2015; correct?

  10    A.    Yes, sir, that's correct.                      Yeah, 2015.

  11    Q.    And when you left, you didn't have another job lined up,

  12    did you?

  13    A.    I did.      I was going to open an urgent care, primary care

  14    practice in Dr. Bloom's clinic in Beaver, West Virginia.

  15    Q.    Well, that didn't open until June of 2015; right?                                       You

  16    left in April.

  17    A.    It was going to open in May, but May is when they lost

  18    their appeal, I believe, for a chronic referred pain clinic

  19    license in Virginia.               When they lost that appeal, it suddenly

  20    became not an option to have a practice there.

  21    Q.    Okay.      Let me ask you this:                    At Bluestone, how much did

  22    you get paid?

  23    A.    I think I was paid -- I believe I was paid as a 1099

  24    employee twice monthly, 4 or $6,000 twice a month.

  25    Q.    So 8 to $12,000 a month?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 207 of 296 Pageid#:
                                    11341
                                                                                                          208



    1   A.    I believe so, yes, sir.                   I'm sorry.            I don't remember

    2   exactly which number --

    3   Q.    Around $100,000 a year, approximately?

    4   A.    I think that -- I wasn't there for a full year, but I

    5   think it would have -- the annualized gross number would have

    6   been around 120.

    7   Q.    Okay.     120,000.          But you left there.                   You said one of the

    8   reasons you left was people said you weren't basically seeing

    9   enough patients.          You weren't working hard enough.                              Is that

  10    it?

  11    A.    That was not my testimony.                      I had a difference with the

  12    administrator of that clinic who wanted me to see more

  13    patients in a day, and I didn't feel I could safely see that

  14    many patients in a day.                And we had -- I mean, we had talked

  15    along the way about, she -- you know, just kind of a regular,

  16    you know --

  17    Q.    There were some other issues, too, weren't there, between

  18    you and that administrator?

  19    A.    We got along well other than that.

  20    Q.    So the only issue was she wanted you to see more patients

  21    than you wanted to see?

  22    A.    I think we had a disagreement about maybe the time of the

  23    urgent care opening.              We had an urgent care time that we had

  24    set up, and I wasn't always showing up for that right at 7:00

  25    or something, and we may have had a disagreement about that.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 208 of 296 Pageid#:
                                    11342
                                                                                                       209



    1   Q.    So you're showing up late for work?

    2   A.    We had a disagreement about it.

    3   Q.    Well, were you showing up late for work?

    4   A.    I did at times, yes.

    5   Q.    And that was the reason why you left; correct?

    6   A.    I don't believe that was the reason why I left.

    7   Q.    Okay.      So at that time, you're out of work.                                 You're

    8   negotiating with the Hope Clinic.                         And just let the grand

    9   jury -- or the jury know.                   Mark Radcliff is one of the key

  10    figures in Hope Clinic; right?

  11    A.    My understanding is he -- Dr. Bloom was the medical

  12    director and Mr. Radcliff was the CEO, I believe, or the

  13    operations manager.

  14    Q.    Okay.      So again, Mark Radcliff was CEO of Hope Clinic;

  15    correct?

  16    A.    Correct.

  17    Q.    And Mark Radcliff was a former district sales manager for

  18    Purdue Pharma; correct?                 The company that makes OxyContin?

  19    A.    I'm not familiar with Mr. Radcliff's employment history

  20    that well.

  21    Q.    Well, you've talked to Mr. Radcliff on several occasions,

  22    haven't you?

  23    A.    I have.       I don't recall ever talking to him about where

  24    he's worked.        I know he worked in finance in the Air Force.

  25    Q.    You knew he was a sales rep for a drug company at one



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 209 of 296 Pageid#:
                                    11343
                                                                                                            210



    1   point, didn't you?

    2   A.    I don't believe so, no, sir.

    3   Q.    Okay.       So he talks to you about opening a clinic in

    4   Beaver because -- or Beckley because the Hope Clinic is about

    5   ready to shut down; right?

    6   A.    He talked to me about opening an urgent care practice in

    7   his practice because his practice was about to be shut down.

    8   Q.    I asked you, isn't it true Mr. Radcliff was trying to

    9   find another doctor to send his Hope Clinic patients to, so he

  10    approached you about opening a clinic?

  11    A.    No, sir.         I was opening my own practice so that I could

  12    continue to feed my family.

  13    Q.    Okay.       So you opened that clinic called Priority Urgent

  14    Care on your own?

  15    A.    Yes, sir.

  16    Q.    No help from anyone else?

  17    A.    I think on my way out the door at Hope -- I mean, they

  18    may have provided me some lab sample bags, some paperwork.                                      I

  19    think I may have gotten some office supplies.                                    I mean, they

  20    didn't need the office supplies anymore, and --

  21    Q.    And explain that to the jury, too.                              On your way out the

  22    door from Hope, what does that mean?

  23    A.    Well, they were closing the clinic down.                                   So, I mean --

  24    Q.    Had you worked at Hope?

  25    A.    No.     I had set up an office there.                           I never saw a patient



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 210 of 296 Pageid#:
                                    11344
                                                                                                            211



    1   there.

    2   Q.      So you set up an office at the Hope Clinic.                                   And when it

    3   gets closed down, you take supplies with you; is that correct?

    4   A.      I was given certain items.                     I mean, they didn't need them

    5   anymore.     They weren't open.                  That was my understanding.

    6   Q.      Did you get anything else to help open Priority Urgent

    7   Care?    Any kind of financial backing?

    8   A.      Not that I recall.

    9   Q.      So you just had enough money saved up you could open this

  10    clinic on your own?

  11    A.      It wasn't that expensive.                    It was a 400-square foot

  12    office.

  13    Q.      You need to answer my question.                         You had enough money to

  14    open it on your own?

  15    A.      I must have.

  16    Q.      Nobody gave you any money; correct?

  17    A.      I do not recall anyone giving me any money at the time.

  18    Q.      You'd remember that, wouldn't you?                           That's a pretty big

  19    thing, somebody giving you money to open a business?

  20    A.      I would think I would.                 I mean, I -- yeah.                   I should

  21    remember that if it happened.

  22    Q.      So did anybody give you any money to help you open

  23    Priority Urgent Care?

  24    A.      Not that I recall.

  25    Q.      Now, at Priority Urgent Care, you opened it on June 15th;



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 211 of 296 Pageid#:
                                    11345
                                                                                                       212



    1   correct?

    2   A.    That sounds -- is that a Monday?                            It was a Monday.

    3   Q.    Okay.      And let me back up.                   You talked about -- well,

    4   we'll get to that later.

    5                 Your Priority Urgent Care that you opened in

    6   Beckley, West Virginia, you were the owner; right?

    7   A.    Yes.     Yes, sir.

    8   Q.    Okay.      It was all cash; right?

    9   A.    I had not had a chance to set up --

  10    Q.    Again, just answer my question, please.                                 It's all cash;

  11    correct?

  12    A.    Yes.     It was -- it was -- I did have a Bank of America

  13    business account at that time, so we accepted all forms of

  14    payment, other than insurance.

  15    Q.    Well, you did not take insurance?

  16    A.    Correct, we did not take insurance.

  17    Q.    Cash, credit card was fine; right?

  18    A.    Yes, sir.

  19    Q.    So you open on June 16.                    You see 22 patients that day;

  20    correct?

  21    A.    That number sounds correct.

  22    Q.    And 22 of those patients all came from the Hope Clinic;

  23    correct?

  24    A.    I -- I don't know.                I haven't reviewed those records in a

  25    long time.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 212 of 296 Pageid#:
                                    11346
                                                                                                             213



    1   Q.    Well, you remember telling people that, that they were

    2   from the Hope Clinic?

    3   A.    Telling people?

    4   Q.    Yeah.      There was a proceeding about this that you were

    5   involved in; correct?

    6   A.    I don't believe I was present for that proceeding.                                      I --

    7   My -- I had an attorney that was present for that.

    8   Q.    Okay.      Well, would you agree that you saw a lot of Hope

    9   Clinic patients on June 16th?

  10    A.    From my understanding, the patients -- I mean, I didn't

  11    ask patients where they -- the specific name of which pain

  12    clinic they came from in every instance.                               There were patients

  13    from a variety of pain clinics.                        My understanding there was at

  14    least three, maybe four pain clinics that had been shut down

  15    in Beckley all about the same time.

  16    Q.    Dr. Smithers, let me ask you about that.                                  You made it

  17    sound like a pain clinic can't operate in West Virginia.

  18    That's not the truth, is it?                     All that -- all that West

  19    Virginia requires is that you be licensed as a pain clinic and

  20    that you be subject to inspection and that you follow the law;

  21    correct?

  22    A.    I think that's an oversimplification.                                That's part of

  23    licensure.      As was witnessed with all the clinics that were

  24    shut down, it was made to be a very rigorous process, which is

  25    probably a good thing.                At the same time, though, by



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 213 of 296 Pageid#:
                                    11347
                                                                                                        214



    1   implementing that law resulted in thousands of patients losing

    2   access to care overnight.

    3   Q.    My question though is isn't it accurate that you could

    4   operate a pain management clinic in West Virginia so long as

    5   you registered and complied with the law and were subject to

    6   inspection; correct?

    7   A.    Those were the -- those were -- I mean, as far as I know,

    8   those are still the requirements.

    9               THE COURT:            Sir, is that -- it seems to me you could

  10    answer that yes or no or I don't know.

  11                THE WITNESS:             As far as I know --

  12                THE COURT:            Here's the three options:                        Yes, no, I

  13    don't know.

  14                THE WITNESS:             As far as I know, yes, that's --

  15    that's correct.

  16    BY MR. RAMSEYER:

  17    Q.    So the only clinics that can't operate are the ones that

  18    aren't licensed, don't follow the law, or don't subject

  19    themselves to inspection; correct?

  20    A.    I don't know if it's been clarified, but at the time the

  21    law was passed, there was a great deal of ambiguity because

  22    the law said any -- any physician's office that saw more than

  23    50 percent in the 30-day calendar period that received

  24    anything so much as Tramadol -- or beyond Tramadol as a

  25    controlled substance and if they were over 50 percent in any



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 214 of 296 Pageid#:
                                    11348
                                                                                                           215



    1   given 30-day period, they were considered a pain clinic.                                     And

    2   if they hadn't applied for licensure, then they were

    3   considered an unlicensed pain clinic.

    4   Q.    Right.     So all it was, they had to apply for a license,

    5   had to get it, had to be subject to inspection, and they had

    6   to follow the law; correct?

    7   A.    That -- that is -- yes.

    8   Q.    Okay.     So you saw 22 Hope patients on June 16th at

    9   Priority Urgent Care.              These are controlled substance

  10    patients; correct?

  11    A.    I believe they were treated with controlled substances,

  12    yes, sir.

  13    Q.    By you; correct?

  14    A.    After establishing a legitimate medical need, yes.

  15    Q.    And when you say "treated," you gave them a prescription

  16    for controlled substances; correct?

  17    A.    If that's what the record shows, yes.

  18    Q.    Okay.     On June 17th and 18th, you actually -- you hired

  19    two registered medical assistants; correct?

  20    A.    I attempted to hire different people.                               I'm not sure.

  21    Q.    Well, you hired Kristin Medor and Ashley Harris; correct?

  22    A.    They did come and work for a couple days.                                  I don't think

  23    they were there for more than a few days.

  24    Q.    They quit after being there for a day.                                Those were people

  25    with medical licenses, and they quit; correct?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 215 of 296 Pageid#:
                                    11349
                                                                                                      216



    1   A.    I don't recall them quitting.                         I believe someone -- one

    2   of them got a job somewhere else.                         And I don't really remember

    3   the circumstances of why they -- they left.

    4   Q.    Well, getting a job somewhere else would involve quitting

    5   at your place; correct?

    6   A.    That is true, yes, sir.

    7   Q.    So isn't it true they both quit after a day, or at most,

    8   two days?

    9   A.    If that's what the record shows.                            I'm -- I don't

  10    remember.

  11    Q.    Okay.      On June 17th, you saw 33 Hope patients, controlled

  12    substances patients; correct?

  13    A.    Again, it's been a long time since I've reviewed those

  14    records.     If that's what --

  15    Q.    Does that sound right?

  16    A.    If that's what the record shows, that's correct.

  17    Q.    And then on Monday, June 22nd, you saw 26 Hope patients,

  18    controlled substances; correct?

  19    A.    Again, if the record reflects that.

  20    Q.    Well, I mean, does it sound right?                             I mean --

  21    A.    It does.        It does.          It does.

  22    Q.    -- you lived the experience.                        The Hope place was there.

  23    Were you giving controlled substances?

  24    A.    I was pretty overwhelmed.                      I mean, it does sound -- those

  25    numbers, there was really -- that's a lot of patients for me



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 216 of 296 Pageid#:
                                    11350
                                                                                                         217



    1   to see in a day.

    2   Q.      Did you want the Hope patients?                         Did you want to see

    3   them?

    4   A.      I wanted to help people.                   I was not wanting to -- I mean,

    5   I was wanting to operate an urgent care.                               And these were very

    6   difficult patients in many cases to deal with.

    7   Q.      My question again is did you want the Hope patients?

    8   A.      I didn't -- I mean, I wanted to help people.                                   I don't

    9   know what that means.               I mean, I didn't have a desire for any

  10    specific patient other than to help people.

  11    Q.      Well, you said you didn't have any interest in running a

  12    pain care business, didn't you?

  13    A.      That was not the purpose of that office.                                The purpose of

  14    that office was hopefully to be an urgent care.

  15    Q.      Right.    And you told the people that came that you didn't

  16    want to run a pain care business; correct?

  17    A.      That was -- that is correct, yes, sir.

  18    Q.      So on June 23rd, you'd been open for just about a week.

  19    The West Virginia authorities come.                           These licensing people

  20    that deal with pain clinics, they come to your office and they

  21    talk to you; correct?

  22    A.      Yes, sir, the people in this field and the people from

  23    OFLAC.

  24    Q.      From OFLAC; correct? in West Virginia?

  25    A.      Yes, sir.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 217 of 296 Pageid#:
                                    11351
                                                                                                             218



    1   Q.    And they tell you, we want to -- we want to look at your

    2   records to determine whether you are operating a pain care

    3   business or not, pain management clinic; correct?

    4   A.    I believe they did make that request, yes, sir.

    5   Q.    And working at your window is Mark Radcliff's son;

    6   correct?

    7   A.    He was auditioning as an office manager, yes, sir.

    8   Q.    From Hope Clinic; correct?                       That's where he'd been?

    9   A.    I believe, yes.              He had been there previously.

  10    Q.    And he gave the inspectors a fake last name; correct?

  11    A.    Later on I had found that out.                          I was not aware of that

  12    at the time.

  13    Q.    And so the OFLAC people talked to you, said, we'd like to

  14    look at your records, see if your operating a pain clinic.

  15    You tell them to come back with a subpoena; correct?

  16    A.    I don't believe that's how that conversation went.

  17    That's certainly the inference they took.                                You know, I was

  18    trying to operate an urgent care.                         I was not trying to

  19    maintain a doctor/patient relationship with these patients.

  20    And, you know, I felt it was unwarranted, you know, because I

  21    was trying to operate an urgent care.

  22    Q.    Do you understand my question?                          My question was:                They

  23    asked to look at your records, and you said come back with a

  24    subpoena; correct?

  25    A.    I don't know that I said that.                          I told them if they



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 218 of 296 Pageid#:
                                    11352
                                                                                                              219



    1   wanted to see medical records, my understanding of HIPAA and

    2   patient privacy is that they would need a court -- some type

    3   of court document to --

    4   Q.    Dr. Smithers --

    5   A.    -- assess those records.

    6   Q.    Did you let them see the records when they asked to see

    7   them on that day?

    8   A.    I did not, no, sir.

    9   Q.    And the reason you didn't was you didn't really have your

  10    records even ready for somebody to look at, did you?

  11    A.    I don't believe that was the reasoning at all.                                         It was

  12    concern for patient privacy.                    And I was not familiar with the

  13    laws in regards to this state committee that was there in my

  14    office.    And my understanding, as far as patient privacy,

  15    that, you know, there would need to be some type of a court

  16    order for them to have access to those records.

  17    Q.    So the OFLAC people come -- and earlier on direct

  18    examination you said you operated that clinic for two months.

  19    That's not really accurate.                   You operated that clinic for

  20    about a week; right?              Because the day after the inspectors

  21    came, you -- that place was closed when they came back the

  22    next day to serve the warrant.

  23    A.    Well, one, I didn't know they had a warrant.                                    Two, I --

  24    based on that interaction, they were very aggressive, and I

  25    took from the interaction that I needed some type of



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 219 of 296 Pageid#:
                                    11353
                                                                                                            220



    1   representation.           So I basically closed my practice on

    2   Wednesday to go find an attorney to represent me and hopefully

    3   come to some type of resolution with this state agency.

    4   Q.    And when they came back the next day, they found 72

    5   untested urine samples in the garbage from your clinic;

    6   correct?

    7   A.    I believe Mr. Radcliff, Josh, against what he had told me

    8   and what I had instructed him to do, which was to mail

    9   those -- because the last time I saw them they were in sealed

  10    packaging for UPS to go to the lab.                           I didn't find out about

  11    that until months later that they had found those in the

  12    dumpster.

  13    Q.    That's what happened; right?

  14    A.    But that is what happened.

  15    Q.    The inspectors were there one day.                             Come back the next

  16    day, you're gone.            The urine is in the dumpster.                            That's what

  17    happened; correct?

  18    A.    Those are the facts, yes, sir.

  19    Q.    And then you opened a clinic over in Beaver, where Hope

  20    Clinic is in Beaver.               You open a little clinic there out on

  21    Industrial Park Boulevard; correct?

  22    A.    I -- so because of the influx of patients at this

  23    facility --

  24    Q.    Okay.      Can you just answer my question first?

  25    A.    Yes, sir.         Yeah.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 220 of 296 Pageid#:
                                    11354
                                                                                                             221



    1                   So I did -- I had a falling out with the landlord

    2   because of the patients that were coming in there.                                       And so I

    3   did --

    4   Q.      This is the place you already fled?

    5   A.      This is the office that I agreed to leave I think in July

    6   at some point.          We came to an agreement on that.

    7   Q.      Wait a minute.           Let's back up.               So June 24th is when the

    8   inspectors came back and the office was abandoned.                                       Where did

    9   you move your clinic to at that point?                             Did you move to

  10    Beaver?

  11    A.      I thought that we saw patients out of that location in

  12    the medical arts building until July 4th weekend or the end of

  13    June.

  14    Q.      Okay.    So you're saying you went back there after you'd

  15    abandoned it?

  16    A.      Well, I didn't abandon it.                     I just went to find an

  17    attorney.       I didn't have enough staff and I didn't have

  18    another provider to see patients, so I had to close my office

  19    to go find an attorney.

  20    Q.      But when you left on the 23rd -- when the inspectors come

  21    back on the 24th, there were no patient files there.                                          They

  22    were gone; correct?

  23    A.      Because I was trying to find an attorney, and I assumed

  24    that attorney would want to review my medical records in

  25    preparation for any type of dealings with this -- these



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 221 of 296 Pageid#:
                                    11355
                                                                                                       222



    1   people.

    2   Q.      So you were so concerned about these patient files, where

    3   did you keep them?

    4   A.      I believe they stayed locked in the trunk of my car.

    5   Q.      Okay.    So at some point you say you opened that back up

    6   then in Beckley?

    7   A.      As memory serves me, I believe that -- I believe my wife

    8   and I worked there out of that office up until July 4th

    9   weekend.     I mean, that's what I remember.                             I could be wrong.

  10    Q.      And then you moved to Beaver; correct?

  11    A.      Yes, sir.       About ten minutes down the road there I found

  12    another office space.

  13    Q.      Okay.    And you opened that clinic when?

  14    A.      That probably would have been the first week of July.

  15    Q.      Okay.    The first week of July?

  16    A.      Or it could have been at the end of June.                                 I don't --

  17    yeah.    I don't know the exact time.

  18    Q.      Okay.    You heard Lora Kicklighter talk about where she

  19    saw you.     That's where she saw you; right? that place in

  20    Beaver?

  21    A.      That office, yes, sir.

  22    Q.      Darryl Williams saw you there in Beaver?

  23    A.      Yes, sir.

  24    Q.      A bunch of people we've been talking about came to see

  25    you in Beaver; correct?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 222 of 296 Pageid#:
                                    11356
                                                                                                     223



    1   A.    Yes, sir.

    2   Q.    And you gave them controlled substances; correct?

    3   A.    They were --

    4   Q.    Again, if you would just answer yes or no, please.

    5   A.    After the determination of legitimate medical need on my

    6   objective findings, they were prescribed some controlled

    7   substances, yes, sir.

    8   Q.    And then what made you -- you were only there, what, a

    9   month; correct?

  10    A.    Most of -- I mean, I was there most of August, so a

  11    month, month and a half, yes, sir.

  12    Q.    And you say you left there because if you'd stayed in

  13    West Virginia you would have to comply with the licensing laws

  14    on pain clinics; is that right?

  15    A.    I don't believe I said that.                       But if I wanted to see

  16    people -- so the premise of my urgent care was that I was

  17    seeing people and they were actually signing documents at

  18    their initial visit, which was their only visit with my urgent

  19    care was that it's a one-time visit.                           And I wasn't going to be

  20    able to, because of the law in West Virginia, see people on

  21    follow-up visits.           And many of these patients, based on my

  22    medical assessment, needed ongoing care.

  23    Q.    Again, you could have stayed right there in Beaver,

  24    applied for a license as a pain clinic, comply with the law,

  25    and be subject to inspection; right?                           You could have done



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 223 of 296 Pageid#:
                                    11357
                                                                                                             224



    1   that?

    2   A.      And I would have still been four, five hours from my

    3   family, so --

    4   Q.      Was it true you could have done that?                              You could have

    5   stayed there and done that?

    6   A.      I could have, yes, sir.

    7   Q.      Instead, you closed; right?

    8   A.      I did.

    9   Q.      And you moved your practice to Martinsville, Virginia;

  10    correct?

  11    A.      Yes, sir.

  12    Q.      And that was in August of 2015?

  13    A.      Yes, sir, the end of -- end of August of 2015.

  14    Q.      And at this urgent care where you're prescribing

  15    controlled substances, you didn't give people, like, a

  16    seven-day supply or a ten-day supply in urgent care.                                          You gave

  17    them a 30-day supply, didn't you?

  18    A.      It was -- I did.             And it was based on my medical judgment

  19    that, you know, these people were going to have an extended --

  20    you know, I mean, it's going to probably take them an entire

  21    month to find a new chronic pain facility clinic to treat

  22    them.    And, you know, I didn't think it would be me in any

  23    circumstance because, you know, recurrent patients visits

  24    would not -- you know, I wasn't -- I didn't want to be out of

  25    compliance.       And that -- the way West Virginia was doing



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 224 of 296 Pageid#:
                                    11358
                                                                                                      225



    1   things at that time, to my knowledge, they still do things, is

    2   really, you know, there's really no leeway to try and help

    3   people that are in between certain types of management for

    4   their medical conditions.

    5   Q.    All right.          So in West Virginia you were found to have

    6   knowingly operated an unlicensed pain clinic; correct?

    7   A.    That was the ruling.                  It's been appealed.

    8   Q.    Okay.      Is that the reason you left West Virginia?

    9   A.    No, sir.        I left West Virginia because I wanted to be

  10    closer to my wife and kids.

  11    Q.    Okay.      And you knew that all the patients would come with

  12    you, wherever you went, didn't you?

  13    A.    I had no assurance of what patients would do, and I was

  14    hopeful that I could have a much quieter, calmer practice

  15    being away -- further away from that place.

  16    Q.    All right.          So you talked a little bit about your Air

  17    Force background.            How long did you stay in the Air Force?

  18    A.    I -- I believe I entered the Air Force in April of 2008

  19    or 2009.     And as a result of leaving the -- or the internship

  20    program in Morganton, I did not realize at the time, but that

  21    actually resulted in an administrative discharge because they

  22    didn't want to wait until I finished the next internship, so

  23    they decided to end my scholarship with them.

  24    Q.    Did you have a Less Than Honorable Discharge?

  25    A.    It was an administrative discharge.                              I'm not sure -- I



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 225 of 296 Pageid#:
                                    11359
                                                                                                             226



    1   haven't seen my DD-214.                 I'm not sure what it says.

    2   Q.     In any event, you didn't retire from the Air Force, did

    3   you?

    4   A.     It is a general discharge, if I remember correctly.

    5   Q.     You didn't retire from the Air Force, did you?

    6   A.     I was forced to retire from them, yeah.                                They -- at that

    7   point --

    8   Q.     You didn't retire.               You were discharged.

    9   A.     Well, everyone that leaves or separates from the service

  10    is discharged.

  11    Q.     But some are honorable?

  12    A.     When you're separated from the military, you're

  13    discharged.

  14    Q.     So you consider yourself retired from the Air Force,

  15    that's why you put it on your letterhead that you're retired?

  16    A.     I don't know that it's on my letterhead anywhere.                                      It's

  17    on my e-mail signature maybe.

  18    Q.     You sign your name as "U.S. Air Force, retired"?

  19    A.     It might be in an e-mail signature somewhere.                                     It's not

  20    still in my e-mail signature, to my knowledge.

  21                 MR. RAMSEYER:              May I approach the witness,

  22    Your Honor?

  23                 THE COURT:            You may.

  24    BY MR. RAMSEYER:

  25    Q.     This is a letter dated November 25th, 2015.                                    It's from



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 226 of 296 Pageid#:
                                    11360
                                                                                                     227



    1   you.   Can you read to the jury how you signed your letter?

    2   A.     In this case -- in this case it was signed, "Joel A.

    3   Smithers, D.O., Captain, USAF Medical Corps, Retired."

    4   Q.     Thank you.

    5                  I'm going to show you what we've previously marked

    6   as Government's Exhibit 87.                   Whose handwriting is that?

    7   A.     It looks like my handwriting, sir.

    8   Q.     It's your handwriting.                 So you wrote a note saying, "Is

    9   Darryl Williams wearing a wire;" correct?

  10    A.     Yes, sir.

  11    Q.     All right.        I'm going to show you Government's Exhibit

  12    49.    Who wrote that?

  13    A.     I did.

  14    Q.     And it says, "For suspected wires:                           Without verification

  15    of your issues, I cannot help you."                          Correct?

  16    A.     Yes, sir.

  17    Q.     I'll show you what we've previously marked --

  18                   MR. RAMSEYER:           And this will be just for the

  19    witness, please.

  20                   Exhibit 89, please.

  21    BY MR. RAMSEYER:

  22    Q.     Dr. Smithers, did your clinic have a list of recommended

  23    pharmacies that you handed out to patients?

  24    A.     Eventually, yes, we did.

  25    Q.     Okay.    Do you recognize this as one of those lists?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 227 of 296 Pageid#:
                                    11361
                                                                                                     228



    1   A.    Yes, sir, I do.

    2               MR. RAMSEYER:              Your Honor, I'd move for admission of

    3   Government's Exhibit 89 at this time.

    4               THE COURT:            It will be admitted.

    5               MR. RAMSEYER:              Ask that it be published to the jury.

    6         (Government's Exhibit 89 received.)

    7   BY MR. RAMSEYER:

    8   Q.    Now, one of those pharmacies, you put Jeffersonville,

    9   Idaho, but it's actually Indiana; correct?

  10    A.    It's not Idaho.             That is Indiana, yes, sir.

  11    Q.    Have you ever driven there?                       Have you ever been there?

  12    A.    I don't know that I have.                     I've driven through Indiana.

  13    I'm not sure.

  14    Q.    Have you been to Kentuckiana Pharmacy?

  15    A.    No, I've not been to that pharmacy.                             No, sir.

  16    Q.    Did you talk to the owner?

  17    A.    Yes, sir, I did.

  18    Q.    Is that Dr. Assad.

  19    A.    Yes, sir.

  20    Q.    Did you talk to him about having a supply of oxymorphone

  21    and other drugs for your patients?

  22    A.    I communicated with him as a professional.

  23    Q.    It's a simple question.                   Did you talk to him about having

  24    a supply of oxymorphone for your patients?

  25    A.    I talked to him in certain terms.                           I'm not sure if those



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 228 of 296 Pageid#:
                                    11362
                                                                                                        229



    1   are specific words that I used.

    2   Q.     Did you and Darryl Williams send text messages back and

    3   forth about Kentuckiana and the supply and what they had?

    4   A.     If the record reflects that, then that's what happened.

    5   Q.     You've seen the record.                  It's your text messages, and

    6   you've seen them.           Isn't that what happened?

    7   A.     Again, if that's what they show, then that's what it --

    8   that's what it represents.                   I'm not trying to be difficult.                  I

    9   just -- I've seen a lot of records over the past couple of

  10    months.

  11    Q.     Okay.    So you had -- you say you had these drug screens

  12    at your clinic to try to guide your practice.                                  Who supervised

  13    the urine screens for females?

  14    A.     Well, Mr. Wilson had his own system that, you know,

  15    obviously no one was female was on staff at the practice, so

  16    he had a system of listening and, as Mr. Angel testified, you

  17    know, looking at cloudiness and temperature.                                 But nobody was

  18    able to be directly in the restrooms.

  19    Q.     Okay.    And you didn't hire a woman to do that job, did

  20    you?

  21    A.     We didn't have -- I mean, as I recall --

  22    Q.     Let me ask you a question.                     Did you hire a woman to do

  23    that job?

  24    A.     We did not.

  25    Q.     Okay.    Were there days you came in late to the office in



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 229 of 296 Pageid#:
                                    11363
                                                                                                             230



    1   Martinsville?

    2   A.    Yes, sir.

    3   Q.    Were there days you didn't come in at all when patients

    4   were there?

    5   A.    That's possible, yes, sir.

    6   Q.    Well, it did happen; correct?                         Not just possible, there

    7   were days patients came to your clinic and you weren't there;

    8   correct?

    9   A.    Yes, sir, that is true.

  10    Q.    And there were days you didn't come in until the

  11    afternoon; correct?

  12    A.    Yes, sir, there were.

  13    Q.    And patients would be there at 7:00 or 8:00 in the

  14    morning, but you weren't there until late in the afternoon;

  15    correct?

  16    A.    There were situations where that occurred.

  17    Q.    And sometimes you would stay at the office 'til after

  18    midnight; correct?

  19    A.    Yes, sir.

  20    Q.    And sometimes you'd call the pharmacy and say, hey, I

  21    just sent some patients your way.                         They just got out the door.

  22    Can you keep the pharmacy open a little bit later until they

  23    get there?

  24    A.    I've heard testimony I think last week about that.                                      That

  25    may have happened one time.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 230 of 296 Pageid#:
                                    11364
                                                                                                      231



    1   Q.      Which pharmacies did you call and do that to?

    2   A.      If it happened, it would have not been very often.

    3   Q.      Which pharmacies did you call and ask them to stay open

    4   for your patients?

    5   A.      I don't recall.            I don't -- I don't know who that would

    6   have been.

    7   Q.      So when those occasions when you weren't at the clinic

    8   and the patients were there, did they get their prescriptions

    9   filled?

  10    A.      In many cases, yes.

  11    Q.      In every case; correct?

  12    A.      It's possible.           I don't know that it's true in every

  13    case.

  14    Q.      Dr. Smithers, every patient you saw got a controlled

  15    substance; correct?

  16    A.      I did some free sports physicals in my office, but, I

  17    mean, ongoing patients that were in my office, I believe most,

  18    if not all received a controlled substance at some point.

  19    Q.      Every patient you saw got a controlled substance other

  20    than those free physicals; correct?

  21    A.      I believe so, yes, sir.

  22    Q.      And when they came there and you weren't there, they

  23    still got their controlled substance prescriptions; correct?

  24    A.      After a rigorous process that included the screening with

  25    Mr. Wilson, a telemedicine visit.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 231 of 296 Pageid#:
                                    11365
                                                                                                      232



    1   Q.      It's a simple yes or no.

    2   A.      Well, I believe the context is important for the jury.

    3   Q.      Okay.    Can you answer my question first?

    4   A.      They -- they -- they did receive prescriptions for the

    5   medications they were on, and in many cases -- or in some

    6   cases, there was adjustments made to their therapy, both

    7   controlled and non-controlled substances, because most

    8   patients -- I believe almost all patients received a

    9   combination of different medicines.

  10    Q.      All right.        And they paid the $300 whether they saw you

  11    or not; correct?

  12    A.      That is true, yes, sir.

  13    Q.      And when you mailed the prescriptions, they still had to

  14    pay the $300; correct?

  15    A.      In some circumstances -- there were several

  16    circumstances, like with the Jessies where -- I mean, they

  17    both had medical office bills with my office in excess of

  18    $1,200 of monies owed.                So there were several circumstances

  19    where I would do things to take care of those patients and

  20    they --

  21    Q.      Well, other than the Jessies, everybody else had to pay

  22    $300?

  23    A.      There was other patients that didn't pay or they only

  24    paid shipping costs.

  25    Q.      Let's try it this way:                 For most of the patients and most



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 232 of 296 Pageid#:
                                    11366
                                                                                                           233



    1   the prescriptions that you mailed to them, they had to pay the

    2   $300; correct?

    3   A.    I believe so, yes, sir.

    4   Q.    The Jessies brought you a lot of patients; right?

    5   A.    I don't remember that that was the case, no, sir.

    6   Q.    You've seen the text messages where they're sending you

    7   patients and you're having to ask them, hey, this a first-time

    8   patient, or second-time patient, or having them tell you, no,

    9   these are patients you've seen before, Doctor.                                   Do you

  10    remember all those?

  11    A.    I remember those specific messages, but I don't -- I

  12    mean, even from the documents in the past week, it seems like

  13    that was one or two patients.                     I'm not really --

  14    Q.    So you think the Jessies only sent you one or two

  15    patients?

  16    A.    I -- that's only -- that's all that I can recall from the

  17    past week.     It's not --

  18    Q.    I'm not asking about last week.

  19    A.    I don't -- I don't recall --

  20    Q.    I'm talking about real life.

  21    A.    Yeah.     I don't recall any specific number.                                I don't

  22    recall them sending maybe more than one or two that they

  23    referred, but --

  24    Q.    How many different crews did you have?                                We've been

  25    talking about crews.              You had the Williams crew.                         You had the



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 233 of 296 Pageid#:
                                    11367
                                                                                                                234



    1   Jessie crew.        What other crews did you have?

    2   A.    I'm not sure I understand.                       I mean, I didn't know these

    3   people that engaged in this type of activity, so I'm not sure

    4   I understand what you're asking.

    5   Q.    Well, people that arranged for other people to come and

    6   see you.

    7   A.    There were a variety of patients that did that, and it

    8   didn't always -- it wasn't the same from month to month.                                         I

    9   mean, I know people carpooled.                       And at the time I -- you know,

  10    in many cases I gave people the benefit of the doubt that that

  11    was due to the long trip and, you know, lack of funding and

  12    wanting to save on gas money.

  13    Q.    What about the Johnson-Rose crew?                            Do you remember them?

  14    A.    I -- I recognize the Johnson name, but I don't know of

  15    anybody that --

  16                 MR. RAMSEYER:              May I approach the witness,

  17    Your Honor?

  18                 THE COURT:            You may.

  19    BY MR. RAMSEYER:

  20    Q.    Show you a text message.                     Ask you to read that.                      Can you

  21    read that out loud to the jury, please?

  22    A.    "Hope you slept well last night, sir.                                The Parsleys and

  23    Ralph Marcum, Jr., texted a bit ago and were stuck behind a

  24    wreck in Wytheville" --

  25                 THE COURT:            Wait.       Not so fast.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 234 of 296 Pageid#:
                                    11368
                                                                                                          235



    1                 THE WITNESS:           Oh -- oh, sorry.

    2                 I can't tell who this is from.

    3                 "Hope you slept well last night, sir.                                The Parsleys

    4   and Ralph Marcum, Jr., texted a bit ago and were stuck behind

    5   a wreck in Wytheville, so we will see the Johnson-Rose crew

    6   first."

    7   BY MR. RAMSEYER:

    8   Q.    And that's from you first; right? that text message?

    9   A.    I -- I'm not sure.

  10    Q.    Well, it says that; right?                      Doesn't it say, "From Joel

  11    Smithers"?

  12    A.    I can't see where it says "from."

  13    Q.    "Sent."      See, "Joel Smithers, sent"?

  14    A.    Okay.

  15    Q.    So who are you talking about?                        Who's the -- when you

  16    refer about the Williams crew and the Jessie crew -- who is

  17    the Johnson-Rose crew?               Who are they?

  18    A.    I'm not -- I have a couple different patients that have

  19    the last name of Johnson.                  I know I had at least one patient

  20    with the last name of Rose.                   I don't -- I mean, I -- you know,

  21    I was very flippant in some of these text messages.                                          I

  22    don't -- I don't really know who exactly I was referring to

  23    there.

  24    Q.    Sharon Mullins testified that she met you at Starbucks

  25    and you gave her a prescription for fentanyl.                                  She was telling



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 235 of 296 Pageid#:
                                    11369
                                                                                                     236



    1   the truth, wasn't she?

    2   A.    That -- that did occur.

    3   Q.    And that was in North Carolina; right?

    4   A.    That did occur, yes, sir.

    5   Q.    And that was in -- she paid you $300 in cash; correct?

    6   A.    I don't recall.             But if she testified that that is what

    7   happened, then I would say that that's probably what happened.

    8   Q.    She gave you 300 -- she handed you $300, and you handed

    9   her a prescription; correct?

  10    A.    I believe I handed her the Brief Pain Inventory that she

  11    filled out, and then we discussed her medical situation.

  12    Q.    You're saying that you -- in the Starbucks parking lot,

  13    you had her fill out the Brief Pain Inventory?

  14    A.    I believe so, yes, sir.

  15    Q.    Okay.

  16    A.    I don't recall specifically, but, I mean, that form was

  17    filled out.

  18    Q.    Well, sometimes you filled out the Brief Pain Inventory

  19    after the fact, didn't you?

  20    A.    If it was a telemedicine visit, that would, in some

  21    cases, be done as I was talking to the patient and getting

  22    that information from them over the phone and going through

  23    that with them.

  24    Q.    Now --

  25                  THE COURT:          Mr. Ramseyer, let me interrupt you.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 236 of 296 Pageid#:
                                    11370
                                                                                                      237



    1                Ladies and gentlemen, I'd like -- this is our last

    2   witness, and I'd like to finish today.                             I know this may be

    3   inconvenient for you to stay a little later, but I think it

    4   would save time.           But you may need a little break right now.

    5   We've been going for a while.                      So we're going to take a short

    6   recess.

    7                And let's push on, if we can, so that we can finish

    8   up and get you back into real life as soon as we can.

    9                All right.            We'll be in short recess.

  10            (Proceedings suspended at 5:12 p.m. and resumed at 5:26

  11    p.m.)

  12            (Proceedings held in the absence of the jury.)

  13                 THE COURT:            All right.            Are we ready for the jury?

  14                 MR. RAMSEYER:              We are, Your Honor.

  15                 THE COURT:            All right.            We'll have the jury in.

  16            (Proceedings held in the presence of the jury.)

  17                 THE COURT:            All right.            You may proceed.

  18                 MR. RAMSEYER:              Thank you, Your Honor.

  19    BY MR. RAMSEYER:

  20    Q.      Dr. Smithers, first, I took a look at the notes you were

  21    having before you.             Isn't it true that when you talked to the

  22    jury about prescription opioids having a similar structure to

  23    endorphins, you had actually written out what you were going

  24    to say about that, the script?

  25    A.      These were just notes to refresh my memory last night



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 237 of 296 Pageid#:
                                    11371
                                                                                                     238



    1   when I was preparing to possibly testify today.

    2   Q.    And the little diagram you drew, you actually got that on

    3   your notes; is that right?

    4   A.    I'm not an artist.               I wanted to practice to be ready.

    5   Q.    You have sort of like stock answers, "Counselor, I'm

    6   confused."     You had to write those down to know what to say?

    7   A.    I think a lot of these were notes from phone

    8   conversations with my dad and things that he mentioned to me,

    9   and I just wrote them down when I was the phone with him for

  10    about two hours last night.

  11    Q.    If we could look at VHU-338, please.                              It's on your

  12    screen.

  13    A.    Yes, sir.

  14    Q.    Okay.     Whose handwriting is that?

  15    A.    For the -- it's my signature.                        The handwriting -- the

  16    handwriting is -- I believe it's Mr. Wilson's.

  17    Q.    Wendell Wilson's; correct?

  18    A.    I believe so, yes, sir.

  19    Q.    So this is one of those where you left a pre-signed

  20    script, and he filled out the information; correct?

  21    A.    That would -- there was probably a change in medication

  22    therapy that warranted --

  23    Q.    Can you answer my question, please?

  24    A.    Yes, sir.

  25                  THE COURT:          Mr. Smithers, you can always explain,



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 238 of 296 Pageid#:
                                    11372
                                                                                                      239



    1   but you need to answer the question first.

    2                   THE WITNESS:          Yes, sir.           Yes, that would be correct,

    3   and it was done probably when the, you know, urgent change to

    4   the patient's medication.

    5   BY MR. RAMSEYER:

    6   Q.      Okay.    And if there's, like, no Brief Pain Inventory done

    7   on that date, that would be an indication that really nothing

    8   happened other than the patient came in and got their

    9   prescription; right?

  10    A.      That's not necessarily true.                      I mean, days that I wasn't

  11    at the office there were procedures in place for those

  12    documents to be filled out.                    If there wasn't one filled out,

  13    I'm not sure why that would be the case.                               That would be very

  14    rare.    And there would have been a telemedicine visit for this

  15    medication, especially if we were changing the medication.

  16    I'm the only person that would make a change to a patient's

  17    medicine, so...

  18    Q.      So the only time a prescription is changed, is you

  19    made -- it's all in your handwriting; correct?

  20    A.      I'm saying it's a change -- no.                         I'm saying it's a change

  21    that occurred as a result of talking to the patient and

  22    determining a new course of treatment based on information

  23    from the patient in regards to the medicine they'd been on the

  24    previous month and that necessitating a change to continue

  25    treatment.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 239 of 296 Pageid#:
                                    11373
                                                                                                     240



    1   Q.    Okay.     I'm confused.              Is this a -- Wendell Wilson writes

    2   it out if there's going to be a change or if there's not a

    3   change?

    4   A.    So if -- if there's a change -- so if there's not a

    5   change, there's typically a may-fill date or a postdated

    6   prescription in the chart that I have written and that would

    7   be what the patient would receive if they -- if everything

    8   goes -- they go through the screening process, they go through

    9   the urine drug screen, they go through their pill counts and

  10    there's no issues, checking for needle marks.                                  Then at the end

  11    of that, then that postdated, or predated, or may-fill date

  12    prescription would be issued.                     And that's if there's no

  13    changes to their therapy.

  14                  If there's a change that needs to be made after I

  15    speak with the patient or in the course of all the compliance

  16    screening, there is an issue with their compliance, they don't

  17    pass their pill count, their previous month's urine drug

  18    screen wasn't what it was supposed to be, if there was a

  19    compliance issue, then that's also going to necessitate a

  20    change in therapy.

  21    Q.    And so then Wendell will make the change?

  22    A.    No, I will make the change.                       I would speak with the

  23    patient after speaking with Mr. Wilson and gathering all the

  24    relevant information that I can, and then I will speak with

  25    the patient.       In some cases, this did happen by phone.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 240 of 296 Pageid#:
                                    11374
                                                                                                     241



    1   Q.    In some cases, it didn't happen at all.                                There were

    2   patients that didn't see you, didn't talk to you on the phone,

    3   and they got a prescription?

    4   A.    I don't know that that's true.                         It could have happened,

    5   but I don't know that that's true.                         If there was no change in

    6   therapy and for some reason I was completely out of pocket,

    7   couldn't be reached, that may have happened, but it would have

    8   been exceedingly rare.

    9   Q.    Okay.     So all the prescriptions with Wendell Wilson's

  10    handwriting up there at the top, those are ones where you were

  11    not at the clinic; correct?

  12    A.    Again, I don't necessarily know.                           In some cases there may

  13    have been a situation where I directed him to fill out the

  14    information and then I signed it after he filled the

  15    information out.

  16    Q.    Well, that didn't happen, did it?

  17    A.    In some situations I believe it did.

  18    Q.    Okay.     Would you agree that in 90-some percent of the

  19    prescriptions where it's Wendell's name -- I mean, Wendell's

  20    handwriting, you weren't there?

  21    A.    I don't have any data to agree or disagree with that

  22    statement.

  23    Q.    Okay.     You don't have any idea how many times Wendell

  24    filled out prescriptions and you weren't there?

  25    A.    It was very rare.              It was not a common occurrence.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 241 of 296 Pageid#:
                                    11375
                                                                                                       242



    1   Q.    It happened all the time towards the end, didn't it?

    2   A.    Towards what end?

    3   Q.    There were weeks where you were there one or two days.

    4   A.    Well, we were only open three days a week, so...

    5   Q.    Okay.       And there were weeks you were only there one or

    6   two days.

    7   A.    That was rare, but that did happen.

    8   Q.    There were prescriptions going out and you weren't

    9   talking to them on the phone; correct?

  10    A.    That is not correct.

  11    Q.    You talked to them all on the phone?

  12    A.    To my knowledge, most patients were -- did have some type

  13    of contact with me directly to confirm --

  14    Q.    If you could answer my question.                             Did you talk to all the

  15    patients on the phone before Wendell Williams -- Wilson filled

  16    out a prescription?

  17    A.    If there was a change in therapy and Mr. Wilson did

  18    this --

  19    Q.    I didn't ask that.

  20    A.    Well, you stipulated that he did.                             So if he did, in that

  21    case, I would have talked to the patient.

  22    Q.    No.     The question, again, is, were there times Wendell

  23    Wilson filled out the prescription, you had already pre-signed

  24    the script a day or two before, and you didn't see the

  25    patient?      You didn't talk to the patient?



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 242 of 296 Pageid#:
                                    11376
                                                                                                        243



    1   A.    I don't believe that any -- that would have ever

    2   occurred, no, sir.

    3   Q.    Okay.      Now, you testified on direct that you -- you put a

    4   special notation on the prescriptions.                             Well, the reason you

    5   put that notation on there was to try to get the pharmacy to

    6   fill it; correct?

    7   A.    No, sir.        It was there to provide the pharmacist with

    8   additional information that, after speaking with pharmacists,

    9   I found the more information that they had the faster they

  10    could do their job and determine legitimate medical need.                                     And

  11    that that helped them do their job better and so that just

  12    became a standard practice of mine.

  13    Q.    Now, your medical files that you kept, did you write down

  14    what happened to that -- at your visits in your encounters?

  15    A.    In some cases I did and in other cases I did not.

  16    Q.    You're supposed to; right?                       A good doctor would do that;

  17    correct?

  18    A.    I should have done a much better job of maintaining my

  19    medical records.

  20    Q.    You agree a good doctor, a doctor doing what doctors do

  21    would keep track of what happened; correct?

  22    A.    I don't agree with the generalization.                                 I do agree that I

  23    should have done a better job.

  24    Q.    And looking through your charts, you were -- you didn't

  25    really have any experience in pain medicine; correct?



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 243 of 296 Pageid#:
                                    11377
                                                                                                      244



    1   A.    I -- I did.          I had education.                 I had worked with a few

    2   different pain specialists.                    I mean, I did not have the level

    3   of experience of a board certified specialist, no.

    4   Q.    And you really, really, really cared about your patients;

    5   correct?     You really wanted them to get the best treatment

    6   possible; correct?

    7   A.    I -- I did.

    8   Q.    And so in the charts, will we find a lot of times where

    9   you've referred the patients to, like, a legitimate pain

  10    management clinic to help deal with the problem?

  11    A.    There were not many clinics back home where they could

  12    go.   And the way that process would work, especially for those

  13    that --

  14    Q.    You need to answer my question.                           If we look through those

  15    charts --

  16    A.    That's -- that's not going to be found in the charts

  17    because with a lot of these patients, the types of insurance

  18    they had, those referrals needed to come from their primary

  19    care physician so that they could get coverage for those new

  20    referrals through their insurance.

  21    Q.    All right.          Now, if a patient had, like, a real medical

  22    problem where they actually needed you to do something, would

  23    you deal with it?

  24    A.    I don't understand.

  25    Q.    If they had a real medical issue, like, not just that



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 244 of 296 Pageid#:
                                    11378
                                                                                                      245



    1   they wanted pain pills but they had a real medical issue, just

    2   something normal people want to go to the doctor for, would

    3   you deal with it?

    4   A.    Every patient I treated at my office had a real medical

    5   problem, sir.

    6   Q.    Okay.     So the answer is yes?

    7   A.    As far as I'm aware, yes, sir.

    8   Q.    And you felt like pain medicine with these high-powered

    9   narcotics was something you could do over the phone, not see

  10    the patient; right?

  11    A.    These were patients that are being seen month to month

  12    and this was on occasion within the 90-day period where they

  13    had been seen on a month-to-month basis where they would --

  14                  MR. RAMSEYER:            I just want to show it to him.

  15                  THE WITNESS:           -- where they would -- if they were

  16    not -- if we had no non-compliance issues and no changes in

  17    therapy, there were circumstances where -- where we would do

  18    what we could to try and help the patient.

  19    BY MR. RAMSEYER:

  20    Q.    So, Dr. Smithers, if you'd look at this.                                 This is the

  21    text message exchange between you and a patient; correct?

  22    A.    This does appear to be a text message.                                It's between me

  23    and a patient, yes, sir.

  24                  MR. RAMSEYER:            Your Honor, I move that this be

  25    admitted at Government's Exhibit 108.



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 245 of 296 Pageid#:
                                    11379
                                                                                                      246



    1                THE COURT:            It will be admitted.

    2         (Government's Exhibit 108 received.)

    3                MR. RAMSEYER:              If we can publish this to the jury.

    4   BY MR. RAMSEYER:

    5   Q.    And that's an exchange between you and a patient;

    6   correct?

    7   A.    Yes, sir.

    8   Q.    It's yes or no.

    9   A.    Yes, sir, I believe so.

  10    Q.    I'll leave it up so everybody gets a chance to read it,

  11    actually.

  12                 Dr. Smithers, if any person comes into your clinic

  13    and has got an MRI, says they're in pain, said Advil doesn't

  14    work for them, you're giving them controlled substance; right?

  15    A.    No, sir.        I disagree with the premise of your question.

  16    That is not what occurred.                    There were -- there was a time at

  17    my practice where I allowed people with medical records to

  18    come in.     That practice quickly changed after I opened my

  19    practice in Martinsville and I began requiring patients to fax

  20    their medical records to me first so I could review those

  21    medical records and then make a determination whether I wanted

  22    to see them as a patient.

  23    Q.    All right.          Now, again, it's really important that

  24    healthcare professionals work together; right?

  25    A.    Yes, sir.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 246 of 296 Pageid#:
                                    11380
                                                                                                             247



    1   Q.    I mean, would you want -- as a doctor, you would want to

    2   know the whole story about your patient; correct?

    3   A.    Yes, sir.         I tried to --

    4   Q.    You want to know what doctors they're going to.                                         You want

    5   to know what prescriptions they're getting; correct?

    6   A.    Yes, sir.

    7   Q.    It's important so that one doctor doesn't do something

    8   that might affect the other doctor; correct?

    9   A.    Yes, sir.

  10    Q.    Pretty harmful to patient to withhold information from a

  11    healthcare provider; correct?

  12    A.    It could be.

  13                 MR. RAMSEYER:              Can I have just a moment, Your Honor?

  14    BY MR. RAMSEYER:

  15    Q.    Dr. Smithers, if we can go back to the Blakey Hurley

  16    exhibit.

  17                 While they're doing that, what does "PRN" mean?

  18    A.    As needed.

  19    Q.    So that means somebody's got that prescription, they can

  20    take it as needed; correct?                    When the prescription says "as

  21    needed" --

  22    A.    As needed in the context of the rest of the directions on

  23    the prescription, yes, sir.

  24    Q.    So if they have a prescription taken as needed, that

  25    means they take them when they think it's appropriate to take



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 247 of 296 Pageid#:
                                    11381
                                                                                                      248



    1   it; correct?

    2   A.    In the context of the prescription's other directions.

    3   It's never just PRN and no other directions.                                  It's PRN and

    4   other directions are given.                    As this example, every 8 to

    5   12 hours as needed for severe breakthrough pain.

    6   Q.    Okay.      And this prescription is dated January 3rd, 2017;

    7   correct?

    8   A.    Yes, sir.

    9   Q.    And I'm just trying to understand again, does Wendell

  10    sign it if there is a change or if there -- I mean, does he

  11    write it out if there is a change or if there's not a change?

  12    A.    Typically, that would only occur if there was a change

  13    and the postdated or may-fill date prescription in the chart

  14    that was previously written by me could not be used because

  15    there was a change in therapy.                       So if there was a change in

  16    therapy, that prescription gets shredded and a new

  17    prescription has to -- has to be created to account for the

  18    change in therapy.

  19    Q.    All right.          So you're saying every prescription that we

  20    see with Wendell Wilson's handwriting is going to be a change;

  21    correct?

  22    A.    I don't believe I've testified to that today.

  23    Q.    Well, is that true or not?

  24    A.    I can't say with absolute certainty that that is the

  25    case, no, sir.          And this prescription I'm looking at now is in



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 248 of 296 Pageid#:
                                    11382
                                                                                                           249



    1   my handwriting.

    2   Q.    Now, your practice the entire time you were there, as

    3   you've testified, every person got a controlled substance;

    4   correct?

    5   A.    At some point, I believe so, yes, sir.

    6   Q.    And you wrote a letter to somebody one time describing

    7   your clinic.        Do you remember that?

    8   A.    Yes, sir, I do.

    9                MR. RAMSEYER:              And I'd like to approach.

  10                 THE COURT:            Yes, sir.

  11    BY MR. RAMSEYER:

  12    Q.    And I'd like you to read that, that first paragraph,

  13    please, of your letter that describes your practice at

  14    Smithers Healthcare.

  15    A.    All right.          I wrote, "The Center For Integrative Health

  16    at Smithers Community Healthcare PC is to become the

  17    community's primary resource for integrative medical care in

  18    Martinsville, Virginia, as we serve adult patients with a

  19    holistic healthcare model and treatment options focused on

  20    improved function and health of the individual.                                     This will be

  21    accomplished through a variety of modalities, including the

  22    application of osteopathic and internal medicine principles

  23    using medication and OMM, Osteopathic Manipulative Medicine,

  24    as well as alternative therapies where appropriate on a

  25    customized basis for each patient.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 249 of 296 Pageid#:
                                    11383
                                                                                                             250



    1                 "I have regularly practiced OMM since medical school

    2   and continue to help patients regularly with this proven

    3   medical modality.             A cornerstone of the practice will be

    4   strong advocacy for physical activity on a daily basis as the

    5   patient is able, including basic but vital activities such as

    6   walking, as well as other highly researched and recommended

    7   physical activity options such as yoga and/or Pilates.                                         Our

    8   goals will be to educate patients regarding their health to

    9   facilitate improved outcomes manifested as improved daily

  10    functioning, which hopefully translates to improved quality of

  11    life."

  12    Q.    Okay.       Why didn't you say, "I'm running a pain clinic"?

  13    A.    My intention in writing this was what I wanted my office

  14    to become.

  15    Q.    And it wasn't -- that's not what your clinic was, is it?

  16    A.    There are many things in this letter that I was doing at

  17    my office, as described in this letter, and was pushing it

  18    towards more of at the time it was drafted and written.

  19    Q.    Okay.       Now, your patients paid $300, and they got a

  20    prescription; correct?

  21    A.    No.     They paid $300 and went through a rigorous

  22    compliance program and had a medical office visit with a

  23    physician and had someone that was on 24/7 hour call.

  24    Q.    Okay.       Let me ask you about this.                        So the payment was

  25    actually 225 to you; correct?



                                        Donna Prather, CCR, RPR, CCP, CCB
                    Official Court Reporter for the U.S. District Court Western District of Virginia
                                                  (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 250 of 296 Pageid#:
                                    11384
                                                                                                            251



    1   A.    At one point, yes, sir.

    2   Q.    Seventy-five to Wendell; correct?

    3   A.    To PPPFD.

    4   Q.    PPPFD.      And the $75 was for that compliance stuff.

    5   Correct?

    6   A.    Yes, sir.

    7   Q.    Now, going back to my other question, it's important that

    8   you share information with -- between physicians.                                      I want you

    9   to read a text message that you sent to Wendell, and let me

  10    show you -- and if you could read the part that's highlighted

  11    there to the jury as to what you sent to him about a patient.

  12    If you could read it out loud, please.

  13    A.    So "Wherever he -- wherever he is having increased or

  14    worsening pain, he needs to see his primary care provider and

  15    have at least X-rays done, as well as potentially a referral

  16    to orthopedics."

  17    Q.    And then what's your text message you say after that?

  18    A.    "At no point during any discussion with his primary care

  19    provider should he mention us."

  20    Q.    Yeah.      Don't tell the primary care provider about us;

  21    correct?

  22    A.    That is not the correct context of that conversation.

  23    You're misconstruing it.

  24    Q.    "At no point during any discussion with his primary care

  25    provider should he mention us."                        That's what you said;



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 251 of 296 Pageid#:
                                    11385
                                                                                                      252



    1   correct?

    2   A.     You're misconstruing the context of that conversation,

    3   sir.

    4   Q.     Well, I mean, the context is you didn't want him to talk

    5   to his primary care provider about you; correct?

    6   A.     This is in the context of trying to get our patient a

    7   medical procedure and referral approved through his insurance.

    8   And for that process to typically work the way it's supposed

    9   to, as I understand the text messages you're not having me

  10    read to the jury, that that context -- I haven't had a chance

  11    to review this whole page but that context is important for

  12    this conversation.

  13    Q.     Well, it was a simple question.                          Did you tell Wendell to

  14    tell the patient under no circumstances -- "At no point during

  15    any discussion with his primary care provider should he

  16    mention us"?

  17    A.     That's what's in that text message.

  18    Q.     Would that ever be appropriate for a patient to not tell

  19    another provider that he's going to you and getting pain

  20    pills?

  21    A.     That's not what is in that context or in that

  22    conversation.         It's in regards to a test and referral that a

  23    patient needs for medical care.

  24    Q.     Well, it's a simple question.                        Did you tell Wendell to

  25    tell the patient, "At no point during any discussion with his



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 252 of 296 Pageid#:
                                    11386
                                                                                                         253



    1   primary care prior should he mention us."                               Did you say that?

    2   A.    In the context -- as it is on paper right there, but it's

    3   in a specific context.

    4   Q.    Well, the context is you say it's so it wouldn't mess up

    5   his insurance?

    6   A.    It would allow him to get the appropriate medial care he

    7   needed and have his insurance cover that care.

    8   Q.    But don't -- you agreed earlier it was important that

    9   healthcare providers work together and you know what everybody

  10    is doing.     So why wouldn't you want him to tell his provider

  11    that he was getting controlled substances from you?

  12    A.    That's not the context of that conversation.                                    That's a

  13    context of X-rays and the orthopedic referral, which is

  14    specifically so his insurance would be able to be billed and

  15    paid for.     Because if I order that X-ray and I refer him to an

  16    orthopedist, his insurance won't cover it because he's an

  17    out-of-state patient and his insurance won't cover --

  18    Q.    So why don't you tell him to tell his primary care

  19    provider about us but tell him to order it himself?

  20    A.    I'm not sure why I made that specific distinction, but

  21    the conversation, as far as I can tell, had nothing to do with

  22    controlled substances.

  23                MR. RAMSEYER:              Thank you.

  24                THE COURT:            All right.            Any further questions?

  25                Exhibit 108, is that admitted?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 253 of 296 Pageid#:
                                    11387
                                                                                                     254



    1                 MR. RAMSEYER:            Was -- 108 was the -- I picked it up.

    2   I'll get it.

    3                 THE COURT:          All right.            Mr. Williams, let's not

    4   repeat.    All right?

    5                 MR. WILLIAMS:            Okay.

    6                                  REDIRECT EXAMINATION

    7   BY MR. WILLIAMS:

    8   Q.    Dr. Smithers, let's talk about Heather Hartshorn for just

    9   a minute.     You treated Heather on February the 20th, I

  10    believe, of -- just prior to her death; is that correct?

  11    A.    That's correct.

  12    Q.    Okay.     And did you have any discussions with Heather

  13    about her medications that day?

  14    A.    I did, yes, sir.

  15    Q.    What were those discussions about?

  16                  MR. RAMSEYER:            Your Honor, I think it exceeds the

  17    direct -- or the cross.

  18                  THE COURT:          Yes, sir.           I mean, we've been through

  19    his direct examination, Mr. Williams.

  20    BY MR. WILLIAMS:

  21    Q.    Did -- Dr. Smithers, did you have any -- Mr. Ramseyer

  22    talked to you about flushing pills and stuff, that Mr. Wilson

  23    flushed pills.         Did you have any concerns over flushing pills?

  24    A.    I did.     I eventually actually did some research, and the

  25    EPA, I believe, was recommending -- some study was



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 254 of 296 Pageid#:
                                    11388
                                                                                                         255



    1   recommending that that practice be ceased.                                When I did the

    2   research on it, there were conflicting opinions at the time,

    3   but that -- that was the most prominent thing in my mind at

    4   the time and that's why I didn't flush all the pills.

    5   Q.    Okay.     Now, with respect to Sharon Mullins, when you met

    6   her at the Starbucks parking lot, why did you meet Sharon

    7   Mullins that day?

    8   A.    I had a sick child at home, and I myself was actually

    9   quite ill that day and I felt terrible that she had spent the

  10    night in a hotel and that my office wasn't going to be open,

  11    and I didn't know -- I mean, it was kind of an emergency.                                    I

  12    didn't know any other way to proceed.                            And it was probably an

  13    error in judgment on my part to -- to -- to proceed that way.

  14    Q.    Now, with -- going back to Heather Hartshorn, on -- did

  15    you mail her any prescriptions?

  16    A.    If I did, it may have been one time.                              I don't recall

  17    any --

  18    Q.    You didn't mail her a prescription the day -- on the --

  19    A.    Oh, no.      No.      I saw her in the office.                        Yes, sir.

  20    Q.    And you actually physically saw her?

  21    A.    Yes, sir.

  22    Q.    Did an examination?

  23    A.    Yes, sir.

  24    Q.    How many telemed visits did you have with people,

  25    approximately?



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 255 of 296 Pageid#:
                                    11389
                                                                                                          256



    1   A.      It varied.        It typically only would occur if I was on

    2   vacation or if I was sick.                    I mean, it -- there was -- I mean,

    3   most weeks it didn't happen.                     Then there were weeks where, I

    4   mean, there may have been -- you know, we probably typically

    5   saw 7 to 10 patients a day, you know, maybe 30 patients a

    6   week.    So you know, if I wasn't there for the whole week --

    7                   THE COURT:         So do you know how many?

    8                   THE WITNESS:          I don't.           I don't.          Your Honor, I'm

    9   sorry.    I'm rambling.             Yeah.        I don't know a specific number.

  10    BY MR. WILLIAMS:

  11    Q.      Okay.    Now, is it a fair statement to say that for the

  12    majority of the time you actually --

  13                    MR. RAMSEYER:           Objection to leading, Your Honor.                     I

  14    mean, I know we're trying to move things along, but --

  15                    THE COURT:         Yes, sir, I'll sustain the objection.

  16    BY MR. WILLIAMS:

  17    Q.      Percentage-wise, how many times did you actually see the

  18    patient in your office as compared to not?

  19    A.      Over the amount of time I practiced, I would say maybe

  20    five to ten percent.

  21    Q.      Five to ten percent that you would do it through

  22    telemedicine --

  23    A.      Correct.

  24    Q.      -- or that you wouldn't actually see the patient?

  25    A.      Correct, yes, sir.



                                       Donna Prather, CCR, RPR, CCP, CCB
                   Official Court Reporter for the U.S. District Court Western District of Virginia
                                                 (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 256 of 296 Pageid#:
                                    11390
                                                                                                              257



    1                MR. WILLIAMS:             No further questions, Your Honor.

    2                THE COURT:           All right.            Anything further?

    3                MR. RAMSEYER:             No, Your Honor.

    4                THE COURT:           All right.            Thank you, sir.               You may

    5   step down.

    6                All right.           Mr. Williams, do you have any further

    7   evidence?

    8                MR. WILLIAMS:             Your Honor, I think my client has one

    9   other witness that's supposed to be here tomorrow that he had

  10    indicated.

  11                 THE COURT:           All right.            And that's the last witness?

  12                 MR. WILLIAMS:             It's -- we actually had two, but I

  13    have not had a chance to contact the second one.                                     That was the

  14    lady from Florida that I've advised the Court about, but I

  15    have not been able to get ahold of her as of yet.

  16                 THE COURT:           All right.            Very well.

  17                 Now, we've ended with the doctor, Mr. Williams.                                       You

  18    understand?

  19                 MR. WILLIAMS:             Yes, Your Honor.

  20                 THE COURT:           All right.            Ladies and gentlemen, I'm

  21    sorry I kept you so late, but I think it had benefits.                                        So if

  22    you could return tomorrow so we could begin at 9:00.                                         And

  23    drive carefully, and we'll see you in the morning.                                      If you'll

  24    follow the bailiff out.

  25          (Proceedings held in the absence of the jury.)



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 257 of 296 Pageid#:
                                    11391
                                                                                                     258



    1               THE COURT:            All right.            Counsel, is there anything

    2   we need to take up?             If not, we'll adjourn court until 9:00 in

    3   the morning.

    4         (Proceedings concluded at 5:57 p.m.)

    5

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 258 of 296 Pageid#:
                                    11392
    1                                 REPORTER'S CERTIFICATE

    2

    3               I, DONNA J. PRATHER, do hereby certify that the

    4   above and foregoing, consisting of the preceding 259 pages,

    5   constitutes a true and accurate transcript of my stenographic

    6   notes and is a full, true and complete transcript of the

    7   proceedings to the best of my ability.

    8               Dated this 7th day of June, 2019.

    9

  10

  11                                DONNA J. PRATHER, RPR, CRR, CBC, CCP
                                    Federal Official Court Reporter
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                             (276) 628-5116 x8119
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 259 of 296 Pageid#:
                                    11393
                                                                                                     260



    1

    2

    3

    4

    5

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (276) 628-5116
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 260 of 296 Pageid#:
                                    11394
    1

    2

    3

    4

    5

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                      Donna Prather, CCR, RPR, CCP, CCB
                  Official Court Reporter for the U.S. District Court Western District of Virginia
                                                (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 261 of 296 Pageid#:
                                    11395
              $              248:5                      49:11                      25 [4] - 32:23, 33:8,    214:23, 214:25
                              12,000 [1] - 59:3          2005 [1] - 146:23        34:17, 64:10               54 [4] - 127:14,
   $1,200 [1] - 232:18        12-hour [1] - 24:6         2007 [4] - 50:3, 50:8,    254 [1] - 2:6            186:5, 186:6, 188:4
   $100,000 [1] - 208:3       120 [2] - 65:21, 208:6    123:11, 143:23             25th [1] - 226:25         54.16 [1] - 96:15
   $12,000 [1] - 207:25       120,000 [1] - 208:7        2008 [5] - 23:4,          26 [1] - 216:17           5:12 [1] - 237:10
   $280 [1] - 157:8           122 [1] - 99:8            133:16, 142:6,             28 [2] - 76:3, 130:14     5:26 [1] - 237:10
   $3,700 [1] - 157:1         13 [2] - 75:16, 136:3     147:22, 225:18             29 [3] - 2:4, 125:2,      5:57 [1] - 258:4
   $30,000 [1] - 202:4        14 [5] - 47:8, 53:5,       2009 [2] - 142:10,       125:16
   $300 [10] - 186:6,
  192:20, 232:10,
                             136:3, 152:3, 206:25       225:19                     2:20 [1] - 134:15                   6
                              15 [1] - 64:9              2010 [4] - 121:3,         2:36 [1] - 134:15
  232:14, 232:22,                                                                                            6 [5] - 23:25, 25:14,
                              150 [2] - 58:12, 65:21    123:5, 123:10, 150:13
  233:2, 236:5, 236:8,                                                                                      25:19, 32:22, 86:6
                              1500 [1] - 95:23           2012 [4] - 52:3,                    3
  250:19, 250:21                                                                                             60 [1] - 135:25
                              15th [3] - 178:11,        110:25, 150:13,
   $450 [2] - 190:18,                                                              3 [7] - 2:13, 64:15,      60,000 [1] - 204:4
                             178:13, 211:25             203:22
  190:23                                                                          64:17, 126:10, 186:4,      601 [1] - 1:23
                              16 [2] - 53:6, 212:19      2013 [5] - 53:4,
   $5400 [4] - 186:6,                                                             186:6, 188:4               64 [2] - 2:13, 93:22
                              16th [2] - 213:9,         204:13, 204:14,
  188:21, 189:8, 189:18                                                            3,000 [1] - 71:22         65 [2] - 23:23, 23:25
                             215:8                      204:15, 206:1
   $6,000 [1] - 207:24                                                             30 [7] - 48:25, 65:21,
                              17 [2] - 47:18, 47:21      2014 [11] - 54:22,
   $60,000 [2] - 204:3,
                              175 [1] - 2:6             55:5, 55:21, 57:3,
                                                                                  94:5, 104:25, 162:12,                7
  206:11                                                                          172:22, 256:5
                              175.8 [1] - 99:10         57:14, 57:16, 58:15,                                 7 [4] - 1:11, 1:12,
   $650,000 [1] - 201:19                                                           30-day [3] - 214:23,
                              17th [2] - 215:18,        204:11, 206:15,                                     66:16, 256:5
   $75 [3] - 186:21,                                                              215:1, 224:17
                             216:11                     207:3, 207:6                                         70 [2] - 67:7, 135:25
  189:4, 251:4                                                                     300 [2] - 65:22, 236:8
                              18 [11] - 43:2,            2015 [29] - 6:19,                                   72 [1] - 220:4
                                                        29:24, 36:12, 36:18,       33 [1] - 216:11
                             146:24, 186:3, 186:4,                                                           724.2 [1] - 99:22
              '                                         57:4, 57:5, 62:1, 62:3,    338.21 [6] - 83:21,
                             186:5, 186:6, 186:9,                                                            724.4 [2] - 99:22,
                                                        63:21, 64:6, 76:14,       99:21, 112:6, 122:13,
   '15 [1] - 193:7           188:4, 188:12,                                                                 128:6
                                                        83:18, 87:9, 99:17,       126:23, 150:24
   '17 [1] - 193:7           188:20, 189:5                                                                   74 [1] - 113:9
                                                        108:5, 112:10,             36.05 [1] - 184:18
   '93 [1] - 23:10            180 [2] - 1:20, 113:2                                                          75 [5] - 130:9, 187:1,
                                                        149:14, 165:18,            37 [1] - 125:16
   '99 [1] - 146:13           18th [1] - 215:18                                                             187:8, 187:15, 199:10
                                                        171:16, 178:17,            375 [3] - 187:1,
                              19 [1] - 43:2                                                                  77 [1] - 24:7
                                                        178:18, 178:21,           187:8, 187:15
              0               19.9 [1] - 98:19                                                               7:00 [3] - 68:13,
                                                        195:21, 207:9,             3rd [2] - 76:14, 248:6
                              1992 [1] - 150:8                                                              208:24, 230:13
   082 [1] - 205:3                                      207:10, 207:15,
                              1993 [1] - 24:25                                                               7th [1] - 195:18
                              1994 [1] - 151:6
                                                        224:12, 224:13,                      4
              1               1995 [1] - 35:24
                                                        226:25                     4 [2] - 47:8, 207:24                8
                                                         2016 [3] - 93:25,         4,000 [2] - 59:22,
   1 [13] - 5:2, 5:7, 5:8,    1999 [1] - 121:2
                                                        165:18, 171:17                                       8 [2] - 207:25, 248:4
  5:9, 5:10, 6:6, 6:7,        1:00 [5] - 53:9, 89:17,                             68:22
                                                         2017 [6] - 29:24,                                   80 [1] - 97:6
  11:8, 11:18, 12:9,         89:21, 90:1, 90:3                                     4-H [1] - 47:15
                                                        66:16, 178:11,                                       81 [1] - 113:2
  12:18, 13:1, 76:3           1:17-cr-00027-JPJ-                                   40 [4] - 19:7, 19:10,
                                                        178:17, 195:18, 248:6                                82 [1] - 99:8
   1,000 [1] - 95:23         PMS-1 [1] - 1:6                                      104:25, 162:12
                                                         2019 [1] - 1:12                                     85 [1] - 99:9
   1-21 [1] - 98:1            1A [1] - 148:19                                      400-square [1] -
                                                         20th [3] - 178:17,                                  865 [1] - 193:20
   1-A [2] - 5:7, 5:21        1B [1] - 148:20                                     211:11
                                                        178:18, 254:9                                        87 [1] - 227:6
   10 [2] - 83:4, 256:5                                                            403 [3] - 4:13, 8:14,
                                                         21 [5] - 23:22, 47:21,                              88-year-old [1] -
                                                                                  13:6
   100 [1] - 58:11                      2               48:2, 181:2, 184:14                                 49:20
   108 [5] - 2:10,                                                                 41 [1] - 107:23
                               2 [4] - 12:21, 47:9,      22 [4] - 2:3, 212:19,                               89 [4] - 2:10, 227:20,
  245:25, 246:2,                                                                   44 [1] - 2:4
                             64:15, 107:12              212:22, 215:8                                       228:3, 228:6
  253:25, 254:1                                                                    445 [1] - 193:10
                               20 [3] - 64:10,           221 [1] - 113:1                                     8:00 [3] - 66:19,
   109 [1] - 104:19                                                                450 [3] - 186:17,
                             176:15, 202:4               225 [1] - 250:25                                   68:13, 230:13
   1099 [2] - 202:18,                                                             187:1, 187:8
                               20,000 [1] - 202:3        228 [1] - 2:10            47 [2] - 2:5, 114:3
  207:23
   10:06 [1] - 45:23
                               20,000-something          22nd [1] - 216:17         49 [1] - 227:12                     9
                             [1] - 202:13                23rd [2] - 217:18,
   10:20 [1] - 45:23                                                               4th [2] - 221:12,         9,000 [2] - 179:1,
                               200 [1] - 65:22          221:20
   10th [1] - 93:24                                                               222:8                     179:5
                               2000 [1] - 123:5          24 [2] - 85:22, 105:11
   11 [3] - 6:23, 23:6,                                                                                      90 [2] - 35:11, 194:19
                               2000s [1] - 150:12        24/7 [1] - 250:23
  47:8
                               2001 [6] - 49:9,          24210 [1] - 1:21
                                                                                             5               90-day [3] - 94:9,
   11:34 [1] - 90:3                                                                                         95:10, 245:12
                             130:20, 136:20,             24277 [1] - 1:24          5 [1] - 86:4
   11th [2] - 6:19, 93:25                                                                                    90-some [1] - 241:18
                             146:13, 147:12              246 [1] - 2:10            50 [10] - 19:7, 19:10,
   12 [6] - 25:14, 25:19,                                                                                    92 [1] - 195:6
                               2002 [1] - 128:17         24th [2] - 221:7,        60:25, 75:10, 75:11,
  32:22, 33:7, 48:11,                                                                                        96 [1] - 195:10
                               2004 [2] - 49:10,        221:21                    204:3, 204:4, 206:11,
                                                                                                             97 [2] - 99:9, 113:3


                                            Donna Prather, CCR, RPR, CCP, CCB
                        Official Court Reporter for the U.S. District Court Western District of Virginia
                                                      (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 262 of 296 Pageid#:
                                    11396
   99 [1] - 113:2             access [9] - 60:8,        250:5                     16:19, 16:21, 21:5,         air [1] - 17:19
   9:00 [4] - 3:1, 66:19,    159:15, 159:18,             activity [4] - 65:1,     21:9, 46:3, 46:9            Alabama [1] - 51:5
  257:22, 258:2              160:20, 161:19,            234:3, 250:4, 250:7        Advil [1] - 246:13         alcohol [6] - 8:19,
                             161:21, 162:20,             acts [1] - 72:3           advise [2] - 16:3,        8:23, 37:4, 53:11,
             A               214:2, 219:16               actual [5] - 24:20,      16:19                      204:25, 205:23
                              accident [44] - 30:13,    83:20, 155:2, 183:6,       advised [1] - 257:14       alcoholic [1] - 37:5
   a.m [6] - 3:1, 45:23,
                             30:19, 39:12, 80:11,       201:5                      advocacy [1] - 250:4       alcoholism [1] - 7:12
  45:24, 53:9, 66:19,
                             80:18, 83:24, 91:19,        acupuncture [1] -         advocate [1] -             Aleve [1] - 70:15
  90:3
                             91:24, 92:1, 100:3,        171:4                     171:12                      allegation [3] - 4:1,
   A/P [1] - 96:6
                             100:13, 100:22,             Adam [1] - 47:4           affect [6] - 72:7,        10:25, 12:6
   abandon [1] - 221:16
                             107:17, 108:20,             ADAM [2] - 2:5,          72:9, 73:3, 73:18,          allegations [1] - 3:20
   abandoned [2] -
                             109:7, 110:25, 111:7,      46:21                     102:11, 247:8               alleged [1] - 13:9
  221:8, 221:15              113:11, 114:11,             add [1] - 93:19           affects [1] - 72:5         allegedly [1] - 8:17
   ability [6] - 7:14,       116:9, 116:11,              added [2] - 139:9,        afford [1] - 96:21         alleve [1] - 71:23
  33:22, 42:10, 75:9,        117:18, 118:14,            179:3                      afternoon [2] -            allopathic [1] - 50:12
  85:5, 163:17               123:11, 130:17,             addict [2] - 36:23,      230:11, 230:14              allow [8] - 13:25,
   ABINGDON [1] - 1:4        130:18, 131:13,            36:24                      afterwards [1] -          30:13, 73:10, 85:7,
   Abingdon [1] - 1:21       133:16, 133:18,             addicted [1] - 172:8     51:17                      89:16, 182:5, 184:7,
   able [50] - 4:10,         137:7, 138:11,              addiction [5] - 8:23,     age [6] - 47:18,          253:6
  18:20, 19:18, 26:10,       138:13, 139:8, 140:5,      35:15, 171:22, 172:5,     47:21, 48:2, 48:10,         allowed [10] - 3:12,
  30:23, 42:11, 48:7,        140:19, 140:20,            172:6                     100:24, 119:4              4:16, 58:23, 72:1,
  49:5, 49:22, 50:21,        146:23, 147:10,             addition [5] - 106:25,    agency [1] - 220:3        73:20, 74:23, 134:9,
  52:22, 54:13, 54:25,       147:22, 149:1,             136:11, 148:9,             agents [1] - 66:21        167:24, 183:7, 246:17
  55:17, 56:3, 56:14,        149:13, 150:8,             151:10, 159:10             aggressive [1] -           allows [2] - 98:6,
  61:3, 62:17, 69:24,        153:14, 161:13              additional [8] -         219:24                     98:8
  75:1, 75:2, 75:3, 76:7,     accidents [11] -          12:10, 49:21, 49:25,       ago [10] - 33:21,          almost [5] - 59:2,
  87:20, 87:21, 93:20,       80:16, 92:2, 111:4,        74:5, 84:3, 119:2,        43:2, 71:23, 113:9,        71:18, 138:19,
  96:21, 101:9, 102:3,       111:15, 121:1,             119:3, 243:8              113:10, 125:14,            204:24, 232:8
  104:14, 148:20,            126:12, 131:12,             address [8] - 3:10,      181:22, 234:23, 235:4       alone [1] - 156:25
  148:21, 156:24,            139:4, 144:24,             15:25, 22:20, 26:8,        agree [16] - 31:5,         altercation [1] -
  157:3, 159:11,             146:12, 152:19             26:16, 33:15, 33:23,      31:19, 32:6, 177:11,       128:17
  163:18, 165:4, 169:4,       accomplished [1] -        194:6                     177:12, 177:14,             alternative [3] -
  172:16, 173:25,            249:21                      addresses [1] -          177:15, 184:9,             170:14, 190:12,
  174:1, 174:2, 192:25,       according [5] - 65:7,
  223:20, 229:18,                                       26:22                     196:20, 201:19,            249:24
                             130:22, 130:23,             adequate [1] - 57:10     213:8, 241:18,
  250:5, 253:14, 257:15                                                                                       Amanda [1] - 145:4
                             136:21, 192:5               adequately [2] -         241:21, 243:20,
   absence [5] - 45:18,                                                                                       ambiguity [1] -
                              accordingly [1] -         17:13, 61:4               243:22
  89:23, 134:5, 237:12,                                                                                      214:21
                             145:16                      adjourn [1] - 258:2       agreed [4] - 4:3,
  257:25                                                                                                      AMERICA [1] - 1:5
                              account [10] - 67:15,      adjusted [3] - 76:2,     6:20, 221:5, 253:8
   absolute [1] - 248:24                                                                                      America [3] - 60:13,
                             67:19, 67:21, 68:3,        97:3, 102:12               agreement [4] - 10:3,
   absolutely [6] - 67:1,                                                                                    201:23, 212:12
                             68:5, 145:14, 201:20,       adjustments [1] -        105:13, 188:23, 221:6
  107:21, 109:15,                                                                                             American [3] - 2:13,
                             202:12, 212:13,            232:6                      Agreement [1] -
  112:14, 170:16,                                                                                            63:18, 64:5
                             248:17                                               172:3
  171:14                                                 administrative [2] -                                 amitriptyline [1] -
                              accountability [1] -                                 ahead [9] - 21:1,
   abuse [9] - 11:3,                                    225:21, 225:25                                       74:15
                             87:6                                                 65:10, 95:12, 138:5,
  66:10, 75:5, 83:25,                                    administrator [3] -                                  amount [10] - 33:10,
                              accounting [5] -                                    157:16, 166:19,
  88:8, 105:2, 146:14,                                  57:8, 208:12, 208:18                                 37:2, 67:11, 67:13,
                             59:4, 199:2, 199:12,                                 169:19, 170:6, 181:9
  172:5                                                  admissible [2] -                                    130:1, 163:14,
                             199:13, 199:15                                        ahold [2] - 18:20,
   abused [3] - 31:16,                                  157:18, 157:19                                       172:18, 172:20,
                              accurate [6] - 32:23,                               257:15
  66:11, 69:24                                           admission [2] - 5:8,                                191:4, 256:19
                             33:8, 183:20, 188:6,                                  aid [1] - 79:17
   abusing [1] - 7:19                                   228:2                                                 amounts [1] - 193:2
                             214:3, 219:19                                         Aided [1] - 1:25
   abusive [1] - 10:24                                   admit [1] - 39:16                                    Andre [1] - 150:21
                              accurately [1] -                                     ailments [2] - 82:5,
   abusive-type [1] -                                    admitted [12] - 5:2,                                 angel [1] - 229:16
                             105:8                                                150:5
  10:24                                                 11:7, 11:12, 13:2,                                    Angel [6] - 47:8,
                              aching [1] - 96:2                                    ain't [1] - 42:3
   accelerated [2] -                                    64:16, 75:18, 75:19,                                 61:14, 193:24,
                              acquired [1] - 126:6                                 Air [14] - 47:19, 51:1,
  48:4, 49:3                                            228:4, 245:25, 246:1,                                198:23, 199:24,
                              acquiring [1] - 96:20     253:25                    51:3, 53:12, 53:13,
   accept [1] - 82:24                                                                                        202:16
                              Act [2] - 95:8, 185:3      adult [1] - 249:18       205:22, 209:24,
   accepted [9] - 50:2,                                                                                       Angela [1] - 193:24
                              acting [1] - 96:23         advertised [1] -         225:16, 225:17,
  51:3, 51:12, 51:13,                                                                                         angle [1] - 138:18
                              action [1] - 180:1        63:11                     225:18, 226:2, 226:5,
  52:3, 192:24, 202:19,                                                                                       ankle [1] - 148:11
                              activities [2] - 47:23,    advice [8] - 16:14,      226:14, 226:18
  203:8, 212:13                                                                                               annualized [1] -


                                            Donna Prather, CCR, RPR, CCP, CCB
                        Official Court Reporter for the U.S. District Court Western District of Virginia
                                                      (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 263 of 296 Pageid#:
                                    11397
  208:5                     approval [3] - 6:24,      126:21, 127:25,            215:20                     backpack [8] - 11:1,
   answer [34] - 12:14,    9:8                        129:20, 130:2,              attend [1] - 24:18       67:7, 68:8, 68:21,
  37:11, 37:14, 41:25,      approved [4] - 6:22,      131:15, 132:13,             attended [1] - 64:6      68:24, 195:13, 196:2,
  43:8, 44:10, 45:5,       75:6, 167:5, 252:7         133:5, 135:1, 136:7,        attending [1] - 52:19    196:21
  111:8, 121:17, 122:3,     April [7] - 57:4, 57:5,   136:15, 139:14,             attention [1] - 13:20     backward [1] -
  159:1, 162:1, 177:15,    93:25, 149:14, 207:9,      140:8, 140:25,              attorney [12] - 16:17,   101:15
  177:19, 183:15,          207:16, 225:18             141:18, 143:13,            16:24, 37:12, 54:2,        bad [6] - 53:14, 54:5,
  189:17, 190:1, 190:8,     aptitude [1] - 52:25      144:16, 144:22,            54:3, 134:9, 213:7,       75:4, 163:1, 176:17,
  200:6, 200:9, 202:25,     area [15] - 26:6,         145:17, 146:10,            220:2, 221:17,            205:23
  203:11, 211:13,          29:21, 33:15, 34:19,       147:13, 148:4,             221:19, 221:23,            bag [3] - 199:7,
  212:10, 214:10,          44:24, 55:13, 72:5,        150:21, 151:8, 153:1,      221:24                    199:9, 199:10
  220:24, 223:4, 232:3,    101:13, 118:8,             153:15                      Attorneys [1] - 1:20      baggies [2] - 68:16,
  238:23, 239:1,           118:10, 118:11,              assessment [23] -         ATV [5] - 100:3,         195:24
  242:14, 244:14, 245:6    149:11, 166:22,            102:8, 104:15,             100:5, 100:21,             bags [1] - 210:18
   answered [3] -          193:19, 193:20             107:14, 112:3,             140:20, 144:24             bailiff [4] - 45:17,
  27:24, 45:2, 173:11       areas [7] - 72:7,         117:15, 118:13,             auditioning [1] -        89:22, 134:3, 257:24
   answers [2] - 27:15,    72:8, 80:23, 101:9,        122:11, 129:1, 143:1,      218:7                      balance [1] - 103:11
  238:5                    139:11, 142:24, 155:4      144:8, 145:14,              August [17] - 6:19,       bank [4] - 29:7,
   anticipates [1] -        arena [1] - 50:20         146:15, 146:21,            6:23, 60:19, 62:1,        199:8, 201:20, 202:10
  95:23                     argument [4] -            147:3, 148:13,             62:3, 178:11, 178:13,      Bank [2] - 201:23,
   anxiety [1] - 10:11     11:21, 11:22, 12:6,        148:14, 149:5,             178:17, 178:18,           212:12
   anyway [3] - 6:1,       14:25                      149:18, 151:4,             178:19, 178:21,            bar [1] - 128:18
  30:9, 203:15              arise [1] - 165:11        151:18, 152:6, 153:7,      193:7, 195:21,             barely [1] - 35:17
   apologies [2] -          Arkansas [1] - 49:19      223:22                     223:10, 224:12,            base [1] - 173:21
  78:11, 114:22             arm [4] - 81:10,            assessment/plan [1]      224:13                     baseball [1] - 61:17
   apologize [3] - 4:25,   81:11, 145:1, 152:14       - 96:6                      authenticated [1] -       based [58] - 12:1,
  72:13, 75:20              arms [1] - 145:9            assessments [1] -        15:12                     21:5, 40:3, 79:8,
   apostrophe [1] -         arranged [1] - 234:5      128:12                      authorities [1] -        81:16, 81:19, 92:21,
  108:19                    arrangement [1] -           assist [1] - 192:22      217:19                    92:22, 92:24, 100:20,
   appeal [2] - 207:18,    203:8                        assistance [1] -          authority [2] - 4:10,    101:10, 102:3,
  207:19                    arrangements [1] -        156:18                     10:15                     106:22, 107:19,
   appealed [1] - 225:7    163:6                        Assistant [1] - 200:5     authorize [1] -          109:11, 112:11,
   appear [6] - 80:3,       arrow [1] - 95:25           assistant [3] - 49:19,   180:13                    113:18, 113:20,
  106:22, 110:14,           arrows [1] - 77:18        98:7, 200:8                 authorized [1] -         115:2, 120:13,
  112:6, 118:7, 245:22      arthritis [3] - 123:5,      assistants [1] -         180:7                     120:17, 122:15,
   appeared [2] - 30:4,    123:21, 150:6              215:19                      automatically [1] -      122:18, 123:1,
  178:11                    article [3] - 5:2, 5:3,     associated [5] -         119:7                     123:22, 123:24,
   application [2] -       5:5                        73:5, 135:14, 137:13,       autopsy [1] - 12:2       124:2, 126:2, 126:5,
  51:13, 249:22             artist [2] - 72:13,       146:18, 149:21              available [12] - 25:8,   127:7, 128:12,
   applied [6] - 6:13,     238:4                        Associated [1] -         32:16, 61:15, 113:16,     129:13, 129:23,
  6:14, 55:17, 56:7,        arts [2] - 59:1,          103:4                      113:17, 114:17,           130:24, 131:23,
  215:2, 223:24            221:12                       Association [2] -        119:1, 127:5, 129:13,     132:11, 133:1,
   apply [2] - 49:22,       Arts [1] - 59:18          24:17, 24:18               133:21, 143:16, 161:6     133:19, 135:21,
  215:4                     AS" [1] - 194:2             association [1] -         average [1] - 86:3       138:7, 143:4, 143:16,
   approach [9] - 50:12,    ashamed [1] -             35:23                       averaged [1] - 23:22     145:13, 145:15,
  63:23, 87:19, 88:1,      160:11                       assume [4] - 21:10,       awarded [1] - 64:12      158:6, 158:8, 158:11,
  106:6, 180:23,            Ashley [1] - 215:21       24:4, 188:19, 189:24        aware [13] - 38:1,       159:7, 160:19,
  226:21, 234:16, 249:9     aspect [1] - 4:20           assumed [1] -            70:21, 70:22, 142:14,     173:22, 177:25,
   approached [2] -         aspects [2] - 105:1,      221:23                     160:12, 161:7, 161:8,     189:22, 219:24,
  86:24, 210:10            175:11                       assuming [1] - 9:22      161:9, 197:18, 198:1,     223:21, 224:18,
   approaches [1] -         Assad [1] - 228:18          assumption [2] -         198:14, 218:11, 245:7     239:22
  89:3                      assess [7] - 87:21,       190:1, 190:4                                          basic [2] - 184:20,
   appropriate [11] -      101:9, 101:19, 105:1,        assurance [1] -                     B              250:5
  9:23, 89:13, 107:9,      115:18, 172:16, 219:5      225:13                                                basing [1] - 40:2
                                                                                  B19 [1] - 1:20
  177:6, 177:11,            assessed [1] - 128:5        assure [1] - 28:10                                  basis [9] - 12:14,
                                                                                  babies [1] - 52:12       39:10, 67:19, 94:18,
  177:14, 177:18,           assessing [2] -             attach [1] - 72:25
                                                                                  back's [1] - 92:14       103:16, 163:10,
  247:25, 249:24,          101:23, 103:11               attachment [2] -
  252:18, 253:6                                       11:5, 11:6                  background [3] -         245:13, 249:25, 250:4
                            Assessment [30] -                                    6:10, 88:10, 225:17
   appropriately [1] -                                  attempt [1] - 80:1                                  basket [1] - 113:11
                           99:2, 118:4, 123:15,                                   backing [1] - 211:7
  105:9                    124:8, 125:17,               attempted [1] -                                     Bassam [2] - 83:15,


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 264 of 296 Pageid#:
                                    11398
  119:21                       bending [1] - 103:1        bit [22] - 28:12,        72:19, 72:21, 72:24,      bringing [1] - 163:7
   bathroom [1] - 68:18        beneficial [1] - 24:21    47:10, 50:16, 66:13,      73:9, 85:15, 85:20,       Bristol [3] - 33:25,
   bathtub [1] - 123:10        benefit [6] - 17:22,      66:14, 67:12, 85:13,      92:4, 101:8, 117:8,      39:11, 39:13
   Battaglia [23] -          32:1, 51:7, 74:23,          90:17, 91:1, 91:2,        117:11, 138:17,           broken [1] - 151:6
  75:23, 76:12, 76:16,       104:9, 234:10               91:17, 112:3, 128:4,      138:18, 141:24,           brother [4] - 35:4,
  76:17, 77:3, 77:10,          benefits [2] - 24:15,     142:21, 147:22,           164:14, 172:7            35:23, 36:19, 38:15
  77:22, 78:18, 80:6,        257:21                      189:14, 204:16,            bolt [1] - 136:22        brother's [1] - 35:22
  80:8, 80:17, 80:20,          Benzodiazepines [1]       225:16, 230:22,            bolter [1] - 121:4       brothers [1] - 35:24
  81:13, 81:15, 90:16,       - 12:4                      234:23, 235:4              bone [1] - 123:7         brought [7] - 18:19,
  90:19, 91:6, 91:10,          benzodiazepines [3]        bite [1] - 53:7           bones [1] - 138:22      68:16, 79:12, 105:23,
  93:7, 93:8, 95:18,         - 6:3, 11:19, 44:17          blades [1] - 107:1        book [2] - 11:10,       115:7, 115:9, 233:4
  96:8, 156:9                  berated [1] - 87:17        Blair [9] - 97:25,       194:11                    Brown [1] - 112:16
   Battaglia's [4] - 82:8,     best [13] - 31:25,        98:1, 98:17, 98:25,        books [2] - 24:13,       brown [5] - 112:17,
  84:4, 84:15, 93:24         33:21, 33:22, 89:6,         99:13, 99:24, 100:1,      163:11                   112:18, 113:7, 113:8,
   batteries [1] - 130:21    105:6, 105:7, 160:3,        100:10, 156:7              bottle [1] - 197:2      113:24
   bear [1] - 42:5           160:24, 161:1, 164:4,        Blair's [1] - 99:2        bottles [3] - 67:7,      Brownsville [1] -
   Beaver [10] - 207:14,     165:20, 187:21, 244:5        Blakely [3] - 136:6,     197:6, 197:7             26:25
  210:4, 220:19,               Bethany [1] - 58:8        136:7, 136:9               bottom [3] - 95:15,      Bryan [2] - 127:14,
  220:20, 221:10,              better [23] - 53:8,        Blakey [1] - 247:15      110:19, 120:9            156:1
  222:10, 222:20,            66:6, 70:9, 70:12,           blank [3] - 77:6,         bought [1] - 195:3       BS [1] - 23:14
  222:22, 222:25,            74:9, 74:16, 76:5,          168:21, 169:14             Boulevard [2] -          bucks [1] - 199:10
  223:23                     84:24, 92:3, 96:21,          bleed [2] - 70:18,       193:10, 220:21            building [7] - 58:17,
   became [13] - 6:11,       102:10, 103:9,              70:19                      Bowman [15] - 30:1,     58:25, 59:1, 59:3,
  50:25, 58:19, 71:5,        103:14, 104:14,              blessed [1] - 24:12      107:22, 107:23,          59:6, 156:25, 221:12
  74:5, 109:5, 149:3,        159:18, 172:25,              Blevins [3] - 106:15,    107:24, 107:25,           Building [1] - 59:19
  161:8, 163:25, 164:1,      173:23, 173:24,             106:20, 107:7             108:10, 108:15,           bunch [2] - 96:5,
  198:1, 207:20, 243:12      243:11, 243:18,              blew [2] - 43:2, 205:3   108:24, 109:16,          222:24
   Beckley [7] - 28:14,      243:23                       blood [6] - 41:4,        109:17, 110:11,           burden [1] - 16:10
  58:9, 59:18, 210:4,          between [23] - 2:10,      96:22, 99:7, 99:8,        111:20, 111:21,           burning [1] - 96:2
  212:6, 213:15, 222:6       25:14, 38:9, 39:1,          113:2, 167:1              112:2, 156:5              business [18] -
   become [3] - 61:15,       43:11, 53:9, 58:11,          bloom [3] - 58:4,         box [5] - 35:17,        35:23, 35:25, 48:3,
  249:16, 250:14             71:15, 106:25,              58:6, 209:11              67:11, 84:11, 202:1,     48:9, 48:15, 48:21,
   becomes [1] - 32:3        131:12, 142:14,              Bloom's [1] - 207:14     202:6                    59:12, 59:13, 59:16,
   bedridden [3] -           150:13, 162:12,              Blue [8] - 52:5,          Box [1] - 1:23          178:23, 193:9,
  30:14, 31:1, 166:6         172:3, 201:21, 202:4,       157:6, 157:8, 157:21,      boxes [1] - 36:8        203:20, 211:19,
   bedtime [1] - 97:2        204:3, 208:17, 225:3,       157:22, 203:24             boyfriend [1] -         212:13, 217:12,
   beer [1] - 53:7           245:21, 245:22,              Bluefield [5] - 54:9,    146:14                   217:16, 218:3
   began [17] - 4:6, 4:7,    246:5, 251:8                55:2, 55:3, 206:3,         brain [3] - 72:6,        buttock [2] - 118:10,
  48:3, 51:5, 57:3,            beyond [3] - 47:17,       206:4                     72:23, 73:3              118:11
  59:14, 62:22, 63:3,        49:13, 214:24                Bluestone [13] -          Brasfield [1] - 39:12    buttocks [1] - 143:7
  63:14, 65:14, 66:3,          big [6] - 31:9, 41:7,     56:23, 56:24, 57:2,        break [2] - 134:2,       BY [76] - 2:3, 2:4,
  66:7, 87:9, 142:6,         43:3, 59:4, 59:23,          57:6, 57:14, 57:20,       237:4                    2:4, 2:5, 2:6, 2:6,
  143:23, 143:24,            211:18                      58:5, 65:18, 70:4,         breakdown [1] -         22:10, 22:22, 28:1,
  246:19                       biggest [1] - 109:3       166:14, 207:4, 207:21     71:15                    29:2, 40:21, 43:13,
   begin [8] - 10:23,          bilateral [2] - 142:10,    bluestone [1] - 56:25     breakthrough [2] -      44:15, 47:2, 64:1,
  38:20, 54:20, 65:3,        143:6                        Bo [1] - 135:7           27:12, 248:5             64:18, 65:11, 73:12,
  67:16, 79:23, 173:22,        bill [5] - 98:3, 98:5,     board [6] - 26:12,        breast [1] - 141:24     73:17, 74:2, 75:21,
  257:22                     99:20, 157:5, 157:9         54:22, 56:12, 56:14,       breasts [1] - 142:9     76:21, 77:2, 78:17,
   beginning [2] -             billed [1] - 253:14       206:20, 244:3              breath [2] - 53:12,     80:5, 82:16, 84:14,
  105:14, 163:13               Billie [1] - 142:17        Board [8] - 2:13, 8:2,   205:1                    90:13, 91:9, 95:13,
   begins [1] - 95:25          bills [3] - 24:2,         8:8, 9:14, 24:19, 31:7,    Brenda [4] - 20:24,     101:1, 110:10,
   BEHALF [2] - 2:9,         156:24, 232:17              55:18, 64:5               125:2, 125:17, 195:25    111:18, 114:23,
  2:12                         Billy [2] - 147:19,        Bobby [2] - 132:5,        Brief [6] - 84:18,      115:16, 116:14,
   behalf [4] - 1:18,        155:14                      132:24                    93:23, 236:10,           119:19, 120:16,
  1:22, 16:4, 30:12            biohazard [1] - 71:1       Bodai [6] - 142:15,      236:13, 236:18, 239:6    121:11, 121:19,
   behind [5] - 28:3,          biopsy [1] - 125:10       187:14, 187:25,            brief [2] - 36:9,       122:6, 126:20,
  97:13, 168:10,               bird [4] - 166:15,        198:18, 199:24,           165:17                   134:23, 138:6,
  234:23, 235:4              166:20, 167:21,             202:16                     bring [5] - 13:13,      157:23, 159:3, 163:4,
   below [2] - 61:18,        184:23                       body [20] - 72:4,        13:19, 78:12, 134:17,    165:14, 170:8,
  83:14                        birth [1] - 93:25         72:8, 72:17, 72:18,       183:1                    173:16, 175:5, 178:6,


                                            Donna Prather, CCR, RPR, CCP, CCB
                        Official Court Reporter for the U.S. District Court Western District of Virginia
                                                      (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 265 of 296 Pageid#:
                                    11399
  181:1, 183:16,           57:10, 57:21, 57:23,      248:25                   181:11, 184:4, 198:2,       charges [2] - 35:22,
  190:15, 194:23,          58:10, 58:12, 58:13,       Case [1] - 1:6          198:3, 211:4, 225:3,       157:22
  195:7, 195:11,           58:14, 59:7, 59:13,        cases [25] - 65:22,     228:25                      charging [2] -
  198:10, 200:12,          59:24, 60:15, 60:16,      87:18, 92:20, 106:1,      certainly [23] - 3:17,    163:14, 193:2
  214:16, 226:24,          61:4, 62:10, 62:19,       106:5, 115:9, 115:10,    4:15, 4:23, 8:7, 10:9,      Charlene [2] -
  227:21, 228:7,           68:17, 70:3, 70:24,       138:18, 165:8,           10:14, 10:21, 11:2,        145:17, 155:18
  234:19, 235:7,           87:19, 115:11,            169:10, 169:13,          12:7, 12:9, 12:13,          Charleston [1] -
  237:19, 239:5,           115:13, 161:21,           171:25, 193:3, 217:6,    14:10, 14:22, 16:20,       56:16
  245:19, 246:4,           162:20, 174:3,            231:10, 232:5, 232:6,    103:17, 103:20,             Charlottesville [1] -
  247:14, 249:11,          207:13, 208:23,           234:10, 236:21,          105:22, 112:14,            36:5
  254:7, 254:20,           210:6, 214:2, 217:5,      240:25, 241:1,           160:7, 173:4, 175:11,       chart [10] - 68:19,
  256:10, 256:16           217:12, 217:14,           241:12, 243:15           178:3, 218:17              82:2, 82:9, 82:20,
   bypass [4] - 170:3,     217:16, 218:2,             cash [23] - 67:11,       certainty [1] - 248:24    89:8, 104:1, 169:11,
  181:18, 181:24, 182:2    218:18, 218:21,           67:12, 67:13, 198:18,     certificate [3] - 64:4,   201:22, 240:6, 248:13
                           223:16, 223:19,           198:20, 198:23,          64:11, 64:12                charts [7] - 104:3,
            C              223:22, 224:14,           198:25, 199:7,            Certification [1] -       111:24, 155:10,
                           224:16, 232:19,           199:10, 201:20,          2:13                       243:24, 244:8,
   C-II [3] - 162:23,
                           244:19, 249:17,           201:21, 201:25,           certification [1] -       244:15, 244:16
  182:19, 182:24
                           251:14, 251:18,           202:5, 202:9, 203:6,     63:20                       check [6] - 88:18,
   Cadillac [1] - 195:4
                           251:20, 251:24,           203:12, 204:6, 204:9,     certified [4] - 56:13,    114:15, 152:23,
   Cagle [1] - 1:19
                           252:5, 252:15,            206:13, 212:8,           56:14, 200:7, 244:3        199:17, 199:20,
   calendar [2] - 60:17,   252:23, 253:1, 253:6,     212:10, 212:17, 236:5     Certified [2] - 1:25,     199:25
  214:23                   253:7, 253:18              catastrophic [1] -      200:5                       Check [1] - 102:17
   California [1] - 84:5    Care [12] - 3:21,        62:13                     cervical [4] - 117:6,      checkbook [2] -
   calmer [1] - 225:14     52:5, 56:24, 56:25,        category [1] - 158:9    117:9, 132:19, 132:20      42:17, 42:18
   Calve [1] - 144:13      57:2, 59:14, 210:14,       cattle [1] - 48:24       chance [5] - 77:9,         checked [2] - 77:8,
   Calve-Perthes [1] -     211:7, 211:23,             catty [1] - 59:22       212:9, 246:10,             140:22
  144:13                   211:25, 212:5, 215:9       caused [10] - 83:24,    252:10, 257:13              checking [2] -
   cancer [9] - 35:12,      cared [3] - 159:12,      83:25, 108:19, 136:5,     change [38] - 17:11,      181:14, 240:10
  36:5, 48:16, 105:15,     173:18, 244:4             136:24, 137:20,          48:8, 63:13, 65:4,          checks [2] - 88:10,
  105:16, 109:25,           career [2] - 82:4,       148:1, 149:2, 149:14     65:13, 85:2, 85:9,         181:16
  125:7, 145:20, 145:22    162:23                     causes [7] - 10:22,     120:14, 167:22,             cheerleading [1] -
   candidates [1] -         carefully [1] - 257:23   11:2, 14:10, 84:3,       168:8, 168:10, 182:4,      126:12
  110:4                     caretaker [1] -          126:11, 131:11, 150:7    184:8, 206:9, 238:21,       chemical [2] - 7:13,
   Candy [1] - 126:9       126:13                     causing [3] - 31:16,    239:3, 239:16,             7:18
   cannot [2] - 16:17,      Carolina [10] - 6:10,    138:3, 147:1             239:20, 239:24,             Chicago [1] - 63:19
  227:15                   7:16, 10:12, 47:6,         CE [1] - 24:18          240:2, 240:3, 240:4,        chief [8] - 50:15,
   capacity [4] - 51:9,    52:5, 53:2, 53:10,         ceased [1] - 255:1      240:5, 240:14,             79:25, 139:17,
  102:2, 102:3, 103:15     54:6, 55:15, 236:3         ceiling [1] - 121:5     240:20, 240:21,            143:16, 145:7, 148:8,
   Captain [1] - 227:3      Carolina's [1] - 6:12                             240:22, 241:5,
                                                      cell [1] - 33:2                                    150:24, 172:17
   car [27] - 39:12,        carpooled [1] - 234:9                             242:17, 248:10,
                                                      cellular [1] - 72:11                                child [2] - 30:7,
  68:14, 80:10, 80:16,      carried [1] - 141:25                              248:11, 248:12,
                                                      center [2] - 48:16,                                255:8
  92:1, 92:2, 116:9,        carrying [1] - 67:13                              248:15, 248:18,
                                                     59:8                                                 children [1] - 29:14
  116:11, 126:12,           cars [1] - 84:5                                   248:20
                                                      Center [5] - 193:8,                                 chiropractic [1] -
  131:13, 133:16,           Carter [1] - 157:15                                changed [15] -
                                                     206:4, 206:8, 207:4,                                50:18
  139:4, 139:8, 145:6,                                                        18:11, 23:14, 33:20,
                            Carter's [1] - 157:22    249:15                                               choice [3] - 53:19,
  146:12, 146:23,                                                             83:19, 84:25, 106:10,
                            case [39] - 6:1, 8:17,    centers [4] - 56:8,                                53:20, 158:22
  147:10, 149:13,                                                             106:11, 167:24,
                           14:19, 15:17, 16:11,      56:9, 56:10, 56:18                                   chose [4] - 53:22,
  152:18, 161:13,                                                             170:2, 170:3, 170:4,
                           16:13, 21:25, 46:18,       central [2] - 72:4,                                53:23, 56:20, 106:6
  194:24, 195:1, 195:2,                                                       184:5, 193:3, 239:18,
                           80:3, 82:8, 83:9, 84:4,   72:5                                                 Christian [3] - 47:12,
  195:8, 198:16, 201:3,                                                       246:18
                           85:8, 89:15, 89:25,        CEO [2] - 209:12,                                  47:13, 47:18
  222:4                                                                        changes [5] - 31:9,
                           97:19, 98:17, 110:24,     209:14                                               chronic [119] - 25:25,
   carbon [3] - 97:11,                                                        43:3, 85:8, 240:13,
                           117:5, 119:2, 119:4,       certain [29] - 3:12,                               34:1, 35:10, 36:25,
  97:13, 97:14                                                                245:16
                           124:19, 135:15,           5:4, 9:5, 9:19, 69:17,                              39:10, 60:9, 61:1,
   card [2] - 165:9,                                                           changing [3] - 27:9,
                           142:24, 163:15,           71:25, 72:1, 79:16,                                 62:19, 62:20, 65:24,
  212:17                                                                      184:7, 239:15
                           167:22, 180:4, 182:8,     79:17, 92:12, 92:15,                                73:11, 74:10, 74:20,
   cards [3] - 195:8,      194:3, 194:18, 203:9,                               charge [1] - 10:25
                                                     92:18, 101:9, 101:13,                               75:7, 80:12, 81:18,
  199:3                    227:2, 231:11,                                      charged [6] - 75:12,
                                                     101:14, 101:20,                                     83:22, 83:23, 84:2,
   care [66] - 3:21,       231:13, 233:5,                                     180:14, 186:17,
                                                     106:1, 160:10, 164:1,                               84:7, 91:25, 92:9,
  20:18, 30:18, 31:20,     239:13, 242:21,                                    190:18, 190:23, 199:4
                                                     164:25, 166:5,                                      93:2, 96:12, 96:13,
  34:2, 49:20, 56:11,


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 266 of 296 Pageid#:
                                    11400
  98:20, 98:21, 99:21,      114:4, 156:3                clock [1] - 70:8         collector/staff [1] -    39:24
  102:20, 106:1,             CLBP [1] - 137:17          close [7] - 25:3,       40:10                      compartment [2] -
  106:24, 107:1,             clean [1] - 9:20          29:22, 30:1, 34:5,        college [9] - 47:17,     148:18, 202:13
  107:10, 108:6,             clear [7] - 10:12,        59:8, 62:11, 221:18      48:1, 48:4, 48:19,         compartments [1] -
  109:24, 110:24,           37:15, 58:19, 62:10,        closed [5] - 165:12,    49:1, 49:2, 49:14,        148:21
  112:7, 114:6, 116:24,     100:16, 126:15,            211:3, 219:21, 220:1,    49:15, 142:8               competition [1] -
  117:6, 117:7, 117:14,     154:24                     224:7                     College [2] - 23:10,     47:15
  118:6, 118:8, 119:9,       cleared [1] - 4:4          closer [4] - 25:16,     50:5                       competitor [1] -
  122:13, 123:19,            clearly [1] - 140:3       25:20, 61:10, 225:10      collided [1] - 146:25    29:22
  125:20, 126:1,             CLERK [9] - 21:23,         closest [1] - 56:21      collision [2] - 103:8,    complain [4] - 81:10,
  126:24, 128:7,            22:3, 22:5, 46:16,          closing [1] - 210:23    146:24                    81:11, 130:17, 146:2
  128:20, 129:5,            71:12, 75:17, 82:14,        cloudiness [1] -         Columbus [2] -            complained [4] -
  129:24, 131:9,            84:11, 194:22              229:17                   42:21, 43:15              80:10, 80:11, 80:13,
  131:19, 132:19,            clerk [2] - 6:5, 21:20     clue [1] - 103:13        combination [2] -        129:10
  133:10, 133:11,            Clerk [3] - 6:7, 12:24,    CME [2] - 55:25,        57:20, 232:9               complaining [13] -
  133:17, 135:8, 135:9,     15:19                      64:21                     combining [2] - 6:2,     60:6, 60:8, 77:10,
  135:14, 135:18,            click [1] - 5:4            CNS [2] - 72:4, 72:5    11:18                     81:6, 108:15, 128:19,
  136:1, 136:10, 137:8,      client [6] - 3:18,         coal [16] - 83:24,       comfortable [3] -        128:20, 129:6,
  137:11, 137:12,           10:10, 11:15, 12:11,       111:5, 114:12,           38:18, 139:1, 190:1       135:11, 138:14,
  137:17, 139:18,           20:15, 257:8               117:18, 118:15,           coming [6] - 34:23,      140:4, 146:10, 154:23
  139:19, 140:6,             client's [1] - 3:6        118:18, 120:25,          60:6, 162:21, 167:14,      complains [1] -
  140:12, 140:21,            climbed [1] - 124:17      121:4, 121:6, 127:16,    191:9, 221:2              116:21
  141:4, 141:5, 142:2,       Clinic [16] - 193:9,      127:20, 136:19,           commenced [1] - 3:1       complaint [5] - 76:8,
  143:19, 143:20,           193:10, 200:18,            152:1, 152:17             commitment [4] -         77:16, 79:25, 135:13,
  144:10, 144:14,           200:22, 203:16,             coast [1] - 43:1        51:17, 51:18, 51:20,      145:7
  144:19, 145:2,            209:8, 209:10,              cocaine [2] - 141:15,   51:24                      complaints [4] -
  145:24, 146:11,           209:14, 210:4, 210:9,      161:8                     committee [1] -          82:1, 98:16, 145:3,
  146:13, 146:16,           211:2, 212:22, 213:2,                               219:13                    145:23
                                                        Code [3] - 181:2,
  146:19, 147:5, 147:9,     213:9, 218:8, 220:20                                                           complete [3] - 48:4,
                                                       184:14, 184:16            common [9] - 80:15,
  147:17, 148:1, 148:8,                                                                                   115:1, 162:13
                             clinic [47] - 58:7,        code [10] - 83:21,      82:22, 91:25, 92:13,
  148:15, 149:6,                                                                                           completed [8] -
                            58:20, 61:2, 98:5,         97:17, 97:20, 99:15,     108:25, 109:6, 111:3,
  149:19, 150:5, 150:7,                                                                                   51:21, 54:19, 56:12,
                            166:21, 184:24,            126:23, 126:24,          111:21, 241:25
  150:25, 151:1,                                                                                          64:21, 65:1, 65:2,
                            193:8, 193:13,             128:6, 144:11,            commonly [1] -
  151:10, 151:19,                                                                                         79:24, 99:3
                            193:14, 200:22,            193:19, 193:20           110:22
  152:4, 152:8, 152:19,                                                                                    completely [8] -
                            201:6, 207:14,              codes [38] - 83:14,      Commonwealth [1] -
  153:17, 159:18,                                                                                         14:5, 74:7, 90:25,
                            207:18, 208:12,            83:16, 83:17, 83:19,     193:10
  160:20, 168:6,                                                                                          123:8, 153:20,
                            210:3, 210:10,             96:7, 96:9, 97:15,        commonwealth [1] -
  170:19, 170:21,                                                                                         168:13, 171:17, 241:6
                            210:13, 210:23,            97:18, 98:9, 98:12,      23:17
  207:18, 224:21
                            211:10, 213:12,            98:14, 99:16, 99:19,      communicated [2] -        completing [1] - 53:3
   chute [1] - 150:11       213:17, 213:19,            107:3, 107:5, 108:2,     25:8, 228:22               completion [1] - 64:4
   circle [2] - 83:13,      214:4, 215:1, 215:3,       108:4, 108:5, 112:4,      communities [2] -         compliance [12] -
  98:8                      218:3, 218:14,             112:5, 112:8, 112:10,    31:12, 31:17              66:20, 87:2, 87:14,
   circling [1] - 99:4      219:18, 219:19,            116:16, 116:17,           community [6] -          87:22, 105:20,
   circumstance [4] -       220:5, 220:19,             116:19, 116:20,                                    224:25, 240:15,
                                                                                22:19, 159:14,
  165:11, 189:2,            220:20, 221:9,             117:5, 122:12,                                     240:16, 240:19,
                                                                                159:18, 160:4,
  190:11, 224:23            222:13, 223:24,            123:18, 125:25,                                    245:16, 250:22, 251:4
                                                                                160:18, 161:17
   circumstances [10] -     224:21, 225:6,             126:22, 132:18,                                     compliant [1] - 105:3
                                                                                 Community [6] -
  163:16, 167:21,           227:22, 229:12,            133:10, 139:20,                                     complicated [1] -
                                                                                193:9, 193:10,
  181:11, 188:8, 216:3,     230:7, 231:7, 241:11,      150:1, 150:14, 150:15                              197:10
                                                                                193:17, 200:3,
  232:15, 232:16,           244:10, 246:12,             coding [1] - 83:16      203:16, 249:16             complied [1] - 214:5
  232:18, 245:17,           249:7, 250:12, 250:15       coincidentally [1] -     community's [1] -         comply [5] - 7:2, 8:9,
  252:14                     clinics [12] - 58:22,     196:10                   249:17                    66:24, 223:13, 223:24
   claim [1] - 117:16       63:10, 166:15,              Colegrove [6] -          company [8] - 86:25,      component [1] -
   clarified [1] - 214:20   200:19, 200:25,            113:23, 114:2, 114:4,    88:11, 156:22,            150:5
   clarify [1] - 109:17     213:13, 213:14,            114:10, 114:11, 156:3    186:24, 187:5, 187:6,      compress [1] -
   Clarkson [1] - 58:5      213:23, 214:17,             collapse [5] - 83:25,   209:18, 209:25            138:23
   class [4] - 74:13,       217:20, 223:14,            117:18, 118:16,                                     compressed [2] -
                                                                                 compare [1] - 66:4
  74:14, 185:3              244:11                     121:6, 152:2                                       117:12, 121:6
                                                                                 compared [2] -
   classify [1] - 71:16      clipboard [2] - 77:5,      collapses [1] -                                    compressing [1] -
                                                                                144:20, 256:18
   Clayton [3] - 113:23,    130:13                     118:18                                             102:1
                                                                                 comparison [1] -


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 267 of 296 Pageid#:
                                    11401
    compression [4] -        connection [2] -         contributed [1] -         correct [239] - 14:21,   212:23, 213:5,
  80:15, 103:6, 132:20,     8:22, 13:11              84:7                      22:24, 23:17, 29:6,       213:21, 214:6,
  138:2                      Connie [3] - 146:9,      control [5] - 66:6,      31:18, 36:17, 39:8,       214:15, 214:19,
    Computer [1] - 1:25     155:16                   69:2, 74:9, 84:21,        39:18, 46:6, 50:22,       215:6, 215:10,
    computer [1] -           consequences [1] -      171:13                    50:23, 51:2, 51:24,       215:13, 215:16,
  194:21                    31:6                      Controlled [2] - 95:8,   51:25, 53:22, 55:3,       215:19, 215:21,
    Computer-Aided [1]       consider [8] - 13:24,   185:3                     56:23, 57:15, 61:21,      215:25, 216:5,
  - 1:25                    16:9, 16:12, 16:14,       controlled [41] -        63:3, 64:12, 67:3,        216:12, 216:16,
    concern [3] - 11:2,     16:21, 120:5, 157:20,    13:23, 32:6, 42:14,       67:23, 68:5, 68:6,        216:18, 217:16,
  173:3, 219:12             226:14                   42:15, 42:22, 56:2,       76:25, 85:22, 86:5,       217:17, 217:21,
    concerned [3] -          considered [2] -        63:19, 64:20, 64:23,      86:9, 87:10, 88:23,       217:24, 218:3, 218:6,
  159:13, 160:18, 222:2     215:1, 215:3             64:24, 67:9, 94:8,        91:6, 94:4, 96:6,         218:8, 218:10,
    concerns [1] -           consistent [3] -        171:13, 173:6, 179:5,     98:13, 102:24,            218:15, 218:24,
  254:23                    93:19, 163:9, 192:24     179:8, 180:10, 182:8,     102:25, 103:2,            220:6, 220:17,
    concluded [1] -          constellation [1] -     183:18, 185:1,            103:21, 103:22,           220:21, 221:22,
  258:4                     149:7                    214:25, 215:9,            104:15, 105:10,           222:10, 222:25,
    conclusion [1] -         constitution [1] -      215:11, 215:16,           107:13, 110:13,           223:2, 223:9, 224:10,
  81:23                     16:6                     216:11, 216:18,           111:8, 111:9, 113:5,      225:6, 227:9, 227:15,
    conclusions [1] -        consult [1] - 82:6      216:23, 223:2, 223:6,     113:13, 114:7, 114:8,     228:9, 230:6, 230:8,
  12:15                      consulted [2] -         224:15, 231:14,           115:19, 115:20,           230:11, 230:15,
    concrete [1] - 136:3    113:15, 113:17           231:18, 231:19,           116:22, 122:7,            230:18, 231:11,
    concussion [2] -         contact [5] - 19:11,    231:23, 232:7,            125:14, 129:8,            231:15, 231:20,
  139:7                     172:15, 194:11,          246:14, 249:3,            129:20, 130:11,           231:23, 232:11,
    condition [4] - 9:4,    242:13, 257:13           253:11, 253:22            130:22, 131:5, 132:7,     232:14, 233:2, 236:5,
  120:14, 144:13,            contacted [2] - 36:6,    convenience [1] -        135:2, 135:4, 135:19,     236:9, 238:17,
  191:23                    56:16                    30:22                     136:7, 136:15,            238:20, 239:2,
                             contained [1] -          conversate [1] -         137:10, 138:9, 140:9,     239:19, 241:11,
    conditions [7] - 9:5,
                            179:17                   102:18                    140:15, 140:23,           242:9, 242:10, 243:6,
  9:7, 39:4, 72:1, 82:3,
                                                      conversation [13] -      140:24, 144:5, 145:2,     243:17, 243:21,
  184:2, 225:4               container [1] - 71:1
                                                     33:5, 38:19, 169:21,      146:7, 148:5, 150:16,     243:25, 244:5, 244:6,
    conduct [16] - 13:15,    contents [1] - 202:1
                                                     172:2, 178:1, 185:11,     168:3, 168:13, 175:9,     245:21, 246:6, 247:2,
  88:15, 108:10,             contested [1] - 12:19
                                                     218:16, 251:22,           175:16, 179:2, 181:5,     247:5, 247:8, 247:11,
  108:12, 111:19,            context [17] - 161:4,
                                                     252:2, 252:12,            181:10, 182:18,           247:20, 248:1, 248:7,
  111:22, 118:20,           165:10, 232:2,
                                                     252:22, 253:12,           183:10, 183:23,           248:21, 249:4,
  121:22, 125:21,           247:22, 248:2,
                                                     253:21                    184:9, 184:22,            250:20, 250:25,
  127:2, 127:23,            251:22, 252:2, 252:4,
                                                      conversations [4] -      185:17, 185:21,           251:2, 251:5, 251:21,
  128:24, 132:23,           252:6, 252:10,
                                                     27:18, 165:21, 178:1,     186:7, 186:10, 187:8,     251:22, 252:1, 252:5,
  136:23, 143:9, 154:14     252:11, 252:21,
                                                     238:8                     187:11, 187:17,           254:10, 254:11,
    conducted [4] -         253:2, 253:3, 253:4,
                                                      converted [1] -          187:25, 188:5,            256:25
  113:12, 121:12,           253:12, 253:13
                                                     172:21                    188:13, 192:14,             corrected [1] - 62:16
  121:17, 140:15             Contin [1] - 32:20
                                                      convicted [1] - 35:19    193:14, 193:16,             correctly [2] - 123:8,
    conference [2] -         continue [12] -
                                                      copies [1] - 180:17      193:18, 193:22,           226:4
  169:16, 169:20            24:19, 37:4, 52:23,
                                                      copy [9] - 5:13, 15:3,   193:25, 194:5, 194:8,       correspond [3] -
    confidence [1] -        53:20, 54:13, 58:23,
                                                     64:2, 64:4, 93:5, 93:6,   194:11, 194:15,           83:20, 108:8, 150:1
  34:25                     60:15, 97:3, 103:12,
                                                     97:9, 97:14, 163:11       194:17, 195:15,             corresponded [2] -
    confidential [1] -      210:12, 239:24, 250:2
                                                      cord [4] - 72:6,         196:1, 196:3, 197:11,     82:1, 145:22
  93:12                      continued [5] - 62:8,
                                                     72:24, 73:3, 130:20       197:16, 198:16,             correspondence [2]
    confirm [2] - 114:16,   109:13, 120:21,
                                                      corner [3] - 59:22,      200:23, 201:10,           - 49:3, 49:5
  242:13                    124:24, 132:2
                                                     100:6, 112:25             202:21, 203:1, 203:4,       corresponds [1] -
    confirmation [1] -       continuing [12] -
                                                                               203:7, 203:17,            83:22
  68:1                      24:10, 24:11, 24:15,      cornerstone [1] -
                                                                               203:18, 203:22,             costs [1] - 232:24
    confirmed [2] -         31:8, 60:23, 113:24,     250:3
                                                                               205:1, 205:3, 205:6,        cough [2] - 6:2,
  116:24, 117:23            115:4, 124:5, 127:12,     Corps [1] - 227:3
                                                                               205:7, 205:14,            11:19
    conflicting [2] -       129:17, 162:6, 162:8      Correct [18] - 39:19,
                                                                               205:20, 206:1, 206:4,       counsel [9] - 16:15,
  55:15, 255:2               contract [8] - 6:19,    59:9, 78:23, 86:7,
                                                                               206:12, 206:16,           17:11, 17:18, 45:19,
    confused [3] - 82:25,   6:20, 7:11, 8:5, 9:5,    97:22, 107:18,
                                                                               206:17, 207:5, 207:8,     170:14, 171:2,
  238:6, 240:1              13:9, 13:10, 172:3       110:16, 113:6,
                                                                               207:9, 207:10, 209:5,     171:22, 172:4, 258:1
    confusion [3] -          contractors [1] -       113:14, 120:8,
                                                                               209:15, 209:18,             counsel's [1] - 46:2
  10:22, 105:18, 105:19     202:18                   130:12, 143:2, 144:6,
                                                                               211:3, 211:16, 212:1,       counseled [1] -
    conjunction [2] -        contractual [1] -       180:6, 196:4, 205:2,
                                                                               212:11, 212:16,           172:2
  74:11, 172:2              188:23                   209:16, 256:23
                                                                               212:20, 212:21,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 268 of 296 Pageid#:
                                    11402
   counseling [1] -         45:19, 45:25, 46:5,     189:16                     81:18, 97:3, 102:11,       dealt [2] - 145:24,
  171:19                    46:8, 46:11, 46:13,       covering [1] - 30:7      250:4, 250:9              161:20
   Counselor [1] -          63:25, 64:16, 71:13,      CPR [1] - 200:16          damage [4] - 101:25,      Deanna [1] - 137:2
  238:5                     73:23, 74:1, 75:18,       cracked [1] - 136:24     111:2, 128:4, 137:21       death [6] - 6:2,
   count [7] - 11:25,       76:19, 76:23, 77:1,       Craycraft [4] -           Damron [3] - 117:3,      11:23, 11:25, 44:17,
  88:3, 88:15, 88:25,       78:2, 78:5, 78:12,      115:23, 115:24,            117:4, 117:16             83:4, 254:10
  169:18, 240:17            78:15, 78:24, 79:4,     116:3, 116:15               damron [1] - 118:1        debility [1] - 142:25
   counted [1] - 23:25      79:6, 79:8, 79:11,        crazy [2] - 44:1, 44:3    Daniels [11] - 118:2,     debit [3] - 165:9,
   counter [3] - 52:6,      89:12, 89:19, 89:24,      created [2] - 49:5,      118:3, 118:4, 118:14,     199:3, 199:4
  68:16, 168:10             90:5, 90:7, 90:11,      248:17                     118:21, 118:24,            Deborah [22] - 19:17,
   country [2] - 31:11,     90:23, 91:4, 94:13,       credibility [1] - 8:1    118:25, 120:18,           19:18, 19:21, 112:16,
  160:20                    94:17, 94:23, 95:3,       credit [8] - 67:14,      120:23, 120:24, 122:9     161:2, 161:3, 161:25,
   counts [3] - 75:10,      95:11, 100:12,          67:18, 68:3, 165:9,         dark [1] - 68:12         162:2, 175:12,
  180:14, 240:9             100:16, 100:19,         195:8, 199:3, 201:21,       Darryl [17] - 151:17,    176:21, 185:6, 185:9,
   Counts [1] - 24:13       110:5, 110:9, 111:9,    212:17                     155:12, 159:4, 159:5,     185:20, 186:9,
   county [1] - 49:19       111:11, 111:14,           crew [7] - 233:25,       174:13, 185:19,           186:15, 190:17,
   County [3] - 69:1,       115:6, 115:15,          234:1, 234:13, 235:5,      186:4, 186:13,            191:15, 191:16,
  195:16, 196:7             116:10, 119:14,         235:16, 235:17             188:13, 188:20,           191:24, 192:1
   couple [18] - 3:5,       120:4, 120:9, 120:11,     crews [3] - 233:24,      189:19, 190:18,            DeBusk [1] - 50:5
  26:24, 30:3, 30:6,        121:8, 121:21,          233:25, 234:1              194:13, 194:14,            decades [1] - 31:13
  31:13, 33:24, 44:13,      121:25, 122:3, 134:1,     Criminal [1] - 1:6       222:22, 227:9, 229:2       deceived [1] - 174:6
  45:3, 56:19, 67:15,       134:6, 134:11,            criminal [1] - 88:10      data [1] - 241:21         decide [3] - 16:22,
  88:5, 92:2, 121:1,        134:13, 134:17,           critical [1] - 30:18      database [1] -           57:14, 189:21
  136:18, 146:12,           134:19, 134:21,                                    181:15                     decided [3] - 49:21,
                                                      cross [7] - 4:16,
  215:22, 229:9, 235:18     137:22, 137:25,                                     date [10] - 15:9,        85:9, 225:23
                                                    11:9, 13:25, 16:24,
   course [11] - 12:24,     138:5, 157:12,                                     66:13, 76:13, 93:25,       deciding [1] - 16:15
                                                    28:23, 175:2, 254:17
  16:22, 20:7, 63:19,       157:16, 157:19,                                    169:11, 178:20,            decision [21] - 3:6,
                                                      Cross [3] - 157:6,
  64:6, 65:2, 65:6,         158:25, 162:1,                                     239:7, 240:5, 240:11,     11:13, 16:16, 16:22,
                                                    157:8, 157:21
  90:22, 114:12,            164:17, 165:1,                                     248:13                    17:4, 17:12, 17:19,
                                                      CROSS [4] - 2:4, 2:6,
  239:22, 240:15            166:18, 167:6,                                      dated [4] - 169:10,      21:4, 21:9, 53:14,
                                                    29:1, 175:4
   courses [2] - 48:6,      167:10, 167:17,                                    181:4, 226:25, 248:6      162:25, 163:1, 164:3,
                                                      cross-examination
  66:4                      168:2, 168:4, 168:9,                                daughter [1] - 47:9      175:21, 177:11,
                                                    [4] - 11:9, 16:24,
                            168:15, 168:18,                                     David [1] - 152:24       177:14, 177:18,
   coursework [2] -                                 28:23, 175:2
                            168:21, 169:1,                                      DAY [1] - 1:11           178:3, 184:6, 204:20,
  49:7, 49:21                                         CROSS-
                            169:12, 169:18,                                                              205:24
   court [6] - 178:11,                              EXAMINATION [4] -           day-to-day [1] -
                            170:6, 173:12,
  186:1, 219:2, 219:3,                              2:4, 2:6, 29:1, 175:4      103:16                     decisions [4] - 40:2,
                            173:15, 175:2,
  219:15, 258:2                                       cross-examine [2] -       days [21] - 19:9,        53:5, 81:19, 160:5
                            180:25, 183:14,
   Court [8] - 1:25,                                4:16, 13:25                29:12, 29:14, 30:7,        decrease [2] -
                            190:7, 190:12, 198:4,
  4:21, 5:1, 6:4, 13:23,                              crushed [1] - 152:17     38:3, 38:5, 52:21,        172:18, 172:20
                            200:6, 200:9, 214:9,
  13:25, 15:25, 257:14                                cuff [1] - 153:14        53:21, 94:5, 178:19,       decreased [1] -
                            214:12, 226:23,
   COURT [183] - 1:2,                                 current [3] - 85:18,     215:22, 215:23,           96:24
                            228:4, 234:18,
  3:2, 3:7, 4:19, 5:11,                             97:4, 120:13               216:8, 229:25, 230:3,      decreases [1] -
                            234:25, 236:25,
  5:15, 5:18, 6:6, 7:3,                               cursed [1] - 87:18       230:7, 230:10,            102:23
                            237:13, 237:15,
  7:7, 7:17, 7:22, 8:11,                              custody [2] - 29:13,     239:10, 242:3, 242:4,      deem [1] - 42:10
                            237:17, 238:25,
  8:13, 9:24, 10:1, 10:8,                           30:7                       242:6                      Defendant [2] - 1:9,
                            246:1, 249:10,
  11:5, 11:16, 12:8,                                  customers [2] -           DD-214 [1] - 226:1       1:22
                            253:24, 254:3,
  12:16, 12:23, 13:5,                               44:23                       de [2] - 54:23, 206:20    DEFENDANT [9] -
                            254:18, 256:7,
  14:3, 14:7, 14:12,                                  customized [1] -          de-fund [2] - 54:23,     17:7, 17:10, 17:17,
                            256:15, 257:2, 257:4,
  15:2, 15:7, 15:11,                                249:25                     206:20                    18:3, 18:8, 18:17,
                            257:11, 257:16,
  15:19, 16:2, 17:8,                                  cut [4] - 188:21,         DEA [4] - 26:7, 40:5,    46:7, 46:10, 46:20
                            257:20, 258:1
  17:16, 18:2, 18:4,                                189:8, 189:18, 189:25      40:6, 66:21                defendant [7] - 3:16,
                             Court's [1] - 13:19
  18:13, 18:25, 19:3,                                                           deal [11] - 33:3,        9:17, 13:9, 15:12,
                             courteous [1] - 33:1
  19:5, 19:14, 19:20,                                                          55:16, 63:13, 73:6,       27:18, 45:21, 134:9
  19:23, 20:4, 20:8,
                             courtroom [1] -                   D               185:1, 214:21, 217:6,      Defendant's [7] -
                            159:24                   D.O [3] - 50:15,
  20:10, 20:13, 20:21,                                                         217:20, 244:10,           5:2, 5:20, 6:6, 11:8,
                             cover [4] - 189:14,    50:21, 227:3
  20:25, 21:12, 21:15,                                                         244:23, 245:3             12:9, 12:21, 13:1
  21:19, 21:22, 22:19,      253:7, 253:16, 253:17    D/T [1] - 95:22            dealership [1] -          defendant's [2] -
  27:20, 27:23, 28:21,       coverage [1] -          dad [2] - 47:16,          161:16                    13:6, 13:17
  28:23, 40:20, 43:8,       244:19                  238:8                       dealing [1] - 92:5        DEFENSE [2] - 2:2,
  44:12, 45:10, 45:12,       covered [2] - 71:14,    daily [6] - 39:10,         dealings [1] - 221:25    2:12


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 269 of 296 Pageid#:
                                    11403
   Defense [4] - 22:7,       158:12                    117:23, 121:15,            direct [14] - 9:19,      discussion [8] -
  46:22, 64:15, 64:17         designed [1] -           122:14, 123:4,            17:18, 29:22, 88:1,      76:6, 91:8, 192:7,
   defense [3] - 14:18,      105:19                    123:18, 123:19,           110:21, 116:24,          192:10, 251:18,
  21:18, 46:15                desire [1] - 217:9       123:20, 123:21,           157:20, 175:6,           251:24, 252:15,
   deficits [1] - 103:12      desk [3] - 77:8,         125:7, 127:1, 128:3,      199:22, 199:25,          252:25
   define [1] - 44:5         88:19, 169:23             129:3, 129:22,            219:17, 243:3,            discussions [2] -
   definitely [7] - 34:21,    destroyed [2] -          132:18, 133:8,            254:17, 254:19           254:12, 254:15
  43:16, 43:20, 82:5,        196:6, 196:11             133:10, 135:6,             DIRECT [4] - 2:3,        disease [9] - 7:12,
  87:7, 109:11, 128:7         destruction [1] -        135:18, 136:10,           2:5, 22:9, 47:1          35:12, 37:8, 132:12,
   degenerative [2] -        197:15                    136:12, 137:16,            directed [2] - 31:9,    136:13, 137:25,
  142:19, 144:13              destructive [1] - 31:5   137:17, 139:16,           241:13                   138:2, 142:20, 144:13
   degree [3] - 23:11,        detail [4] - 12:14,      140:11, 143:15,            direction [1] - 184:5    disk [3] - 101:25,
  23:13, 24:9                16:9, 71:8, 139:9         143:16, 144:11,            directions [5] -        132:11, 142:19
   degrees [1] - 49:6         details [1] - 13:8       144:18, 144:19,           70:23, 247:22, 248:2,     dispense [1] - 30:9
   dehydrated [2] -           determination [4] -      146:17, 146:18,           248:3, 248:4              dispensed [1] -
  37:1, 37:5                 81:21, 86:11, 223:5,      148:7, 148:8, 149:6,       directly [7] - 26:20,   166:8
   delivering [1] - 52:11    246:21                    149:19, 150:1,            115:12, 122:4,            dispensing [1] -
   denies [2] - 15:12,        determinations [1] -     150:14, 150:15,           163:24, 186:22,          31:22
  15:13                      81:14                     150:24, 153:6, 153:16     229:18, 242:13            displayed [1] - 75:17
   dental [1] - 30:17         determine [5] -           diagnostic [2] -          director [5] - 54:16,    disposal [1] - 195:17
   dentist [2] - 41:1,       26:11, 101:10, 110:3,     74:19, 126:24             58:7, 166:14, 184:24,     dispute [1] - 201:24
  59:21                      218:2, 243:10              diagram [1] - 238:2      209:12                    disregard [1] - 159:1
   Department [4] -           determined [2] -          diclofenac [2] -          dirty [1] - 157:25       distance [9] - 27:1,
  10:17, 10:18, 69:2,        81:17, 137:14             70:12, 70:17               disability [4] - 7:9,   28:13, 33:23, 34:14,
  196:8                       determining [2] -         died [1] - 51:11         7:18, 100:23, 108:23     34:15, 34:22, 35:2,
   department [1] -          121:14, 239:22             differ [1] - 50:15        disagree [3] - 178:3,   38:16, 42:24
  59:4                        devastating [1] -         difference [1] -         241:21, 246:15            distances [1] -
   dependance [2] -          161:22                    208:11                     disagreement [3] -      192:23
  73:14, 73:19                develop [2] - 35:15,      different [54] - 24:1,   208:22, 208:25, 209:2     distinction [2] -
   dependence [2] -          87:19                     30:3, 37:14, 39:17,        disaster [2] - 47:19,   111:12, 253:20
  172:6, 172:7                developed [4] - 27:7,    39:24, 39:25, 41:5,       47:21                     distribute [1] - 11:1
   dependency [2] -          104:25, 141:25,           41:6, 41:15, 47:23,        disasters [1] - 47:20    distributed [1] -
  7:13, 7:18                 171:17                    50:12, 52:10, 56:8,        discharge [10] -        31:16
   deposit [8] - 67:20,       develops [1] - 172:7     56:20, 57:18, 57:24,      93:6, 93:8, 110:1,        distribution [3] -
  199:5, 199:8, 199:9,        diagnose [1] - 39:6      65:8, 65:17, 71:4,        155:9, 157:25,           13:16, 35:19, 68:17
  199:22, 199:25,             diagnosed [11] -         72:15, 74:21, 75:11,      158:20, 171:23,           district [1] - 209:17
  201:25, 202:5              90:20, 93:1, 96:8,        80:15, 88:4, 88:5,        225:21, 225:25, 226:4     DISTRICT [2] - 1:2,
   deposited [2] -           99:12, 118:6, 141:4,      89:3, 89:15, 100:1,        Discharge [1] -         1:3
  67:18, 201:19              142:9, 145:15,            103:6, 104:24, 105:1,     225:24                    Diversion [3] - 87:1,
                             148:14, 150:12, 151:9     106:21, 112:7,             discharged [15] -       88:12, 186:23
   deposits [4] -
                              diagnoses [17] -         126:19, 131:11,           109:21, 110:5,
  187:22, 187:23,                                                                                          divided [1] - 189:4
                             83:20, 93:2, 96:7,        135:9, 139:18, 145:2,     141:10, 155:7,
  202:10, 203:17                                                                                           division [1] - 199:18
                             99:12, 99:20, 107:9,      147:23, 156:14,           155:11, 155:12,
   depression [2] -                                                                                        DIVISION [1] - 1:4
                             114:4, 125:19, 129:4,     166:15, 167:24,           155:14, 155:16,
  10:11, 88:7                                                                                              divorce [1] - 54:4
                             131:18, 132:16,           171:3, 176:15, 186:3,     161:5, 161:9, 166:6,
   describe [10] - 14:16,                                                                                  Doc [1] - 176:15
                             135:7, 135:10,            188:17, 197:8,            198:2, 226:8, 226:10,
  50:9, 51:6, 70:2,                                                                                        Doctor [3] - 78:24,
                             137:13, 139:17,           199:16, 215:20,           226:13
  102:8, 102:18, 158:1,                                                                                   190:7, 233:9
                             149:8, 152:9              232:9, 233:24,             disciplined [2] -
  158:4, 159:4, 159:22                                                                                     doctor [32] - 28:17,
                                                       235:18, 244:2             4:12, 8:17
   Describe [1] - 86:3        diagnosing [1] -                                                            32:2, 36:20, 39:2,
                                                        differing [1] - 130:10    discovered [3] -
   described [3] - 94:2,     119:9                                                                        42:10, 42:16, 43:12,
                              diagnosis [67] -          difficult [5] - 56:13,   48:13, 71:3, 71:23
  176:23, 250:17                                                                                          50:9, 50:14, 53:13,
                             10:11, 27:14, 33:4,       87:22, 160:21, 217:6,      discuss [3] - 85:7,
   describes [3] -                                                                                        61:18, 62:19, 98:7,
                             38:13, 83:17, 97:17,      229:8                     130:7, 171:11
  13:21, 96:18, 249:13                                                                                    110:7, 115:6, 157:22,
                             97:18, 97:20, 98:10,       difficulty [1] - 80:24    discussed [10] -
   describing [2] - 14:2,                                                                                 161:12, 183:14,
                             98:12, 98:14, 98:18,       dig [1] - 44:9           17:10, 20:16, 25:17,
  249:6                                                                                                   183:19, 204:18,
                             99:15, 99:19, 107:3,       digging [1] - 44:9       87:5, 91:5, 125:7,
   description [1] -                                                                                      204:25, 205:8, 210:9,
                             107:5, 108:2, 108:4,       Dilaudid [1] - 32:19     164:13, 172:11,
  13:21                                                                                                   243:16, 243:20,
                             108:5, 112:4, 112:5,       diminished [1] -         174:9, 236:11
   descriptive [1] -                                                                                      245:2, 247:1, 247:7,
                             113:22, 116:16,           129:25                     discussing [1] -        247:8, 257:17
  77:19
                             116:17, 117:5, 117:6,      dire [1] - 160:21        27:20                     doctor's [2] - 93:10,
   designation [1] -


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 270 of 296 Pageid#:
                                    11404
  158:22                     Dotson [6] - 122:20,     33:24, 34:8, 35:2,        220:12, 220:16             electives [2] - 52:13
   doctor-patient [1] -     122:24, 123:1, 123:2,     43:22, 195:2, 201:11,      duplicate [1] - 27:13     electronic [3] -
  110:7                     123:16                    201:17, 257:23             duration [1] - 132:12    67:17, 68:2, 183:13
   doctor/patient [1] -      doubt [2] - 32:1,         drive-through [1] -       during [12] - 4:4,        element [1] - 85:4
  218:19                    234:10                    30:23                     20:6, 86:22, 154:13,       elicit [3] - 92:16,
   doctorate [1] - 23:15     down [38] - 45:13,        driven [2] - 228:11,     174:9, 179:1, 193:6,      148:20, 148:21
   doctors [9] - 55:9,      47:7, 54:3, 59:19,        228:12                    201:6, 251:18,             embarrassed [1] -
  62:11, 104:10,            61:3, 61:16, 63:9,         driving [8] - 53:8,      251:24, 252:14,           160:10
  104:11, 119:9,            77:12, 79:23, 79:24,      54:3, 95:21, 95:24,       252:25                     emergencies [2] -
  119:24, 185:2,            82:24, 85:13, 85:21,      96:19, 100:4, 100:5,       Dynamics [1] - 157:7     166:24, 167:21
  243:20, 247:4             92:4, 97:6, 103:10,       192:22                                               emergency [12] -
   doctors' [2] - 62:16,    106:7, 130:6, 136:3,       drove [4] - 56:7,                   E              60:11, 168:24, 169:1,
  104:3                     145:8, 150:10,            56:19, 84:5, 183:4                                  175:16, 175:19,
                                                                                 e-mail [5] - 3:23,
   document [27] - 4:2,     151:21, 151:25,            drug [26] - 8:19,                                  175:20, 176:24,
                                                                                194:6, 226:17,
  42:19, 76:10, 77:5,       152:3, 154:1, 154:20,     32:10, 32:12, 32:18,                                177:1, 182:24,
                                                                                226:19, 226:20
  77:6, 77:7, 79:23,        197:20, 210:5, 210:7,     35:9, 35:10, 35:19,                                 183:25, 184:4, 255:11
                                                                                 e-mails [1] - 189:7
  85:3, 85:5, 85:24,        210:23, 211:3,            36:22, 36:23, 36:24,                                 Emergency [2] -
                                                                                 earliest [1] - 30:22
  86:1, 103:25, 104:2,      213:14, 213:24,           37:6, 88:2, 88:8,                                   47:20, 49:25
                            222:11, 238:6, 238:9,                                early [5] - 17:20,
  104:22, 105:10,                                     88:25, 157:25, 158:7,                                emergent [3] -
                            243:13, 257:5                                       28:12, 87:8, 89:20,
  105:16, 105:17,                                     158:13, 158:14,                                     161:13, 162:20,
                             Dr [78] - 3:13, 3:24,                              150:12
  106:9, 106:22, 108:8,                               158:16, 158:17,                                     175:15
                            4:1, 5:23, 6:10, 9:2,                                earmarked [2] -
  123:1, 130:7, 130:12,                               161:6, 209:25,                                       employ [1] - 87:15
                            12:1, 12:5, 13:20,                                  202:1, 202:14
  144:12, 183:12, 219:3                               229:11, 240:9, 240:17                                employed [1] - 88:12
                            15:24, 17:6, 18:16,                                  easier [1] - 187:22
   documentation [5] -                                 Drug [4] - 22:16,                                   employee [4] -
                            19:6, 20:6, 21:2, 21:3,   22:23, 23:3, 24:13         easiest [1] - 158:3
  85:1, 93:1, 93:20,                                                                                      187:6, 204:7, 206:14,
  143:16, 158:8             25:5, 28:9, 32:7,          drugs [15] - 7:19,        easily [1] - 66:10
                                                                                                          207:24
   documented [2] -         32:23, 32:25, 33:13,      8:23, 10:24, 14:20,        east [1] - 43:1
                                                                                                           employees [1] -
  130:4, 165:6              34:4, 34:18, 36:12,       30:9, 32:20, 167:18,       East [1] - 193:11
                                                                                                          202:18
   documents [7] -          38:10, 39:12, 39:18,      173:5, 173:7, 179:2,       easy [1] - 199:19
                                                                                                           employer [3] - 199:1,
  75:18, 106:19,            40:8, 41:2, 41:23,        182:23, 195:12,            eat [1] - 53:7
                                                                                                          202:21, 203:1
  115:14, 133:2,            42:8, 42:20, 43:21,       196:20, 197:2, 228:21      Edison [1] - 48:21
                                                                                                           employment [2] -
  223:17, 233:12,           44:24, 46:3, 46:5,         Drugstore [1] - 24:17     edits [1] - 197:12
                                                                                                          203:20, 209:19
  239:12                    46:15, 54:17, 58:4,        drugstore [1] - 23:20     educate [1] - 250:8
                                                                                                           empty [3] - 167:19,
   domestic [2] - 83:25,    58:5, 58:6, 64:2,          drunk [1] - 37:11         educated [1] - 50:19
                                                                                                          197:7
  146:13                    64:19, 71:14, 74:3,        duct [1] - 150:11         education [11] -          EMT [2] - 50:1, 79:17
   Donald [4] - 1:22,       75:10, 75:22, 83:15,       due [53] - 18:9, 47:9,   24:10, 24:11, 24:15,
                                                                                                           en [1] - 195:16
  133:5, 133:8, 133:14      90:7, 90:14, 90:23,       83:22, 92:10, 92:12,      31:9, 48:3, 48:15,
                                                                                                           encounter [1] -
   done [33] - 24:12,       95:14, 119:21,            93:2, 95:21, 95:22,       50:16, 54:16, 64:23,
                                                                                                          185:15
  44:7, 57:19, 67:2,        134:24, 142:10,           95:24, 96:13, 97:20,      74:5, 244:1
                                                                                                           encounters [1] -
  70:10, 76:15, 76:20,      157:24, 166:15,           98:20, 99:21, 100:3,       educational [2] -
                                                                                                          243:14
  76:24, 78:9, 79:2,        166:20, 167:21,           108:20, 110:8, 112:7,     24:21, 47:10
                                                                                                           end [20] - 38:18,
  80:21, 88:17, 104:10,     180:19, 183:8,            114:6, 116:8, 116:24,      effect [1] - 85:6
                                                                                                          53:4, 54:22, 54:24,
  104:11, 150:14,           184:23, 185:5,            118:6, 118:7, 119:4,       effective [4] - 75:7,
                                                                                                          58:15, 74:24, 89:15,
  150:15, 153:8,            207:14, 209:11,           122:13, 124:11,           86:14, 86:15, 101:23
                                                                                                          98:8, 162:7, 178:22,
  164:11, 167:1, 167:4,     213:16, 219:4,            125:20, 126:1,             effects [3] - 73:4,
                                                                                                          199:13, 206:19,
  167:15, 169:24,           227:22, 228:18,           126:24, 128:7, 129:5,     85:7, 85:10               221:12, 222:16,
  204:21, 223:25,           231:14, 237:20,           131:19, 135:8,             effort [1] - 35:21       224:13, 225:23,
  224:4, 224:5, 236:21,     245:20, 246:12,           136:11, 137:11,            eight [1] - 24:14        240:10, 242:1, 242:2
  239:3, 239:6, 243:18,     247:15, 254:8, 254:21     138:19, 140:12,            either [12] - 13:8,       ended [5] - 37:5,
  243:23, 251:15             DR [1] - 186:10          141:4, 141:23,            42:6, 45:6, 53:21,        100:23, 203:21,
   Donna [1] - 122:20        drafted [2] - 93:7,      143:23, 145:23,           81:7, 158:10, 162:21,     206:3, 257:17
   door [7] - 9:18, 45:6,   250:18                    146:11, 146:13,           163:20, 166:23,            endorphins [6] -
  59:20, 89:8, 210:17,       drank [1] - 37:14        148:15, 149:7, 149:8,     170:12, 192:8, 205:11     72:19, 72:20, 72:22,
  210:22, 230:21             draw [3] - 71:10,        149:20, 150:25,            ejected [2] - 115:25,    72:25, 237:23
   dosage [1] - 27:3        71:13, 92:16              151:3, 151:10, 152:8,     116:9                      enforcement [3] -
   dosages [1] - 38:24       drawing [1] - 77:17      152:9, 153:17, 234:11      elaborate [2] - 11:17,   87:3, 87:25, 201:1
   dose [3] - 25:24,         drawings [1] - 82:21      DUI [1] - 205:22         78:15                      engaged [2] - 14:19,
  27:7, 197:13               drew [1] - 238:2          duly [2] - 22:8, 46:23    Elavil [1] - 74:15       234:3
   doses [2] - 65:20,        drink [1] - 37:4          dumb [1] - 164:3          elbow [1] - 145:10        enjoyed [1] - 48:13
  172:23                     drive [10] - 30:23,       dumpster [2] -            elder [1] - 18:21         enlarged [1] - 142:9


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 271 of 296 Pageid#:
                                    11405
   enlightening [1] -       180:13, 180:16,         2:3, 2:4, 2:4, 2:5, 2:6,   81:1, 82:3, 82:22,          face-to-face [3] -
  31:7                      188:17, 188:19,         2:6, 22:9, 29:1, 44:14,    87:4, 162:11, 202:23,      162:24, 170:13,
   enrollment [1] - 3:13    193:14, 194:20, 257:7   47:1, 175:4, 254:6         216:22, 243:25, 244:3      185:14
   enter [1] - 106:13        Evidence [1] - 13:6     examinations [1] -          experienced [5] -         FaceTime [1] -
   entered [3] - 106:14,     evidenced [1] - 7:15   154:4                      60:12, 83:5, 85:1,         169:16
  180:4, 225:18              exact [5] - 22:20,      examine [4] - 4:16,       147:15, 152:13              facilitate [1] - 250:9
   entire [8] - 37:5,       25:12, 33:23, 155:10,   13:25, 123:25, 126:3         experiencing [4] -        facility [7] - 57:22,
  61:7, 138:16, 138:18,     222:17                   examined [2] - 22:8,      101:25, 114:11,            58:10, 58:11, 93:13,
  140:6, 162:23,             exactly [9] - 11:24,   46:23                      148:9, 148:11              169:6, 220:23, 224:21
  224:20, 249:2             176:21, 176:22,          example [1] - 248:4         expert [4] - 5:3,         facing [1] - 109:3
   entirely [2] - 16:16,    182:15, 185:23,          examples [1] - 119:6      12:19, 73:24, 94:12         fact [16] - 7:17, 9:11,
  196:23                    190:21, 197:1, 208:2,    exams [2] - 38:12,          expired [1] - 195:13     9:14, 10:5, 16:9,
   entity [2] - 10:16,      235:22                  154:14                       explain [13] - 12:14,    16:12, 76:24, 84:4,
  115:13                     exam [37] - 70:10,      exceedingly [1] -         83:2, 119:14, 154:19,      86:18, 94:21, 106:9,
   EPA [1] - 254:25         80:23, 89:4, 89:5,      241:8                      165:1, 168:16,             180:17, 189:15,
   epidemic [1] - 31:3      89:7, 102:4, 107:7,      exceeds [1] - 254:16      170:17, 183:14,            194:10, 202:21,
   equal [1] - 142:1        108:8, 108:10,           except [5] - 182:16,      202:25, 203:11,            236:19
   equivalents [1] -        108:12, 112:20,         182:20, 183:9,             210:21, 238:25              factors [1] - 81:22
  27:4                      122:7, 124:14, 128:5,   183:17, 195:24               explained [2] - 5:5,      factory [2] - 108:21,
   ER [3] - 30:17, 32:14,   129:11, 129:23,          exception [2] -           33:4                       146:6
  167:2                     130:5, 131:21,          202:11, 202:15               explaining [2] -          facts [1] - 220:18
   error [2] - 191:13,      131:23, 132:23,          exceptions [1] -          120:4, 164:17               fair [3] - 31:10, 34:7,
  255:13                    133:1, 136:23,          166:5                        explains [1] - 5:9       256:11
   errors [1] - 77:9        139:12, 140:15,          excess [1] - 232:17         explanation [5] -         fairly [2] - 160:21,
   Escalade [2] - 195:3,    142:12, 143:4, 143:9,    exchange [3] - 8:3,       27:1, 38:17, 39:25,        181:15
  195:4                     145:11, 145:13,         245:21, 246:5              40:24, 41:20                fake [1] - 218:10
   especially [5] - 98:4,   146:7, 148:24,           excisional [1] -            explanations [1] -        fall [17] - 26:19,
  103:7, 106:3, 239:15,     151:19, 154:18,         125:10                     26:19                      108:5, 108:17,
  244:12                    154:22, 169:24, 175:7    excuse [5] - 14:17,         explosive [2] -          108:20, 109:2,
   essence [2] - 115:17,     examination [70] -     84:17, 85:4, 89:12,        140:1, 140:2               123:10, 124:19,
  115:21                    11:9, 16:24, 17:18,     178:17                       express [1] - 43:1       131:13, 135:24,
   establish [2] - 26:1,    28:23, 78:21, 81:4,      executed [2] - 67:25,       expressed [1] - 58:9     143:23, 150:10,
  27:11                     81:17, 82:1, 82:21,     68:10                        extended [7] - 27:11,    152:2, 153:23,
   established [7] - 4:8,   89:16, 91:7, 92:11,      exhibit [4] - 11:8,       66:5, 74:9, 96:23,         153:24, 153:25,
  34:25, 154:9, 169:4,      92:17, 92:21, 92:25,    12:9, 12:10, 247:16        160:9, 172:24, 224:19      163:21, 165:18
  169:5, 169:8, 176:14      99:24, 106:23,           Exhibit [27] - 5:2,         extended-release [5]      fallen [5] - 18:21,
                            107:19, 111:20,         5:7, 5:8, 5:9, 5:10,       - 27:11, 66:5, 74:9,       137:6, 140:1, 151:25,
   establishing [1] -
                            111:21, 113:12,         5:21, 6:6, 6:7, 11:8,      96:23, 172:24              152:18
  215:14
                            113:20, 114:19,         11:18, 12:9, 12:18,          extensive [5] -           falling [3] - 144:24,
   euphoria [1] - 73:6
                            114:25, 116:6,          12:21, 13:1, 64:15,        38:23, 76:3, 88:7,         152:3, 221:1
   evaluate [3] - 102:3,
                            116:23, 117:21,         64:17, 194:19, 195:6,      96:18, 177:25               fallopian [1] - 125:8
  148:3, 198:9
                            117:22, 118:7,          227:6, 227:11,               external [1] - 103:12     false [1] - 42:5
   evaluating [1] -
                            120:17, 121:14,         227:20, 228:3, 228:6,        extra [1] - 31:20         familiar [13] - 25:6,
  102:10
                            121:24, 122:15,         245:25, 246:2, 253:25        extractions [1] - 41:3   25:25, 26:5, 31:2,
   evaluation [1] -
                            123:22, 123:24,          EXHIBITS [1] - 2:8                                   32:14, 39:22, 83:3,
  159:7                                                                          extremes [1] - 92:12
                            124:2, 125:21, 126:2,                                                         139:20, 197:19,
   Evans [1] - 152:22                                exhibits [1] - 12:17        extremities [4] -
                            126:5, 127:2, 127:23,                                                         197:24, 199:1,
   evening [2] - 17:21,                              exist [1] - 109:23        135:15, 138:3,
                            128:9, 128:24, 129:9,                                                         209:19, 219:12
  33:20                                              existed [2] - 82:9,       140:14, 141:7
                            129:13, 130:6,                                                                 family [9] - 37:3,
   event [4] - 178:21,                              109:19                       extremity [10] -
                            130:24, 133:19,                                                               55:14, 55:16, 61:6,
  188:4, 188:25, 226:2                               expect [2] - 16:19,       135:16, 135:17,
                            135:12, 138:8, 141:6,                                                         61:7, 104:14, 174:3,
   events [2] - 53:19,                              52:22                      146:20, 147:16,
                            141:21, 144:9, 147:6,                                                         210:12, 224:3
  164:24                                             expected [1] -            147:17, 148:10,
                            147:14, 148:18,
   eventually [3] - 48:1,                           105:20                     149:10, 150:24,             far [26] - 4:14, 28:13,
                            149:9, 149:22,
  227:24, 254:24                                     expense [2] -             151:12, 153:5              34:22, 60:14, 62:6,
                            150:22, 153:2, 153:8,
   everywhere [1] -                                 203:18, 203:20                                        65:3, 76:16, 84:20,
                            153:10, 154:24,
  84:5                                               expensive [4] -                      F               87:5, 102:19, 129:22,
                            155:3, 159:7, 175:2,
   evidence [18] - 4:14,                            119:21, 120:7,                                        155:11, 158:12,
                            219:18, 254:19,                                     face [8] - 81:7,
  4:15, 5:23, 8:21, 8:23,                           156:19, 211:11                                        165:16, 170:10,
                            255:22                                             162:24, 170:13,
  11:11, 45:21, 130:24,                              experience [13] -                                    180:15, 198:22,
                             EXAMINATION [12] -                                185:8, 185:14
  166:10, 180:4, 180:9,                             43:5, 66:4, 73:6, 73:8,                               199:12, 201:17,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 272 of 296 Pageid#:
                                    11406
  201:18, 214:7,               few [24] - 25:20,           finances [1] - 199:6      175:20                    225:18, 226:2, 226:5,
  214:11, 214:14,             26:25, 30:4, 52:21,          financial [2] -            fixed [1] - 163:20       226:14, 226:18
  219:14, 245:7, 253:21       55:21, 56:11, 57:7,         156:18, 211:7               flag [12] - 26:20,        force [1] - 87:4
    farm [2] - 35:24,         57:18, 60:22, 63:6,          findings [19] - 82:21,    27:10, 38:15, 39:9,        Force's [1] - 51:4
  48:24                       63:9, 89:3, 96:20,          91:7, 92:24, 107:8,        40:13, 41:7, 41:20,        forced [1] - 226:6
    fashion [1] - 21:1        106:21, 125:6,              109:11, 112:14,            42:1, 42:2, 43:14,         forceful [2] - 32:4,
    fast [2] - 66:12,         161:14, 164:11,             113:20, 115:2,             43:16, 44:9               45:5
  234:25                      178:10, 181:21,             116:23, 122:18,             flagged [1] - 34:17       forearm [2] - 149:14,
    faster [3] - 49:7,        183:1, 187:20,              129:23, 130:7, 135:3,       flags [5] - 26:13,       153:3
  106:18, 243:9               188:17, 215:23, 244:1       136:9, 137:9, 149:8,       26:15, 39:7, 45:2,         forestry [1] - 47:15
    fastest [2] - 167:4,       fibromyalgia [2] -         153:11, 223:6              45:6                       forget [1] - 104:4
  167:16                      150:6, 150:12                fine [2] - 94:21,          fled [1] - 221:4          Form [15] - 93:23,
    father [1] - 68:10         field [2] - 205:4,         212:17                      flight [1] - 18:22       110:13, 113:5, 114:9,
    favoring [2] - 91:12      217:22                       fined [1] - 61:3           flippant [1] - 235:21    124:15, 125:4, 130:9,
    fax [3] - 183:2, 183:7,    fifth [1] - 142:7           finish [2] - 237:2,        float [1] - 24:5         131:4, 132:5, 133:13,
  246:19                       Fighting [3] - 87:1,       237:7                       floating [1] - 24:4      137:3, 144:1, 146:1,
    faxed [2] - 115:10,       88:11, 186:23                finished [5] - 89:7,       floods [1] - 47:22       146:10, 147:7
  115:12                       figure [2] - 187:20,       118:1, 136:4, 162:7,        Florida [3] - 18:22,      form [26] - 68:18,
    faxing [1] - 182:24       201:16                      225:22                     42:25, 257:14             75:25, 76:1, 76:3,
    FDA [2] - 75:6,            figures [1] - 209:10        finishing [1] - 48:5       fluctuate [1] - 33:12    77:9, 82:17, 83:8,
  164:21                       file [3] - 84:15,           fired [1] - 53:21          fluctuated [1] - 25:15   84:18, 88:6, 94:1,
    FDA's [1] - 164:24        119:17, 158:12               first [56] - 3:5, 3:9,     flush [2] - 197:11,      102:12, 102:13,
    Fearin [3] - 124:7,        filed [1] - 3:11           15:6, 22:7, 23:23,         255:4                     109:1, 110:20,
  124:16, 124:17               files [3] - 221:21,        23:25, 26:1, 39:16,         flushed [2] - 197:20,    117:15, 121:24,
    Fearin's [1] - 124:8      222:2, 243:13               40:25, 46:22, 51:2,        254:23                    132:11, 139:2,
    February [3] - 55:10,      fill [42] - 26:11, 27:1,   52:10, 52:21, 60:1,         flushing [5] - 197:4,    139:23, 146:15,
  175:20, 254:9               28:4, 28:9, 28:16,          60:5, 66:19, 75:23,        197:9, 197:11,            154:21, 169:23,
    Federal [3] - 181:2,      29:11, 29:15, 30:1,         76:17, 77:15, 77:23,       254:22, 254:23            191:18, 197:12,
  184:14, 184:16              30:10, 35:16, 36:9,         78:18, 80:4, 80:8,          focus [2] - 80:23,       197:14, 236:16
    federal [1] - 178:11      40:10, 40:16, 40:22,        83:21, 86:18, 91:6,        155:3                      Form) [1] - 84:18
    federally [2] - 56:8,     41:22, 42:7, 42:17,         95:16, 99:3, 102:14,        focused [6] - 80:23,      formed [1] - 153:10
  56:17                       43:23, 44:10, 44:16,        107:14, 122:13,            81:3, 117:21, 118:8,       former [3] - 87:25,
    federally-qualified       44:24, 76:4, 85:25,         136:21, 154:21,            121:13, 249:19            118:15, 209:17
  [2] - 56:8, 56:17           86:2, 102:8, 130:11,        165:17, 165:18,             follow [12] - 45:17,      forms [7] - 71:17,
    FedEx [2] - 188:11,       130:13, 131:7,              170:12, 178:11,            70:23, 84:19, 89:22,      79:24, 88:5, 88:8,
  188:12                      168:12, 168:21,             178:16, 179:15,            134:3, 167:10,            115:17, 189:1, 212:13
    FedExed [5] - 165:1,      169:11, 169:13,             179:21, 183:14,            197:16, 213:20,            Fort [1] - 50:1
  165:7, 165:13,              171:6, 182:6, 192:25,       190:18, 202:25,            214:18, 215:6,             forth [1] - 229:3
  188:12, 188:19              236:13, 240:5,              203:11, 206:19,            223:21, 257:24             forward [7] - 66:12,
    FedExing [4] - 164:6,     240:11, 241:13,             220:24, 222:14,             follow-up [2] - 84:19,   70:24, 71:2, 101:15,
  164:9, 164:16, 173:8        243:6, 248:13               222:15, 232:3, 233:7,      223:21                    113:4, 115:21, 138:24
    fee [7] - 185:23,          filled [29] - 28:10,       235:6, 235:8, 237:20,       followed [6] - 25:18,     fought [1] - 51:10
  186:22, 186:25,             30:4, 37:24, 38:3,          239:1, 246:20, 249:12      33:11, 62:25, 65:19,       foundation [1] -
  187:1, 187:19, 189:4,       42:7, 45:3, 77:6,            first-time [2] -          153:3, 169:25             159:1
  189:14                      104:3, 105:24,              190:18, 233:7               following [3] -           four [19] - 19:9,
    feed [1] - 210:12         105:25, 110:15,              fisher [7] - 68:12,       102:17, 162:22,           23:21, 37:1, 47:8,
    feet [5] - 59:3, 59:22,   110:20, 112:4,              125:4, 125:13,             191:10                    51:18, 51:20, 51:23,
  68:22, 135:25, 144:4        130:14, 131:4,              125:22, 126:3, 170:2,       follows [2] - 22:8,      66:1, 97:1, 103:8,
                              133:13, 135:4, 183:3,       182:2                      46:23                     118:17, 130:19,
    Felicia [3] - 71:11,
                              231:9, 236:11,               Fisher [3] - 20:24,        followup [2] - 70:16,    132:12, 156:23,
  75:15, 84:9
                              236:17, 236:18,             125:2, 195:25              171:21                    158:15, 163:17,
    fell [3] - 124:19,
                              238:20, 239:12,              Fisher's [1] - 125:17      foot [2] - 151:21,       201:8, 213:14, 224:2
  136:3, 154:1
                              241:14, 241:24,              fisher's [4] - 67:10,     211:11                     four-year [3] - 51:18,
    felt [9] - 38:17, 95:4,
                              242:15, 242:23              85:8, 125:4, 126:2                                   51:20, 51:23
  113:18, 132:2, 159:9,                                                               football [3] - 41:10,
                               filling [7] - 29:17,        five [10] - 25:1, 97:1,                              fracture [5] - 108:18,
  171:1, 218:20, 245:8,                                                              139:9, 147:25
                              34:18, 36:2, 36:3,          126:19, 139:25,                                      116:1, 116:13, 121:2,
  255:9                                                                               FOR [1] - 1:3
                              36:11, 37:16, 183:5         163:17, 175:20,                                      149:14
    female [3] - 176:10,                                                              for-profit [1] - 10:16
                               final [2] - 21:4,          224:2, 251:2, 256:20,                                 fractures [5] -
  176:11, 229:15                                                                      Force [12] - 51:1,
                              121:15                      256:21                                               100:22, 108:19,
    females [1] - 229:13                                                             53:13, 205:22,
                               finance [1] - 209:24        five-month [1] -                                    109:3, 111:1
    fentanyl [1] - 235:25                                                            209:24, 225:17,


                                            Donna Prather, CCR, RPR, CCP, CCB
                        Official Court Reporter for the U.S. District Court Western District of Virginia
                                                      (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 273 of 296 Pageid#:
                                    11407
   frank [1] - 152:15          gastric [4] - 170:2,      graduated [10] -         habit [1] - 97:17          head [15] - 33:17,
   Frank [5] - 97:25,         181:18, 181:24, 182:2     23:10, 48:20, 49:8,       habits [1] - 141:24       72:7, 81:5, 100:2,
  100:1, 152:5, 152:6,         gathered [1] - 130:25    49:9, 49:13, 49:17,       Hail [2] - 12:1, 71:14    100:7, 100:22,
  156:7                        gathering [1] -          49:18, 52:3, 179:12,      half [9] - 29:13, 34:8,   101:14, 101:18,
   Franklin [1] - 152:7       240:23                    203:22                   34:20, 36:20, 48:5,        103:8, 123:12,
   frankly [1] - 11:7          gauze [1] - 41:4          graduation [1] -        61:16, 64:22, 179:8,       124:10, 128:18,
   fraud [1] - 8:8             Gazelle [2] - 30:1,      51:20                    223:11                     139:11, 151:2
   free [2] - 231:16,         30:6                       grand [1] - 209:8        hall [2] - 59:19, 59:21    head-on [1] - 103:8
  231:20                       General [1] - 157:7       grandfather [1] -        hand [4] - 21:23,          headache [1] - 98:18
   frequently [2] -            general [7] - 27:22,     49:20                    46:16, 81:6, 101:19         headed [1] - 53:15
  80:16, 104:1                52:23, 56:1, 71:16,        grandfathers [1] -       handed [8] - 12:12,        heads [1] - 65:9
   freshman [1] - 142:8       77:16, 145:16, 226:4      51:10                    77:5, 77:7, 130:12,         heal [2] - 103:9,
   Friday [1] - 17:21          generalization [1] -      grandkids [1] - 174:1   227:23, 236:8, 236:10      123:8
   friend [2] - 176:16,       243:22                     grant [3] - 13:5,        handle [1] - 43:4          Health [12] - 3:13,
  177:1                        generally [4] - 27:21,   13:16, 56:10              handled [1] - 169:23      3:21, 7:5, 7:16, 51:4,
   friends [1] - 30:3         30:16, 34:1, 94:2          grant-funded [1] -       handout [1] - 170:18      52:5, 56:24, 56:25,
   front [10] - 60:18,         Geneva [4] - 107:22,     56:10                     handouts [1] - 171:4      57:2, 193:8, 207:4,
  63:12, 76:9, 77:8,          107:23, 107:24,            granted [3] - 55:20,     hands [1] - 50:20         249:15
  79:9, 88:19, 123:2,         109:17                    56:5, 62:1                hands-on [1] - 50:20       health [17] - 3:21,
  148:19, 169:23,              gentleman [3] -           grateful [1] - 54:13     handwriting [17] -        7:14, 10:17, 10:18,
  186:11                      19:13, 19:16, 86:24        great [4] - 31:16,      41:5, 97:12, 104:1,        13:14, 56:8, 56:9,
   full [9] - 22:13,           gentlemen [11] - 3:2,    33:3, 73:6, 214:21       110:19, 140:3, 144:2,      56:10, 56:17, 96:20,
  23:21, 24:1, 24:5,          21:16, 45:15, 46:13,       greater [7] - 112:22,   227:6, 227:7, 227:8,       115:12, 166:21,
  55:18, 101:20, 102:2,       89:19, 89:24, 104:20,     112:23, 112:24,          238:14, 238:15,            173:3, 173:5, 249:20,
  163:14, 208:4               134:3, 159:2, 237:1,      129:25, 144:20,          238:16, 239:19,            250:8
   full-time [2] - 24:1,      257:20                    151:20, 153:4            241:10, 241:20,             healthcare [6] - 6:21,
  24:5                         George [2] - 126:9        greatly [1] - 84:7      248:20, 249:1              159:19, 246:24,
   fully [1] - 5:9             given [17] - 19:7,        Greensboro [4] -         handwritings [1] -        247:11, 249:19, 253:9
   function [4] - 74:23,      21:5, 38:12, 38:17,       47:6, 55:15, 56:21,      41:15                       Healthcare [10] -
  87:22, 173:24, 249:20       40:11, 53:19, 53:20,      61:7                      hard [6] - 40:15,         193:9, 193:10,
   functional [2] -           56:19, 58:17, 96:18,       grew [2] - 48:23,       72:20, 86:20, 110:1,       193:17, 195:1, 200:3,
  102:3, 103:14               136:3, 181:13,            48:24                    180:17, 208:9              202:9, 203:16,
   functionality [1] -        185:25, 196:19,            gross [1] - 208:5        hardware [1] -            203:25, 249:14,
  172:25                      211:4, 215:1, 248:4        ground [2] - 138:19,    161:14                     249:16
   functioning [1] -           glove [3] - 67:11,       164:18                    Harlow [13] - 127:14,      hear [3] - 5:18,
  250:10                      202:1, 202:13              grounds [1] - 14:23     127:16, 128:1,             21:12, 73:15
   fund [2] - 54:23,           goal [8] - 62:10,         groundwork [1] -        128:15, 128:16,             heard [7] - 8:21,
  206:20                      66:7, 74:25, 94:4,        59:11                    129:19, 130:16,            21:7, 72:21, 105:22,
   funded [1] - 56:10         155:1, 170:19,             group [1] - 164:1       130:17, 155:24, 156:1      164:6, 222:18, 230:24
   funding [2] - 206:23,      170:22, 171:14             guess [6] - 6:11,        harm [3] - 31:16,          hearing [1] - 11:3
  234:11                       goals [1] - 250:8        8:13, 50:11, 58:6,       179:15, 179:22              hearsay [2] - 27:19,
   funds [3] - 156:19,         God [2] - 22:1, 46:19    65:16, 111:23             harmful [1] - 247:10      157:20
  187:13, 187:21               gout [2] - 70:7, 70:9     guessing [1] - 78:6      Harp [1] - 3:24            heart [5] - 99:9,
   fuzzies [2] - 27:16,        governed [1] - 206:8      guesstimate [1] -        Harris [1] - 215:21       113:2, 160:4, 160:24,
  41:22                        Government [15] -        25:14                     Harrogate [1] - 50:6      164:5
   FX [1] - 108:19            3:12, 3:15, 3:23, 4:16,    guesstimation [1] -      Hartshorn [11] -           Heather [12] - 11:24,
                              4:24, 5:1, 5:12, 5:19,    33:9                     11:24, 12:3, 20:23,        37:9, 37:16, 37:17,
                              8:8, 9:1, 9:3, 13:7,                                                          37:18, 131:3, 131:4,
            G                                            guidance [1] - 96:19    37:9, 37:18, 75:2,
                                                                                                            131:7, 254:8, 254:9,
                              15:2, 16:10, 16:24         guide [3] - 76:6,       131:3, 131:4, 131:7,
   G89.1 [1] - 97:19                                                                                        254:12, 255:14
                               Government's [8] -       77:21, 229:12            254:8, 255:14
   G89.21 [1] - 98:20         156:13, 194:19,                                                                Heather's [1] - 38:22
                                                         guided [1] - 5:23        Hartshorn's [2] -
   G89.4 [2] - 96:12,         227:6, 227:11, 228:3,                                                          held [10] - 21:14,
                                                         guy [1] - 9:20          37:16, 44:17
  98:21                       228:6, 245:25, 246:2                                                          45:18, 46:12, 89:23,
                                                         gymnast [1] - 142:7      Hassel [2] - 118:2,
   G892.1 [1] - 96:12          governor [1] - 59:5                                                          90:10, 134:5, 134:20,
                                                         gynecology [1] -        120:18
   gain [1] - 142:5            grade [1] - 142:7                                                            237:12, 237:16,
                                                        52:11                     hats [1] - 87:13
   game [2] - 41:10,           gradual [1] - 123:13                                                         257:25
                                                                                  HAYES [2] - 2:3, 22:6
  139:9                        gradually [2] -                                                               helmet [1] - 136:24
   Gap [1] - 1:24                                                 H               Hayes [10] - 21:18,
                                                                                                             help [32] - 11:16,
                              147:10, 149:3                                      22:14, 22:16, 22:23,
   garbage [1] - 220:5                                   H-a-y-e-s [1] - 22:16                              13:13, 22:1, 36:8,
                               graduate [2] - 47:11,                             23:3, 29:5, 40:8,
   gas [1] - 234:12           51:22                      Haaser [1] - 142:10                                46:19, 48:17, 51:14,
                                                                                 44:16, 166:3


                                             Donna Prather, CCR, RPR, CCP, CCB
                         Official Court Reporter for the U.S. District Court Western District of Virginia
                                                       (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 274 of 296 Pageid#:
                                    11408
  72:1, 73:10, 74:13,       229:19, 229:22            245:24, 247:13,           6:18, 6:19, 6:22, 6:24,     182:10, 182:16,
  76:5, 88:2, 142:21,        hired [5] - 60:4,        254:16, 256:8,            7:3, 8:3, 8:5, 10:14,       182:19, 182:20,
  159:9, 159:11,            88:21, 202:22,            256:13, 257:1, 257:3,     13:9, 13:21, 14:6,          182:24, 183:9,
  159:17, 160:6,            215:18, 215:21            257:8, 257:19             14:9, 14:11, 14:22,         183:17, 183:23,
  160:10, 163:9,             histories [1] - 104:13    HONORABLE [1] -          14:24                       196:20
  173:14, 173:23,            history [20] - 7:15,     1:11                        Hubbard [5] -               IIs [1] - 30:9
  210:16, 211:6,            27:15, 40:7, 81:16,        Honorable [1] -          133:25, 134:25,               ill [1] - 255:9
  211:22, 217:4, 217:8,     81:17, 88:8, 92:25,       225:24                    135:7, 135:23, 155:22         illegal [2] - 13:15,
  217:10, 225:2,            101:5, 104:14, 115:1,      honorable [1] -            Hubbard's [1] -           71:17
  227:15, 244:10,           116:24, 137:6, 142:7,     226:11                    135:21                        illness [3] - 7:13,
  245:18, 250:2             146:12, 150:4, 153:9,      Hope [24] - 200:18,        human [1] - 101:8         7:14, 76:5
   helped [6] - 49:20,      162:13, 162:14,           200:22, 209:8,              hunch [1] - 138:24          illnesses [2] - 71:23,
  56:17, 84:4, 104:11,      209:19                    209:10, 209:14,             hundreds [1] - 82:4       73:11
  104:12, 243:11             hit [2] - 100:7,         210:4, 210:9, 210:17,       Hurley [7] - 136:6,         imbalance [1] -
   helpful [3] - 82:11,     128:18                    210:22, 210:24,           136:7, 136:9, 136:10,       141:23
  88:9, 102:1                hmm [1] - 36:19          211:2, 212:22, 213:2,     136:14, 136:17,               immediate [9] -
   helping [4] - 29:19,      hold [1] - 175:8         213:8, 215:8, 216:11,     247:15                      65:20, 66:8, 66:9,
  29:25, 48:13, 173:19       holder [1] - 89:8        216:17, 216:22,             hurricanes [1] -          74:7, 96:24, 172:21,
   helps [1] - 12:13         holding [1] - 101:13     217:2, 217:7, 218:8,      47:22                       182:4, 184:7, 184:8
   hematoma [1] -            holistic [3] - 13:22,    220:19, 234:22, 235:3       hurt [4] - 70:18, 80:7,     immediate-release
  147:1                     170:22, 249:19             hopeful [3] - 19:18,     109:4, 174:19               [4] - 66:8, 66:9, 74:7,
   Henry [3] - 69:1,         holler [1] - 100:5       62:20, 225:14               hurting [1] - 176:17      96:24
  195:16, 196:7              home [10] - 53:8,         hopefully [9] - 76:9,      hurts [1] - 138:25          immediately [10] -
   herein [2] - 22:7,       61:9, 61:11, 62:11,       76:11, 88:13, 96:21,        HVAC [1] - 150:10         6:23, 8:4, 9:11, 59:11,
  46:22                     62:21, 97:1, 174:3,       173:1, 182:5, 217:14,       hydrocodone [2] -         79:13, 79:22, 89:2,
   herself [1] - 83:10      182:6, 244:11, 255:8      220:2, 250:10             196:21, 198:11              130:6, 161:9, 168:8
   high [10] - 47:11,        homeschooled [1] -        hoping [2] - 17:25,        Hydromorphone [1]           impact [2] - 3:6,
  47:14, 65:20, 69:22,      47:12                     18:5                      - 32:18                     73:13
  121:4, 147:25,             honest [3] - 31:24,       Hopkins [10] - 132:5,      hydromorphone [2]           impairment [1] -
  158:11, 158:17,           86:14, 86:17              132:6, 132:9, 132:24,     - 196:21, 198:11            6:13
  204:22, 245:8              honestly [2] - 65:18,    133:5, 133:9, 133:14                                    impairs [1] - 7:14
   High [2] - 47:12,        87:21                      horrible [1] - 204:20                I                 impeach [1] - 4:16
  47:13                      Honor [83] - 3:4, 3:9,    horrific [1] - 35:12                                   impingement [1] -
                                                                                 ibuprofen [5] - 70:8,
   high" [2] - 72:21,       4:23, 4:25, 5:14, 5:20,    horse [2] - 126:13,                                  92:14
                                                                                70:12, 70:13, 70:15,
  73:7                      6:9, 7:20, 8:12, 9:1,     144:25                                                  implement [3] -
                                                                                70:17
   high-level [1] - 69:22   9:25, 10:9, 11:15,         horses [1] - 126:18                                  69:18, 69:23, 86:22
                                                                                 ICD [2] - 83:16, 96:7
   high-powered [1] -       12:11, 13:18, 15:4,        hospice [5] - 35:11,                                   implementing [1] -
                                                                                 ICD-10 [3] - 83:19,
  245:8                     15:5, 15:8, 17:7,         35:16, 36:6, 37:10,                                   214:1
                                                                                99:17, 99:18
   high-risk [1] - 158:11   17:10, 18:8, 18:18,       166:5                                                   importance [1] -
                                                                                 ICD-7 [1] - 128:5
   higher [3] - 27:4,       20:12, 21:11, 27:17,       hospital [18] - 30:17,                               111:11
                                                      37:2, 37:6, 49:19,         ICD-9 [9] - 83:17,
  75:1, 121:5               28:20, 28:22, 44:11,                                                              important [15] -
                                                      52:12, 53:5, 53:15,       99:16, 107:5, 108:4,
   highlighted [1] -        45:11, 46:7, 46:10,                                                             102:9, 103:5, 103:25,
                                                      54:22, 59:1, 61:16,       112:10, 116:19,
  251:10                    63:24, 64:14, 65:6,                                                             104:5, 104:17, 175:6,
                                                      95:1, 98:4, 166:6,        126:23, 128:6, 139:20
   highly [2] - 4:13,       73:15, 73:20, 73:25,                                                            175:8, 175:10,
                            77:25, 84:12, 90:6,       167:3, 204:24, 205:9,      ice [1] - 151:25
  250:6                                                                                                     175:11, 232:2,
                            90:21, 91:3, 94:10,       206:20                     ICU [2] - 30:17, 70:19
   himself [3] - 14:16,                                                                                     246:23, 247:7, 251:7,
                            95:6, 100:9, 100:15,       hotel [1] - 255:10        ID [2] - 30:19, 30:24
  25:8, 253:19                                                                                              252:11, 253:8
                            111:13, 114:20,            hour [4] - 34:8,          Idaho [2] - 228:9,
   hindsight [1] -                                                                                            impression [1] -
                            119:12, 120:2,            37:13, 201:11, 250:23     228:10
  160:11                                                                                                    159:23
                            121:16, 121:23,            hours [16] - 17:20,       idea [8] - 48:17,
   hip [8] - 108:1,                                                                                           improve [2] - 74:23,
                            122:2, 126:15, 134:8,     23:22, 24:7, 34:20,       80:25, 181:12,
  108:22, 109:4, 109:5,                                                                                     74:24
                            134:22, 137:24,           36:20, 39:13, 53:6,       187:14, 187:15,
  144:5, 144:6, 147:2,                                                                                        improved [5] - 173:5,
                            157:10, 157:17,           64:8, 64:10, 64:22,       187:17, 187:18,
  149:16                                                                                                    249:20, 250:9, 250:10
                            158:23, 161:24,           66:1, 85:22, 201:12,      241:23
   HIPAA [2] - 197:6,                                                                                         improvement [2] -
                            164:15, 164:23,           224:2, 238:10, 248:5       identify [1] - 162:15
  219:1                                                                                                     84:23, 85:2
                            166:16, 167:9,             hours' [1] - 33:24        ignorance [1] - 30:8
   Hippocratic [2] -                                                                                          improving [1] -
  179:11, 179:14            173:10, 175:3, 178:5,      house [3] - 59:2,         II [18] - 32:8, 42:14,
                                                                                                            85:19
   hips [2] - 131:10,       180:24, 226:22,           201:5, 202:6              42:15, 51:10, 162:23,
                                                                                                              IN [1] - 1:2
                            228:2, 234:17,             HPMP [20] - 3:22,        175:23, 177:2,
  145:10                                                                                                      in-person [1] -
                            237:14, 237:18,           4:5, 4:9, 6:9, 6:17,      177:20, 179:2,
   hire [3] - 215:20,                                                                                       185:15


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 275 of 296 Pageid#:
                                    11409
   inadmissible [1] -        indicted [3] - 36:4,     148:13, 148:14,           156:19, 156:21,             204:1, 206:3, 225:19,
  27:19                     36:14, 36:16              149:5, 149:6, 149:18,     157:3, 157:5, 167:5,        225:22
   incident [2] - 38:6,      indictment [1] -         151:4, 151:17, 152:5,     192:24, 212:14,              interrupt [3] - 76:19,
  152:2                     75:24                     158:5, 158:7, 159:6,      212:15, 212:16,             202:24, 236:25
   include [1] - 179:4       individual [2] -         159:7, 162:25, 171:6,     244:17, 244:20,              interstate [1] - 54:3
   included [1] - 231:24    158:22, 249:20            171:11, 171:16,           252:7, 253:5, 253:7,         Interventional [2] -
   including [5] - 73:11,    Industrial [1] -         171:21, 171:24,           253:14, 253:16,             63:18, 64:5
  96:22, 171:5, 249:21,     220:21                    172:1, 172:11,            253:17                       interventions [1] -
  250:5                      infection [1] - 123:7    186:17, 223:18              Intake [14] - 110:13,     84:21
   income [2] - 163:20,      inference [1] -           initials [2] - 50:14,    113:4, 114:9, 124:15,        interview [3] - 79:14,
  202:20                    218:17                    186:4                     125:4, 130:9, 131:3,        91:8, 110:21
   inconvenient [1] -        influx [1] - 220:22       injured [11] - 108:22,   132:5, 133:13, 137:3,        interviewed [2] -
  237:3                      inform [1] - 154:21      114:12, 117:16,           143:25, 146:1, 147:7,       65:23, 142:20
   incorporated [1] -        information [38] -       121:3, 121:7, 136:21,     150:3                        interviews [2] -
  123:20                    3:13, 5:5, 11:11, 12:2,   138:21, 150:10,             intake [6] - 76:1,        56:18, 158:9
   increased [5] -          26:1, 27:15, 30:21,       150:11, 151:16, 154:1     76:16, 139:2, 139:23,        intolerant [1] - 169:9
  95:21, 95:25, 96:23,      33:19, 40:19, 66:3,        injuries [20] - 80:15,   142:17, 171:6                introduce [3] - 3:23,
  152:4, 251:13             76:4, 76:9, 80:1, 82:6,   85:12, 85:18, 91:11,        integrated [1] - 71:5     4:13, 7:25
   increases [1] -          93:9, 93:12, 94:23,       100:2, 109:7, 110:17,       Integrative [2] -          introduced [5] -
  102:23                    95:17, 102:13,            111:16, 114:10,           193:8, 249:15               4:24, 5:7, 13:15,
   independent [4] -        102:15, 106:13,           114:16, 118:19,             integrative [2] -         193:14, 194:20
  111:19, 111:22,           110:23, 115:18,           128:19, 131:8,            170:22, 249:17               invented [2] -
  125:21, 202:18            126:6, 162:6, 186:11,     136:17, 136:18,             intend [4] - 7:24,        119:10, 119:11
   INDEX [1] - 2:1          236:22, 238:20,           138:20, 139:8, 144:1,     13:7, 16:4, 21:8             Inventory [6] - 84:18,
   Indiana [4] - 43:23,     239:22, 240:24,           147:23, 147:24              intended [2] - 3:16,      93:23, 236:10,
  228:9, 228:10, 228:12     241:14, 241:15,            injury [26] - 91:23,     3:23                        236:13, 236:18, 239:6
   indicate [15] - 85:17,   243:8, 243:9, 247:10,     103:7, 108:15,              intensive [1] - 64:11      invest [5] - 156:20,
  91:18, 91:21, 98:10,      251:8                     108:16, 109:2, 109:7,       intent [5] - 8:9, 11:1,   192:2, 192:5, 192:8,
  105:8, 108:18,             informed [4] - 54:24,    114:13, 117:13,           62:5, 173:9, 173:14         192:12
  112:19, 127:19,           66:21, 158:12, 206:19     120:24, 123:3,              intention [4] - 18:1,      investigated [2] -
  129:8, 129:22, 146:2,      Initial [41] - 99:2,     124:16, 127:16,           69:1, 174:19, 250:13        154:24, 156:16
  148:21, 179:7,            110:13, 113:4, 114:9,     127:20, 127:21,             intentions [3] -           investigating [1] -
  179:10, 198:2             118:4, 123:15, 124:8,     132:10, 133:15,           159:16, 159:17, 160:3       192:17
   indicated [40] - 3:15,   125:4, 125:17,            136:5, 136:20,              interaction [2] -          investigation [1] -
  15:24, 16:8, 21:7,        126:21, 127:25,           136:22, 136:25,           219:24, 219:25              191:22
  46:3, 82:2, 91:24,        129:19, 130:2, 131:3,     137:5, 144:23, 149:2,       interchangeably [1]        investigations [2] -
  93:3, 93:14, 107:8,       131:15, 132:5,            151:3, 153:24             - 71:19                     111:19, 111:22
  109:1, 112:15,            132:13, 133:5,             innocence [1] -            interest [2] - 58:9,       investing [1] -
  123:13, 126:11,           133:13, 135:1, 136:6,     16:11                     217:11                      192:13
  126:17, 126:18,           136:14, 137:2,             inputs [1] - 72:16         interested [2] -           investor [3] - 191:16,
  127:20, 130:18,           139:14, 140:8,             inside [3] - 57:22,      57:19, 57:23                191:25, 192:1
  131:9, 135:23, 137:6,     140:25, 141:17,           58:10, 165:10               interests [2] -            investors [1] - 192:3
  140:5, 142:5, 142:7,      143:13, 144:15,            inspection [5] -         160:24, 164:5                involuntary [1] -
  142:19, 146:22,           144:22, 145:17,           213:20, 214:6,              interim [1] - 94:2        79:18
  147:9, 147:21,            146:1, 146:9, 147:7,      214:19, 215:5, 223:25       intern [1] - 206:7         involve [1] - 216:4
  151:14, 151:19,           147:13, 148:4, 150:2,      inspectors [5] -           internal [7] - 52:12,      involved [16] - 12:5,
  151:25, 152:3,            150:21, 151:8, 153:1,     218:10, 219:20,           54:21, 54:23, 54:25,        14:6, 14:9, 35:25,
  152:17, 153:13,           153:15                    220:15, 221:8, 221:20     206:21, 206:22,             49:15, 50:25, 51:6,
  153:23, 164:21,            initial [49] - 3:14,      instance [1] - 213:12    249:22                      91:18, 91:21, 100:2,
  164:24, 192:2, 257:10     17:18, 67:20, 84:19,       instead [1] - 224:7        International [1] -       107:16, 118:17,
   indicates [7] -          88:6, 92:3, 97:12,         instituted [1] - 197:4   2:13                        139:5, 161:25, 213:5
  107:16, 108:17,           102:7, 108:14, 109:2,      instruct [3] - 16:7,       international [1] -        involves [2] - 14:22,
  139:10, 146:11,           110:23, 116:17,           16:8, 16:12               83:16                       139:8
  146:13, 146:25,           117:15, 118:13,            instructed [1] -           internet [1] - 5:22        involving [2] - 11:25,
  197:12                    122:11, 129:1,            220:8                       internship [19] -         116:18
   indicating [7] -         130:15, 137:16,            instruction [1] -        6:11, 51:21, 51:23,          iPhone [2] - 193:19,
  117:10, 142:23,           137:17, 140:20,           184:13                    52:2, 52:4, 52:8,           193:21
  142:24, 144:3, 181:6,     142:3, 143:1, 144:8,       insurance [23] -         53:17, 53:21, 54:1,          IRS [5] - 67:16, 68:1,
  182:3, 188:9              146:15, 146:21,           27:10, 96:20, 119:22,     54:9, 54:19, 54:20,         202:2, 202:12, 202:14
   indication [1] - 239:7   147:3, 147:14,            156:15, 156:16,           95:1, 203:24, 203:25,        issuance [1] - 181:3


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 276 of 296 Pageid#:
                                    11410
   issue [21] - 57:11,     233:4, 233:14              212:19, 213:9, 215:8,      20:19, 23:11, 25:22,        landing [1] - 152:2
  81:3, 92:6, 106:6,        Jewell [3] - 139:22,      215:18, 216:11,            28:16, 40:19, 42:24,        landlord [1] - 221:1
  106:25, 108:1, 109:5,    139:24, 140:11             216:17, 217:18,            52:15, 52:16, 57:11,        large [7] - 58:17,
  117:14, 124:14,           Jewell's [1] - 139:23     221:7, 221:13, 222:16      57:20, 63:10, 63:17,       59:2, 59:3, 59:6,
  129:9, 129:10,            Jikad [1] - 48:12          JURY [1] - 1:11           65:13, 71:14, 78:22,       67:11, 67:13, 147:1
  129:24, 143:19,           Jim [1] - 59:5             jury [54] - 8:16,         87:22, 92:4, 95:8,          larger [1] - 33:10
  143:20, 156:23,           job [15] - 39:14,         10:22, 11:3, 11:16,        99:24, 100:4, 102:6,        largest [1] - 161:15
  186:8, 208:20,           56:14, 56:19, 201:18,      14:24, 16:7, 16:8,         108:25, 148:18,             Larry [3] - 153:15,
  240:16, 240:19,          202:23, 207:1,             16:9, 16:12, 21:13,        163:25, 182:7,             157:14, 157:22
  244:25, 245:1            207:11, 216:2, 216:4,      21:14, 45:18, 46:11,       184:20, 187:18,             Lassiter [1] - 30:4
   issued [4] - 66:13,     229:19, 229:23,            46:12, 47:3, 71:8,         197:24, 208:15,             last [25] - 17:25,
  170:11, 185:20,          243:10, 243:11,            75:17, 75:25, 89:16,       211:7, 255:11              18:5, 18:22, 22:15,
  240:12                   243:18, 243:23             89:23, 90:5, 90:9,          kitchen [1] - 66:22       31:8, 50:14, 62:2,
   issues [30] - 6:13,      jobs [3] - 52:20,         90:10, 97:8, 105:22,        Kmart [4] - 23:21,        66:1, 68:14, 82:19,
  13:13, 15:17, 55:15,     52:24, 207:2               120:5, 134:5, 134:17,      24:6, 24:13, 29:18         97:4, 118:18, 178:19,
  71:24, 76:6, 85:18,       Joel [9] - 2:10, 7:11,    134:19, 134:20,             knee [13] - 129:10,       218:10, 220:9,
  95:21, 101:6, 106:21,    46:15, 47:4, 47:5,         154:19, 157:20,            131:10, 147:25,            230:24, 233:18,
  106:22, 107:1,           194:7, 227:2, 235:10,      159:22, 161:3, 164:9,      148:12, 148:17,            234:22, 235:3,
  107:11, 107:25,          235:13                     166:11, 168:16,            148:19, 148:20,            235:19, 235:20,
  108:25, 117:22,           JOEL [3] - 1:8, 2:5,      170:17, 209:9,             148:22, 149:2,             237:1, 237:25,
  125:12, 129:12,          46:21                      210:21, 227:1, 228:5,      151:22, 152:10, 154:2      238:10, 257:11
  131:10, 131:11,           John [1] - 128:15         232:2, 234:21,              know.. [1] - 28:8          late [6] - 17:21,
  136:1, 145:24,            Johnson [5] -             237:12, 237:13,             knowing [1] - 40:23       209:1, 209:3, 229:25,
  159:16, 181:5, 197:6,    234:13, 234:14,            237:15, 237:16,             knowingly [1] -           230:14, 257:21
  208:17, 227:15,          235:5, 235:17, 235:19      237:22, 246:3,             225:6                       Law [1] - 1:23
  240:10, 245:16            Johnson-Rose [3] -        251:11, 252:10,             knowledge [9] -            law [18] - 42:10,
   items [1] - 211:4       234:13, 235:5, 235:17      257:25                     78:13, 82:3, 100:17,       61:5, 87:3, 87:25,
   itself [1] - 61:13       joined [1] - 47:18         jury's [2] - 14:11,       157:11, 158:21,            95:4, 180:21, 184:9,
   IVs [1] - 37:2           joint [3] - 145:8,        78:13                      192:4, 225:1, 226:20,      185:4, 201:1, 213:20,
                           145:9, 148:12               Justice [1] - 59:5        242:12                     214:1, 214:5, 214:18,
            J               Jonathan [2] - 54:16,      justifiable [3] - 37:7,    knowledgeable [1] -       214:21, 214:22,
                           54:17                      41:21, 44:7                37:12                      215:6, 223:20, 223:24
   Jack [2] - 147:19,
                            Jones [1] - 176:7          justification [1] -        known [2] - 31:11,         laws [6] - 24:21,
  155:14
                            JONES [1] - 1:11          38:24                      41:9                       30:13, 60:24, 176:1,
   jail [1] - 32:5
                            Josh [1] - 220:7                                      Kovaleski [6] -           219:13, 223:13
   JAMES [1] - 1:11
   James [2] - 143:8,       Joshua [1] - 143:25                  K               122:25, 141:17,             leading [2] - 158:24,
                            Jr [3] - 1:22, 234:23,                               141:20, 142:3,             256:13
  143:13                                               keep [12] - 26:17,
                           235:4                                                 142:12, 174:17              league [2] - 41:11,
   January [2] - 175:19,                              33:13, 78:8, 78:25,
                            Juan [4] - 198:23,                                    Kristen [1] - 36:7        61:17
  248:6                                               84:22, 163:12,
                           199:24, 202:16, 203:9                                  Kristin [1] - 215:21       lean [1] - 138:24
   jasmithers@gmail.                                  187:21, 189:1, 199:5,
                            Judge [5] - 11:22,        222:3, 230:22, 243:21                                  learn [6] - 43:4,
  com [1] - 194:4
   Jason [3] - 109:16,     14:10, 14:21, 20:17,        keeping [1] - 187:13                 L               79:16, 95:8, 95:9,
                           20:24                       Kentuckiana [2] -                                    184:25, 185:1
  110:11, 156:5                                                                   lab [7] - 70:10, 120:1,
                            JUDGE [1] - 1:11          228:14, 229:3                                          learned [4] - 66:3,
   Jeffersonville [2] -                                                          167:4, 192:9, 210:18,
                            judge [1] - 40:15          Kentucky [9] - 63:7,                                 79:17, 86:19, 166:13
  43:23, 228:8                                                                   220:10
                            judgment [6] - 35:15,     106:3, 106:6, 106:7,                                   learning [1] - 43:5
   Jennifer [1] - 146:21                                                          LabCorp [1] - 59:19
                           53:8, 163:2, 191:13,       119:24, 122:25,                                        least [15] - 14:8,
   Jerry [2] - 144:15,                                                            labeled [1] - 61:2
                           224:18, 255:13             160:18, 161:16,                                       17:22, 17:24, 34:7,
  144:17                                                                          lack [1] - 234:11
                            Juhan [1] - 1:19          170:21                                                64:9, 85:22, 95:23,
   Jersey [2] - 48:22,                                                            lacking [1] - 26:21
                            July [11] - 47:9, 50:8,    kept [4] - 24:5,                                     118:17, 158:16,
  49:1                                                                            ladies [11] - 3:2,
                           60:18, 63:21, 64:6,        181:17, 243:13,                                       183:6, 200:16,
   Jessica [2] - 29:20,                                                          21:15, 45:15, 46:13,
                           195:20, 221:5,             257:21                                                201:12, 213:14,
  148:13                                                                         89:19, 89:24, 104:20,
                           221:12, 222:8,              key [1] - 209:9                                      235:19, 251:15
   Jessie [10] - 137:2,                                                          134:3, 159:2, 237:1,
                           222:14, 222:15              Kicklighter [7] -                                     leave [12] - 30:25,
  137:5, 137:15,                                                                 257:20
                            June [23] - 49:9,         140:17, 140:18,                                       45:13, 57:6, 57:14,
  138:10, 138:15,                                                                 lady [3] - 18:20,
                           55:5, 58:15, 60:2,         141:1, 141:8, 155:20,                                 68:11, 166:22,
  139:2, 139:3, 139:12,                                                          18:21, 257:14
                           60:18, 204:11,             174:15, 222:18                                        184:21, 203:4,
  234:1, 235:16                                                                   laid [1] - 59:11
                           204:13, 206:15,             kids [3] - 47:8, 201:8,                              205:25, 206:18,
   Jessie's [1] - 137:16                                                          land [1] - 18:22
                           206:20, 206:25,            225:10                                                221:5, 246:10
   Jessies [5] - 174:11,                                                          Land [1] - 47:19
                           207:15, 211:25,             kind [32] - 3:15,                                     leaves [1] - 226:9
  232:16, 232:21,


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 277 of 296 Pageid#:
                                    11411
   leaving [1] - 225:19       154:11, 174:22,             250:11                     62:12, 71:3, 173:4         131:20, 132:21,
   lectern [1] - 3:8          176:2, 176:3, 176:6,         lifting [4] - 103:2,       long-time [1] -           135:13, 135:14,
   led [2] - 175:17,          176:12, 176:13,             113:11, 146:12,            120:25                     135:15, 135:16,
  191:8                       176:19, 177:5, 177:7,       151:15                      look [24] - 6:5, 14:7,    135:17, 136:19,
   Lee [1] - 1:19             177:10, 177:22,              light [2] - 68:15,        26:2, 26:7, 26:14,         137:8, 138:15, 140:7,
   LEE [7] - 2:4, 27:17,      177:23, 178:2,              166:3                      27:6, 28:11, 33:16,        140:13, 140:14,
  29:2, 40:21, 43:13,         180:11, 191:20,              likelihood [1] - 105:8    40:6, 44:4, 75:23,         141:6, 141:7, 143:6,
  44:11, 45:11                191:22, 215:14,              likely [4] - 117:10,      96:16, 164:2, 178:8,       143:21, 146:4, 146:6,
   leeway [2] - 91:2,         223:5, 243:10, 244:9        132:20, 155:4, 167:5       179:4, 218:1, 218:14,      146:19, 146:20,
  225:2                        legitimately [1] -          limit [1] - 94:19         218:23, 219:10,            147:1, 147:4, 147:14,
   left [59] - 40:9, 60:20,   196:18                       limited [3] - 92:10,      237:20, 238:11,            147:16, 147:17,
  106:24, 107:2, 108:1,        legs [4] - 114:14,         92:11, 149:23              244:14, 245:20             148:10, 148:15,
  108:22, 109:4, 109:5,       131:10, 144:4, 145:9         limp [1] - 116:5           looked [9] - 12:2,        149:2, 149:9, 149:10,
  112:23, 112:24,              length [1] - 175:6          Lincoln [1] - 50:5        12:16, 34:13, 37:7,        149:20, 150:11,
  118:11, 123:6,               less [4] - 25:18,           Lindsay [3] - 142:17,     44:21, 57:18, 59:2,        150:23, 150:24,
  127:22, 129:7, 129:9,       52:21, 173:1, 173:5         142:18, 143:10             99:20, 131:24              151:1, 151:12,
  129:25, 135:16,              Less [1] - 225:24           Lindsey's [1] -            looking [16] - 33:18,     151:16, 151:20,
  136:2, 137:7, 141:7,         lessons [1] - 86:19        142:17                     33:22, 57:24, 59:14,       152:10, 153:18,
  144:20, 147:2,               letter [10] - 14:1,         line [4] - 95:20,         61:10, 99:16, 108:14,      153:25, 154:1
  147:17, 147:25,             68:1, 93:6, 226:25,         95:22, 97:4, 120:9         109:21, 117:15,             LS [1] - 112:21
  148:10, 148:11,             227:1, 249:6, 249:13,        lined [1] - 207:11        122:11, 122:22,             lumbar [2] - 112:21,
  148:12, 148:16,             250:16, 250:17               linger [1] - 109:7        178:7, 192:21,             137:18
  148:17, 149:2,               letterhead [2] -            linked [1] - 68:2         229:17, 243:24,             lunch [3] - 89:13,
  149:10, 149:14,             226:15, 226:16               List [1] - 2:10           248:25                     89:17, 89:20
  149:16, 149:17,              letters [1] - 96:5          list [4] - 19:7, 62:18,    looks [8] - 25:24,
  150:24, 151:11,              letting [1] - 77:19        227:22                     50:18, 77:12, 80:9,                  M
  151:21, 152:10,              level [6] - 31:25,          listed [5] - 96:15,       83:9, 138:25, 144:6,
                                                                                                                 M.79.2 [1] - 96:15
  152:14, 153:5,              69:22, 72:11, 103:15,       132:18, 137:11,            227:7
                                                                                                                 M.D [1] - 50:14
  181:10, 181:22,             244:2                       144:11, 193:20              Lora [4] - 140:17,
                                                                                                                 M54.10 [2] - 98:21,
  201:1, 204:11,               levels [2] - 96:22,         listen [1] - 70:23        155:20, 174:15,
                                                                                                                136:12
  204:16, 206:15,             96:23                        listening [1] - 229:16    222:18
                                                                                                                 M54.16 [1] - 96:14
  207:9, 207:11,               lever [1] - 146:25          lists [2] - 160:22,        losing [2] - 159:15,
                                                                                                                 M54.5 [1] - 98:22
  207:16, 208:7, 208:8,        license [26] - 3:20,       227:25                     214:1
                                                                                                                 M62.838 [2] - 96:14,
  209:5, 209:6, 216:3,        4:8, 4:9, 4:10, 4:11,                                   lost [6] - 60:8, 106:4,
                                                           live [10] - 22:17,                                   98:19
  221:20, 223:12,             6:15, 6:16, 8:4, 8:9,                                  161:19, 161:21,
                                                          24:18, 26:22, 26:24,                                   ma'am [1] - 46:20
  225:8, 225:9, 238:19        9:4, 10:15, 10:19,                                     207:17, 207:19
                                                          47:5, 47:6, 47:7, 75:9,                                macromastia [1] -
   leg [11] - 91:16,          26:8, 56:1, 56:2, 56:5,                                 loud [3] - 45:4,
                                                          103:16, 201:5                                         142:9
  95:25, 106:24, 118:9,       58:22, 59:12, 59:13,                                   234:21, 251:12
                                                           lived [8] - 49:19,                                    Madam [3] - 6:7,
  118:10, 127:22,             61:23, 62:1, 200:5,                                     low [35] - 80:12,
                                                          81:18, 100:4, 102:20,                                 12:24, 15:19
  129:25, 136:2, 145:1,       207:19, 215:4, 223:24                                  80:13, 80:14, 92:12,
                                                          160:18, 173:24,                                        mail [12] - 3:23,
  146:4, 150:9                 licensed [6] - 23:16,                                 92:18, 96:1, 96:14,
                                                          216:22                                                175:23, 176:18,
   legal [6] - 35:22,         61:20, 200:4, 200:7,                                   96:22, 106:25, 108:1,
                                                           lives [1] - 75:9                                     177:20, 182:25,
  35:25, 42:19, 71:17,        213:19, 214:18                                         114:13, 116:2,
                                                           living [4] - 103:12,                                 194:6, 220:8, 226:17,
  75:6, 204:18                 licenses [2] - 56:4,                                  116:12, 117:7, 117:9,
                                                          124:18, 201:3, 201:7                                  226:19, 226:20,
   legitimate [59] -          215:25                                                 124:11, 127:21,
                                                           Lloyd [4] - 53:10,                                   255:15, 255:18
  28:3, 35:14, 44:10,          licensing [2] -                                       128:21, 132:21,
                                                          53:11, 53:14, 205:4                                    mailed [5] - 93:7,
  92:23, 93:3, 101:21,        217:19, 223:13                                         133:10, 133:11,
                                                           loan [1] - 156:17                                    177:3, 189:5, 232:13,
  101:22, 107:10,              licensure [5] - 55:18,                                137:12, 137:17,
                                                           local [1] - 48:16                                    233:1
  107:20, 109:9,              55:20, 58:20, 213:23,                                  139:19, 144:3,
                                                           located [2] - 34:4,                                   mails [1] - 189:7
  109:12, 109:19,             215:2                                                  144:10, 144:19,
                                                          85:20                                                  main [7] - 4:22, 5:16,
  109:22, 112:12,              lie [2] - 9:14, 205:14                                145:21, 148:8,
                                                           location [1] - 221:11                                63:8, 72:5, 72:7, 72:8,
  113:19, 113:21,              lied [1] - 204:20                                     149:16, 150:9,
                                                           locations [1] - 56:20                                115:22
  115:3, 117:1, 117:2,         lies [1] - 9:17                                       151:10, 158:10,
                                                           locked [5] - 35:17,                                   Main [1] - 1:20
  117:23, 120:19,              life [20] - 35:13, 37:5,                              158:14
                                                          36:8, 68:21, 68:24,                                    maintain [4] - 35:3,
  122:16, 124:3,              41:10, 48:10, 49:23,                                    low-risk [1] - 158:10
                                                          222:4                                                 172:15, 193:7, 218:19
  124:21, 126:7, 127:8,       51:8, 53:5, 66:7,                                       lower [54] - 91:14,
                                                           logging [1] - 124:20                                  maintained [1] -
  128:13, 129:14,             74:24, 75:1, 75:4,                                     101:6, 106:24, 111:2,
  130:25, 131:25,                                          logical [1] - 38:17                                  178:25
                              83:5, 102:12, 172:25,                                  112:20, 116:21,
  132:1, 133:3, 133:22,                                    long-acting [1] -                                     maintaining [2] -
                              173:23, 173:24,                                        118:9, 121:7, 128:6,
  133:23, 154:5, 154:8,                                   96:23                                                 71:4, 243:18
                              202:7, 233:20, 237:8,                                  129:24, 131:10,
                                                           long-term [3] -                                       maintenance [2] -


                                             Donna Prather, CCR, RPR, CCP, CCB
                         Official Court Reporter for the U.S. District Court Western District of Virginia
                                                       (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 278 of 296 Pageid#:
                                    11412
  27:12, 105:15            201:13, 203:21,           254:18, 255:11,          209:11, 215:14,           206:22, 239:17,
   major [2] - 57:11,      224:9, 230:1, 246:19,     256:2, 256:4, 256:14     215:19, 215:25,           239:23, 243:25,
  123:10                   249:18                     meanings [1] - 71:19    219:1, 221:12,            245:8, 249:22
   majority [3] - 33:11,    matches [1] - 194:9       means [9] - 16:6,       221:24, 223:5,             Medicine [6] - 8:2,
  38:14, 256:12             material [1] - 6:9       52:9, 172:9, 179:21,     223:22, 224:18,           8:9, 9:14, 50:1, 55:19,
   mammoplasty [1] -        matter [6] - 3:10,       179:23, 186:5, 217:9,    225:4, 232:17,            249:23
  142:11                   13:19, 53:20, 89:14,      247:19, 247:25           236:11, 243:10,            medicines [12] -
   man [2] - 70:19,        89:22, 134:8               measure [1] - 81:4      243:13, 243:19,           11:19, 69:2, 70:17,
  151:24                    matters [2] - 3:5,        med [1] - 179:12        244:21, 244:25,           104:6, 164:13,
   management [13] -       36:1                       medial [1] - 253:6      245:1, 245:4, 246:17,     164:22, 165:4,
  14:17, 14:19, 52:14,      MAY [1] - 1:12            Medicaid [2] -          246:20, 246:21,           177:24, 182:13,
  64:20, 76:2, 105:1,       may-fill [4] - 169:11,   119:23, 206:8            249:17, 250:1, 250:3,     184:5, 198:3, 232:9
  159:19, 160:20,          240:5, 240:11, 248:13      medical [144] - 28:3,   250:22, 252:7, 252:23      Medor [1] - 215:21
  171:24, 214:4, 218:3,     Maynard [3] -            38:17, 39:4, 48:7,        Medical [5] - 23:10,      meet [2] - 30:24,
  225:3, 244:10            144:15, 144:17            48:9, 49:22, 49:24,      55:18, 59:18, 206:4,      255:6
   manager [5] - 66:20,     mean [125] - 7:8,        50:3, 50:4, 50:14,       227:3                      meeting [1] - 139:25
  87:14, 209:13,           7:18, 7:19, 7:24, 8:6,    51:3, 52:3, 54:16,        Medicare [1] - 206:9      meetings [1] - 26:12
  209:17, 218:7            8:7, 8:14, 8:21, 8:22,    55:18, 56:1, 58:7,        medication [45] -         Megan [1] - 30:5
   managers [1] - 87:2     11:7, 11:17, 12:8,        59:1, 59:14, 61:14,      12:5, 14:16, 26:6,         member [3] - 40:10,
   managing [2] -          14:17, 15:11, 15:12,      61:19, 64:23, 72:1,      27:12, 27:13, 35:14,      42:8, 160:18
  163:9, 187:12            16:16, 18:5, 20:14,       76:6, 81:16, 82:5,       35:17, 38:25, 60:10,       members [3] - 47:3,
   maneuvers [1] -         36:25, 38:17, 39:20,      82:10, 92:25, 93:3,      67:10, 71:16, 74:9,       75:25, 161:3
  81:13                    40:17, 41:9, 42:2,        98:4, 104:3, 107:10,     74:25, 81:16, 85:2,        Memorial [1] - 50:5
   manifested [1] -        43:5, 48:10, 60:3,        109:10, 109:19,          95:19, 95:20, 96:24,       memory [4] - 108:6,
  250:9                    62:8, 62:14, 62:17,       109:22, 111:24,          96:25, 109:24,            186:13, 222:7, 237:25
   manipulation [1] -      63:10, 63:15, 71:20,      112:12, 113:17,          127:10, 154:11,            mental [2] - 7:13,
  81:12                    76:24, 77:15, 79:2,       113:19, 113:21,          161:23, 162:14,           13:14
   manipulative [3] -      85:15, 86:13, 89:4,       113:24, 114:17,          163:2, 167:22,             mention [5] - 13:22,
  50:17, 170:24, 170:25    94:19, 95:3, 95:4,        115:1, 115:3, 115:11,    167:24, 168:23,           251:19, 251:25,
   Manipulative [1] -      95:6, 108:6, 110:6,       116:24, 117:1,           170:1, 170:15,            252:16, 253:1
  249:23                   112:6, 115:7, 116:8,      117:23, 118:25,          172:24, 181:18,            mentioned [8] -
   mannequin [1] -         120:4, 137:25,            119:2, 119:3, 119:4,     181:24, 182:6, 182:7,     19:19, 19:24, 49:14,
  85:16                    154:18, 154:22,           120:19, 121:14,          182:9, 183:5, 192:25,     109:22, 119:6,
   manner [1] - 181:3      163:9, 163:23, 164:2,     121:23, 121:25,          193:3, 193:5, 238:21,     119:21, 170:25, 238:8
   manual [1] - 83:17      166:3, 166:4, 167:17,     122:16, 122:18,          239:4, 239:15, 249:23      mentioning [1] -
   March [4] - 55:10,      172:8, 173:4, 173:22,     124:3, 124:5, 124:21,     medications [16] -       33:13
  66:16, 195:18, 198:15    176:7, 179:25, 180:8,     126:7, 127:8, 128:13,    31:21, 36:8, 37:7,         mentions [1] - 146:4
                           180:9, 180:15,            129:14, 130:25,          38:16, 67:7, 68:8,         menu [1] - 98:14
   Marcum [2] - 234:23,
                           183:11, 183:12,           131:25, 132:1, 133:3,    70:5, 73:1, 73:10,
  235:4                                                                                                  mess [1] - 253:4
                           184:10, 184:19,           133:22, 133:23,          122:17, 166:8, 172:1,
   Marian [2] - 143:25,                                                                                  message [8] - 194:1,
                           185:14, 187:20,           145:16, 153:9, 154:5,    182:12, 195:14,
  144:1                                                                                                 234:20, 235:8,
                           188:1, 188:8, 190:10,     154:8, 154:12,           232:5, 254:13
   mark [4] - 12:20,                                                                                    245:21, 245:22,
                           190:20, 192:19,           154:25, 156:17,           medicinal [1] - 38:24
  77:18, 98:8, 98:9                                                                                     251:9, 251:17, 252:17
                           193:3, 194:18, 198:7,     159:16, 162:13,           medicine [53] - 6:3,
   Mark [7] - 86:24,                                                                                     messages [12] -
                           199:2, 199:3, 201:5,      162:23, 166:14,          9:8, 9:12, 42:4, 48:18,
  102:23, 187:5, 209:9,                                                                                 2:10, 159:20, 165:23,
                           201:16, 201:18,           167:15, 170:11,          50:5, 50:10, 50:12,
  209:14, 209:17, 218:5                                                                                 186:1, 188:9, 189:6,
                           208:14, 210:17,           174:22, 176:3,           50:13, 52:12, 54:21,
   MARKED [1] - 2:8                                                                                     229:2, 229:5, 233:6,
                           210:19, 210:22,           176:12, 176:13,          54:23, 55:1, 57:21,
   marked [4] - 148:19,                                                                                 233:11, 235:21, 252:9
                           210:23, 211:4,            176:19, 177:7,           65:15, 65:25, 66:5,
  148:20, 227:5, 227:17                                                                                  met [3] - 58:5,
                           211:20, 213:10,           177:10, 177:22,          68:15, 68:25, 70:11,
   marks [3] - 88:4,                                                                                    235:24, 255:5
                           214:7, 216:20,            177:25, 178:2,           70:14, 70:20, 70:25,
  240:10                                                                                                 metal [1] - 151:15
                           216:24, 217:4, 217:8,     180:11, 182:4, 184:6,    71:21, 74:12, 74:14,
   Marshall [1] - 142:8                                                                                  metastasis [1] -
                           217:9, 222:9, 223:10,     184:8, 184:23, 191:1,    74:18, 83:23, 84:25,
   Martinsville [26] -                                                                                  125:8
                           224:20, 229:21,           191:5, 191:20,           85:6, 85:7, 85:9,
  34:3, 34:9, 34:12,                                                                                     methadone [3] -
                           231:17, 232:16,           191:22, 191:23,          105:2, 105:3, 105:9,
  34:13, 42:21, 43:15,                                                                                  93:13, 196:22, 198:12
                           233:12, 234:2, 234:9,     193:4, 197:23, 200:2,    111:22, 129:15,
  43:22, 61:15, 61:25,                                                                                   methods [1] - 171:3
                           235:20, 236:16,           200:10, 200:11,          165:7, 167:23, 169:9,
  62:4, 62:22, 68:9,                                                                                     Mexico [1] - 48:12
                           239:10, 241:19,           200:13, 200:16,          170:3, 170:4, 172:17,
  71:6, 74:4, 157:1,                                                                                     Michelle [3] - 149:4,
                           244:2, 247:1, 247:17,     200:21, 200:25,          172:22, 173:22,
  178:16, 178:23,                                                                                       149:5
                           248:10, 252:4,            203:22, 207:1,           197:13, 206:21,
  193:11, 196:6, 200:3,                                                                                  microscope [1] -


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 279 of 296 Pageid#:
                                    11413
  72:12                     missed [1] - 24:24      156:23, 158:15,          motorcycle [1] -          115:16, 116:14,
   mid [2] - 106:25,        mission [1] - 48:11     158:16, 160:21,         107:16                     119:12, 119:19,
  149:16                    mistakes [1] - 174:4    177:21, 219:18,          mouth [3] - 41:4,         120:2, 120:16,
   midback [3] -            mixed [2] - 196:16,     220:11, 229:10          63:7, 63:11                121:11, 121:16,
  141:23, 147:1, 149:11   197:1                      Moore [5] - 18:19,      move [19] - 49:7,         121:19, 122:6,
   middle [5] - 19:9,       modalities [3] -        19:17, 19:18, 19:22,    61:25, 64:15, 73:25,       126:15, 126:20,
  134:10, 142:1, 145:8,   171:8, 171:10, 249:21     146:21                  92:15, 97:25, 101:18,      134:8, 134:12,
  146:17                    modality [1] - 250:3     Morganton [4] -        102:7, 103:10,             134:18, 134:22,
   midnight [2] - 53:9,     model [2] - 65:19,      52:4, 53:10, 203:25,    106:15, 107:22,            134:23, 138:6,
  230:18                  249:19                    225:20                  110:11, 113:23,            157:10, 157:17,
   might [11] - 3:4,        moderate [2] -           morning [12] - 3:2,    130:7, 221:9, 228:2,       157:23, 158:23,
  20:16, 27:5, 29:25,     158:10, 158:15            12:12, 17:20, 21:15,    245:24, 256:14             159:3, 161:24, 163:4,
  84:9, 84:11, 165:12,      moderate-risk [1] -     22:11, 22:12, 29:3,      moved [11] - 25:16,       164:15, 164:23,
  183:25, 192:11,         158:10                    29:4, 41:12, 230:14,    33:10, 58:16, 62:2,        165:14, 166:16,
  226:19, 247:8             modified [1] - 76:1     257:23, 258:3           62:3, 62:5, 68:8, 71:5,    170:8, 173:10,
   mile [1] - 61:16         moment [3] - 20:2,       morphine [4] - 27:4,   74:4, 222:10, 224:9        173:13, 173:16,
   Miles [1] - 145:4      28:19, 247:13             32:20, 196:22, 198:12    movement [2] -            174:25, 175:3, 175:5,
   miles [2] - 95:23,       Monday [5] - 60:1,       most [63] - 24:22,     92:13, 101:17              178:5, 178:6, 180:23,
  145:4                   178:14, 212:2, 216:17     37:7, 51:8, 52:23,       movements [1] -           181:1, 183:16,
   military [6] - 49:5,     money [20] - 67:14,     58:22, 63:6, 67:8,      79:18                      190:15, 194:21,
  49:14, 49:15, 51:8,     67:18, 68:4, 186:14,      74:23, 80:24, 80:25,     moving [1] - 101:14       194:23, 195:6, 195:7,
  51:24, 226:12           187:10, 188:21,           82:20, 83:5, 91:23,      MPI [2] - 26:7, 40:6      195:10, 195:11,
   Miller [7] - 145:17,   189:16, 193:2, 199:5,     97:10, 100:2, 108:1,     MR [204] - 2:3, 2:4,      198:10, 200:12,
  145:18, 146:9,          202:11, 202:15,           109:20, 112:19,         2:4, 2:5, 2:6, 2:6, 3:4,   214:16, 226:21,
  146:16, 155:16,         203:15, 211:9,            117:10, 118:7,          3:9, 4:22, 5:13, 5:16,     226:24, 227:18,
  155:18                  211:13, 211:16,           118:19, 120:15,         5:20, 6:9, 7:5, 7:10,      227:21, 228:2, 228:5,
   milligrams [2] -       211:17, 211:19,           124:13, 129:4, 129:9,   7:20, 7:23, 8:12, 9:1,     228:7, 234:16,
  65:21, 172:22           211:22, 234:12            129:23, 135:12,         9:25, 10:7, 10:9,          234:19, 235:7,
   million [1] - 179:8                              136:1, 140:13, 141:5,   11:15, 11:22, 12:11,       237:14, 237:18,
                            monies [1] - 232:18
   mind [13] - 14:11,                               144:9, 145:19,          12:22, 13:4, 13:18,        237:19, 239:5,
                            monitor [3] - 84:20,
  16:3, 17:20, 26:17,                               145:21, 146:5,          14:5, 14:9, 14:21,         245:14, 245:19,
                          86:15, 88:3
  33:1, 37:15, 48:8,                                146:16, 146:18,         15:4, 15:8, 15:18,         245:24, 246:3, 246:4,
                            monitoring [5] - 7:8,
  48:17, 63:14, 65:17,                              147:4, 147:15,          15:23, 18:18, 19:2,        247:13, 247:14,
                          7:15, 87:6, 181:14,
  154:25, 178:7, 255:3                              147:24, 148:15,         19:4, 19:6, 19:16,         249:9, 249:11,
                          192:9
                                                    151:19, 152:18,         19:21, 20:1, 20:5,         253:23, 254:1, 254:5,
   minds [1] - 43:2         Monitoring [6] -
                                                    155:4, 155:10, 157:8,   20:9, 20:12, 20:17,        254:7, 254:16,
   mine [11] - 83:25,     3:14, 3:22, 6:12, 7:6,
                                                    165:22, 167:4,          20:23, 21:11, 21:18,       254:20, 256:10,
  117:18, 118:16,         7:16, 26:3
                                                    169:10, 171:24,         22:10, 22:22, 27:17,       256:13, 256:16,
  118:18, 121:1, 121:6,     Montgomery [1] -
                                                    175:6, 175:8, 175:10,   28:1, 28:19, 28:22,        257:1, 257:3, 257:8,
  122:21, 127:20,         51:5
                                                    184:25, 216:7,          29:2, 40:18, 40:21,        257:12, 257:19
  152:1, 171:14, 243:12     month [29] - 52:25,
                                                    223:10, 231:17,         43:13, 44:11, 44:13,        MRI [7] - 96:21,
   miner [3] - 118:15,    62:18, 83:18, 84:24,
                                                    232:7, 232:25,          44:15, 45:9, 45:11,        119:10, 119:17,
  118:18, 120:25          84:25, 85:3, 94:5,
                                                    242:12, 255:3, 256:3    46:2, 46:15, 47:2,         120:13, 120:15,
   mines [5] - 111:5,     157:1, 157:8, 158:18,
                                                     mother [1] - 122:25    63:23, 64:1, 64:14,        246:13
  127:17, 136:19,         175:20, 177:3, 177:4,
                                                     motion [17] - 3:11,    64:18, 65:6, 65:8,          MRIs [9] - 82:7,
  152:1, 152:17           191:11, 191:12,
                                                    4:18, 13:6, 13:17,      65:10, 65:11, 73:12,       103:20, 111:24,
   minimize [1] -         207:24, 207:25,
                                                    80:21, 81:5, 91:14,     73:15, 73:17, 73:20,       113:15, 119:7,
  105:19                  223:9, 223:11,
                                                    92:10, 92:11, 92:18,    73:25, 74:2, 75:15,        119:11, 119:15,
   mining [4] - 111:4,    224:21, 234:8,
                                                    101:6, 101:12,          75:19, 75:21, 76:21,       133:1, 133:20
  111:7, 111:15, 117:18   239:24, 245:11,
                                                    101:13, 101:20,         76:25, 77:2, 77:25,         MS [1] - 32:20
   minor [1] - 61:17      245:13
                                                    102:2, 116:6, 149:23    78:4, 78:11, 78:14,         Mullins [4] - 147:7,
   minute [5] - 78:5,       month's [1] - 240:17
                                                     Motion [1] - 3:11      78:17, 80:5, 82:12,        235:24, 255:5, 255:7
  150:20, 202:24,           month-to-month [1]
                                                     motions [1] - 84:21    82:15, 82:16, 84:9,         multiple [15] - 29:20,
  221:7, 254:9            - 245:13
                                                     motor [14] - 80:18,    84:12, 84:14, 89:18,       100:21, 108:25,
   minutes [4] - 48:25,     monthly [3] - 165:10,
                                                    83:24, 91:18, 91:24,    90:6, 90:13, 90:21,        109:7, 129:4, 131:9,
  162:12, 181:22,         172:17, 207:24
                                                    110:24, 123:11,         90:25, 91:9, 94:10,        139:4, 144:24, 145:2,
  222:11                    months [21] - 6:25,
                                                    133:17, 137:7,          94:15, 94:19, 95:13,       145:6, 145:23,
   misconstruing [2] -    8:7, 26:24, 26:25,
                                                    138:12, 140:19,         100:9, 101:1, 110:10,      148:18, 161:14,
  251:23, 252:2           37:1, 54:8, 54:20,
                                                    147:21, 149:1, 150:7,   111:6, 111:18,             177:21
   misleading [1] -       55:22, 60:17, 86:19,
                                                    153:13                  114:20, 114:23,             Murfreesboro [1] -
  186:19                  95:24, 96:21, 97:1,


                                         Donna Prather, CCR, RPR, CCP, CCB
                     Official Court Reporter for the U.S. District Court Western District of Virginia
                                                   (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 280 of 296 Pageid#:
                                    11414
  201:9                     240:19                  181:24, 219:25,              New [3] - 48:22,          notes [8] - 38:23,
    muscle [7] - 74:20,      necessitating [1] -    223:22, 244:18,            49:1, 130:9                143:4, 178:7, 178:8,
  74:21, 81:9, 98:20,       239:24                  244:22, 247:18,              new [16] - 25:23,        237:20, 237:25,
  141:22, 141:25,            neck [48] - 77:12,     247:20, 247:21,            27:5, 54:8, 54:9, 76:1,    238:3, 238:7
  182:13                    80:12, 80:13, 80:14,    247:22, 247:24,            85:18, 96:21, 119:7,        nothing [9] - 22:1,
    muscles [1] - 101:16    81:6, 91:14, 92:10,     248:5, 253:7               119:20, 120:13,            40:12, 43:5, 46:19,
    musculoskeletal [1]     92:18, 100:3, 100:22,    needing [1] - 162:20      169:6, 181:24,             134:13, 169:22,
  - 152:9                   101:5, 101:15,           needle [2] - 88:4,        224:21, 239:22,            179:23, 239:7, 253:21
    must [2] - 16:16,       108:19, 109:3, 109:6,   240:10                     244:19, 248:16              notice [1] - 116:3
  211:15                    110:25, 121:3,           needs [5] - 31:20,          newly [1] - 68:2          noticed [1] - 178:7
                            123:11, 123:12,         181:18, 240:14,              newly-opened [1] -        notified [1] - 33:19
             N              128:18, 128:20,         251:14, 252:23             68:2                        November [3] - 7:1,
                            129:7, 131:11,           negotiating [1] -           next [24] - 21:17,       175:19, 226:25
   N54.5 [1] - 96:13
                            132:12, 132:19,         209:8                      23:24, 27:25, 46:14,        Number [2] - 86:4,
   naive [1] - 164:3
                            136:4, 136:5, 136:21,    negotiation [1] -         49:23, 53:19, 55:7,        86:6
   name [23] - 19:12,       136:24, 139:6, 139:8,   188:1                      58:2, 58:9, 59:20,          number [22] - 11:25,
  22:13, 22:15, 30:11,      139:11, 140:7, 143:5,    negotiations [1] -        77:14, 88:21, 89:8,        25:12, 32:23, 100:1,
  37:19, 41:7, 41:14,       144:6, 145:1, 145:9,    187:18                     96:4, 96:6, 96:20,         124:9, 124:13,
  47:3, 50:14, 58:3,        147:18, 149:3,           neighbor [1] - 100:7      177:3, 177:4, 219:22,      126:11, 135:7, 135:9,
  83:14, 157:14,            149:21, 149:23,          Neil [1] - 139:22         220:4, 220:15, 225:22      155:10, 162:9,
  185:20, 191:15,           150:9, 151:1, 151:2,     nerve [26] - 74:13,         nice [1] - 31:23         162:16, 188:6, 194:9,
  194:9, 197:12,            152:11, 152:14, 153:4   80:15, 81:2, 98:24,          night [9] - 18:22,       194:15, 208:2, 208:5,
  213:11, 218:10,            need [76] - 17:3,      99:23, 101:25, 102:1,      68:14, 75:2, 199:9,        212:21, 233:21, 256:9
  226:18, 234:14,           22:19, 35:14, 89:14,    103:6, 108:7, 111:2,       234:22, 235:3,              numbered [1] -
  235:19, 235:20,           93:3, 100:16, 107:10,   112:9, 117:10,             237:25, 238:10,            106:22
  241:19                    107:20, 109:9,          117:12, 128:4,             255:10                      numbers [10] -
   named [1] - 86:24        109:10, 109:12,         132:20, 133:12,              nighttime [1] - 97:2     33:12, 83:19, 96:5,
   names [5] - 19:7,        109:19, 109:22,         136:13, 137:21,              nine [1] - 54:20         96:7, 112:25, 155:6,
  194:10, 194:12,           112:12, 113:19,         138:3, 148:9, 149:24,        nobody [4] - 41:12,      179:3, 179:7, 179:10,
  194:17                    113:21, 113:24,         182:13                     163:17, 211:16,            216:25
   Nancy [1] - 149:18       115:3, 115:4, 117:1,     nerves [2] - 92:14,       229:17                      numbing [1] - 145:10
   narcotic [15] - 14:20,   117:2, 117:24,          138:23                       non [4] - 47:18,          numbness [3] - 96:2,
  32:4, 45:7, 71:16,        120:19, 122:16,          nervous [2] - 72:4,       173:6, 232:7, 245:16       103:4, 103:10
  74:7, 74:14, 74:17,       122:18, 122:19,         72:6                         non-compliance [1]        numerous [2] - 45:3,
  167:18, 168:22,           124:3, 124:5, 124:21,    neuralgia [1] -           - 245:16                   147:23
  168:23, 172:1,            126:7, 127:8, 127:12,   123:22                       non-controlled [2] -      nurse [7] - 36:7,
  172:19, 172:20,           128:13, 129:14,          neuritis [2] - 99:23,     173:6, 232:7               41:13, 79:17, 98:7,
  172:22, 173:1             129:17, 131:1,          112:8                        non-profit [1] - 47:18   200:4, 200:7
   narcotics [20] - 8:18,   131:25, 132:1, 133:3,    neurological [1] -          noncompliance [1] -       Nurse [1] - 200:5
  13:16, 32:8, 50:22,       133:22, 133:23,         39:12                      110:8                       nurses [1] - 70:25
  65:20, 66:8, 66:9,        134:6, 145:16, 154:5,    Neurontin [2] -             normal [4] - 40:14,       nursing [1] - 49:19
  69:22, 74:12, 87:4,       154:12, 161:12,         96:25, 182:13              81:8, 81:9, 245:2
  162:24, 173:6,            162:1, 167:15,
  175:23, 177:3,            168:11, 174:23,
                                                     neurosurgeon [1] -          normally [2] - 68:17,               O
                                                    39:15                      119:16
  177:20, 182:11,           176:3, 176:14,                                                                 Oath [3] - 179:11,
                                                     neurosurgery [1] -          North [11] - 6:10,
  182:19, 182:21,           176:16, 177:2, 177:8,                                                         179:13, 179:14
  183:23, 245:9                                     39:17                      6:12, 7:16, 10:12,
                            177:22, 178:2,                                                                 oath [1] - 179:17
   Nashville [1] -                                   never [38] - 4:9, 4:11,   47:6, 52:5, 53:2,
                            180:11, 182:4,                                                                 object [15] - 27:17,
  201:11                                            9:20, 15:14, 34:17,        53:10, 54:6, 55:15,
                            182:15, 183:25,                                                               40:18, 73:22, 90:21,
                                                    35:21, 36:19, 36:25,       236:3
   National [1] - 24:16     190:8, 191:20,                                                                114:20, 119:12,
                                                    39:3, 40:12, 58:5,           northeast [1] - 48:24
   nature [7] - 4:17,       191:22, 210:20,                                                               120:2, 121:16,
                                                    60:11, 63:11, 93:14,         nortriptyline [2] -
  7:18, 10:21, 25:15,       211:4, 211:13,                                                                157:10, 157:17,
                                                    138:16, 169:22,            74:12, 74:14
  76:5, 108:8, 157:4        215:14, 219:2,                                                                158:23, 161:24,
                                                    170:10, 170:11,              notated [1] - 82:23
   near [2] - 201:11,       219:15, 223:5, 237:4,                                                         164:15, 164:23,
                                                    174:20, 175:12,              notation [2] - 243:4,
  204:24                    239:1, 243:10,                                                                166:16
                                                    175:24, 176:6, 177:2,      243:5
   necessarily [5] -        244:14, 258:2                                                                  objecting [1] - 14:23
                                                    177:21, 185:12,              note [5] - 95:14,
  14:25, 94:12, 172:8,       needed [23] - 58:12,                                                          objection [14] - 14:4,
                                                    185:14, 188:5,             95:15, 96:17, 111:6,
  239:10, 241:12            63:15, 66:22, 87:7,                                                           40:20, 77:25, 94:10,
                                                    190:17, 190:23,            227:8
   necessary [1] -          166:25, 167:1,                                                                94:13, 94:18, 95:12,
                                                    192:3, 203:16,               noted [3] - 116:5,
  86:10                     167:13, 168:8, 170:2,                                                         100:9, 111:7, 120:5,
                                                    205:22, 210:25, 248:3      124:14, 203:19
   necessitate [1] -        170:4, 172:12,                                                                121:21, 166:19,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 281 of 296 Pageid#:
                                    11415
  256:13, 256:15            77:24, 78:19, 80:9,      Ohio [3] - 42:21,         one-year [1] - 62:18      opioids [11] - 31:15,
   objective [17] -         87:9, 88:16, 88:18,     43:11, 43:15               ones [7] - 30:3,         71:8, 71:14, 71:15,
  81:14, 91:7, 92:19,       89:5, 93:10, 93:14,      old [2] - 193:19,        171:1, 180:14,            71:17, 71:25, 72:17,
  92:24, 101:2, 107:8,      98:4, 99:13, 104:18,    195:13                    195:24, 214:17,           72:19, 75:5, 237:22
  109:11, 112:14,           105:19, 130:15,          OMM [2] - 249:23,        241:10                     opportunity [4] -
  113:20, 115:2,            140:1, 142:15,          250:1                      ongoing [18] - 117:2,    21:8, 51:12, 61:13,
  116:23, 117:20,           156:22, 157:9, 158:8,    ON [2] - 2:9, 2:12       118:8, 122:19,            85:17
  118:20, 122:18,           161:21, 162:5,           once [12] - 35:13,       126:12, 128:20,            opposed [4] - 107:2,
  145:15, 149:8, 223:6      162:21, 163:3, 163:7,   49:13, 56:5, 62:22,       131:9, 132:1, 133:23,     112:23, 148:10,
   observation [1] -        163:10, 163:22,         65:2, 71:5, 97:3,         136:1, 137:8, 140:6,      148:16
  133:21                    163:23, 165:5,          104:22, 114:3, 135:2,     147:15, 154:7, 168:6,      opposite [1] - 81:11
   observations [1] -       165:12, 166:13,         158:15, 164:14            169:6, 178:1, 223:22,      option [2] - 148:3,
  133:2                     167:1, 167:12,           one [108] - 3:20,        231:17                    207:20
   observe [1] - 79:18      167:13, 167:14,         4:22, 9:7, 10:7, 11:25,    online [1] - 49:2         options [5] - 57:18,
   observed [3] - 116:4,    168:1, 168:6, 168:7,    13:18, 15:15, 15:23,       Opana [2] - 32:14,       170:15, 214:12,
  131:24, 184:25            169:3, 170:12,          18:6, 18:18, 18:23,       32:15                     249:19, 250:7
   obstetrics [1] - 52:11   170:20, 170:23,         19:11, 19:16, 19:17,       open [20] - 9:17,         or.. [2] - 7:19, 184:13
   obtain [3] - 26:1,       171:19, 178:25,         20:2, 24:1, 25:16,        26:17, 59:14, 61:18,       order [7] - 18:12,
  32:4, 45:7                180:10, 181:10,         27:9, 30:3, 33:12,        207:13, 207:15,           119:25, 120:12,
   obtaining [1] - 30:20    181:23, 184:22,         41:17, 41:18, 44:6,       207:17, 211:5, 211:6,     166:25, 219:16,
   obviously [7] - 9:19,    185:23, 186:17,         50:15, 52:13, 53:4,       211:9, 211:14,            253:15, 253:19
  17:3, 20:15, 21:10,       186:25, 187:7, 188:7,   56:9, 56:20, 56:23,       211:19, 211:22,            ordered [5] - 119:4,
  50:21, 78:8, 229:15       188:10, 188:25,         57:7, 57:19, 60:22,       212:19, 217:18,           167:2, 167:16, 184:1,
   occasion [4] - 107:6,    189:3, 189:11,          62:18, 65:8, 68:23,       220:20, 230:22,           184:3
  165:11, 168:7, 245:12     189:12, 189:23,         74:18, 74:22, 79:13,      231:3, 242:4, 255:10       organization [3] -
   occasionally [2] -       191:9, 192:10,          83:11, 87:2, 97:19,        opened [14] - 23:4,      17:17, 24:16, 47:19
  29:11, 159:11             192:16, 192:20,         104:21, 105:5, 105:6,     49:6, 59:7, 59:23,         organized [1] - 110:1
   occasions [3] -          197:5, 210:19,          105:7, 105:23, 109:7,     60:3, 67:15, 68:2,         original [3] - 12:18,
  183:2, 209:21, 231:7      210:20, 210:25,         118:18, 119:20,           210:13, 211:25,           182:25, 183:8
   occur [7] - 167:23,      211:2, 211:12,          121:1, 122:13,            212:5, 220:19, 222:5,      originally [2] - 49:4,
  167:25, 186:8, 236:2,     214:22, 217:13,         124:13, 124:18,           222:13, 246:18            205:6
  236:4, 248:12, 256:1      217:14, 217:20,         124:19, 125:6,             opening [7] - 23:19,      orthopedic [1] -
                            218:7, 219:14, 221:5,   131:12, 134:8, 136:2,     23:20, 208:23, 210:3,
   occurred [10] -                                                                                      253:13
                            221:8, 221:18, 222:8,   136:18, 139:4,            210:6, 210:10, 210:11
  109:2, 118:16,                                                                                         orthopedics [1] -
                            222:12, 222:21,         147:24, 150:20,            operate [7] - 60:15,
  128:23, 150:8,                                                                                        251:16
                            229:25, 230:17,         152:23, 153:21,           213:17, 214:4,
  189:13, 230:16,                                                                                        orthopedist [2] -
                            231:16, 231:17,         155:12, 155:14,           214:17, 217:5,
  239:21, 243:2, 246:16                                                                                 148:2, 253:16
                            232:17, 239:11,         157:6, 158:24, 159:6,     218:18, 218:21
   occurrence [1] -                                                                                      osmosis [1] - 95:8
                            245:4, 250:13,          160:21, 163:18,            operated [6] - 60:16,
  241:25                                                                                                 osteoarthritis [1] -
                            250:17, 250:22,         166:1, 166:21,            86:25, 163:10,
   occurring [1] - 72:13                                                                                98:19
                            255:10, 255:19,         172:17, 175:11,           219:18, 219:19, 225:6
   occurs [1] - 117:8                                                                                    osteomyelitis [2] -
                            256:18                  186:3, 186:8, 186:9,       operating [2] -
   October [6] - 57:3,                                                                                  123:6
                             Office [3] - 1:20,     188:11, 189:6,            218:2, 218:14
  83:18, 87:9, 175:19,                                                                                   osteopathic [3] -
                            1:23, 195:17            189:17, 191:14,            operations [1] -
  207:3, 207:6                                                                                          50:10, 170:25, 249:22
                             officer [5] - 51:5,    203:12, 208:7, 209:9,     209:13
   odd [2] - 201:15,                                                                                     Osteopathic [3] -
                            204:21, 204:25,         209:25, 216:1,             Opiate [1] - 172:3
  207:2                                                                                                 55:18, 179:13, 249:23
                            205:4, 205:8            219:23, 220:15,            opiate [12] - 12:4,
   OF [5] - 1:3, 1:5,                                                                                    otherwise [2] -
                             Officer [3] - 53:10,   223:19, 227:25,           72:3, 73:1, 73:2, 73:8,
  1:11, 2:9, 2:12                                                                                       15:16, 154:9
                            53:11, 53:14            228:8, 229:15,            109:23, 110:4,
   offer [2] - 56:19,                                                                                    ought [3] - 16:14,
                             offices [3] - 61:18,   230:25, 233:13,           171:24, 172:1, 172:7,
  73:24                                                                                                 16:21, 20:25
                            62:16, 104:3            233:14, 233:22,           172:9, 173:1
   offered [1] - 87:2                                                                                    out-of-state [1] -
                             OFLAC [4] - 217:23,    235:19, 238:19,            opiates [7] - 71:15,
   office [122] - 25:16,                                                                                253:17
                            217:24, 218:13,         239:12, 242:3, 242:5,     71:17, 71:25, 72:16,
  40:9, 42:8, 53:18,                                                                                     outcomes [1] - 250:9
                            219:17                  247:7, 249:6, 251:1,      72:18, 75:5, 164:14
  58:16, 58:17, 58:18,                                                                                   outlined [1] - 21:1
                             often [7] - 80:10,     255:16, 257:8, 257:13      opinion [1] - 16:20
  59:3, 59:14, 59:18,                                                                                    outrageous [1] -
                            80:12, 158:13,           One [1] - 111:5           opinions [2] - 73:24,
  59:20, 59:22, 60:23,                                                                                  193:5
                            158:17, 163:13,          one-sided [1] -          255:2
  61:14, 62:3, 62:6,                                                                                     outset [1] - 3:15
                            181:16, 231:2           153:21                     opioid [7] - 6:2,
  62:9, 63:12, 66:14,                                                                                    outside [7] - 56:21,
                             oftentimes [1] -        one-time [2] - 186:8,    11:18, 31:3, 31:11,
  66:18, 66:20, 68:21,                                                                                  68:13, 82:6, 104:18,
                            82:24                   223:19                    73:1, 73:2, 105:15
  68:22, 76:13, 77:4,                                                                                   126:5, 153:25, 174:1


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 282 of 296 Pageid#:
                                    11416
    outweighs [1] -          97:13, 102:16, 104:7,   108:6, 108:14,          171:6, 171:13,            249:12
  10:21                      104:19, 105:10,         109:23, 109:24,         171:24, 172:1,             parallel [1] - 138:19
    ovaries [1] - 125:8      107:12, 107:14,         110:24, 112:3, 112:7,   182:13, 200:22,            paranoid [1] - 70:22
    overdose [1] - 37:21     107:23, 110:19,         112:9, 112:22, 114:6,   207:18, 213:11,            parents [1] - 26:24
    overdosed [2] -          114:2, 114:3, 125:2,    116:21, 116:24,         213:13, 213:14,            Park [1] - 220:21
  37:24, 155:15              125:16, 126:10,         117:6, 117:7, 117:14,   213:17, 213:19,            parking [2] - 236:12,
    overnight [1] - 214:2    127:14, 130:9, 151:2,   118:6, 118:8, 119:9,    214:4, 215:1, 215:3,      255:6
    overrule [5] - 40:20,    252:11                  122:11, 122:13,         217:12, 217:16,            Parsley [5] - 147:19,
  95:11, 120:5, 121:21,       PAGE [1] - 2:2         123:13, 123:19,         217:20, 218:2, 218:3,     148:13, 148:25,
  166:18                      pages [4] - 76:3,      124:11, 125:12,         218:14, 223:14,           155:14
    oversimplification       130:13, 130:14,         125:20, 126:1,          223:24, 224:21,            Parsleys [2] -
  [1] - 213:22               188:17                  126:12, 126:24,         225:6, 243:25, 244:2,     234:22, 235:3
    overtime [3] - 23:22,     paid [31] - 67:19,     127:18, 128:5, 128:6,   244:9, 245:1, 245:8,       part [24] - 4:7, 5:7,
  23:23, 23:24               156:21, 156:22,         128:7, 128:21, 129:1,   246:13, 248:5,            10:6, 13:20, 24:14,
    overuse [1] - 35:16      163:12, 165:8,          129:5, 129:25, 130:1,   250:12, 251:14,           31:10, 71:5, 72:3,
    overwhelmed [1] -        185:19, 185:22,         131:11, 131:19,         252:19                    74:19, 103:18,
  216:24                     185:23, 189:15,         132:19, 132:21,          Pain [35] - 2:13,        103:25, 104:2, 117:8,
    owed [1] - 232:18        190:21, 198:20,         133:11, 133:12,         63:18, 64:5, 84:18,       117:11, 160:19,
    own [15] - 16:4, 23:1,   198:23, 198:25,         133:17, 135:8, 135:9,   93:23, 99:2, 118:4,       163:2, 165:18, 171:6,
  23:20, 57:22, 57:23,       199:2, 199:23,          135:14, 135:18,         123:15, 126:21,           171:17, 171:20,
  72:18, 79:14, 83:1,        202:15, 203:6,          136:1, 136:11,          127:25, 129:19,           187:12, 213:22,
  100:17, 197:21,            203:12, 203:15,         136:13, 137:8,          130:2, 131:15,            251:10, 255:13
  210:11, 210:14,            204:2, 204:22, 206:6,   137:11, 137:12,         132:13, 133:5, 135:1,      participate [3] - 6:16,
  211:10, 211:14,            207:22, 207:23,         137:18, 138:15,         136:7, 136:14,            8:5, 9:15
  229:14                     232:10, 232:24,         139:18, 139:19,         139:14, 140:8,             participation [1] -
    owned [3] - 23:3,        236:5, 250:19,          140:6, 140:12,          140:25, 141:17,           7:11
  29:5, 187:5                250:21, 253:15          140:21, 141:4, 141:5,   143:13, 145:17,            particular [3] -
                              pain [293] - 6:2,      141:7, 142:2, 142:6,    146:10, 147:13,           28:17, 47:14, 54:10
    owner [4] - 22:16,
                             11:18, 14:16, 14:17,    142:25, 143:1, 143:5,   148:4, 150:21, 151:8,      parties [2] - 89:16,
  22:23, 212:6, 228:16
                             14:19, 25:25, 26:5,     143:19, 143:20,         153:1, 153:15,            165:16
    owns [1] - 29:7
                             27:12, 31:24, 33:4,     143:21, 143:23,         236:10, 236:13,            parts [2] - 72:8,
    oxycodone [7] -
                             34:1, 35:10, 35:14,     144:3, 144:4, 144:8,    236:18, 239:6             72:24
  32:10, 35:6, 65:21,
                             36:25, 39:10, 40:1,     144:10, 144:14,          pain-related [1] -
  172:22, 196:22,                                                                                       pass [1] - 240:17
                             52:13, 58:7, 58:20,     144:19, 145:1, 145:2,   135:9
  198:12                                                                                                passed [4] - 28:15,
                             60:9, 61:1, 61:2,       145:5, 145:8, 145:9,     painful [1] - 123:7
    OxyContin [2] - 43:1,                                                                              68:10, 139:21, 214:21
                             62:19, 62:20, 64:20,    145:10, 145:14,          pains [8] - 91:15,
  209:18                                                                                                past [14] - 30:16,
                             65:24, 65:25, 66:2,     145:21, 145:24,         108:7, 112:9, 114:14,
    oxygen [2] - 99:9,                                                                                 81:16, 85:22, 92:25,
                             66:6, 71:22, 71:24,     146:3, 146:11,          117:13, 135:15,
  113:2                                                                                                96:25, 104:25,
                             73:4, 73:11, 74:10,     146:13, 146:15,         138:3, 146:17
    oxymorphone [8] -                                                                                  111:24, 114:25,
                             74:13, 75:7, 76:1,      146:16, 146:19,          palpation [4] - 91:13,
  32:12, 32:15, 35:6,                                                                                  146:14, 153:9, 229:9,
                             80:12, 80:13, 80:25,    146:20, 146:21,         101:7, 101:11
  35:7, 196:22, 198:12,                                                                                233:12, 233:17
                             81:2, 81:6, 81:10,      147:3, 147:5, 147:9,     Pam [4] - 129:19,
  228:20, 228:24                                                                                        patched [1] - 55:9
                             81:11, 81:18, 82:25,    147:10, 147:15,         130:16, 155:24             path [1] - 151:11
                             83:2, 83:4, 83:5,       147:18, 148:1, 148:7,    pamphlet [1] - 11:10
             P               83:22, 83:23, 84:2,     148:8, 148:10,           pancreatic [2] -
                                                                                                        patience [1] - 45:5
                                                                                                        patient [191] - 2:11,
   p.m [6] - 90:4,           84:7, 85:21, 85:22,     148:12, 148:13,         35:11, 36:5               20:5, 20:19, 25:23,
  134:15, 134:16,            86:4, 86:6, 86:8,       148:14, 148:15,          pancreatis [1] - 37:3    26:1, 26:2, 26:15,
  237:10, 237:11, 258:4      91:13, 91:25, 92:1,     148:17, 148:20,          pancreatitis [2] -       27:5, 30:12, 30:21,
   P.O [1] - 1:23            92:6, 92:9, 92:10,      148:21, 149:5, 149:7,   143:17, 205:12            30:22, 30:24, 30:25,
   packaging [1] -           92:12, 92:20, 92:23,    149:9, 149:16,           panel [1] - 16:8         32:2, 32:3, 34:15,
  220:10                     93:2, 95:25, 96:2,      149:18, 149:19,          panic [1] - 53:14        35:4, 41:14, 45:4,
   pad [4] - 166:12,         96:12, 96:13, 96:14,    149:24, 150:5, 150:7,    panicked [1] -           50:18, 53:15, 66:19,
  167:20, 180:20,            96:24, 97:20, 98:20,    150:23, 150:25,         205:21                    68:14, 68:18, 69:14,
  181:23                     98:21, 98:23, 98:24,    151:1, 151:4, 151:10,
                                                                              paper [5] - 82:23,       70:6, 76:1, 76:10,
   pads [2] - 40:9,          99:21, 99:23, 101:12,   151:11, 151:17,
                                                                             97:11, 163:10,            79:12, 79:15, 79:19,
  184:21                     101:20, 101:21,         151:20, 151:22,
                                                                             183:12, 253:2             79:23, 80:22, 80:24,
   page [29] - 76:3,         102:18, 102:20,         152:4, 152:5, 152:8,
                                                                              papers [1] - 54:4        81:24, 82:24, 83:6,
  77:15, 80:2, 80:4,         102:23, 102:24,         152:9, 152:20, 153:3,
                                                                              paperwork [1] -          83:8, 84:20, 84:22,
  82:19, 83:12, 91:6,        103:15, 104:25,         153:4, 153:7, 153:17,
                                                                             210:18                    85:1, 85:5, 85:11,
  93:22, 97:6, 97:12,        106:1, 106:24, 107:1,   159:18, 160:20,
                                                                              paragraph [2] - 15:6,    85:17, 86:1, 87:19,
                             107:10, 107:14,         170:19, 170:21,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 283 of 296 Pageid#:
                                    11417
  87:20, 89:1, 89:2,       143:25                     212:22, 213:9,            31:12, 35:2, 45:4,          periods [1] - 84:6
  89:7, 89:9, 90:24,        patient's [10] - 28:13,   213:10, 213:11,           48:14, 48:17, 49:5,         permanent [2] -
  91:8, 94:4, 95:17,       41:7, 105:8, 120:1,        213:12, 214:1, 215:8,     50:17, 57:9, 57:10,       100:23, 108:23
  95:18, 95:19, 95:21,     120:14, 157:14,            215:10, 216:11,           60:4, 61:4, 71:24,          permission [1] - 10:4
  96:1, 96:18, 96:25,      170:1, 193:2, 239:4,       216:12, 216:17,           73:5, 74:15, 74:16,         perpetrated [1] - 8:8
  99:21, 100:20, 102:2,    239:16                     216:25, 217:2, 217:6,     80:16, 86:20, 138:20,       person [38] - 8:1,
  102:10, 102:14,           Patients [3] - 87:1,      217:7, 218:19,            138:23, 154:14,           19:11, 19:23, 20:8,
  105:1, 105:17,           88:11, 186:23              220:22, 221:2,            159:9, 159:12,            20:11, 30:11, 30:19,
  105:19, 106:4,            patients [206] - 4:4,     221:11, 221:18,           159:13, 159:15,           48:12, 74:22, 75:23,
  106:11, 106:12,          4:8, 8:6, 20:21, 25:9,     223:21, 224:23,           159:18, 160:4, 161:1,     77:16, 88:18, 88:21,
  110:7, 110:21, 111:8,    25:11, 25:17, 26:21,       225:11, 225:13,           163:7, 163:10,            98:6, 101:25, 103:12,
  111:10, 112:18,          27:9, 28:11, 31:1,         227:23, 228:21,           163:19, 164:1,            109:23, 158:20,
  115:7, 115:10,           32:22, 32:24, 33:3,        228:24, 230:3, 230:7,     164:12, 165:2, 165:3,     160:8, 160:10,
  117:12, 119:8,           33:7, 33:8, 33:25,         230:13, 230:21,           165:19, 165:20,           160:25, 161:17,
  119:17, 122:21,          34:17, 34:22, 34:24,       231:4, 231:8, 231:17,     165:23, 166:5, 173:8,     162:19, 163:18,
  122:24, 126:17,          35:13, 38:10, 38:14,       232:8, 232:19,            173:14, 173:23,           164:1, 164:4, 166:9,
  126:18, 129:12,          39:2, 39:5, 39:10,         232:23, 232:25,           174:2, 176:15,            168:11, 169:18,
  130:5, 130:7, 130:10,    40:1, 40:6, 40:11,         233:4, 233:7, 233:9,      179:22, 181:13,           175:7, 181:23,
  138:16, 154:10,          41:3, 42:21, 42:25,        233:13, 233:15,           182:3, 186:5, 186:9,      185:15, 191:8, 191:9,
  154:22, 155:2, 157:6,    43:21, 52:23, 57:8,        234:7, 235:18, 241:2,     192:8, 192:11,            196:18, 239:16,
  157:13, 157:18,          58:11, 58:12, 58:24,       242:12, 242:15,           194:11, 196:17,           246:12, 249:3
  158:6, 158:7, 158:9,     59:17, 59:25, 60:1,        244:4, 244:9, 244:17,     196:25, 198:2, 198:8,       person's [2] - 31:23,
  158:10, 158:11,          60:6, 60:14, 60:23,        245:11, 246:19,           202:23, 208:8, 213:1,     160:24
  160:6, 161:5, 163:24,    61:1, 62:8, 62:15,         249:18, 250:2, 250:8,     213:3, 215:20,              personal [1] - 157:11
  167:1, 167:22,           62:17, 62:23, 62:25,       250:19, 256:5             215:24, 217:4, 217:8,       personally [1] -
  167:25, 168:4, 168:9,    63:3, 63:5, 63:6, 63:9,     patients' [7] - 70:5,    217:10, 217:15,           171:8
  169:5, 169:6, 169:8,     65:4, 65:14, 65:15,        88:7, 171:25, 184:5,      217:19, 217:22,             personnel [4] -
  169:16, 169:21,          65:16, 65:17, 65:20,       193:4, 197:6, 199:3       218:13, 219:17,           200:2, 200:10,
  170:12, 171:15,          65:23, 66:5, 67:8,          pattern [1] - 65:22      222:1, 222:24,            200:11, 200:14
  171:18, 172:4,           70:13, 70:22, 71:2,         pay [31] - 24:2,         223:16, 223:17,             Perthes [1] - 144:13
  172:15, 175:24,          72:2, 74:6, 74:20,         24:15, 51:14, 67:23,      223:20, 224:15,             Pete [1] - 29:17
  176:3, 176:6, 176:25,    74:25, 75:8, 75:11,        119:23, 119:25,           224:19, 225:3, 234:3,       Peter [5] - 187:14,
  177:2, 177:21,           75:13, 76:4, 77:19,        120:1, 156:24,            234:5, 234:9, 234:10,     187:25, 198:18,
  177:24, 181:25,          77:21, 82:25, 83:1,        163:18, 163:21,           245:2, 246:17, 255:24     199:24, 202:16
  183:4, 184:6, 185:6,     86:15, 86:17, 87:6,        165:8, 167:5, 186:22,       people's [3] - 164:4,     Peter's [1] - 203:9
  185:7, 189:3, 190:18,    87:17, 88:3, 88:14,        189:13, 192:20,           188:12, 188:20              Pharma [1] - 209:18
  190:24, 195:14,          93:11, 93:16, 94:7,        193:4, 198:18,              per [7] - 57:8, 57:9,     Pharmacies [1] -
  196:14, 197:14,          105:13, 106:2, 106:7,      199:16, 199:19,           57:10, 95:23, 186:6,      2:10
  197:17, 205:11,          109:20, 111:4,             199:22, 199:25,           204:4, 206:11
                                                                                                            pharmacies [13] -
  205:18, 210:25,          119:22, 155:6, 155:9,      203:7, 203:13, 204:6,       percent [8] - 60:25,    24:1, 24:3, 24:14,
  217:10, 219:2,           155:11, 157:2, 157:5,      204:9, 206:13,            99:9, 113:3, 214:23,      28:15, 34:23, 106:7,
  219:12, 219:14,          159:6, 160:19,             232:14, 232:21,           214:25, 241:18,           106:11, 193:1,
  221:21, 222:2,           161:20, 161:22,            232:23, 233:1             256:20, 256:21            227:23, 228:8, 231:1,
  231:14, 231:19,          162:8, 163:13,              paycheck [1] -             percentage [1] -        231:3
  233:8, 235:19,           163:16, 163:17,            163:21                    256:17                      pharmacist [19] -
  236:21, 239:8,           166:5, 166:25,              paying [3] - 164:2,        percentage-wise [1]     19:25, 20:1, 20:3,
  239:21, 239:23,          167:14, 168:5, 168:6,      199:18, 202:19            - 256:17                  22:16, 23:7, 23:16,
  240:7, 240:15,           170:9, 170:14, 171:1,       payment [9] - 67:17,       perform [1] - 130:5     24:24, 26:2, 26:10,
  240:23, 240:25,          171:2, 171:5, 171:16,      68:2, 163:6, 165:7,         performing [1] -        26:18, 28:2, 29:9,
  242:21, 242:25,          171:20, 171:22,            186:21, 188:9, 189:2,     83:11                     29:18, 29:19, 30:25,
  244:21, 245:4,           173:3, 173:17,             212:14, 250:24              period [19] - 36:9,     31:10, 45:8, 109:22,
  245:10, 245:18,          173:25, 174:9, 184:1,       payments [2] - 29:8,     49:18, 51:21, 55:4,       243:7
  245:21, 245:23,          188:4, 188:7, 188:10,      163:9                     74:4, 86:23, 163:8,         Pharmacist [1] -
  246:5, 246:22, 247:2,    188:24, 188:25,             PC [1] - 249:16          164:25, 165:17,           24:17
  247:10, 249:25,          189:11, 189:22,             PD [1] - 196:6           173:1, 173:6, 179:1,        pharmacist-patient
  250:5, 251:11, 252:6,    190:3, 190:8, 190:10,       pediatrics [1] - 52:12   187:20, 195:24,           [2] - 26:2, 30:25
  252:14, 252:18,          191:20, 192:22,             Pennington [1] -         201:6, 201:22,              pharmacists [8] -
  252:23, 252:25,          197:24, 198:2, 207:3,      1:24                      214:23, 215:1, 245:12     19:24, 29:15, 29:20,
  253:17, 256:18,          208:9, 208:13,              people [92] - 6:24,        periodically [1] -      29:25, 30:9, 42:3,
  256:24                   208:14, 208:20,            19:8, 19:10, 19:15,       172:11                    43:12, 243:8
   Patient [2] - 130:9,    210:9, 212:19,


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 284 of 296 Pageid#:
                                    11418
   Pharmacists [3] -       130:6, 131:21,            252:20, 254:22,           population [1] -         199:2, 199:5, 251:3,
  87:1, 88:11, 186:23      131:23, 132:23,           254:23, 255:4            56:11                     251:4
   pharmacology [1] -      133:2, 133:19,             pinch [1] - 92:15        porch [1] - 153:25        practice [70] - 5:24,
  64:24                    133:21, 135:12,            pinched [1] - 117:10     position [11] - 3:19,    7:14, 9:7, 10:4, 13:21,
   Pharmacy [4] -          136:23, 139:12,            pinned [2] - 116:8,     4:9, 6:21, 10:14,         13:22, 14:2, 14:14,
  24:20, 29:5, 31:8,       140:15, 141:6,            116:12                   12:13, 24:5, 43:4,        14:17, 14:18, 20:7,
  228:14                   141:21, 142:12,            place [14] - 44:6,      54:25, 139:1, 204:17,     20:20, 34:4, 40:14,
   pharmacy [32] -         143:4, 143:9, 144:9,      61:5, 61:18, 84:12,      206:22                    42:20, 61:19, 63:13,
  23:13, 24:6, 25:12,      145:11, 145:13,           170:1, 192:24,            positions [2] - 55:11,   63:14, 65:18, 69:17,
  30:5, 30:14, 34:18,      146:7, 147:6, 148:18,     197:14, 216:5,           55:12                     69:19, 69:23, 71:5,
  37:24, 57:22, 105:24,    148:24, 149:8,            216:22, 219:21,           positive [4] - 141:14,   73:21, 86:19, 86:22,
  105:25, 106:5, 106:8,    149:22, 150:22,           221:4, 222:19,           147:5, 161:7, 161:10      87:7, 95:1, 95:4,
  106:10, 106:12,          151:19, 153:2, 153:8,     225:15, 239:11            possess [1] - 10:25      111:22, 141:9,
  166:1, 166:8, 182:17,    153:10, 154:14,            placed [1] - 130:20      possessed [1] -          156:14, 156:17,
  182:21, 183:3, 183:4,    154:18, 154:22,            places [3] - 57:13,     195:15                    160:7, 163:14,
  183:10, 183:18,          154:24, 155:3, 171:7,     63:8, 200:21              possession [1] -         165:18, 166:8,
  191:16, 192:11,          175:7, 250:4, 250:7        Plaintiff [1] - 1:6     195:16                    166:13, 170:22,
  192:13, 192:16,           physically [2] -          PLAINTIFF [1] - 2:9      possible [21] - 8:23,    174:4, 175:23,
  192:19, 228:15,          187:7, 255:20              plan [1] - 96:18        30:21, 66:8, 71:10,       175:25, 176:12,
  230:20, 230:22, 243:5     physicals [2] -           planes [1] - 101:14     71:13, 104:18, 110:2,     176:19, 177:8,
   phase [2] - 92:3,       231:16, 231:20             planning [2] - 54:20,   141:14, 141:16,           177:13, 177:17,
  92:5                      physician [15] -         69:4                     148:3, 172:18,            177:20, 178:16,
   philosophy [4] -        25:25, 26:5, 26:7,         platform [1] - 140:2    172:19, 172:20,           184:25, 207:14,
  65:4, 65:13, 74:3,       34:2, 35:3, 52:19,         play [2] - 32:5,        186:12, 186:16,           207:20, 210:6, 210:7,
  74:5                     52:20, 56:15, 58:3,       173:25                   196:23, 230:5, 230:6,     210:11, 220:1, 224:9,
   phone [35] - 25:6,      58:4, 60:9, 87:23,         PLC [1] - 1:23          231:12, 244:6             225:14, 229:12,
  33:3, 41:23, 58:6,       95:7, 244:19, 250:23                                possibly [5] - 19:11,    229:15, 238:4,
                                                      plus [2] - 36:20,
  162:9, 162:10,            Physician [2] - 7:16,                             53:4, 140:1, 192:11,      243:12, 246:17,
                                                     192:20
  162:12, 162:14,          124:15                                             238:1                     246:18, 246:19,
                                                      PMP [4] - 26:2, 27:6,
  162:16, 165:5, 165:9,     physician's [2] -                                  post [5] - 51:20,        249:2, 249:13, 250:3,
                                                     40:6, 179:4
  169:16, 169:21,          98:7, 214:22                                       72:15, 141:22,            255:1
                                                      pocket [1] - 241:6
  176:7, 176:9, 176:11,     physicians [12] -                                 145:20, 169:10             practiced [5] - 6:14,
                                                      point [49] - 6:25,
  185:10, 185:22,          6:12, 27:23, 31:20,                                 post-cancer [1] -        195:20, 198:1, 250:1,
                                                     12:18, 13:20, 17:14,
  190:22, 191:2,           36:6, 65:19, 87:16,                                145:20                    256:19
                                                     17:23, 19:2, 19:22,
  191:24, 193:18,          95:2, 95:9, 159:15,                                 post-surgical [1] -       practicer [1] - 36:7
                                                     23:13, 25:20, 27:18,
  193:22, 194:14,          184:20, 184:21, 251:8                              141:22                     practices [1] -
                                                     30:2, 37:1, 46:4,
  194:15, 236:22,           Physicians [6] -                                   post-synapses [1] -      105:18
                                                     49:24, 50:24, 53:25,
  238:7, 238:9, 240:25,    2:14, 63:19, 64:5,                                 72:15                      practicing [6] - 6:20,
                                                     54:12, 55:8, 55:14,
  241:2, 242:9, 242:11,    87:1, 88:11, 186:23       57:17, 57:18, 57:24,      postdated [3] -          6:23, 9:12, 41:1,
  242:15, 245:9             physiologic [1] -        58:1, 59:10, 59:11,      240:5, 240:11, 248:13     50:12, 197:3
   phonetic [2] - 48:13,   172:6                     70:24, 82:4, 83:6,        postural [1] - 96:19      practitioner [1] -
  71:24                     pick [2] - 29:22,        85:11, 110:3, 124:18,     posture [2] - 96:19,     98:7
   photocopy [1] -         42:11                     136:2, 170:5, 182:20,    141:25                     Practitioners' [1] -
  183:6                     picked [1] - 254:1       190:23, 195:3,            potential [2] - 66:10,   7:5
   phrase [1] - 179:16      pictures [2] - 67:6,     200:17, 210:1, 221:6,    197:6                      pre [12] - 40:9, 72:15,
   physical [74] - 7:14,   193:13                    221:9, 222:5, 226:7,      potentially [6] -        166:10, 166:13,
  70:10, 80:20, 80:23,      piece [1] - 97:11        231:18, 249:5, 251:1,    10:23, 13:25, 15:24,      166:23, 167:6,
  81:4, 81:12, 81:17,       pieces [1] - 161:14      251:18, 251:24,          85:8, 101:24, 251:15      180:20, 181:22,
  81:25, 82:21, 91:7,       Pilates [2] - 171:4,     252:14, 252:25            pounds [3] - 35:11,      183:22, 184:21,
  92:11, 92:17, 92:24,     250:7                      pointed [1] - 66:10     99:10, 113:1              238:19, 242:23
  106:23, 108:8,            pill [6] - 67:7, 88:3,    police [2] - 45:6,       pour [2] - 48:12,         pre-sign [2] - 167:6,
  108:10, 108:12,          88:15, 88:25, 240:9,      204:21                   197:10                    184:21
  112:20, 114:18,          240:17                     policeman [1] -          powered [1] - 245:8       pre-signed [9] -
  114:25, 116:6,            pills [21] - 65:22,      87:22                     powerful [5] - 32:8,     40:9, 166:10, 166:13,
  116:23, 117:21,          68:7, 69:6, 69:11,         policies [1] - 157:24   32:10, 32:12, 32:18,      166:23, 180:20,
  117:22, 118:7,           69:13, 176:16, 179:8,      policy [5] - 158:1,     32:20                     181:22, 183:22,
  121:13, 121:24,          182:15, 192:21,           158:3, 158:4, 158:12,                              238:19, 242:23
                                                                               PPPFD [12] - 86:25,
  122:7, 123:22,           195:23, 196:14,           158:19                                              pre-synapses [1] -
                                                                              186:20, 187:3, 187:4,
  124:14, 129:8,           197:25, 198:5, 198:8,      poor [2] - 163:1,       187:19, 189:4,            72:15
  129:11, 129:23,          198:15, 245:1,            175:21                   189:14, 192:10,            precautions [2] -



                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 285 of 296 Pageid#:
                                    11419
  69:18, 69:21               248:6, 248:13,            227:5, 227:17, 248:14     237:12, 237:16,            promise [1] - 104:20
   predated [1] - 240:11     248:16, 248:17,            price [1] - 204:22       257:25, 258:4              proof [1] - 16:10
   preferred [2] - 82:10,    248:19, 248:25,            primarily [3] - 112:8,    process [20] - 51:13,     proper [1] - 171:13
  115:13                     250:20, 255:18            135:11, 167:20            55:7, 76:11, 79:15,        prove [1] - 16:11
   prejudice [1] - 9:16       prescription's [2] -      primary [25] - 34:2,     89:4, 108:21, 110:2,       proven [2] - 171:3,
   prejudicial [9] - 4:13,   181:4, 248:2              57:21, 58:10, 58:12,      146:24, 165:15,           250:2
  4:14, 8:24, 10:20,          prescriptions [62] -     62:19, 84:2, 84:7,        167:25, 169:25,            provide [5] - 56:10,
  13:8, 13:13, 14:15,        26:4, 28:9, 28:17,        87:13, 87:14, 115:11,     171:17, 183:5,            57:10, 76:4, 170:24,
  15:16                      36:2, 36:3, 36:9,         118:19, 122:14,           192:17, 199:2,            243:7
   premise [2] - 223:16,     36:11, 37:16, 37:24,      143:19, 167:9,            213:24, 231:24,            provided [14] - 5:1,
  246:15                     38:22, 40:10, 41:12,      207:13, 244:18,           240:8, 244:12, 252:8      5:13, 87:5, 88:10,
   prep [1] - 19:10          44:24, 45:3, 97:4,        249:17, 251:14,            processes [1] -          88:13, 110:15,
   preparation [2] -         97:9, 154:3, 164:7,       251:18, 251:20,           157:2                     114:18, 115:2, 115:6,
  18:12, 221:25              164:9, 165:2, 165:12,     251:24, 252:5,             produces [1] - 81:8      119:5, 123:22, 135:2,
   prepared [5] - 17:13,     165:16, 166:23,           252:15, 253:1, 253:18      productive [1] -         188:24, 210:18
  17:14, 17:16, 131:16,      167:7, 167:17,             Princeton [4] -          173:24                     Provider [1] - 172:3
  132:14                     168:22, 169:10,           28:14, 56:21, 166:22,      products [1] - 71:3       provider [13] - 106:4,
   preparing [1] - 238:1     173:8, 174:21,            207:4                      Profession [1] - 51:4    161:19, 221:18,
   prerequisite [1] -        174:22, 175:16,            principles [1] -          profession [2] -         247:11, 251:14,
  48:6                       179:2, 179:5, 180:3,      249:22                    7:15, 197:23              251:19, 251:20,
   prescribe [4] - 50:21,    180:13, 181:3,             print [1] - 41:14         Professional [1] -       251:25, 252:5,
  72:1, 163:2, 185:1         181:13, 182:25,            Priority [7] - 59:13,    3:14                      252:15, 252:19,
   prescribed [14] -         183:21, 183:22,           210:13, 211:6,             professional [9] -       253:10, 253:19
  12:6, 14:20, 65:19,        185:19, 186:5,            211:23, 211:25,           24:16, 33:1, 175:23,       providers [1] - 253:9
  69:8, 70:11, 105:4,        186:15, 188:5,            212:5, 215:9              175:25, 177:8,             prudent [1] - 154:8
  112:12, 122:17,            188:12, 188:20,            privacy [3] - 219:2,     177:12, 177:17,            publish [1] - 246:3
  124:22, 127:10,            189:7, 191:15, 231:8,     219:12, 219:14            177:20, 228:22             published [1] - 228:5
  129:15, 162:23,            231:23, 232:4,             PRN [3] - 247:17,         professionals [1] -       pulled [4] - 53:11,
  166:9, 223:6               232:13, 233:1, 241:9,     248:3                     246:24                    204:24, 205:6, 205:23
   prescribing [8] -         241:19, 241:24,            probative [2] - 4:14,     Professions [3] -         pulling [1] - 122:23
  31:20, 31:22, 32:7,        242:8, 243:4, 247:5,      10:21                     3:22, 10:17, 10:18         pulmonologist [1] -
  56:2, 64:20, 154:11,       255:15                     problem [20] - 8:13,      proffer [1] - 9:2        59:21
  180:9, 224:14               presence [5] - 21:14,    35:9, 35:10, 37:6,         profit [2] - 10:16,       pulse [1] - 99:8
   Prescription [1] -        46:12, 90:10, 134:20,     54:12, 66:9, 77:20,       47:18                      Purdue [1] - 209:18
  26:3                       237:16                    101:24, 106:3, 109:3,      Program [6] - 3:14,       purpose [10] - 11:6,
   prescription [70] -        present [4] - 61:13,     109:23, 145:19,           3:22, 6:12, 7:6, 7:16,    28:3, 154:8, 157:4,
  8:18, 26:11, 28:4,         91:10, 213:6, 213:7       145:21, 154:23,           26:3                      170:11, 172:14,
  30:10, 30:11, 30:20,        presentation [1] -       155:5, 178:9, 244:10,      program [37] - 3:25,     174:23, 177:10,
  40:9, 40:16, 40:22,        24:20                     244:22, 245:5             4:2, 6:17, 6:18, 6:19,    217:13
  41:2, 41:6, 41:13,          presented [5] -           problems [10] - 8:20,    7:1, 7:8, 8:3, 8:10,       purposes [1] - 71:20
  41:24, 42:7, 42:12,        90:19, 105:5, 114:10,     9:21, 31:11, 35:22,       9:8, 9:15, 10:10, 48:4,    pursue [2] - 3:17,
  42:13, 43:17, 43:19,       161:11, 161:16            53:1, 76:8, 102:11,       48:5, 49:3, 51:4, 51:6,   45:7
  43:22, 43:24, 44:16,        president [1] - 47:15    106:24, 112:20, 155:2     51:7, 51:12, 51:15,        push [2] - 82:13,
  95:20, 97:3, 97:14,         PRESIDING [1] -           procedure [4] -          52:4, 52:18, 53:3,        237:7
  97:21, 166:1, 166:12,      1:11                      30:18, 77:4, 182:24,      54:9, 54:18, 54:21,        pushing [1] - 250:17
  167:3, 167:20,              pressure [3] - 99:7,     252:7                     54:23, 55:6, 55:8,         put [20] - 14:11, 58:3,
  168:11, 168:23,            99:8, 113:2                procedures [1] -         55:10, 56:12, 63:20,      68:4, 68:20, 68:25,
  169:14, 170:11,             presumably [1] - 9:6     239:11                    119:23, 206:21,           70:25, 75:15, 89:7,
  180:9, 180:16,              pretty [11] - 25:3,       proceed [9] - 3:3,       225:20, 250:22            89:8, 92:17, 97:17,
  181:14, 181:19,            54:5, 88:6, 93:10,        21:1, 90:12, 134:21,       programs [1] - 71:3      97:18, 143:4, 158:9,
  181:23, 182:15,            98:3, 109:6, 136:4,       180:2, 183:7, 237:17,      project [2] - 192:2,     202:10, 202:12,
  182:18, 183:1, 183:2,      160:25, 211:18,           255:12, 255:13            192:5                     226:15, 228:8, 243:3,
  183:6, 184:3, 184:21,      216:24, 247:10             proceeding [2] -          prolonged [2] -          243:5
  215:15, 235:25,             prevent [1] - 16:17      213:4, 213:6              27:11, 37:2                putting [1] - 192:15
  236:9, 237:22, 239:9,       previous [8] - 27:14,     Proceedings [17] -        prominent [11] -
  239:18, 240:6,             84:25, 104:10, 109:1,     1:25, 3:1, 21:14,         118:11, 129:9,
  240:12, 241:3,             171:7, 181:21,            45:18, 45:23, 46:12,
                                                                                                                      Q
                                                                                 129:23, 131:12,
  242:16, 242:23,            239:24, 240:17            89:23, 90:3, 90:10,       135:13, 144:10,            QHS [1] - 97:2
  247:19, 247:20,             previously [7] - 58:4,   134:5, 134:15,            146:5, 146:16,             qualifications [2] -
  247:23, 247:24,            93:13, 162:6, 218:9,      134:20, 237:10,           146:18, 147:15, 255:3     39:18, 40:19



                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 286 of 296 Pageid#:
                                    11420
   qualified [2] - 56:8,    99:23, 112:8              254:1, 254:16,             11:8, 13:22, 14:18,       recently [6] - 29:19,
  56:17                      radiculopathy [32] -     256:13, 257:3              17:12, 39:24, 48:11,     61:15, 161:20,
   quality [6] - 66:7,      81:2, 96:16, 98:22,        ran [4] - 53:1, 88:9,     48:16, 55:12, 58:17,     164:21, 164:24, 166:6
  74:24, 75:1, 102:11,      99:22, 108:7, 112:9,      161:15, 181:15             63:11, 65:20, 70:7,       receptionist [2] -
  172:25, 250:10            117:7, 117:8, 117:9,       Randall [1] - 1:18        70:17, 70:21, 70:22,     187:9, 187:11
   quantity [1] - 197:13    118:11, 123:23,            randomly [1] - 169:7      72:12, 72:20, 87:17,      receptors [5] -
   quarterly [1] - 67:19    131:20, 132:20,            range [12] - 80:21,       89:4, 103:25, 104:5,     72:17, 72:24, 72:25,
   questionable [4] -       132:21, 133:11,           81:4, 91:14, 92:10,        104:17, 138:25,          73:3, 73:9
  27:5, 32:2, 44:2, 44:3    135:14, 136:12,           92:11, 92:18, 101:6,       140:2, 141:21,            recess [9] - 21:3,
   questioned [1] -         137:13, 137:18,           101:12, 101:20,            160:23, 162:15,          45:16, 45:20, 45:22,
  36:19                     137:19, 137:20,           102:2, 116:5, 149:23       173:18, 176:17,          89:25, 90:2, 134:14,
   questioning [2] -        139:19, 140:14,            rapidly [1] - 172:18      204:17, 205:23,          237:6, 237:9
  38:23, 79:23              143:6, 144:20,             rare [9] - 73:7,          216:2, 216:25, 219:9,     recite [1] - 179:13
   questions [21] - 6:8,    147:15, 148:10,           119:16, 168:7,             219:19, 225:2,            recognize [9] - 13:7,
  9:22, 25:9, 25:22,        149:21, 151:11,           169:25, 206:21,            233:13, 235:22,          25:7, 96:9, 112:6,
  27:9, 33:2, 41:24,        151:20, 152:13,           239:14, 241:8,             239:7, 243:25, 244:4,    122:12, 123:18,
  41:25, 44:11, 44:13,      153:18                    241:25, 242:7              244:5, 246:23            126:22, 227:25,
  45:9, 83:7, 83:10,         radiology [1] - 59:19     rate [4] - 99:8, 99:9,     reason [33] - 10:10,    234:14
  103:14, 105:11,            rails [1] - 151:15       113:2, 173:5               18:11, 31:19, 41:21,      recognizing [1] -
  122:3, 174:25,             raise [2] - 21:23,        Ray [1] - 30:3            60:20, 70:5, 72:16,      7:12
  178:10, 253:24, 257:1     46:16                      ray [2] - 119:10,         75:5, 77:17, 79:21,       recollection [2] -
   quick [1] - 104:20        Ralph [2] - 234:23,      253:15                     87:15, 120:11,           79:8, 162:11
   quicker [2] - 81:3,      235:4                      rays [9] - 59:20, 82:7,   120:12, 141:12,           recommended [3] -
  164:19                     rambling [1] - 256:9     103:21, 111:25,            154:25, 164:18,          84:22, 227:22, 250:6
   quickly [8] - 62:16,      Ramseyer [6] - 1:18,     131:24, 133:1,             167:7, 167:8, 167:9,      Recommended [1] -
  74:8, 167:25, 172:21,     14:13, 15:20, 94:14,      133:20, 251:15,            167:10, 167:11,          2:10
  181:15, 182:5, 184:4,     236:25, 254:21            253:13                     181:17, 181:22,           recommending [2] -
  246:18                     RAMSEYER [83] -           RB [1] - 93:22            191:14, 201:24,          254:25, 255:1
   quieter [1] - 225:14     2:6, 5:20, 6:9, 7:5,       RB-2 [1] - 75:16          203:12, 203:14,           reconvene [1] - 90:1
   quit [3] - 215:24,       7:10, 7:20, 7:23, 8:12,    RB-2-80 [1] - 97:7        209:5, 209:6, 219:9,      record [13] - 22:13,
  215:25, 216:7             9:1, 9:25, 13:18, 15:4,    RB-269 [1] - 93:5         225:8, 241:6, 243:4      54:13, 66:12, 121:14,
   quite [9] - 56:11,       65:6, 65:10, 73:15,        reach [1] - 41:23          reasonable [8] -        121:25, 141:13,
  113:8, 116:20, 125:6,     73:20, 77:25, 90:21,                                 26:19, 27:3, 27:7,       190:20, 215:17,
                                                       reached [1] - 241:7
  128:4, 181:16,            94:10, 94:15, 94:19,                                 28:16, 38:23, 39:14,     216:9, 216:16,
                                                       reaching [1] - 16:13
  188:17, 189:14, 255:9     100:9, 111:6, 114:20,                                43:10, 44:8              216:19, 229:4, 229:5
                                                       reaction [2] - 81:8,
   quitting [2] - 216:1,    119:12, 120:2,                                        reasonably [1] - 37:7    records [39] - 7:21,
                                                      81:9
  216:4                     121:16, 126:15,                                       reasoning [1] -         33:16, 33:22, 44:21,
                                                       read [19] - 10:6,
                            134:8, 134:12,                                       219:11                   78:8, 79:9, 82:9,
                                                      41:12, 105:16,
                            157:10, 157:17,                                       reasons [8] - 57:7,
             R                                        105:22, 140:2, 144:2,
                                                                                 60:22, 79:13, 105:25,
                                                                                                          82:10, 93:13, 111:24,
                            158:23, 161:24,           159:24, 176:1, 181:8,                               113:17, 114:17,
   Radcliff [10] - 86:25,   164:15, 164:23,                                      172:17, 191:14,
                                                      184:11, 227:1,                                      115:1, 115:11,
  187:5, 188:3, 209:9,      166:16, 173:10,                                      203:12, 208:8
                                                      234:20, 234:21,                                     115:12, 118:25,
  209:12, 209:14,           175:3, 175:5, 178:5,                                  Rebecca [2] -
                                                      246:10, 249:12,                                     119:2, 119:3, 119:4,
  209:17, 209:21,           178:6, 180:23, 181:1,                                137:15, 137:16
                                                      251:9, 251:10,                                      127:4, 177:25, 191:1,
  210:8, 220:7              183:16, 190:15,                                       receipt [1] - 163:11
                                                      251:12, 252:10                                      191:5, 212:24,
   Radcliff's [2] -         194:21, 194:23,                                       receive [5] - 6:24,
                                                       reading [1] - 66:4                                 216:14, 218:2,
  209:19, 218:5             195:6, 195:7, 195:10,                                110:4, 115:13, 232:4,
                                                       ready [12] - 3:3,                                  218:14, 218:23,
   radiated [2] - 147:18,   195:11, 198:10,                                      240:7
                                                      21:16, 46:14, 68:4,                                 219:1, 219:5, 219:6,
  149:10                    200:12, 214:16,                                       RECEIVED [1] - 2:8
                                                      89:9, 90:5, 90:11,                                  219:10, 219:16,
   radiates [1] - 96:1      226:21, 226:24,                                       received [19] - 9:8,    221:24, 229:9,
                                                      134:17, 210:5,
   radiating [11] -         227:18, 227:21,                                      64:17, 64:19, 93:9,      243:19, 246:17,
                                                      219:10, 237:13, 238:4
  80:13, 96:2, 98:23,       228:2, 228:5, 228:7,                                 93:11, 93:15, 104:10,    246:20, 246:21
                                                       real [8] - 90:17,
  114:14, 129:25,           234:16, 234:19,                                      117:21, 129:4,            recovery [2] - 47:22,
                                                      104:20, 233:20,
  130:1, 133:11,            235:7, 237:14,                                       139:17, 145:23,          47:23
                                                      237:8, 244:21,
  146:17, 146:19,           237:18, 237:19,                                      169:10, 171:19,           RECROSS [2] - 2:4,
                                                      244:25, 245:1, 245:4
  149:16, 150:23            239:5, 245:14,                                       189:2, 214:23, 228:6,
                                                       realize [2] - 37:6,                                44:14
   radiation [7] - 118:9,   245:19, 245:24,                                      231:18, 232:8, 246:2
                                                      225:20                                               RECROSS-
  118:10, 118:12,           246:3, 246:4, 247:13,                                 receiving [4] - 35:6,
                                                       realized [1] - 181:15                              EXAMINATION [2] -
  125:9, 127:22, 141:6,     247:14, 249:9,                                       86:8, 94:8, 147:11
                                                       really [52] - 5:24,                                2:4, 44:14
  153:4                     249:11, 253:23,                                       recent [1] - 120:15
                                                      5:25, 8:20, 9:17, 11:6,                              recurrent [2] - 98:18,
   radiculitis [2] -


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 287 of 296 Pageid#:
                                    11421
  224:23                      regret [1] - 162:25      233:5, 233:10,            151:23                      respect [38] - 4:17,
   recurring [1] - 148:1      regular [2] - 44:23,     233:11, 234:13, 249:7       reports [7] - 10:17,     10:13, 11:2, 11:23,
   red [17] - 26:13,         208:15                     remove [1] - 74:7        95:21, 95:24, 96:25,       15:1, 16:24, 44:23,
  26:14, 26:20, 34:17,        regularly [4] - 148:2,    removed [1] - 141:8      131:24, 133:2, 193:1       47:25, 50:24, 52:1,
  38:15, 39:7, 39:9,         168:6, 250:1, 250:2        renewed [1] - 58:20        repossess [1] -          73:13, 73:18, 76:12,
  40:13, 41:7, 41:20,         regulars [1] - 25:11      rent [1] - 156:25        70:25                      76:15, 90:19, 98:25,
  41:25, 42:2, 43:14,         Regulations [3] -         rep [1] - 209:25           represent [2] -          107:4, 107:24, 114:9,
  43:16, 44:9, 45:2,         181:3, 184:14, 184:16      repair [1] - 148:3       115:24, 220:2              114:15, 115:23,
  45:5                        reimbursed [3] -          repeat [4] - 73:16,        representation [1] -     118:3, 118:13,
   REDIRECT [2] - 2:6,       157:3, 157:7, 157:9       94:3, 167:11, 254:4       220:1                      118:23, 119:17,
  254:6                       reimbursement [1] -       repeatedly [2] -           represented [2] -        120:23, 125:3, 128:1,
   reduce [1] - 74:6         157:21                    157:14, 188:15            5:22, 14:13                139:2, 145:14,
   reducing [1] - 172:23      relate [3] - 80:17,       replicate [1] - 52:23      represents [1] -         151:18, 152:6,
   reduction [2] -           96:14, 112:8               report [25] - 12:2,      229:8                      156:14, 156:15,
  141:24, 142:10              related [7] - 13:19,     118:14, 120:24,             reproduce [1] -          161:2, 163:5, 255:5
   refer [4] - 78:8, 79:6,   98:22, 108:6, 108:20,     123:2, 124:16, 125:4,     92:19                       respectfully [1] -
  235:16, 253:15             112:22, 133:10, 135:9     126:9, 127:15,              request [3] - 3:18,      182:2
   reference [1] - 83:6       relates [1] - 176:1      128:16, 130:21,           30:22, 218:4                respond [2] - 73:1,
   referencing [1] -          relationship [13] -      132:9, 133:15,              requested [3] -          101:17
  86:18                      26:2, 30:20, 30:25,       135:22, 135:25,           66:22, 203:9, 203:10        responded [1] -
   referral [4] - 251:15,    34:25, 35:3, 87:20,       136:17, 142:3, 142:4,       requests [1] - 115:11    47:20
  252:7, 252:22, 253:13      110:8, 142:14,            142:18, 143:22,             require [2] - 16:18,      responding [1] -
   referrals [2] - 244:18,   145:24, 159:4, 161:4,     150:2, 151:5, 151:14,     56:1                       101:16
  244:20                     163:6, 218:19             152:16, 153:22              required [12] - 55:25,    response [4] - 81:8,
   referred [3] - 207:18,     relatively [1] - 142:1    Report [1] - 150:3       64:22, 94:6, 94:11,        81:9, 86:13, 86:16
  233:23, 244:9               relaxants [2] - 74:22,    reported [71] - 95:18,   94:16, 94:22, 94:24,        responsibilities [1] -
   referring [3] - 78:20,    182:14                    101:5, 108:22,            95:3, 97:23, 105:14,       52:24
  194:1, 235:22               relayed [1] - 162:5      110:25, 111:10,           135:10                      responsibility [2] -
   reflect [1] - 99:19        release [11] - 27:11,    111:15, 111:16,             requirements [1] -       55:16, 202:19
   reflected [1] - 165:22    65:20, 66:5, 66:8,        113:7, 113:8, 114:11,     214:8                       responsible [1] -
   reflects [2] - 216:19,    66:9, 74:7, 74:9,         114:14, 115:25,             requires [1] - 213:19    73:4
  229:4                      96:23, 96:24, 172:21,     116:2, 116:9, 116:11,       requiring [1] -           responsive [1] -
   refrain [1] - 6:20        172:24                    116:12, 117:17,           246:19                     121:17
   refresh [2] - 186:13,      released [4] - 30:17,    117:19, 118:15,             reroof [1] - 48:12        rest [3] - 60:18,
  237:25                     36:4, 72:20, 72:23        118:17, 121:1, 121:2,       research [6] - 33:17,    188:2, 247:22
   refreshed [1] - 82:8       releases [1] - 72:22     121:7, 121:10, 123:4,     105:6, 171:3, 196:7,        restricted [1] - 116:5
   refugee [1] - 106:2        relevance [2] - 5:25,    123:10, 124:18,           254:24, 255:2               restrooms [1] -
   refugees [1] - 170:21     6:1                       125:6, 125:8, 125:10,       research-proven [1]      229:18
   refunded [1] -             relevancy [1] - 7:22     126:11, 127:16,           - 171:3                     result [20] - 53:16,
  189:16                      relevant [6] - 8:1,      128:17, 131:9, 132:7,       researched [2] -         53:18, 91:24, 100:22,
   refuse [1] - 12:20        8:20, 9:21, 14:15,        132:11, 133:16,           40:5, 250:6                100:23, 102:20,
   refused [1] - 12:23       15:17, 240:24             136:2, 136:4, 136:18,       residence [1] - 28:13    110:17, 114:13,
   refusing [1] - 60:24       relief [4] - 47:19,      136:20, 138:11,             residency [15] - 6:11,   116:1, 127:20,
                             47:21, 73:4, 74:17        138:12, 139:4, 139:6,     54:8, 54:21, 54:23,        133:17, 136:1,
   regard [4] - 12:10,
                              relies [1] - 8:14        139:7, 139:25,            55:8, 55:9, 55:10,         136:22, 140:5, 141:5,
  13:15, 16:3, 50:20
                              religiously [1] -        140:19, 143:23,           55:17, 56:12, 95:1,        144:14, 153:24,
   regarding [13] - 3:11,
                             181:14                    144:24, 146:11,           203:24, 203:25,            159:15, 225:19,
  3:13, 5:5, 20:18,
                              rely [1] - 82:10         147:7, 147:19,            206:21, 206:22,            239:21
  75:11, 75:13, 81:15,
                              remain [2] - 16:5,       147:24, 148:2,            206:24                      resulted [9] - 108:16,
  96:19, 97:15, 123:20,
                             170:19                    148:25, 149:1, 149:4,       resident [1] - 206:7     121:2, 123:11,
  132:6, 157:24, 250:8
                                                       149:12, 149:13,             residents [1] - 53:6     130:19, 139:5, 142:2,
   regards [15] - 17:11,      remainder [2] -
                                                       149:15, 150:4, 150:8,       resign [3] - 53:21,      153:10, 214:1, 225:21
  55:16, 64:23, 79:25,       96:17, 186:24
                                                       150:10, 151:2,            53:22, 53:23                resulting [3] - 145:1,
  94:7, 102:15, 113:11,       remarried [1] - 55:14
                                                       151:13, 153:12,             resigned [1] - 54:1      145:2, 147:10
  149:23, 164:12,             remember [22] -
                                                       157:13, 160:22                                        resume [2] - 14:13,
  171:3, 171:5, 172:4,       11:24, 37:19, 37:20,                                  resistance [3] - 81:5,
                                                        Reporter [1] - 1:25                                 97:1
  219:13, 239:23,            38:6, 68:20, 73:2,                                  81:7, 101:18
                                                        reporting [9] - 137:5,     resolution [1] -          resumed [4] - 45:23,
  252:22                     78:6, 170:10, 201:2,
                                                       138:10, 139:3,            220:3                      90:3, 134:15, 237:10
   Regional [1] - 206:4      208:1, 211:18,
                                                       139:24, 140:18,                                       Retail [1] - 24:17
   registered [2] -          211:21, 213:1, 216:2,                                 resource [1] - 249:17
                                                       144:1, 144:23, 145:4,                                 retake [1] - 90:8
  214:5, 215:19              216:10, 222:9, 226:4,                                 Resource [1] - 47:20


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 288 of 296 Pageid#:
                                    11422
   retire [4] - 226:2,      120:24, 122:9              33:14, 34:5               49:22, 49:24, 50:1,       36:20, 45:20, 53:15,
  226:5, 226:6, 226:8        rock [1] - 152:2           sales [2] - 209:17,      50:3, 50:4, 51:3, 51:5,   57:9, 58:24, 60:24,
   Retired [1] - 227:3       role [4] - 52:7, 87:12,   209:25                    51:14, 51:22, 52:3,       61:3, 62:9, 62:18,
   retired [3] - 226:14,    87:14, 160:16               salesman [1] - 84:5      147:25, 179:12,           62:22, 65:12, 70:10,
  226:15, 226:18             rollover [3] - 139:5,      sample [1] - 210:18      203:22, 250:1             72:12, 77:13, 82:9,
   return [2] - 66:2,       146:23, 146:25              samples [1] - 220:5       School [2] - 47:12,      84:25, 87:20, 88:22,
  257:22                     roof [4] - 48:12,          Samuel [4] - 1:19,       47:13                     90:18, 94:4, 96:16,
   returned [3] - 67:8,     121:4, 121:5, 136:22       133:25, 134:24,            schooling [1] - 50:25    97:7, 102:1, 104:1,
  67:10, 195:13              room [4] - 42:11,         155:22                     science [2] - 48:6,      106:20, 107:23,
   reverse [1] - 11:13      60:11, 68:24, 89:7          sand [1] - 113:11        64:25                     114:2, 117:3, 117:25,
   review [10] - 77:9,       rooms [4] - 68:22,         sat [1] - 84:4            scoliosis [1] - 151:6    118:4, 125:3, 128:3,
  77:15, 111:24, 115:1,     89:5, 169:24                saturation [2] - 99:9,    scope [6] - 175:22,      138:23, 142:23,
  121:14, 121:25,            root [6] - 117:10,        113:3                     175:25, 177:8,            148:3, 160:25,
  127:4, 221:24,            117:12, 136:13,             save [2] - 234:12,       177:12, 177:16,           161:22, 163:16,
  246:20, 252:11            137:21, 138:3, 155:4       237:4                     177:20                    163:22, 169:7,
   reviewed [9] - 76:10,     roots [1] - 132:21         saved [4] - 67:14,        Scotty [2] - 152:7,      175:24, 185:6,
  114:17, 119:3,             Rose [4] - 234:13,        202:7, 202:11, 211:9      152:15                    185:12, 188:14,
  155:11, 180:8,            235:5, 235:17, 235:20       savings [1] - 202:7       screen [10] - 71:12,     190:3, 190:8, 190:10,
  180:16, 180:17,            rotate [3] - 52:9,         savvy [1] - 75:20        90:15, 93:4, 93:16,       205:18, 208:12,
  212:24, 216:13            52:10, 52:17                saw [41] - 5:23, 25:7,   157:25, 158:7, 161:6,     208:13, 208:20,
   reviewing [3] -           rotating [2] - 52:8,      34:13, 41:18, 50:17,      238:12, 240:9, 240:18     208:21, 212:19,
  93:13, 133:20, 190:25     204:1                      57:10, 58:11, 65:22,       screened [2] -           217:1, 217:2, 218:14,
   revoked [3] - 4:9,        rotations [1] - 30:5      68:18, 80:8, 111:4,       158:13, 158:14            219:1, 219:6, 221:18,
  4:11, 58:23                rotator [1] - 153:14      138:16, 154:14,            screening [8] - 88:9,    222:24, 223:15,
   Reynolds [18] -                                     161:1, 171:18,            104:23, 104:24,           223:20, 234:6, 235:5,
                             roughly [3] - 25:1,
  161:2, 161:3, 161:11,                                175:13, 176:6,            105:6, 188:24,            235:12, 235:13,
                            55:6, 94:5
  161:25, 162:2,                                       177:21, 185:7, 185:8,     231:24, 240:8, 240:16     241:2, 242:24, 245:9,
                             route [2] - 28:15,
  175:12, 176:21,                                      185:12, 190:17,            screens [3] - 88:2,      246:22, 248:20,
                            195:16
  185:6, 185:9, 185:20,                                190:23, 210:25,           229:11, 229:13            251:14, 256:17,
                             routinely [2] - 93:16,
  186:9, 190:17,                                       213:8, 214:22, 215:8,      script [4] - 180:20,     256:24, 257:23
                            171:2
  190:21, 191:16,                                      216:11, 216:17,           237:24, 238:20,            seeing [13] - 17:22,
                             rude [1] - 87:17
  191:21, 191:24,                                      220:9, 221:11,            242:24                    27:4, 57:8, 65:3,
                             Rule [3] - 4:13, 8:14,
  191:25, 192:1                                        222:19, 222:22,            scripts [2] - 166:10,    66:18, 98:2, 162:7,
                            13:6
   Reynolds's [3] -                                    231:14, 231:19,           189:5                     162:24, 163:2,
                             rule [2] - 4:21, 95:10
  185:20, 186:15,                                      232:10, 255:19,            scroll [7] - 85:13,      163:13, 207:3, 208:8,
                             rules [2] - 11:10,
  191:15                                               255:20, 256:5             85:21, 90:16, 91:1,       223:17
                            30:15
   rheumatoid [3] -                                     sawyer [1] - 124:17      91:17, 142:21, 147:22      seem [1] - 201:15
                             ruling [2] - 3:18,
  123:4, 123:21, 150:6                                  SB-2 [1] - 107:12         sealed [1] - 220:9        self [1] - 181:16
                            225:7
   Richmond [2] -                                       scale [3] - 82:25,        search [6] - 47:23,       self-checks [1] -
                             run [4] - 60:10,
  26:15, 26:23                                         83:1, 83:2                66:13, 67:2, 67:25,       181:16
                            130:21, 181:24,
   Rick [2] - 139:2,                                    scenario [2] -           68:9, 196:10               sell [1] - 198:8
                            217:16
  139:3                                                171:23, 176:23             seated [3] - 18:16,       semi [1] - 139:5
                             runner's [1] - 72:21
   Ridge [2] - 52:5,                                    SCH [1] - 193:16         22:3, 66:21                send [8] - 32:5, 54:4,
                             running [3] - 136:22,
  203:24                                                schedule [2] - 17:12,     second [8] - 10:7,       115:10, 175:24,
                            217:11, 250:12
   ridge [1] - 121:4                                   33:20                     51:3, 60:5, 82:13,        176:6, 176:16, 210:9,
                             rural [4] - 56:8,
   rigorous [3] -                                       Schedule [16] - 30:9,    97:13, 146:18, 233:8,     229:2
                            56:10, 56:11, 166:20
  213:24, 231:24,                                      32:8, 42:14, 42:15,       257:13                     sending [3] - 191:14,
                             RV [1] - 161:15
  250:21                                               175:23, 177:2,             second-time [1] -        233:6, 233:22
                             RX [1] - 95:19
   risk [10] - 11:18,                                  177:20, 179:2,            233:8                      senior [1] - 53:6
  88:8, 158:5, 158:9,                                  182:10, 182:16,            secondary [2] -           sensation [1] - 73:5
  158:10, 158:11,
                                       S                                         129:10, 143:20             sense [6] - 28:5,
                                                       182:20, 183:9,
  158:14, 158:15,            safe [5] - 75:7,          183:17, 183:22,            section [5] - 96:4,      42:23, 87:15, 170:20,
  158:17                    164:22, 165:3, 171:2,      183:23, 196:20            96:6, 102:22, 103:18,     185:10, 198:6
   risks [2] - 6:2, 172:4   202:5                       scheduling [1] - 18:9    103:23                     senses [1] - 180:1
   road [1] - 222:11         safely [3] - 7:15,         Scholarship [1] -         secure [1] - 97:10        sent [14] - 13:20,
   Roanoke [5] - 25:18,     74:8, 208:13               51:4                       see [92] - 4:3, 4:8,     14:1, 60:11, 175:16,
  33:10, 33:14, 33:25,       safety [3] - 69:17,        scholarship [1] -        6:6, 8:6, 8:22, 13:12,    182:17, 186:4, 189:6,
  34:5                      69:21, 136:24              225:23                    15:2, 15:16, 26:3,        189:7, 230:21,
   Robert [6] - 75:23,       salaries [1] - 206:8       school [18] - 47:11,     26:8, 26:14, 27:6,        233:14, 235:13,
  90:15, 93:7, 120:23,       Salem [3] - 33:11,        47:14, 48:7, 48:9,        27:7, 31:23, 33:25,       251:9, 251:11



                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 289 of 296 Pageid#:
                                    11423
   separate [4] - 12:25,   122:13, 123:11,           115:18, 115:22,            140:20, 141:22,             skin [1] - 137:25
  58:25, 187:21, 199:6     123:12, 125:20,           129:24, 135:1, 186:1,      141:25, 142:5,              skip [1] - 97:6
   separated [3] -         126:1, 126:23,            208:24, 209:1, 209:3       142:25, 143:5,              skipped [1] - 150:20
  187:10, 187:13,          127:21, 128:7, 129:5,      shown [1] - 5:11          145:19, 145:21,             slate [1] - 128:18
  226:12                   131:13, 131:19,            shows [9] - 8:11,         146:23, 147:16,             sleep [1] - 75:1
   separates [1] - 226:9   135:8, 135:18, 136:5,     9:17, 30:8, 179:5,         147:24, 148:12,             sleepy [1] - 74:16
   September [7] -         136:10, 136:19,           190:20, 194:13,            148:17, 149:1, 149:9,       slept [2] - 234:22,
  49:9, 55:21, 76:14,      136:22, 136:24,           215:17, 216:9, 216:16      149:13, 149:22,            235:3
  87:9, 93:24, 99:17,      137:11, 139:5,             shredded [1] -            150:4, 151:2, 151:11,       slip [2] - 131:13,
  206:25                   139:18, 140:12,           248:16                     152:8, 152:9, 152:13,      152:2
   series [1] - 53:19      141:4, 142:2, 144:14,      shut [7] - 61:3, 63:9,    152:18, 152:19,             slipped [2] - 137:6,
   serious [1] - 6:2       147:21, 149:2,            106:7, 210:5, 210:7,       153:2, 153:3, 153:24,      151:25
   serve [4] - 51:9,       150:23, 150:25,           213:14, 213:24             155:6, 161:12,              slow [1] - 90:17
  51:11, 219:22, 249:18    151:9, 151:19,             sic [2] - 102:19,         190:25, 191:4, 191:13       small [1] - 72:11
   serves [2] - 108:6,     153:17, 161:13, 248:5     136:6                       significantly [1] -        smelled [3] - 53:11,
  222:7                     severely [8] - 114:12,    sick [4] - 60:10,         152:4                      204:25
   service [6] - 52:11,    121:3, 121:7, 149:15,     184:1, 255:8, 256:2         signing [2] - 42:18,       Smith [6] - 30:5,
  57:20, 59:15, 67:17,     150:8, 150:9, 150:11       side [18] - 81:7, 85:5,   223:17                     149:4, 149:5, 149:6,
  88:13, 226:9              SF-20 [1] - 124:15       85:7, 85:10, 91:13,         signs [10] - 79:13,       149:12
   Services [1] - 206:9     shall [2] - 21:25,       91:15, 101:14, 107:2,      79:14, 79:15, 79:19,        Smithers [73] - 2:11,
   services [5] - 52:10,   46:18                     112:23, 112:24,            79:20, 79:22, 83:10,       3:24, 4:1, 5:23, 6:10,
  58:13, 87:5, 186:22,      Shannon [2] -            118:12, 144:20,            99:6, 113:1, 114:7         7:11, 9:2, 12:5, 13:20,
  188:24                   122:25, 141:17            147:2, 148:16, 151:21       silent [1] - 16:5         15:24, 16:2, 17:6,
   set [14] - 58:14,        shape [3] - 169:23,       sided [1] - 153:21         similar [10] - 13:14,     18:16, 19:6, 20:6,
  58:18, 67:22, 67:24,     176:17, 191:18             sign [15] - 3:21, 3:24,   20:21, 20:23, 50:19,       21:2, 21:3, 25:5, 27:8,
  67:25, 69:17, 70:2,       share [1] - 251:8        4:1, 8:2, 9:5, 41:12,      65:17, 70:11, 74:14,       32:7, 32:23, 32:25,
  191:17, 192:19,           Sharon [4] - 147:7,      42:17, 42:18, 63:11,       99:19, 179:14, 237:22      33:13, 33:18, 34:18,
  208:24, 210:25,          235:24, 255:5, 255:6      105:14, 167:6,              simple [4] - 228:23,      36:12, 38:10, 40:3,
  211:2, 212:9              sharp [1] - 92:15        180:12, 184:21,            232:1, 252:13, 252:24      40:8, 41:23, 46:3,
   setting [3] - 6:21,      Sheriff's [3] - 69:1,    226:18, 248:10              simplest [1] - 50:11      46:5, 46:15, 47:4,
  200:16, 200:22           195:17, 196:7              signature [5] - 41:5,      simply [10] - 5:8,        64:2, 64:19, 74:3,
   settle [3] - 92:4,       Shield [3] - 157:6,      226:17, 226:19,            10:2, 10:15, 10:20,        75:10, 75:22, 90:7,
  163:23, 163:24           157:8, 157:22             226:20, 238:15             11:23, 12:12, 20:5,        90:14, 95:14, 134:24,
   seven [5] - 113:10,      shift [1] - 146:25        signatures [1] -          20:18, 117:5, 176:13       157:24, 180:19,
  153:13, 201:12,           shifts [1] - 24:6        166:12                      sit [5] - 37:11, 79:22,   183:8, 185:5, 193:8,
  224:16                    shipping [1] - 232:24     signed [25] - 4:2,        79:24, 130:6, 154:20       193:9, 193:17,
   seven-day [1] -          shooting [13] - 81:2,    6:18, 6:22, 10:3, 40:9,     site [5] - 5:22, 26:7,    193:24, 193:25,
  224:16                   81:10, 81:11, 91:15,      67:16, 166:10,             40:5, 166:21               194:7, 195:1, 200:3,
   seventy [1] - 251:2     92:20, 98:23, 108:7,      166:13, 166:23,             sitting [2] - 84:6,       202:9, 203:16,
   seventy-five [1] -      112:9, 117:13, 128:4,     167:2, 167:18,             96:3                       213:16, 219:4, 227:3,
  251:2                    135:15, 138:3, 148:9      168:21, 169:14,             situation [19] - 18:9,    227:22, 231:14,
   several [21] - 6:25,     Short [2] - 84:18,       180:4, 180:20, 181:4,      62:13, 62:15, 104:16,      235:11, 235:13,
  26:13, 29:17, 32:25,     93:23                     181:9, 181:22,             104:18, 109:1, 109:6,      237:20, 238:25,
  33:21, 56:7, 86:19,       short [7] - 21:3,        183:22, 227:1, 227:2,      161:13, 161:18,            245:20, 246:12,
  93:18, 111:3, 130:13,    45:16, 45:20, 89:25,      238:19, 241:14,            162:9, 162:15,             247:15, 249:14,
  139:17, 156:12,          94:1, 237:5, 237:9        242:23                     162:19, 162:20,            249:16, 254:8, 254:21
  156:14, 163:16,           shortly [1] - 62:2        significance [1] -        169:2, 175:14,              SMITHERS [3] - 1:8,
  174:9, 188:8, 188:16,     shoulder [5] - 107:1,    85:3                       175:15, 177:1,             2:5, 46:21
  202:7, 209:21,           127:21, 129:7,             significant [58] -        236:11, 241:13              Smithers's [8] - 3:13,
  232:15, 232:18           147:18, 152:14            85:4, 91:13, 91:23,         situations [8] - 11:4,    28:9, 34:4, 39:18,
   severe [61] - 60:9,      show [16] - 75:22,       100:2, 108:1, 112:19,      165:6, 166:24,             42:8, 42:20, 43:21,
  65:25, 66:1, 70:7,       90:14, 93:21, 97:6,       114:14, 118:8,             168:25, 184:4, 193:1,      44:24
  73:11, 74:10, 75:7,      107:12, 151:2, 181:2,     118:19, 124:13,            230:16, 241:17              so.. [4] - 11:4, 33:4,
  80:12, 83:5, 83:22,      194:19, 205:5, 227:5,     124:19, 125:6,              six [10] - 29:12, 53:3,   239:17, 242:4
  84:2, 92:9, 93:2,        227:11, 227:17,           125:12, 127:16,            53:12, 62:18, 86:18,        sobriety [1] - 205:4
  96:13, 97:19, 98:20,     229:7, 234:20,            128:20, 129:4,             156:23, 158:15,             social [2] - 104:13,
  99:21, 106:1, 108:17,    245:14, 251:10            129:24, 136:18,            160:21, 201:11,            104:16
  110:23, 112:7, 114:6,     showed [3] - 52:25,      138:15, 139:10,            201:12                      Society [1] - 63:18
  114:11, 116:24,          106:10, 184:11            140:6, 140:13,              six-hour [1] - 201:11      sold [2] - 69:6,
  118:6, 118:16, 121:1,     showing [9] - 93:4,      140:14, 140:19,             six-month [1] - 62:18     198:12


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 290 of 296 Pageid#:
                                    11424
   solely [1] - 40:3         speaking [2] -            stadium [1] - 61:17        231:3, 237:3              strong [2] - 171:25,
   solemnly [2] - 21:24,    240:23, 243:8              staff [9] - 6:22, 42:8,     stayed [4] - 222:4,     250:4
  46:17                      special [2] - 44:6,      48:2, 60:4, 159:10,         223:12, 223:23, 224:5     structural [2] -
   solidified [1] - 48:17   243:4                     160:9, 169:13,               staying [1] - 84:23     101:24, 137:21
   solidify [1] - 30:24      specialist [2] -         221:17, 229:15               step [5] - 45:13,        structure [1] -
   solution [1] - 170:7     115:11, 244:3              stamp [1] - 15:9           49:23, 55:7, 58:2,       237:22
   someone [27] - 14:2,      specialists [1] -         stamped [1] - 41:4         257:5                     struggling [1] -
  25:24, 29:11, 30:12,      244:2                      stand [3] - 7:4,            Stephen [1] - 124:7     192:23
  43:14, 56:16, 60:3,        specialized [3] -        21:20, 90:8                  steps [3] - 30:15,       stuck [3] - 33:1,
  73:2, 87:15, 88:16,       39:21, 39:22, 41:3         standard [6] - 26:10,      136:3, 152:3             234:23, 235:4
  103:7, 109:6, 157:25,      specialties [1] -        105:13, 158:19,              Steven [3] - 1:18,       student [1] - 30:5
  159:5, 159:8, 159:12,     52:18                     160:7, 169:24, 243:12       106:15, 106:20            studies [2] - 166:25,
  160:3, 160:5, 161:11,      specific [13] - 71:19,    standing [3] - 16:3,        still [30] - 14:10,     167:2
  162:24, 165:25,           117:22, 141:12,           103:2, 138:17               16:1, 25:19, 30:2,        study [1] - 254:25
  169:7, 171:12,            176:1, 179:16,             standpoint [3] -           30:19, 32:16, 34:23,      stuff [13] - 69:22,
  180:10, 191:7, 216:1,     213:11, 217:10,           105:7, 106:4, 121:23        35:15, 35:24, 57:5,      69:25, 73:14, 88:15,
  250:23                    229:1, 233:11,             stands [2] - 72:5,         68:15, 70:16, 75:6,      92:8, 105:24, 105:25,
   sometimes [15] -         233:21, 253:3,            97:5                        78:2, 109:24, 109:25,    120:3, 164:6, 164:7,
  27:13, 41:19, 81:8,       253:20, 256:9              Stanton [1] - 41:2         145:20, 162:17,          166:11, 251:4, 254:22
  92:2, 92:16, 93:9,         specifically [11] -       Starbucks [3] -            167:25, 174:2,            subconscious [1] -
  106:13, 123:7,            36:21, 52:7, 74:13,       235:24, 236:12, 255:6       193:20, 195:2,           198:6
  156:23, 163:24,           80:1, 80:10, 80:22,        start [12] - 9:11, 44:9,   203:18, 214:8, 224:2,     subject [8] - 6:11,
  179:22, 230:17,           83:12, 102:17,            51:21, 55:17, 58:16,        225:1, 226:20,           16:23, 61:2, 213:20,
  230:20, 236:18            119:25, 236:16,           75:12, 79:14, 90:15,        231:23, 232:13           214:5, 214:18, 215:5,
   somewhat [1] -           253:14                    110:2, 114:3, 134:24,        stimulator [1] -        223:25
  186:19                     speculate [1] -          183:5                       130:20                    subjective [1] -
   somewhere [5] -          141:13                     started [12] - 29:19,       stipulated [1] -        95:16
  53:8, 117:11, 216:2,       speculation [1] -        35:14, 41:1, 48:6,          242:20                    subjects [1] - 49:4
  216:4, 226:19             13:14                     49:9, 51:23, 58:21,          stock [1] - 238:5        subpoena [2] -
   son [1] - 218:5           sped [1] - 53:9          156:17, 165:17,              stomach [2] - 70:18,    218:15, 218:24
   soon [2] - 87:8,          speed [1] - 102:6        170:20, 178:16, 207:3       70:19                     subpoenaed [3] -
  237:8                      speeding [1] - 205:6      starting [6] - 25:24,       stop [7] - 36:3,        19:3, 19:4, 20:8
   sorry [13] - 29:24,       speeds [1] - 76:11       50:7, 53:12, 57:23,         70:13, 82:12, 86:23,      substance [14] -
  41:22, 93:24, 111:13,      spell [1] - 22:15        95:16, 114:2                89:13, 165:4, 172:9      63:19, 64:20, 171:14,
  113:10, 142:22,            spend [4] - 50:16,        State [2] - 48:22,          stoplight [1] - 53:9    172:5, 182:9, 183:18,
  146:1, 149:20,            52:21, 82:20, 174:1       142:8                        stopping [1] - 151:21   214:25, 215:9,
  181:20, 208:1, 235:1,      spending [1] - 155:1      state [18] - 9:4,           storage [1] - 68:24     231:15, 231:18,
  256:9, 257:21              spent [2] - 190:25,      22:13, 37:8, 47:3,           stores [1] - 23:23      231:19, 231:23,
   sort [11] - 14:13,       255:9                     56:7, 56:9, 56:19,           stories [1] - 173:25    246:14, 249:3
  38:12, 38:13, 39:20,       spigot [1] - 60:3        58:22, 61:4, 64:6,           story [1] - 247:2        Substances [2] -
  59:22, 65:2, 90:16,        spikes [1] - 65:25       80:6, 85:11, 98:15,          straight [2] - 33:18,   95:8, 185:3
  90:18, 94:2, 238:5         spinal [8] - 72:6,       106:5, 119:23,              33:20                     substances [26] -
   sought [1] - 63:16       72:23, 73:3, 130:19,      219:13, 220:3, 253:17        straighten [2] -        13:23, 32:7, 42:14,
   soul [1] - 31:24         132:20, 136:13,            statement [4] -            138:21, 138:24           42:15, 42:22, 56:2,
   sound [8] - 14:14,       137:21, 138:3             11:17, 157:21,               strain/sprain [1] -     64:23, 64:24, 67:9,
  44:8, 176:23, 179:9,       spine [4] - 72:7,        241:22, 256:11              111:1                    67:10, 94:8, 179:6,
  213:17, 216:15,           112:21, 138:4, 140:6       statements [3] -            stratification [1] -    179:9, 180:10, 185:1,
  216:20, 216:24             spirit [1] - 179:17      27:19, 93:18, 205:13        158:5                    215:11, 215:16,
   sounds [7] - 43:25,       split [1] - 186:21        states [4] - 35:12,         streamline [1] - 89:4   216:12, 216:18,
  44:1, 44:22, 78:25,        sports [1] - 231:16      62:21, 96:1, 106:2           street [5] - 61:17,     216:23, 223:2, 223:7,
  201:10, 212:2, 212:21      sprain [2] - 123:13,      STATES [2] - 1:2, 1:5      197:25, 198:3, 198:8,    224:15, 232:7,
   source [2] - 72:23,      139:6                      States [5] - 1:18,         198:13                   253:11, 253:22
  111:2                      sprained [2] -           1:20, 60:12, 71:18,          Street [1] - 1:20        substantial [2] -
   south [1] - 48:25        149:15, 150:9             71:25                        stress [2] - 72:21,     120:14, 171:20
   Southwest [1] - 31:6      spring [1] - 57:16        stating [2] - 3:24, 4:2    108:18                    successfully [1] -
   space [6] - 58:16,        square [3] - 59:3,        status [2] - 84:20,         stretching [1] -        54:19
  58:18, 59:14, 59:18,      59:22, 68:22              87:21                       171:5                     sudden [1] - 59:7
  59:23, 222:12              Sr [1] - 135:7            statute [1] - 184:13        strikes [1] - 158:4      suddenly [7] - 68:11,
   spasms [4] - 74:21,       SSRIs [1] - 182:13        stay [6] - 26:24, 61:4,     stroke [2] - 205:9,     128:23, 143:24,
  98:20, 117:6, 141:25       stable [1] - 172:24      225:17, 230:17,             205:11                   161:19, 165:3, 172:9,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 291 of 296 Pageid#:
                                    11425
  207:19                    4:15                      taught [1] - 50:16        testified [19] - 12:1,    194:7
   suffer [5] - 7:12,        surgeon [1] - 44:6       tax [2] - 67:22,         18:10, 20:22, 22:8,         THE [269] - 1:2, 1:3,
  80:16, 98:17, 109:25,      surgeries [2] -         203:13                    46:23, 83:15, 166:4,       2:9, 2:12, 3:2, 3:7,
  111:7                     130:19, 146:5             taxes [4] - 67:19,       175:6, 181:21,             4:19, 5:11, 5:15, 5:18,
   suffered [43] - 35:12,    surgery [2] - 141:23,   202:19, 203:7, 203:19     184:23, 196:9,             6:6, 7:3, 7:7, 7:17,
  74:20, 80:11, 82:5,       161:15                    Tazewell [10] - 22:18,   196:12, 205:25,            7:22, 8:11, 8:13, 9:24,
  84:1, 91:23, 92:11,        surgical [1] - 141:22   22:21, 26:24, 26:25,      229:16, 235:24,            10:1, 10:8, 11:5,
  98:19, 100:1, 106:24,      surprise [2] - 31:15,   34:8, 34:19, 39:11,       236:6, 243:3, 248:22,      11:16, 12:8, 12:16,
  107:25, 110:25,           32:24                    39:13, 39:14, 41:1        249:3                      12:23, 13:5, 14:3,
  111:3, 111:4, 111:16,      surprised [2] -          teach [1] - 52:24         testifies [7] - 7:24,     14:7, 14:12, 15:2,
  113:10, 116:1,            26:18, 35:1               Team [1] - 47:20         9:19, 13:12, 13:24,        15:7, 15:11, 15:19,
  116:12, 123:5,             surveillance [2] -       Techniques [1] -         15:13, 20:2                16:2, 17:7, 17:8,
  125:12, 128:7,            71:4, 145:20             50:1                       testify [33] - 3:6,       17:10, 17:16, 17:17,
  131:12, 131:14,            survival [1] - 173:5     technologically [1] -    3:16, 9:3, 16:4, 16:6,     18:2, 18:3, 18:4, 18:8,
  133:16, 135:8,             suspected [1] -         75:20                     16:7, 16:13, 16:15,        18:13, 18:17, 18:25,
  135:23, 136:19,           227:14                    teleconference [1] -     16:18, 16:22, 16:23,       19:3, 19:5, 19:14,
  137:12, 140:12,            suspend [3] - 4:10,     169:15                    17:3, 17:4, 17:13,         19:20, 19:23, 20:4,
  143:20, 144:3,            10:15, 10:19              telemed [1] - 255:24     17:14, 17:24, 17:25,       20:8, 20:10, 20:13,
  144:12, 147:4,             suspended [4] -          telemedicine [13] -      18:1, 18:2, 18:5, 18:6,    20:21, 20:25, 21:12,
  147:17, 149:10,           45:23, 90:3, 134:15,     165:5, 169:4, 169:20,     19:15, 21:5, 21:8,         21:15, 21:19, 21:21,
  149:24, 150:23,           237:10                   170:13, 172:13,           46:4, 73:21, 75:3,         21:22, 21:23, 22:2,
  151:22, 152:10,            sustain [2] - 158:25,   185:7, 185:8, 185:9,      100:10, 100:11,            22:3, 22:4, 22:5,
  152:19, 153:5,            256:15                   185:10, 231:25,           114:21, 238:1              22:19, 22:21, 27:20,
  153:23, 153:24             sustained [2] -         236:20, 239:14,            testifying [2] - 19:12,   27:22, 27:23, 28:21,
   suffering [7] - 76:8,    147:23, 147:25           256:22                    100:12                     28:23, 40:20, 43:8,
  92:8, 92:9, 110:25,        swear [2] - 21:24,       temperature [1] -         testimony [11] - 4:6,     43:10, 44:12, 45:10,
  127:18, 129:12,           46:17                    229:17                    16:25, 17:11, 20:16,       45:12, 45:19, 45:25,
  159:14                                              temporarily [1] -        20:18, 21:24, 46:17,       46:5, 46:7, 46:8,
                             sworn [3] - 21:20,
   suggesting [1] -                                  202:22                    134:10, 181:21,            46:10, 46:11, 46:13,
                            22:8, 46:23
  78:25                                               ten [10] - 23:24,        208:11, 230:24             46:16, 46:20, 63:25,
                             symptom [1] - 92:17
   suicidal [1] - 88:7                               80:11, 82:25, 83:2,        testing [11] - 80:22,     64:16, 71:10, 71:12,
                             symptoms [5] - 92:6,
   Suite [2] - 1:20,                                 83:4, 89:5, 222:11,       88:25, 101:6, 117:20,      71:13, 71:14, 73:23,
                            92:8, 102:20, 103:4,
  193:11                                             224:16, 256:20,           118:20, 121:12,            74:1, 75:17, 75:18,
                            112:22
   sulfate [1] - 32:20                               256:21                    121:18, 121:22,            76:19, 76:23, 77:1,
                             synapses [4] - 72:14,
   summer [1] - 51:4                                                           121:24, 122:1, 147:5       78:2, 78:5, 78:12,
                            72:15, 72:25              ten-day [1] - 224:16
   summertime [1] -                                                             testosterone [1] -        78:15, 78:24, 79:3,
                             syndrome [6] -           tenant [1] - 184:20
  26:23                                                                        96:22                      79:4, 79:5, 79:6, 79:7,
                            96:12, 98:21, 114:6,      tend [1] - 24:11
   super [5] - 98:3,                                                            tests [11] - 70:10,       79:8, 79:10, 79:11,
                            123:20, 131:19,           tenderness [1] -
  98:5, 99:20, 157:4,                                                          101:2, 119:22,             79:12, 82:14, 84:11,
                            153:17                   149:22
  157:9                                                                        119:24, 120:7,             89:12, 89:19, 89:24,
                             system [17] - 12:4,      Tennessee [7] -
   supervised [1] -                                                            166:25, 167:2,             90:5, 90:7, 90:11,
                            68:2, 72:4, 72:6,        50:6, 63:9, 68:11,
  229:12                                                                       167:18, 167:20,            90:23, 91:4, 91:5,
                            156:20, 161:6,           193:19, 201:8, 201:9
   supplies [3] -                                                              183:25, 184:3              94:13, 94:17, 94:23,
                            163:12, 173:1, 192:9,     TENS [2] - 171:8
  210:19, 210:20, 211:3                                                         Texarkana [1] -           94:25, 95:3, 95:6,
                            197:4, 197:10,            term [5] - 62:12,
   supply [8] - 36:8,                                                          48:25                      95:11, 100:12,
                            197:11, 197:18,          71:3, 164:13, 173:4
  97:1, 224:16, 224:17,                                                         Texas [5] - 47:13,        100:15, 100:16,
                            199:4, 205:23,            terminated [3] - 7:1,
  228:20, 228:24, 229:3                                                        48:23, 48:24, 50:1         100:18, 100:19,
                            229:14, 229:16           110:6, 110:8
   support [1] - 96:19                                                          text [22] - 159:20,       100:20, 110:5, 110:9,
                             systems [1] - 99:15      terminology [1] -
                                                                               165:23, 186:1, 188:9,      111:9, 111:10,
   supported [1] - 91:6                              26:22
                                                                               189:6, 193:16, 194:1,      111:11, 111:13,
   suppose [1] - 194:18                 T             terms [4] - 71:18,
                                                                               194:4, 194:10,             111:14, 111:15,
   supposed [12] -                                   94:22, 105:20, 228:25
                             T-levels [1] - 96:23                              194:13, 229:2, 229:5,      114:22, 115:6, 115:9,
  18:22, 70:6, 86:1,                                  terrible [1] - 255:9
                             tab [1] - 5:9                                     233:6, 234:20, 235:8,      115:15, 116:10,
  101:17, 158:20,                                     test [11] - 49:4,
                             tabs [4] - 5:4, 5:21,                             235:21, 245:21,            116:11, 119:14,
  181:4, 187:12,                                     119:25, 120:1, 122:2,
                            5:22, 12:13                                        245:22, 251:9,             119:16, 120:4, 120:8,
  206:23, 240:18,                                    161:10, 167:4,
                             talks [2] - 85:21,                                251:17, 252:9, 252:17      120:9, 120:10,
  243:16, 252:8, 257:9                               167:15, 167:16,
                            210:3                                               Text [1] - 2:10           120:11, 120:12,
   supposedly [1] -                                  205:5, 252:22
                             tall [1] - 151:24                                  texted [2] - 234:23,      121:8, 121:10,
  176:9                                               tested [6] - 141:14,
                             task [1] - 87:4                                   235:4                      121:21, 121:23,
   Suppress [1] - 3:11                               158:16, 158:17,
                             tasks [1] - 52:20                                  texts [2] - 193:24,       121:25, 122:2, 122:3,
   suppressed [1] -                                  161:7, 161:10, 205:5                                 122:5, 126:17, 134:1,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 292 of 296 Pageid#:
                                    11426
  134:6, 134:11,              thigh [1] - 149:17       toilet [2] - 197:10,     50:13                      travel [3] - 39:11,
  134:13, 134:17,             thinking [1] - 192:13   197:20                     trailer [2] - 146:24,    39:13, 43:10
  134:19, 134:21,             third [1] - 47:9         tolerance [5] - 27:7,    154:1                      traveling [8] - 34:19,
  137:22, 137:24,             Thomas [3] - 48:21,     73:14, 73:18, 172:5        trained [9] - 39:17,     34:22, 36:20, 38:16,
  137:25, 138:2, 138:5,     150:20, 151:7              tolerate [1] - 167:23    87:16, 95:7, 101:8,       42:21, 42:25, 43:14,
  157:12, 157:13,             Thompson [2] -           tolerates [1] - 95:19    101:9, 200:2, 200:10,     116:1
  157:16, 157:19,           22:21, 36:7                tolerating [1] -         200:11, 200:13             treat [10] - 40:1,
  158:25, 162:1, 162:3,       Thompson-Whit [1]       172:16                     training [35] - 23:9,    62:11, 62:20, 65:14,
  164:17, 164:20,           - 36:7                     Tom [8] - 21:18,         24:8, 39:20, 39:21,       72:1, 73:10, 74:6,
  165:1, 165:3, 166:18,       thoracic [1] - 149:11   22:14, 22:17, 34:24,      39:22, 49:25, 50:17,      87:24, 163:22, 224:21
  166:20, 167:6, 167:8,       thorough [1] - 107:6    41:11, 109:21, 166:3,     50:20, 51:5, 52:4,         treated [26] - 10:13,
  167:10, 167:12,             thousands [2] -         176:7                     52:6, 52:15, 52:16,       20:6, 25:24, 31:1,
  167:17, 167:19,           62:14, 214:1               TOM [2] - 2:3, 22:6      52:18, 52:25, 53:1,       33:25, 60:25, 62:21,
  168:2, 168:3, 168:4,        threatening [2] -        tomorrow [5] -           53:13, 54:14, 54:18,      93:3, 93:12, 107:10,
  168:5, 168:9, 168:13,     32:4, 45:7                18:11, 19:15, 19:18,      55:23, 56:3, 63:16,       109:12, 113:21,
  168:15, 168:17,             three [23] - 19:9,      257:9, 257:22             63:17, 64:19, 71:3,       115:3, 122:19, 123:9,
  168:18, 168:20,           23:23, 24:14, 36:25,       tons [1] - 60:22         80:25, 82:2, 82:22,       145:16, 147:9,
  168:21, 168:24,           41:15, 53:21, 54:8,        took [11] - 35:21,       94:25, 95:1, 95:9,        154:10, 160:19,
  169:1, 169:3, 169:12,     56:20, 64:22, 97:2,       55:21, 68:17, 145:13,     200:15, 200:16            191:20, 191:21,
  169:17, 169:18,           97:18, 125:13,            165:25, 187:8,             Tramadol [3] - 61:2,     215:11, 215:15,
  169:20, 170:6, 170:7,     156:23, 158:4, 158:5,     197:17, 218:17,           214:24                    245:4, 254:9
  173:12, 173:15,           158:16, 163:11,           219:25, 237:20             transactions [1] -        treating [7] - 34:24,
  175:2, 180:25,            163:16, 201:7,             tool [4] - 88:9,         201:21                    82:3, 88:13, 98:6,
  183:14, 190:7, 190:9,     213:14, 214:12, 242:4     104:23, 112:3, 135:2       transcribed [1] -        98:10, 159:16, 170:20
  190:12, 190:14,             three-strikes [1] -      Tool [28] - 99:2,        1:25                       treatment [32] -
  194:22, 198:4, 198:6,     158:4                     118:5, 123:15, 124:8,      TRANSCRIPT [1] -         20:19, 62:15, 71:22,
  200:6, 200:7, 200:9,        three-tiered [1] -      125:17, 126:21,           1:11                      74:3, 74:5, 75:7,
  200:11, 214:9,            158:5                     127:25, 129:20,            Transcription [1] -      75:13, 86:13, 93:15,
  214:11, 214:12,                                     130:2, 131:15,            1:25                      94:7, 109:14, 112:11,
                              throughout [7] -
  214:14, 226:23,                                     132:13, 133:6, 135:1,      transfer [1] - 67:17     113:25, 117:2,
                            52:25, 69:18, 109:13,
  228:4, 234:18,                                      136:7, 139:14, 140:8,      transferred [2] -        120:21, 124:25,
                            113:25, 120:21,
  234:25, 235:1,                                      140:25, 141:18,           97:11, 97:12              125:9, 132:1, 132:3,
                            124:24, 132:2
  236:25, 237:13,                                     143:13, 144:16,            transfers [2] -          133:24, 135:10,
                              throw [1] - 26:13
  237:15, 237:17,                                     144:22, 145:18,           201:20, 201:21            145:20, 145:22,
                              throwing [1] - 151:15
  238:25, 239:2,                                      147:13, 148:4,             transform [1] -          147:11, 154:7, 169:6,
                              thrown [3] - 100:21,
  245:15, 246:1,                                      150:21, 151:8, 153:1,     170:22                    169:9, 193:4, 239:22,
                            103:7, 126:18
  249:10, 253:24,                                     153:16                     transition [1] - 99:18   239:25, 244:5, 249:19
                              tibia [1] - 123:6
  254:3, 254:18, 256:7,                                tools [3] - 104:24,                                 treatments [3] -
                              tiered [1] - 158:5                                 transitional [1] -
  256:8, 256:15, 257:2,                               105:6, 105:8                                        86:8, 103:17, 171:7
                              tim [1] - 35:16                                   52:8
  257:4, 257:11,                                                                                           treats [1] - 40:1
                              Tim [4] - 36:16,         top [6] - 33:16, 58:7,    translates [1] -
  257:16, 257:20, 258:1                                                                                    tree [1] - 124:19
                            36:24, 36:25, 37:11       101:13, 124:10,           250:10
   themselves [1] -                                                                                        trees [1] - 124:17
                              Tim's [1] - 38:21       126:22, 241:10             transmit [1] - 183:13
  214:19                                                                                                   tremendously [1] -
                              timed [1] - 35:17        torn [1] - 153:14         trauma [37] - 83:22,
   theory [1] - 73:22                                                                                     109:25
                              timed-locked [1] -       tornados [1] - 47:22     83:23, 84:1, 84:8,
   therapies [6] - 93:17,                                                                                  Trenton [1] - 48:22
                            35:17                      total [3] - 186:21,      93:2, 96:13, 97:20,
  102:15, 102:16,                                                                                          TRIAL [1] - 1:11
                              timeframe [1] - 29:24   199:12, 205:14            98:21, 99:21, 100:3,
  104:7, 104:10, 249:24                                                                                    trial [5] - 19:9,
                              timeline [1] - 18:12     touch [3] - 58:3,        112:7, 114:6, 116:25,
   therapy [21] - 27:14,                                                                                  174:10, 188:18, 193:7
                              tingling [3] - 103:5,   101:8, 175:7              118:6, 122:14,
  74:25, 86:16, 105:15,                                                         123:12, 125:20,            tried [13] - 24:18,
                            103:10, 145:10             touched [2] - 175:12,
  110:4, 170:24,                                                                126:1, 126:24, 128:8,     24:22, 55:8, 69:18,
                              Title [2] - 181:2,      196:17
  170:25, 171:7, 182:4,                                                         129:5, 131:19, 135:8,     69:23, 89:3, 89:6,
                            184:14                     toward [3] - 20:20,
  184:7, 184:8, 232:6,                                                          136:11, 137:11,           102:15, 102:16,
                              today [9] - 17:13,      28:14, 110:19
  238:22, 240:13,                                                               139:10, 140:12,           104:7, 148:2, 171:7,
                            17:15, 20:1, 29:11,        towards [4] - 199:5,
  240:20, 241:6,                                                                141:4, 148:15, 149:7,     247:3
                            162:17, 166:4, 237:2,     242:1, 242:2, 250:18
  242:17, 245:17,                                                               149:20, 150:25,            Trinity [1] - 47:12
                            238:1, 248:22              town [1] - 41:9
  248:15, 248:16,                                                               151:3, 151:10, 152:8,      trip [2] - 48:12,
                              toe [1] - 70:9           track [5] - 84:22,
  248:18                                                                        153:17                    234:11
                              toes [1] - 96:1         88:4, 163:12, 189:1,
   thereafter [1] - 62:2                                                         traumatic [4] -           trouble [2] - 204:18,
                              together [6] - 35:24,   243:21
   they've [4] - 26:3,                                                          108:20, 135:24,           205:20
                            138:22, 196:17,            tractor [1] - 146:24
  26:4, 73:8, 103:20                                                            150:7, 150:10              troubling [1] - 39:8
                            197:1, 246:24, 253:9       traditionally [1] -


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 293 of 296 Pageid#:
                                    11427
   truck [6] - 100:6,        82:14, 84:9                139:10, 150:6,            units [1] - 179:8       47:11
  100:7, 114:12, 116:8,       Turner [5] - 149:18,      156:22, 166:7,            University [2] -         updates [1] - 24:20
  116:12, 139:5              149:19, 150:2,             166:23, 171:23,          48:22, 50:5               upper [10] - 101:5,
   true [21] - 8:18, 9:3,    150:15, 150:16             182:8, 194:3, 240:5,      unless [4] - 3:16,      111:1, 118:9, 138:18,
  28:2, 179:25, 183:17,       twenty [1] - 25:1         248:12, 252:8, 256:1,    120:1, 154:24, 157:10    139:11, 143:5, 143:6,
  188:14, 192:15,             twenty-five [1] - 25:1    256:4                     unlicensed [2] -        145:8, 149:23, 152:14
  194:17, 196:24,             twice [3] - 96:15,                                 215:3, 225:6              upright [1] - 138:17
  210:8, 216:6, 216:7,       207:24                               U               unreasonable [1] -       UPS [1] - 220:10
  224:4, 230:9, 231:12,       two [52] - 5:16, 8:7,                              39:13                     upstanding [1] -
                                                         U.S [1] - 226:18
  232:12, 237:21,            17:24, 18:5, 18:9,                                   unspecified [1] -       161:16
                                                         ultimately [2] -
  239:10, 241:4, 241:5,      19:14, 19:19, 26:22,                                98:23                     urgent [26] - 30:18,
                                                        109:21, 192:17
  248:23                     29:14, 30:7, 34:8,                                   untested [1] - 220:5    57:21, 57:23, 58:10,
                                                         ultrasound [1] -
   Trueport [1] - 50:2       34:19, 36:20, 38:3,                                  untrained [1] - 42:8    58:13, 58:14, 59:7,
                                                        59:20
   trunk [1] - 222:4         38:5, 39:13, 48:4,                                   untruthfulness [1] -    59:13, 59:23, 60:15,
                                                         unbelievable [1] -
   trust [4] - 87:23,        58:19, 60:17, 61:17,                                8:11                     60:16, 70:3, 70:24,
                                                        193:2
  88:14, 160:5, 160:9        63:8, 66:1, 66:21,                                   unusual [1] - 40:25     207:13, 208:23,
                                                         unbelievably [1] -
   trusted [12] - 79:19,     70:16, 72:8, 95:23,                                  unwarranted [1] -       210:6, 217:5, 217:14,
                                                        31:7
  81:24, 86:21, 159:5,       105:10, 108:19,                                     218:20                   218:18, 218:21,
                                                         uncle [1] - 51:10
  159:8, 160:3, 160:8,       110:25, 111:4,                                       unwise [1] - 160:5      223:16, 223:18,
                                                         unclear [1] - 7:20
  165:19, 165:23,            111:15, 125:13,                                      up [107] - 3:5, 3:21,   224:14, 224:16, 239:3
                                                         uncomfortable [2] -
  165:24, 191:7              131:12, 146:5,                                      3:24, 4:1, 6:18, 8:2,     Urgent [7] - 59:13,
                                                        38:20, 138:25
   trusting [2] - 86:20,     152:18, 166:15,                                     13:13, 15:14, 16:16,     210:13, 211:6,
                                                         uncommon [1] -
  160:25                     178:23, 179:1, 196:2,                               17:19, 18:7, 18:19,      211:23, 211:25,
                                                        129:11
   truth [12] - 21:25,       196:9, 215:19, 216:8,                               18:21, 21:19, 21:21,     212:5, 215:9
                             219:18, 219:23,             under [15] - 4:2,
  22:1, 46:18, 46:19,                                                            23:25, 26:2, 26:7,        urine [9] - 40:10,
                             233:13, 233:14,            4:12, 5:9, 7:10, 11:9,
  81:25, 191:17,                                                                 26:13, 28:15, 29:22,     88:2, 158:7, 161:6,
                             233:22, 238:10,            13:6, 16:5, 26:20,
  191:18, 204:19,                                                                32:1, 34:13, 35:16,      220:5, 220:16,
                             242:3, 242:6, 242:24,      72:12, 72:21, 88:10,
  213:18, 236:1                                                                  35:18, 37:5, 40:6,       229:13, 240:9, 240:17
                             257:12                     116:8, 116:12, 252:14
   truthful [1] - 31:24                                                          43:1, 48:23, 48:24,       USAF [1] - 227:3
                              two-and-a-half-            undergoing [1] -
   truthfulness [2] -                                                            49:6, 58:14, 58:18,       user [1] - 36:23
                             hour [1] - 34:8            145:20
  7:24, 13:12                                                                    65:9, 65:12, 67:16,       usual [1] - 27:4
                                                         undergone [2] -
   try [32] - 34:14, 43:8,    two-page [1] -                                     67:22, 67:24, 67:25,      utility [1] - 135:24
                                                        114:18, 125:9
  49:7, 57:13, 62:9,         105:10                                              69:17, 70:2, 71:12,
                                                         undergraduate [2] -
  66:7, 70:8, 74:22,          two-year [1] - 179:1                               75:2, 75:3, 75:15,                  V
                                                        48:21, 49:6
  83:6, 86:23, 87:23,         type [33] - 10:24,                                 76:9, 76:11, 80:14,
                                                         underground [1] -                                 VA [2] - 1:21, 1:24
  89:3, 90:17, 101:18,       11:4, 49:2, 54:12,                                  82:4, 82:13, 84:13,
                                                        111:5                                              vacation [2] - 29:23,
  101:19, 102:6,             58:13, 61:5, 62:6,                                  84:19, 89:14, 89:21,
                                                         underlying [2] -                                 256:2
  104:17, 106:18,            63:13, 70:11, 70:14,                                90:15, 93:19, 93:21,
                             73:4, 73:8, 76:8, 87:5,    101:24, 155:2                                      vaguely [1] - 37:23
  110:22, 111:23,                                                                95:25, 100:5, 100:23,
  122:3, 127:4, 159:17,      92:14, 94:3, 97:16,         underneath [2] -                                  valid [3] - 4:11, 26:1,
                                                                                 102:6, 105:23, 112:2,
  173:23, 189:17,            98:5, 103:2, 103:11,       4:12, 5:3                                         26:8
                                                                                 112:25, 122:23,
  199:16, 204:18,            103:21, 104:9,              understood [3] -                                  Valley [1] - 22:21
                                                                                 126:22, 129:12,
  225:2, 229:12,             105:14, 138:11,            78:7, 87:2, 197:16                                 valuable [2] -
                                                                                 132:16, 134:7,
  232:25, 243:5, 245:18      171:19, 183:12,             underwater [1] -        138:21, 138:25,          197:25, 198:5
   trying [27] - 3:19,       219:2, 219:15,             47:23                    142:21, 147:22,           value [3] - 10:21,
  24:2, 29:12, 36:7,         219:25, 220:3,              underwent [2] -         149:11, 159:11,          198:3, 198:7
  45:7, 55:11, 74:8,         221:25, 234:3, 242:12      114:25, 121:13           163:23, 170:7,            varied [2] - 131:12,
  78:12, 101:16,              types [17] - 71:23,        unduly [4] - 13:8,      171:10, 176:15,          256:1
  108:18, 114:15,            80:15, 81:12, 82:3,        13:13, 14:15, 15:16      176:25, 179:3,            variety [9] - 52:9,
  115:21, 159:9,             91:25, 93:17, 94:7,         unfairly [2] - 8:24,    187:14, 191:17,          74:21, 104:24,
  168:15, 191:17,            97:9, 98:10, 101:20,       9:16                     192:19, 203:21,          107:25, 150:4,
  192:22, 201:16,            101:21, 102:19,             unilateral [1] -        206:3, 207:11,           200:25, 213:13,
  205:9, 210:8, 218:18,      103:6, 139:18,             153:20                   208:24, 209:1, 209:3,    234:7, 249:21
  218:21, 221:23,            205:13, 225:3, 244:17       union [3] - 67:15,      210:25, 211:2, 211:9,     various [1] - 73:11
  229:8, 248:9, 252:6,        typically [26] - 33:24,   67:18, 68:3              212:3, 212:9, 221:7,      vehicle [19] - 67:3,
  256:14                     55:10, 79:14, 80:2,         unit [2] - 171:8        222:5, 222:8, 223:21,    67:5, 80:18, 83:24,
   tubes [1] - 125:9         82:9, 82:19, 83:11,         UNITED [2] - 1:2, 1:5   237:8, 241:10,           91:18, 91:24, 100:6,
   TUESDAY [1] - 1:12        97:18, 101:11,              United [5] - 1:18,      246:10, 253:4, 254:1,    103:8, 110:24,
   Tuesday [1] - 60:2        105:16, 138:17,            1:20, 60:12, 71:18,      258:2                    115:25, 123:11,
   turn [4] - 68:15, 81:7,   138:20, 139:7,             71:25                     upbringing [1] -        133:17, 137:7,



                                            Donna Prather, CCR, RPR, CCP, CCB
                        Official Court Reporter for the U.S. District Court Western District of Virginia
                                                      (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 294 of 296 Pageid#:
                                    11428
  138:12, 140:19,          185:9, 185:23, 186:6,   219:23                  152:22                     46:2, 46:15, 47:2,
  147:21, 149:1, 150:7,    186:17, 190:18,          warranted [1] -         West [50] - 1:20,         63:23, 64:1, 64:14,
  153:14                   192:20, 223:18,         238:22                  6:14, 18:23, 43:11,        64:18, 65:8, 65:11,
   ventilation [1] -       223:19, 231:25,          watch [1] - 35:16      43:21, 54:9, 54:10,        73:12, 73:17, 73:25,
  150:11                   236:20, 239:14,          watching [1] - 52:21   54:11, 55:3, 55:25,        74:2, 75:15, 75:19,
   verbal [1] - 92:25      250:22                   water [2] - 60:3,      56:11, 56:18, 56:21,       75:21, 76:21, 76:25,
   verdict [1] - 16:13      visits [10] - 20:19,   135:24                  58:8, 58:21, 59:5,         77:2, 78:4, 78:11,
   verification [1] -      171:11, 171:20,          Wayne [2] - 157:14,    60:16, 60:20, 60:24,       78:14, 78:17, 80:5,
  227:14                   171:21, 172:13,         157:22                  62:3, 62:14, 62:25,        82:12, 82:15, 82:16,
   verified [1] - 105:7    172:18, 223:21,          ways [5] - 26:16,      63:7, 64:21, 70:3,         84:9, 84:12, 84:14,
   verify [1] - 41:17      224:23, 243:14,         30:15, 50:15, 57:24,    80:9, 100:5, 119:24,       89:18, 90:6, 90:13,
   versus [1] - 153:5      255:24                  71:4                    159:6, 161:20,             90:25, 91:9, 95:13,
   veterinarian [1] -       visual [1] - 162:15     weakness [1] -         166:22, 170:21,            101:1, 110:10,
  47:16                     vital [11] - 79:13,    103:10                  195:20, 197:3, 206:3,      111:18, 114:23,
   VHU-338 [1] - 238:11    79:14, 79:15, 79:19,     wearing [1] - 227:9    207:4, 207:14, 212:6,      115:16, 116:14,
   victim [1] - 205:9      79:20, 79:22, 83:10,     Weaver [1] - 58:8      213:17, 213:18,            119:19, 120:16,
   Vietnam [1] - 51:11     99:6, 113:1, 114:7,      Wednesday [1] -        214:4, 217:19,             121:11, 121:19,
   violation [2] - 8:4,    250:5                   220:2                   217:24, 223:13,            122:6, 126:20,
  13:10                     vitals [1] - 78:22      week [28] - 24:7,      223:20, 224:25,            134:18, 134:22,
   Virginia [80] - 3:20,    vitamin [1] - 197:7    29:12, 29:14, 30:7,     225:5, 225:8, 225:9        134:23, 138:6,
  6:14, 6:15, 6:21, 8:3,    vitamins [1] - 197:8   62:2, 67:24, 68:9,       WESTERN [1] - 1:3         157:23, 159:3, 163:4,
  8:8, 9:4, 9:9, 10:4,      Vladimir [1] - 29:17   69:5, 95:23, 162:21,     wet [1] - 113:11          165:14, 170:8,
  18:23, 22:18, 22:21,      volunteered [1] -      162:22, 191:10,          wheelbarrow [1] -         173:13, 173:16,
  23:10, 23:17, 24:17,     48:16                   192:7, 196:5, 196:11,   130:19                     174:25, 254:5, 254:7,
  24:19, 26:16, 31:6,       voted [2] - 54:23,     196:12, 217:18,          wheeler [2] - 103:8,      254:20, 256:10,
  34:3, 34:19, 36:5,       206:20                  219:20, 222:14,         146:24                     256:16, 257:1, 257:8,
  43:11, 43:21, 54:9,       vouching [1] - 191:8   222:15, 230:24,          Whit [1] - 36:7           257:12, 257:19
  54:10, 54:11, 55:3,       VPHA [1] - 24:19       233:12, 233:17,          White [1] - 150:21         Williams [49] - 1:22,
  55:25, 56:11, 56:18,      vs [1] - 1:7           233:18, 242:4, 256:6     white's [1] - 151:4       1:23, 3:3, 8:14, 10:1,
  56:22, 58:8, 58:21,                               weekend [2] -           whole [10] - 21:25,       14:4, 18:14, 21:17,
                                                                           35:13, 46:18, 48:10,       45:25, 89:12, 90:5,
  59:5, 60:16, 60:21,                W             221:12, 222:9
                                                                                                      90:12, 134:1, 151:17,
  60:25, 61:15, 61:21,                              weekends [1] - 61:9    104:1, 193:6, 206:9,
                            W-2 [2] - 204:7,                                                          151:18, 151:23,
  62:4, 62:5, 62:14,                                weeks [10] - 53:3,     247:2, 252:11, 256:6
                           206:14                                                                     151:24, 152:5, 152:7,
  63:1, 63:6, 63:8,                                53:12, 58:19, 67:15,     why'd [1] - 206:18
                            waist [1] - 138:18                                                        152:15, 152:21,
  64:21, 70:4, 80:9,                               70:16, 187:20, 242:3,    wife [17] - 39:11,
                            wait [13] - 27:24,                                                        155:12, 159:4, 159:5,
  100:5, 119:24, 157:7,                            242:5, 256:3            42:17, 47:8, 54:1,
                           41:25, 62:18, 76:19,                                                       161:5, 162:4, 163:5,
  159:6, 161:20,                                    weigh [1] - 35:11      61:14, 67:15, 77:7,
                           78:5, 89:1, 89:21,                                                         163:25, 174:13,
  166:22, 170:21,                                   weight [3] - 99:9,     83:9, 159:11, 186:14,
                           150:20, 160:22,                                                            185:19, 186:4,
  193:11, 195:20,                                  113:1, 142:5            189:19, 193:25,
                           221:7, 225:22, 234:25                                                      186:14, 188:13,
  197:3, 203:22, 206:4,                             welfare [1] - 159:13   195:5, 200:4, 201:7,
                            walk [4] - 35:18,                              222:7, 225:10              188:20, 189:19,
  207:4, 207:14,                                    Wendell [39] - 87:3,
                           76:16, 138:24, 169:8                             Wiley [2] - 150:20,       190:18, 194:13,
  207:19, 212:6,                                   87:10, 87:11, 87:12,
                            walk-ins [1] - 169:8                           151:7                      194:14, 222:22,
  213:17, 213:19,                                  87:13, 88:21, 88:22,
  214:4, 217:19,            walked [5] - 68:11,                             wiley [1] - 151:13        227:9, 229:2, 233:25,
                                                   88:24, 89:6, 181:19,
  217:24, 223:13,          68:13, 116:5, 138:16,                            Wiley's [1] - 151:8       235:16, 242:15,
                                                   181:25, 187:1, 187:4,
  223:20, 224:9,           138:17                                                                     254:3, 254:19, 257:6,
                                                   187:8, 187:15,           WILLIAMS [114] -
  224:25, 225:5, 225:8,     walking [2] - 169:7,                                                      257:17
                                                   187:24, 188:2,          2:3, 2:4, 2:5, 2:6, 3:4,
  225:9, 249:18            250:6                                                                       Williams's [2] -
                                                   188:21, 189:5, 189:8,   3:9, 4:22, 5:13, 5:16,
   VIRGINIA [1] - 1:3       wall [1] - 121:6                               10:7, 10:9, 11:15,         160:15, 163:15
                                                   189:18, 198:25,
   Virginia's [1] - 6:16    Walmart [2] - 137:7,                           11:22, 12:11, 12:22,        willing [1] - 29:22
                                                   199:7, 199:16,
   visit [42] - 76:17,     163:11                                          13:4, 14:5, 14:9,           wilson [3] - 200:15,
                                                   199:19, 200:21,
  84:19, 86:12, 87:21,      wants [2] - 94:19,                             14:21, 15:8, 15:18,        229:14, 231:25
                                                   238:17, 240:1,
  93:24, 98:8, 98:11,      94:20                                           15:23, 18:18, 19:2,         Wilson [30] - 66:20,
                                                   240:21, 241:9,
  99:3, 99:13, 102:14,      War [1] - 51:10        241:23, 242:15,         19:4, 19:6, 19:16,         68:17, 87:3, 87:10,
  130:8, 130:15,            warm [2] - 27:16,      242:22, 248:9,          19:21, 20:1, 20:5,         87:11, 87:25, 169:22,
  146:22, 156:22,          41:21                   248:20, 251:2, 251:9,   20:9, 20:12, 20:17,        186:20, 187:1, 187:4,
  157:9, 158:6, 162:25,     Warns [1] - 6:1        252:13, 252:24          20:23, 21:11, 21:18,       187:6, 187:8, 187:15,
  165:5, 169:4, 170:10,     warns [1] - 11:18                              22:10, 22:22, 28:1,        187:22, 187:24,
                                                    Wendell's [2] -
  170:13, 171:24,           warrant [5] - 66:13,                           28:19, 28:22, 40:18,       188:21, 189:6,
                                                   241:19
  172:11, 185:7, 185:8,    67:25, 68:9, 219:22,                            44:13, 44:15, 45:9,        189:18, 197:4,
                                                    Wesley [2] - 152:21,


                                          Donna Prather, CCR, RPR, CCP, CCB
                      Official Court Reporter for the U.S. District Court Western District of Virginia
                                                    (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 295 of 296 Pageid#:
                                    11429
  198:25, 199:7,            167:12, 167:19,           wrist [1] - 121:2         70:19, 100:24
  199:17, 199:19,           168:3, 168:5, 168:13,     write [9] - 41:13,         younger [1] - 100:3
  200:21, 240:1,            168:17, 168:20,          42:16, 80:2, 181:25,        yourself [4] - 39:8,
  240:23, 242:15,           168:24, 169:3,           183:2, 184:2, 238:6,       79:19, 200:13, 226:14
  242:17, 242:23,           169:17, 169:20,          243:13, 248:11
  254:22                    170:7, 190:9, 190:14,     writes [1] - 240:1                  Z
   wilson's [1] - 238:16    198:6, 200:7, 200:11,     writing [4] - 41:6,
                                                                                 Zachary [1] - 1:19
   Wilson's [6] - 68:10,    214:11, 214:14,          41:13, 177:24, 250:13
                                                                                 zero [3] - 82:25,
  158:6, 197:9, 238:17,     235:1, 239:2, 245:15,     written [11] - 11:11,
                                                                                83:2, 83:3
  241:9, 248:20             256:8                    42:15, 97:4, 154:4,
                                                                                 zero-to-ten [2] -
   window [1] - 218:5        witness's [1] - 159:1   174:22, 181:12,
                                                                                82:25, 83:2
   wintertime [1] -          witnessed [1] -         182:12, 237:23,
  26:23                     213:23                   240:6, 248:14, 250:18
   wire [3] - 201:20,        WITNESSES [1] - 2:2      wrote [12] - 77:12,
  227:9                      witnesses [10] -        82:24, 117:6, 137:17,
   wired [4] - 186:14,      15:22, 17:23, 17:24,     174:21, 179:1, 186:5,
  188:21, 189:8, 189:19     18:10, 18:15, 18:19,     227:8, 227:12, 238:9,
   wires [1] - 227:14       18:23, 46:1, 125:14,     249:6, 249:15
   wise [1] - 256:17        197:15                    Wytheville [2] -
   wish [2] - 17:4, 18:2     woman [2] - 229:19,     234:24, 235:5
   wishes [2] - 21:4,       229:22
  46:3                       wondering [1] -                    X
   withdraw [1] -           14:11
                                                      X-ray [2] - 119:10,
  173:14                     Wood [3] - 152:24,
                                                     253:15
   withdrawal [1] -         153:2, 153:12
                                                      X-rays [9] - 59:20,
  172:10                     wood's [1] - 153:1
                                                     82:7, 103:21, 111:25,
   withhold [1] - 247:10     word [2] - 63:7,
                                                     131:24, 133:1,
   withholding [1] -        63:10
                                                     133:20, 251:15,
  180:1                      words [5] - 16:17,
                                                     253:13
   witness [29] - 7:25,     59:16, 78:24, 169:15,
  11:9, 15:23, 17:2,        229:1
  18:6, 20:4, 20:5, 21:2,    wore [1] - 87:13                   Y
  21:3, 21:13, 21:17,        work-related [1] -       Yates [1] - 54:17
  22:7, 27:18, 42:5,        108:20                    year [17] - 31:8, 51:3,
  46:14, 46:22, 63:23,       worker [1] - 135:25     51:18, 51:20, 51:23,
  100:13, 157:21,            Workman [1] -           54:24, 62:18, 86:19,
  164:17, 180:23,           153:15                   123:5, 142:8, 160:22,
  197:14, 197:15,            workman [2] -           179:1, 204:4, 206:11,
  226:21, 227:19,           153:22, 153:23           208:3, 208:4
  234:16, 237:2, 257:9,      works [1] - 29:9         years [32] - 23:6,
  257:11                     worksheet [2] -         23:22, 23:23, 23:24,
   WITNESS [66] -           199:14, 199:15           23:25, 24:14, 24:22,
  21:21, 22:2, 22:4,         workup [1] - 74:20      25:1, 26:18, 29:20,
  22:21, 27:22, 43:10,       World [1] - 51:10       30:6, 31:13, 33:21,
  71:10, 71:14, 79:3,        worse [7] - 92:4,       43:2, 44:5, 48:5,
  79:5, 79:7, 79:10,        92:7, 96:2, 109:8,       71:22, 80:11, 104:25,
  79:12, 91:5, 94:25,       135:16, 149:3, 179:23    113:9, 113:10,
  95:6, 100:15, 100:18,      worsened [4] -          119:13, 139:20,
  100:20, 110:7,            123:14, 140:22,          139:25, 153:13,
  111:10, 111:13,           143:24, 147:11           161:14, 178:24,
  111:15, 114:22,            worsening [6] -         196:2, 196:10,
  115:9, 116:11,            85:19, 92:6, 128:23,     200:17, 202:8
  119:16, 120:8,            133:18, 143:24,           years' [1] - 132:12
  120:10, 120:12,           251:14                    yelled [1] - 87:17
  121:10, 121:23,            worst [2] - 53:5,        yesterday [5] -
  122:2, 122:5, 126:17,     85:21                    18:19, 19:24, 33:19,
  137:24, 138:2,             Worth [1] - 50:1        75:3, 83:15
  157:13, 162:3,             wreck [2] - 234:24,      yoga [2] - 171:3,
  164:20, 165:3,            235:5                    250:7
  166:20, 167:8,             wrecks [1] - 145:6       young [3] - 48:10,


                                           Donna Prather, CCR, RPR, CCP, CCB
                       Official Court Reporter for the U.S. District Court Western District of Virginia
                                                     (787) 772-3471
Case 1:17-cr-00027-JPJ-PMS Document 249 Filed 07/17/19 Page 296 of 296 Pageid#:
                                    11430
